Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

AGREEMENT OF LEASE

 

--------------------------------------------------------------------------------

7 WORLD TRADE CENTER, LLC,

LANDLORD

AND

MOODY’S CORPORATION,

TENANT

Premises at:

7 World Trade Center at 250 Greenwich Street

New York, New York

Dated: September 7, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEMISE, PREMISES, RENT

   19

ARTICLE 2 USE AND OCCUPANCY

   20

ARTICLE 3 TERM

   27

ARTICLE 4 ALTERATIONS; NON-INTERFERING USES

   28

ARTICLE 5 CONDITION OF THE PREMISES; LANDLORD’S WORK

   36

ARTICLE 6 REPAIRS; FLOOR LOAD

   37

ARTICLE 7 REAL ESTATE TAXES, OPERATING EXPENSES AND ADDITIONAL RENT

   40

ARTICLE 8 LEGAL REQUIREMENTS

   54

ARTICLE 9 SUBORDINATION AND NON-DISTURBANCE; ESTOPPEL CERTIFICATES

   57

ARTICLE 10 SERVICES

   60

ARTICLE 11 INSURANCE

   86

ARTICLE 12 DESTRUCTION OF THE PREMISES; PROPERTY LOSS OR DAMAGE

   89

ARTICLE 13 EMINENT DOMAIN

   91

ARTICLE 14 ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

   93

ARTICLE 15 ACCESS TO PREMISES; BASE BUILDING UPGRADE WORK

   111

ARTICLE 16 CERTIFICATE OF OCCUPANCY

   113

ARTICLE 17 DEFAULT

   114

ARTICLE 18 REMEDIES AND DAMAGES

   117

ARTICLE 19 FEES AND EXPENSES

   119

ARTICLE 20 NO REPRESENTATIONS BY LANDLORD

   120

ARTICLE 21 END OF TERM

   120

ARTICLE 22 QUIET ENJOYMENT

   122

ARTICLE 23 NO WAIVER; NON-LIABILITY

   122

ARTICLE 24 WAIVERS

   124

ARTICLE 25 INABILITY TO PERFORM

   125

ARTICLE 26 BILLS AND NOTICES

   126

ARTICLE 27 RULES AND REGULATIONS

   128

ARTICLE 28 BROKER

   129

ARTICLE 29 INDEMNITY

   129

ARTICLE 30 INTENTIONALLY OMITTED

   131

ARTICLE 31 LANDLORD’S CONTRIBUTION

   131

ARTICLE 32 BUILDING NAME; CONCIERGE DESK; SIGNAGE

   133

ARTICLE 33 RENEWAL OPTION

   136

ARTICLE 34 ARBITRATION

   141

ARTICLE 35 MISCELLANEOUS

   142

ARTICLE 36 EXPANSION OPTION; RIGHT OF FIRST OFFER

   148

ARTICLE 37 ADJUSTMENT OPTIONS

   156

ARTICLE 38 PARTIAL CANCELLATION OPTION

   158

ARTICLE 39 LEASING RESTRICTION

   160

ARTICLE 40 SUBLETTING FROM OTHER BUILDING TENANTS

   161

 

i



--------------------------------------------------------------------------------

Exhibits      Exhibit A-1    Land   Exhibit A-2    Area Calculations   Exhibit
B:    Building Rules and Regulations   Exhibit C:    Alteration Rules and
Regulations   Exhibit D:    Work Letter   Exhibit E:    Premises   Exhibit F:   
Fixed Rent   Exhibit G:    Cleaning Specifications   Exhibit H:    Approved
Contractors   Exhibit I:    Approved Architects and Engineers   Exhibit J-1:   
Form of Consent to Assignment   Exhibit J-2:    Form of Consent to Sublease  
Exhibit K:    Omnibus Act   Exhibit L:    Competitors   Exhibit M:    Form of
Subtenant Survey   Exhibit N:    Form of Annual Employment Report   Exhibit O:
   Form of Prohibited Person Certificate   Exhibit P:    Form of Mortgagee SNDA
  Exhibit Q:    Security Specifications   Exhibit R:    Flue   Exhibit S:   
Risers   Exhibit T:    Generator Area   Exhibit U:    Tenant Signage   Exhibit
V:    Form of Memorandum of Lease   Exhibit W:    Form of Termination of
Memorandum of Lease   Exhibit X:    Required Cleaning Contract Bidders   Exhibit
Y:    Condenser Water Specifications   Exhibit Z    Tenant’s Security Desk
Terminal Location   Exhibit AA:    Form of Confidentiality Agreement  
Exhibit BB:    Form of License Agreement   Exhibit CC:    Form of Port Authority
Consent   Exhibit DD:    Form of Port Authority SNDA   Exhibit EE:    Punch List
Schedules      Schedule A:    Governmental Documents   Schedule B:    Mortgage
Schedule   Schedule C:    Message Center   Schedule D:    Floor Ready Condition
  Schedule E:    Current Estimated Overtime Rates   Schedule F:    Current Pro
Forma Landlord’s Statement

 

ii



--------------------------------------------------------------------------------

This AGREEMENT OF LEASE (this “Lease”), is made as of the 7th day of September,
2006, by and between 7 WORLD TRADE CENTER, LLC, a limited liability company
organized and existing under and by virtue of the laws of the State of Delaware,
having an office and place of business at c/o Silverstein Properties, Inc., 7
World Trade Center at 250 Greenwich Street, 38th Floor, New York, New York 10007
(“Landlord”) and MOODY’S CORPORATION, a Delaware corporation, having an address
at 99 Church Street, New York, New York 10007 (“Tenant”).

W I T N E S S E T H:

WHEREAS, by that certain Agreement of Lease, dated as of December 31, 1980,
between The Port of Authority of New York and New Jersey (the “Port Authority”),
as Lessor, and 7 World Trade Company L.P., as Lessee, as amended and restated by
that certain Restated and Amended Agreement of Lease, dated as of February 6,
2003 (as such lease has been or may be amended, modified and supplemented from
time to time, the “Underlying Lease”), between The Port Authority of New York
and New Jersey, as Lessor, and 7 World Trade Company L.P., as Lessee, a
memorandum of which was recorded in the office of the Register of The City of
New York on April 22, 2005, bearing City Register File No. (CFRN) 2005000235308,
as assigned to Landlord pursuant to an Assignment of Lease with Assumption and
Consent, dated as of March 21, 2005, by 7 World Trade Company, L.P., as
assignor, and Landlord, as assignee, which Assignment was recorded in the office
of the Register of The City of New York on April 22, 2005, bearing City Register
File No. (CFRN) 2005000235311, the Port Authority leased to Landlord the Land
(as hereinafter defined);

WHEREAS, Landlord is the current holder of the leasehold estate created by the
Underlying Lease; and

WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to hire from
Landlord, the Premises (as hereinafter defined).

NOW, THEREFORE, the parties hereto, for themselves, their legal representatives,
successors and assigns, hereby covenant and agree as follows:

The following terms shall, wherever used in this Lease (unless the context
requires otherwise), shall have the respective meanings set forth below (or as
specified in the Sections of this Lease set forth below) after such terms:

25th Floor Space: as defined in Section 5.2.

25th Floor Outside Date: as defined in Section 5.2.

AAA: the American Arbitration Association or its successor.

Abatement Notice: as defined in Section 6.4.

Additional Floor: as defined in Section 37.2(a).

 

1



--------------------------------------------------------------------------------

Additional Floor Commencement Date: as defined in Section 37.2(b).

Additional Floor Notice: as defined in Section 37.2(a).

Additional Rent: Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment and any and all other sums, other than Fixed Rent, payable by
Tenant under this Lease or otherwise in connection with the use and occupancy of
the Premises including, without limitation, sums payable under work orders
issued by Landlord’s managing agent.

Adjustment Commencement Date: as defined in Section 37.2(b).

Affiliate: with respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

After Hours HVAC Service: as defined in Section 10.3(c).

Alteration Threshold: as defined in Section 4.1(a).

Alterations or Tenant’s Alterations: alterations, installations, improvements,
additions and other physical changes made by or on behalf of Tenant or a Tenant
Party in or about the Premises, including, without limitation, Tenant’s Initial
Alterations, Material Alterations, or Decorative Alterations.

Applicable Rate: a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A. or its successor from time to time as its prime or base rate, and
(ii) the maximum applicable legal rate, if any.

Approved Architects and Engineers: those architects and engineers that are
listed on Exhibit I attached hereto (as such Exhibit may be modified from time
to time in accordance with the terms of Section 4.3).

Approved Contractors: those contractors that are listed on Exhibit H attached
hereto (as such Exhibit may be modified from time to time in accordance with the
terms of Section 4.3).

Appurtenances: as defined in Section 1.1(vii) of the Underlying Lease.

Assessed Valuation: as defined in Section 7.1(c).

Attornment Event: as defined in Section 14.13(a).

Auditorium: as defined in Section 2.2(c)(ix).

Availability Date: as defined in Section 36.1(c).

available for leasing: as used in Article 36, is defined in Section 36.2(c), and
as used in Article 37, is defined in Section 37.2(e).

Base Building Restoration: as defined in Section 12.2(a).

 

2



--------------------------------------------------------------------------------

Base Operating Expenses: the Operating Expenses for the Base Operating Year.

Base Operating Year: calendar year 2007.

Base Pilot Square Foot Factor: the average of the Pilot Square Foot Factor for
the Base Pilot Year.

Base Pilot Year: calendar year 2007.

Base Tax Amount: an amount equal to the Pilot payable pursuant to Section 6.8 of
the Underlying Lease for the Base Tax Year.

Base Tax Year: the portion of the Tax Year from January 1, 2007 through June 30,
2007, plus the portion of the Tax Year from July 1, 2007 through December 31,
2007.

BID: as defined in Section 7.1(h).

BID Surcharge: as defined in Section 7.1(h).

Brokers: as defined in Section 28.1.

Building: all the buildings, equipment and other improvements and appurtenances
of every kind and description (but excluding Tenant’s Property) now or hereafter
erected, constructed or placed upon the Land and any and all alterations,
renewals, replacements, additions and substitutions thereto.

Building Area: 1,679,660 square feet.

Building HVAC System: as defined in Section 10.3(a).

Building Services: as defined in Section 10.1.

Building Tenant Sublease Notice: as defined in Section 40.1(a).

Building Tenant Sublease Option: as defined in Section 40.1(a).

Building Systems: the mechanical, electrical, and gas systems and the Building
HVAC System and the elevator, plumbing, sanitary, fire protection, sprinkler and
life-safety systems of the Building (but shall not include the portions of such
systems, or the distribution facilities appurtenant thereto, located within and
exclusively serving the Premises) from the point of connection in each floor of
the Premises.

Business Days: all days, excluding Saturdays, Sundays and Holidays.

Business Hours: as defined in Section 10.3(a).

Cancellation Date: as defined in Section 38.1(a).

Cancellation Notice: as defined in Section 38.1(a)(i).

 

3



--------------------------------------------------------------------------------

Cancellation Option: as defined in Section 38.1(a).

Cancellation Payment: as defined in Section 38.1(a)(ii).

Cancellation Space: as defined in Section 38.1(a)(i).

City: The City of New York.

City Agreement: as defined in Section 6.8 of the Underlying Lease.

Cleaning Default: as defined in Section 10.5(c).

Commencement Date: means the date that is the later to occur of (i) thirty
(30) days after the Effective Date and (ii) receipt of all necessary consents
and approvals related to the effectiveness of this Lease (including receipt of
the Port Authority SNDA, the Port Authority Consent and a Non-Disturbance
Agreement with respect to the Existing Mortgage).

Common Areas: the core and shell of the Building, including, without limitation,
the Lobby, the roof of the Building (other than portions of the roof used
exclusively by Landlord, Tenant, or other tenants of the Building), elevators,
mechanical rooms, electrical closets, janitorial and telecommunication closets,
elevator lobbies and corridors and other areas, if any, shared by two (2) or
more occupants on multi-tenant floors, the Building Systems and the public
portions of the Building.

Competitively Bid: the process of having solicited bids in a commercially
reasonable manner in consultation with Tenant from at least three (3) reputable,
unrelated entities on an arm’s length basis.

Competitor: those Persons listed on Exhibit L attached hereto and made a part
hereof and any Affiliate or Successor Entity of any of such Persons (provided
that such Affiliate or Successor Entity shall be deemed to be a Competitor only
so long as such Affiliate or Successor Entity derives a substantial portion of
its income from the line or lines of business that is or are the primary line or
lines of business of Original Tenant). Original Tenant shall have the right,
from time to time (but not more frequently than once in any calendar year, to
add to the list of Persons identified as Competitors on Exhibit L; provided that
(i) Original Tenant delivers written notice (the “Competitor Addition Notice”)
of such change to Landlord during the first (1st) fiscal quarter of such
calendar year and Original Tenant shall obtain Landlord’s prior written consent
to the addition of such Person on Exhibit L attached hereto (which consent may
be only withheld in the event that such Person does not derive a substantial
portion of its income from the line or lines of business that is or are the
primary line(s) of business of Original Tenant), and (ii) in no event shall
there be more than ten (10) Competitors at any time. If Landlord shall not
respond to a Competitor Addition Notice within thirty (30) days after Landlord’s
receipt thereof, then Original Tenant may send a second notice to Landlord
requesting Landlord’s consent to the addition of such Person to the list of
Persons identified as Competitors on Exhibit L attached hereto and, provided
that such notice shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO RESPOND WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN THE PERSON(S) LISTED BELOW SHALL BE DEEMED TO BE
ADDED TO EXHIBIT L TO THE LEASE’’, if Landlord

 

4



--------------------------------------------------------------------------------

fails to respond to such notice within fifteen (15) Business Days after receipt
by Landlord, then such Person shall be deemed to be approved by Landlord to be
added as a Competitor for purposes of this Lease. In the event that Tenant
disputes Landlord’s withholding of consent (which consent may only be withheld
if such Person is not in one of the primary lines of business of Original
Tenant), then Original Tenant may submit such dispute to arbitration in
accordance with the terms of Article 34 hereof. Notwithstanding the foregoing,
Landlord shall not be bound by any addition to such list which includes a Person
(or an Affiliate thereof) with whom Landlord is then engaged in bona fide
ongoing negotiations for space at the Building at the time Original Tenant
proposes such change. Landlord shall promptly notify Original Tenant of the same
upon Original Tenant advising of the proposed inclusion of such Person as a
Competitor. In such event, if Landlord enters into a lease with such Person (or
an Affiliate or Principal thereof) as part of such bona fide ongoing
negotiations and in any event within one (1) year after Landlord’s receipt of
the Competitor Addition Notice, then such Person with whom Landlord enters into
a lease shall not be deemed to be a Competitor hereunder. For the purposes
hereof, bona fide ongoing negotiations mean the receipt of written offer by
Landlord from such Person (or an Affiliate thereof) to lease space in the
Building, the exchange of proposed term sheets and/or delivery of letters of
intent or similar written expressions of a desire to enter into a lease of space
at the Building. Upon any modification of Exhibit L attached hereto, the parties
shall enter into an amendment to this Lease confirming such modification, but no
such amendment shall be necessary to make such modification effective.

Con Edison: The Consolidated Edison Company of New York, Inc.

Conduit Risers: as defined in Section 10.17.

Contraction Effective Date: as defined in Section 37.1(b).

Contraction Notice: as defined in Section 37.1(a).

Contraction Option: as defined in Section 37.1(a).

Contraction Space: as defined in Section 37.1(a).

Control: either (a) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting stock of a corporation, or in the case of any Person
which is not a corporation, the ownership, directly or indirectly, of at least
fifty percent (50%) of the beneficial ownership interests in such Person, or
(b) in the case of any Person, irrespective of stock ownership or other
beneficial ownership, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person.

Conversion: as defined in Section 35.5.

CPI: the Consumer Price Index for All Urban Consumers, New York, N.Y. — Northern
New Jersey — Long Island, 1982-84=100; provided, however, that if the CPI or any
successor index shall cease to be published, Landlord and Tenant shall agree, in
writing, on a substitute therefor. If Landlord and Tenant are unable to agree as
to such substitute index, such matter shall be determined by arbitration in
accordance with Article 34.

 

5



--------------------------------------------------------------------------------

CPI Fraction: as of each January 1st during the Term (an “Adjustment Date”), a
fraction (a) the numerator of which is the CPI for the CPI Month immediately
preceding such Adjustment Date and (b) the denominator of which is the CPI for
the CPI Month immediately preceding the Effective Date.

CPI Month: a particular calendar month for the determination of the CPI
Fraction.

Crossover Floor: as defined in Section 10.4(e).

CROT: as defined in Section 7.2(f).

Damage Statement: as defined in Section 12.1(a).

Decorative Alterations: as defined in Section 4.1(a).

Default Rate: a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A. or its successor from time to time as its prime or base rate, plus
two percent (2%), and (ii) the Maximum Legal Rate.

Deficiency: as defined in Section 18.2(a)(ii).

Delivery Date: as defined in Section 36.2(a).

Dining Facility: any portion of the Premises operated as an executive dining
facility, kitchen or a cafeteria (together with any related cooking equipment).

Effective Date: the date written in on the first page of this Lease.

Electricity Additional Rent: as defined in Section 10.2(b)(iv).

Electricity Cost: the average cost per kilowatt hour and the average cost per
kilowatt demand, by time of day, if applicable, of purchasing electricity for
the Building, including fuel adjustment charges (as determined for each month of
the relevant period and not averaged), rate adjustment charges, sales tax,
and/or any other factors or charges, actually used by the Utility servicing the
Building in computing the charges for Tenant’s usage.

Electricity Cost Statement: an instrument containing an estimate or computation
of Electricity Cost, or any other computation to be made by Landlord pursuant to
the provisions of Section 10.2 hereof.

Electricity Fee: as defined in Section 10.2(b)(iv).

Eligible Assignee: an assignee of Tenant’s interest in this Lease, which
assignee is not an Affiliate of Tenant, and as of the applicable date of
determination, has a financial condition reasonably satisfactory to Landlord
taking into account the obligations in question (it being agreed that the
financial condition of an assignee shall be deemed satisfactory if such assignee
has a net worth, computed in accordance with generally accepted accounting
principles consistently applied, equal to or greater than the annual Fixed Rent
and Additional Rent then payable under this Lease (without giving effect to any
free rent or rent abatement) multiplied by fifteen (15).

 

6



--------------------------------------------------------------------------------

Eligible Sublease: as defined in Section 14.3(b)(i).

Eligible Subtenant: as defined in Section 14.13(a).

EMF Cure Period: as defined in Section 2.4(a).

EMF Event: as defined in Section 2.4(a).

EMF Notice: as defined in Section 2.4(a).

EMF Remediation Completion Notice: as defined in Section 2.4(a).

EMF Statement: as defined in Section 2.4(a).

EMF Termination Period: as defined in Section 2.4(d).

Environmental Law: any present or future federal, state or local law, statute,
regulation, or ordinance, and any judicial or administrative order or judgment
thereunder, and judicial opinions or orders, pertaining to health, industrial
hygiene, Hazardous Substances, the environment or natural resources, including,
but not limited to, each of the following, as enacted as of the date hereof or
as hereafter amended: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq.; the Toxic Substance Control
Act, 15 U.S.C. §§ 2601 et seq.; the Water Pollution Control Act (also known as
the Clean Water Act), 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§
7401 et seq.; and the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801
et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
the Oil Pollution Control Act 33 U.S.C.A. § 2701 et seq.

Event of Default: as defined in Article 17.1.

Exempted Tenant: any Person whose primary line of business is the providing of
insurance, accounting, legal and/or financial services.

Existing Mortgage: collectively, the mortgages described on the Mortgage
Schedule annexed hereto as Schedule B.

Expansion Commencement Date: as defined in Section 36.1(c).

Expansion Notice: as defined in Section 36.1(b).

Expansion Option: as defined in Section 36.1(a)(iii).

Expansion Space: as defined in Section 36.1(a)(iii).

Expansion Space EMF Revocation Notice: as defined in Section 36.1(g).

 

7



--------------------------------------------------------------------------------

Expansion Space EMF Termination Period: as defined in Section 36.1(i).

Expansion Threshold: Occupancy by Tenant of a portion of the Premises consisting
of not less than two hundred eighty thousand (280,000) RSF of the Building.

Expiration Date: the last day of the month in which occurs the twentieth
(20th) anniversary of the Rent Commencement Date, as such Expiration Date may be
extended pursuant to Article 33, or such earlier date upon which the Term may
expire or be terminated pursuant to any of the conditions of limitation or other
provisions of this Lease or pursuant to law.

Fair Market Rent Proposal: as defined in Section 33.2(b).

Federal Bankruptcy Code: Title 11 of the United States Code, as amended or
superseded from time to time.

First Class Office Building: a first class office building located in downtown
Manhattan of comparable size, quality and character.

First Expansion Option: as defined in Section 36.1(a)(i).

First Expansion Space: as defined in Section 36.1(a)(i).

First Renewal Term: as defined in Section 33.1(a).

First Renewal Term Commencement Date: as defined in Section 33.1(a).

First Renewal Term Expiration Date: as defined in Section 33.1(a).

Fitness Center: as defined in Section 2.1(f).

Fixed Rent: as defined in Section 1.1(a).

Floor Ready Condition: that the work described on Schedule D attached hereto
shall have been Substantially Completed.

Flue: as defined in Section 10.15.

FMV: fair market rent determined in the manner described in Sections 33.2, 33.3
and 33.4.

Force Majeure: any delays resulting from any causes beyond Landlord’s or
Tenant’s reasonable control, as the case may be, including, without limitation,
governmental regulation, governmental restriction, strike, labor dispute, riot,
inability to obtain materials, acts of God, war, terrorist acts, fire or other
casualty and other like circumstances. Under no circumstances shall the
non-payment of money or a failure attributable to a lack of funds be deemed to
be (or to have caused) an event of Force Majeure.

Fourth Renewal Term: as defined in Section 33.1(a).

 

8



--------------------------------------------------------------------------------

Fourth Renewal Term Commencement Date: as defined in Section 33.1(a).

Fourth Renewal Term Expiration Date: as defined in Section 33.1(a).

Freight Business Hours: as defined in Section 10.4(a).

Full Tax Date: the date on which the Superior Lessor under the Underlying Lease
is no longer obligated for the payment of Pilot to The City of New York under
the City Agreement.

Gas Provider: as defined in Section 10.16.

Gas Riser: as defined in Section 10.16.

Generator: as defined in Section 10.19(a).

Generator Area: as defined in Section 10.19(a).

Governmental Authority: any of The United States of America, The State of New
York, The City of New York, the Port Authority (including in its capacity as
landlord under the Underlying Lease), The Metropolitan Transportation Authority,
New York City Transit Authority, any political subdivision thereof and any
agency, department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property or Governmental Property or any portion thereof or the curbs,
sidewalks, and areas adjacent thereto.

Governmental Documents: the documents set forth on Schedule A, as the same may
be amended from time to time pursuant to Section 35.7.

Governmental Property: as defined in Section 7.1(f).

Hazardous Substances: any material, waste or substance which is: (i) included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” in or pursuant to any Environmental Law, or
subject to regulation under any Environmental Law; (ii) listed in the United
States Department of Transportation Optional Hazardous Materials Table, 49
C.F.R. § 172.101, as enacted as of the date hereof or as hereafter amended, or
in the United States Environmental Protection Agency List of Hazardous
Substances and Reportable Quantities, 40 C.F.R. Part 302, as enacted as of the
date hereof or as hereafter amended; or (iii) explosive, flammable, radioactive,
friable asbestos, a polychlorinated biphenyl, petroleum or a petroleum product
or waste oil or any other item that requires special disposal by the
Environmental Protection Agency.

Holdover Amount: as defined in Section 21.2(a).

Holdover Per Diem Expiration Date: as defined in Section 21.2(c).

Holdover Per Diem Notice: as defined in Section 21.2(c).

Holdover Per Diem Period: as defined in Section 21.2(c).

 

9



--------------------------------------------------------------------------------

Holdover Take Back Expiration Date: as defined in Section 21.2(b).

Holdover Take Back Notice: as defined in Section 21.2(b).

Holdover Take Back Space: as defined in Section 21.2(b).

Holidays: the days observed, without duplication, by either The State of New
York, the Federal Government, the contract from time to time in effect between
Locals 32B and 32J of the Building Service Employees Union AFL-CIO (or any
successor thereto) and the Real Estate Advisory Board of New York, Inc. (or any
successor thereto) or on which First Class Office Buildings are now or hereafter
closed.

HVAC: heat, ventilation and air-conditioning.

IDA: the New York City Industrial Development Agency, a corporate governmental
agency constituting a body corporate and politic and a public benefit
corporation of the State of New York, duly organized and existing under the laws
of the State of New York, and any body, board, authority, agency or other
governmental agency or instrumentality which shall hereafter succeed to the
powers, duties, obligations and functions thereof.

Impositions: as defined in Section 7.1(e).

Indemnified Party Notice: as defined in Section 29.1(c).

Initial Occupancy Date: as defined in Section 10.2(b)(vi).

Initiating Party: as defined in Section 33.2(b).

Kitchen Exhaust System: as defined in Section 10.15.

Land: defined as “Land” in Section 1.1(i) through (iv) of the Underlying Lease
and being described in Exhibit A-1 hereof.

Landlord: 7 World Trade Center, LLC, a Delaware limited liability company.

Landlord Delay: any delay that Tenant may encounter in commencing or performing
Tenant’s Initial Alterations and which is solely attributable to Landlord or
Landlord’s employees, agents, contractors, subcontractors, suppliers or
representatives.

Landlord Exculpated Parties: as defined in Section 35.1(b).

Landlord Party: any of Landlord, any Affiliate of Landlord, Landlord’s managing
and leasing agents for the Building, each Mortgagee and Superior Lessor, and
each of their respective direct and indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, employees, principals, contractors,
licensees, agents and representatives.

Landlord Repairs: as defined in Section 6.1(a).

Landlord Sublease: as defined in Section 14.4(b)(i).

 

10



--------------------------------------------------------------------------------

Landlord’s Contribution: an amount calculated pursuant to Section 31.1(a).

Landlord’s Estimate: as defined in Section 7.3(b).

Landlord’s Expansion Acceleration Notice: as defined in Section 36.1(f).

Landlord’s Non-Disturbance Agreement: as defined in Section 14.13(a).

Landlord’s Statement: as defined in Section 7.1(i).

Landlord’s Work: as defined in the Work Letter.

Late Payment: as defined in Section 19.2.

Legal Requirements: all present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes, executive orders, and any judicial
interpretations thereof, extraordinary as well as ordinary, of all Governmental
Authorities, including the provisions of the Governmental Documents and
including the Americans with Disabilities Act (42 U.S.C. § 12, 101 et seq.), New
York City Local Law 58 of 1987, the Code (as defined in the Work Letter) and any
law of like import, and all rules, regulations and government orders with
respect thereto and any of the foregoing relating to environmental matters,
hazardous materials, public health and safety matters, and of the New York Board
of Underwriters, the New York Fire Insurance Rating Organization or any other
fire rating organizations or insurance entities performing similar functions, in
each case, affecting the Real Property, the Governmental Property or the
Premises or the maintenance, use or occupation thereof, or any street or
sidewalk comprising a part of or in front thereof or any vault in or under the
Real Property.

License Agreement: as defined in Section 10.28.

Lobby: the ground floor lobby of the Building.

Master Trust Indenture: that certain Master Trust Indenture and Security
Agreement, dated as of March 1, 2005, between Landlord, as obligor, and The Bank
of New York, as Master Trustee (as the same may be amended, modified and
restated from time to time).

Master Trustee: The Bank of New York, as Master Trustee under the Master Trust
Indenture, and its successors and assigns.

Material Alterations: as defined in Section 4.1(a).

Maximum Legal Rate: the maximum non-usurious interest rate, if any, that at any
time or from time to time may be contracted for, taken, reserved, charged or
received under any applicable Legal Requirements.

Mortgage: any mortgage or trust indenture which may now or hereafter affect the
Real Property, the Building or any Superior Lease and the leasehold interest
created thereby, and all renewals, extensions, supplements, amendments,
modifications, consolidations and replacements thereof or thereto, substitutions
therefor, and advances made thereunder.

 

11



--------------------------------------------------------------------------------

Mortgage Documents: the documents set forth in Schedule B attached hereto, as
the same may be amended from time to time pursuant to Section 35.7.

Mortgagee: any mortgagee, trustee or other holder of the mortgagee’s interest
under a Mortgage, and any interest in the loan evidenced thereby.

Net Effective Rental: as defined in Section 14.6(c) and (d).

Non-Disturbance Agreement: a subordination, attornment and non-disturbance
agreement duly executed and acknowledged by a Successor Landlord and Tenant, and
in recordable form substantially in the form attached hereto as Exhibit P with
respect to the Existing Mortgage, and with respect to any future Mortgage or
Superior Lease, as the case may be, either substantially in the form attached
hereto as Exhibit P or the Mortgagee’s or Superior Lessor’s, as the case may be,
then standard form of non-disturbance agreement, subject to such form being
reasonably satisfactory to Tenant. Tenant shall be deemed to have accepted such
form of non-disturbance agreement if Tenant shall not have objected in writing
(including in reasonable detail the reasons for such objections) to Landlord and
to Mortgagee or Superior Lessor, as the case may be, within ten (10) Business
Days after such non-disturbance agreement shall have been delivered to Tenant
(together with a cover letter from Landlord stating the following: “LANDLORD
HEREBY NOTIFIES TENANT THAT IN THE EVENT THAT TENANT FAILS TO OBJECT TO THE
TERMS OF THE ENCLOSED NON-DISTURBANCE AGREEMENT IN A WRITTEN NOTICE DELIVERED TO
LANDLORD AND [MORTGAGEE/SUPERIOR LESSOR] WITHIN TEN (10) BUSINESS DAYS FROM THE
DATE OF RECEIPT BY TENANT OF THIS NOTICE, THEN TENANT SHALL BE DEEMED TO HAVE
APPROVED THE ENCLOSED NON-DISTURBANCE AGREEMENT PURSUANT TO THE TERMS OF THE
DEFINITION OF “NON-DISTURBANCE AGREEMENT” SET FORTH IN THE LEASE”.

Non-Renewable Portion: as defined in Section 33.2(a)(iv).

Non-Standard Alterations: as defined in Section 4.4(a).

Occupies: that Tenant directly leases the applicable portion of the Premises
from Landlord, which portion of the Premises is not occupied by, or subleased or
licensed to, subtenants, licensees and other occupants (other than Affiliates of
Tenant which are permitted to occupy the Premises pursuant to Section 14.2
hereof)); provided, however, that up to the equivalent of three (3) floors of
the Premises that are subleased under subleases that are permitted to be entered
into by Tenant pursuant to Article 14 hereof shall be treated as being Occupied,
provided that no such sublease shall have a term which exceeds five (5) years.
“Occupied” and “Occupancy” shall have a correlative meanings.

Offered Space: as defined in Section 36.2(a).

Offer Notice: as defined in Section 14.3(a).

Offer Period: the applicable period of time during which Landlord shall be
entitled to exercise its applicable rights pursuant to Sections 14.4 or 14.5
hereof.

 

12



--------------------------------------------------------------------------------

Omnibus Act: Omnibus Act enacting provisions of law necessary to stimulate the
economy of The City of New York and The State of New York, 2005 McKinney’s
Session Law News Ch. 2 (West), a copy of which is attached hereto as Exhibit K.

Operating Expenses: as defined in Section 7.1(f).

Operating Records: as defined in Section 7.5(b).

Operating Year: shall mean each twelve (12) month period occurring immediately
following the Base Operating Year.

Original Tenant: Moody’s Corporation or any Permitted Transferee.

OT Freight Elevator Charge: as defined in Section 10.4(b).

Outside Exercise Date: as defined in Section 33.2(a).

Overtime Periods: as defined in Section 10.3(c).

Partial Floor: as defined in Section 10.2(c).

Partial Floor Electricity Charge: as defined in Section 10.2(c).

Partial Term Subletting: a proposed subletting for less than “the entire or
substantially the entire remaining Term” (as defined in Section 14.5(a) hereof).

Partial Year Fraction: in the case of a calendar year only a fraction of which
falls within the Term, the fractional representation that the portion of the
Term in such calendar year bears to such calendar year.

Payment Date: as defined in Section 38.1(a)(ii).

Permitted Transferee: as defined in Section 14.2(a).

Permitted Uses: the use of the Premises as executive, administrative and general
offices, and the lawful uses ancillary thereto described in Article 2 and for no
other use or purpose.

Person: any individual, corporation, partnership, limited liability company,
limited liability partnership, joint venture, estate, trust, unincorporated
association, business trust, tenancy-in-common or other entity or any
Governmental Authority.

Pilot: such payments as Landlord is required to make to the Port Authority
pursuant to Section 6.8 of the Underlying Lease.

Pilot Early Termination Date: as defined in Section 7.2(h).

Pilot Expiration Date: the date on which the Pilot Program shall expire or
earlier terminate in accordance with the terms of the Underlying Lease.

 

13



--------------------------------------------------------------------------------

Pilot Program: the payment of Pilot in an amount less than actual Taxes pursuant
to the Underlying Lease.

Pilot Rate Multiple: the number of rentable square feet allocated to the
Premises for purposes of Section 6.8 of the Underlying Lease, such number of
rentable square feet to be determined pursuant to Section 5.1.8 of the
Underlying Lease.

Pilot Square Foot Factor: the annual per rentable square foot factor used in
computing the Pilot under the City Agreement for the relevant Tax Year. If
payments under the City Agreement become payable on a basis other than an annual
amount per Occupied Rentable Square Feet (as defined in Section 5.1.8 of the
Underlying Lease), then unless such payments are separately assessed and levied
or allocated to the Real Property, the Port Authority will allocate such
payments equitably on the basis of square footage and Landlord will promptly
notify Tenant of such allocation, in which event the “Pilot Square Foot Factor”
shall equal the payments so allocated to the Building divided by the Building
Area.

Port Authority: as defined in the recitals hereto.

Port Authority Consent: a Consent Agreement, among the Port Authority, Landlord
and Tenant, in the form of Exhibit CC attached hereto and made a part hereof.

Port Authority SNDA: a subordination, attornment and non-disturbance agreement
with respect to the Underlying Lease substantially in the form attached hereto
as Exhibit DD.

Premises: all of the RSF of the entire eleventh (11th), twelfth (12th) and
fourteenth (14th) through twenty-sixth (26th) floors of the Building as depicted
on Exhibit E attached hereto.

Premises Area: the Rentable Square Foot area of the Premises or any portion
thereof (as such Premises Area may be increased or decreased from time to time
pursuant to this Lease), as set forth in Exhibit A-2. The Premises Area shall
not be increased or decreased during the Term, other than to reflect the
incorporation of additional space into the Premises Area, or the removal of any
space from the Premises Area, whether pursuant to the rights of Landlord or
Tenant hereunder. For all purposes hereunder, the Premises shall be deemed to
have the Rentable Square Foot area set forth on said Exhibit A-2.

Private Ownership: as defined in Section 7.2(h).

Prohibited Person: (i) any Person (a) that is in default or in breach, beyond
any applicable grace period, of its obligations under any written agreement with
the IDA or the City, or (b) that directly or indirectly controls, is controlled
by, or is under common control with a Person that is in default or in breach,
beyond any applicable grace period, of its obligations under any written
agreement with the IDA or the City, unless such default or breach has been
waived in writing by the IDA or the City, as the case may be, and (ii) any
Person (a) that has been convicted in a criminal proceeding for a felony or any
crime involving moral turpitude or that is an organized crime figure or is
reputed to have substantial business or other affiliations with an organized
crime figure, or (b) that directly or indirectly controls, is controlled by, or
is under common control with a Person that has been convicted in a criminal
proceeding for a felony or any crime involving moral turpitude or that is an
organized crime figure or is reputed to have substantial business or other
affiliations with an organized crime figure.

 

14



--------------------------------------------------------------------------------

Proration Date: as defined in Section 7.3(b).

Punch List: a list containing such minor so-called “punch list” items which do
not, either individually or in the aggregate, materially interfere with Tenant’s
use and occupancy of the Premises (including, without limitation, Tenant’s
Initial Alterations), as attached hereto as Exhibit EE.

Qualified Appraiser: as defined in Section 33.2(b).

REA: as defined in Section 7.1(g).

Real Property: collectively, the Building, the Land, the Right of Support and
the Appurtenances (but excluding the Substation).

Renewable Portion: as defined in Section 33.2(a)(ii).

Renewal Notice: as defined in Section 33.2(a).

Renewal Options: as defined in Section 33.1(a).

Renewal Space: as defined in Section 33.2(a)(i).

Renewal Term: as defined in Section 33.1(a).

Renewal Term Commencement Date: as defined in Section 33.1(a).

Renewal Term Expiration Date: as defined in Section 33.1(a).

Rent: collectively, Fixed Rent and Additional Rent.

Rent Commencement Date: November 15, 2007, subject to extension for Landlord
Delay in accordance with the terms of this Lease. If prior to the Rent
Commencement Date, a fire or other casualty shall occur and Tenant would be
entitled to an abatement of Rent pursuant to Section 12.1 hereof if the Rent
Commencement Date had occurred, then the Rent Commencement Date shall be
extended for each day that the Rent would have been abated under Section 12.1
hereof.

Rentable Square Feet or RSF: the rentable area of the Building or any portion
thereof.

Responding Party: as defined in Section 33.2(b).

Retail Space: the space in the Building used as retail space as and to the
extent permitted pursuant to the terms of any tenant’s lease (or otherwise
designated as retail space by Landlord in its sole discretion).

Right of Support: the right of support set forth in Section 1.1(vi) of the
Underlying Lease.

 

15



--------------------------------------------------------------------------------

Risers: as defined in Section 10.17.

ROFO Conditions: as defined in Section 36.2(a).

ROFO Election Notice: as defined in Section 36.2(a).

ROFO Floors: as defined in Section 36.2(a).

ROFO Notice: as defined in Section 36.2(a).

ROFO Offer: as defined in Section 36.2(a).

ROFO Option: as defined in Section 36.2(a).

Rules and Regulations: as defined in Article 27.

Second Expansion Option: as defined in Section 36.1(a)(ii).

Second Expansion Space: as defined in Section 36.1(a)(ii).

Second Renewal Term: as defined in Section 33.1(a).

Second Renewal Term Commencement Date: as defined in Section 33.1(a).

Second Renewal Term Expiration Date: as defined in Section 33.1(a).

Secure Areas: as defined in Section 15.1 hereof.

Signage Threshold: as defined in Section 32.2(a).

Space Occupant: as defined in Section 14.2(d).

Special Lease Rights: as defined in Section 14.3(b)(ii).

Special Use Area: any portion of the Premises which is used for any purpose
permitted hereunder which is ancillary to the executive, administrative and
general office usage hereunder (e.g., a cafeteria, executive dining rooms,
kitchen, fitness center, auditorium, conference facilities, print/copy shop,
data room, pantry or library) (but specifically excluding any file rooms,
conference rooms, data processing areas or word processing areas typically
constructed in office space in First Class Office Buildings and up to two
(2) pantries per floor).

Special Use Area Property: any items of personal property or fixtures, including
any equipment, used by Tenant in connection with a Special Use Area.

Sublease Space: as defined in Section 14.4(a).

Submeter: as defined in Section 10.2(a).

 

16



--------------------------------------------------------------------------------

Substantial Completion, substantial completion, Substantially Complete or
substantially complete shall mean that Landlord’s Work, Tenant’s Initial
Alterations or any other item of work (as the case may be) shall be fully
complete and, where applicable, operational in accordance with the terms of this
Lease and all Legal Requirements, except for Punch List items.

Substation: as defined in the Underlying Lease.

Successor Entity: any entity (i) into or with which a Competitor is merged or
consolidated or created by a reorganization or recapitalization, or (ii) to
which substantially all of the stock in a Competitor or such Competitor’s assets
are transferred as a going concern.

Successor Landlord: as defined in Section 9.3(a).

Superior Lease: any ground or underlying lease of the Real Property or any part
thereof heretofore or hereafter made by Landlord, as tenant, and all renewals,
extensions, supplements, amendments and modifications thereof, including,
without limitation, the Underlying Lease.

Superior Lessor: a lessor under a Superior Lease.

Supplemental Cleaning Service: as defined in Section 10.5(b).

TAA: as defined in the Underlying Lease.

Tax Proceeding: as defined in Section 7.2(d).

Tax Year: as defined in Section 7.1(d).

Taxes: as defined in Section 7.1(a).

Telecommunications Equipment: as defined in Section 10.9(a).

Tenant Delay: any delay that Landlord may encounter in commencing or performing
any of Landlord’s obligations under this Lease and which is attributable to
Tenant or Tenant’s employees, agents, contractors, subcontractors, suppliers or
representatives, provided that no such Tenant Delay shall begin to accrue unless
Landlord shall have given Tenant prior notice thereof.

Tenant Elevator Bank: the bank(s) of passenger elevators servicing the Premises.

Tenant Party: any of Tenant, any Affiliate of Tenant, any subtenant or any other
occupant of the Premises, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
employees, principals, contractors, licensees, agents and representatives.

Tenant Signage: as defined in Section 32.3(a).

Tenant’s Communications Equipment: as defined in Section 4.10(b).

Tenant’s Initial Alterations: as defined in the Work Letter.

 

17



--------------------------------------------------------------------------------

Tenant’s Operating Payment: as defined in Section 7.3(a).

Tenant’s Pilot Payment: as defined in Section 7.2(a).

Tenant’s Plans: as defined in Section 4.2.

Tenant’s Property: Tenant’s movable fixtures and movable partitions, telephone
and other communications equipment, computer systems, furniture, trade fixtures,
furnishings and other items of personal property (excluding property which is
built into the Premises and custom-fitted furniture or cabinetry), which are
removable without material damage to the Premises or Building.

Tenant’s Share of Operating Expenses: as defined in Section 7.1(b).

Tenant’s Share of Taxes: as defined in Section 7.1(b).

Tenant’s Statement: as defined in Section 7.5(b).

Tenant’s Tax Payment: as defined in Section 7.2(a).

Term: the term of this Lease, which shall commence on the Commencement Date and
shall expire on the Expiration Date.

Third Expansion Option: as defined in Section 36.1(a)(iii).

Third Expansion Space: as defined in Section 36.1(a)(iii).

Third Renewal Term: as defined in Section 33.1(a).

Third Renewal Term Commencement Date: as defined in Section 33.1(a).

Third Renewal Term Expiration Date: as defined in Section 33.1(a).

Third Qualified Appraiser: as defined in Section 33.2(b).

Transaction Expenses: as defined in Section 14.9(a).

Transaction Profits: as defined in Section 14.9(a).

Unavoidable Delays: as defined in Article 25.

Underletting Sublease: any sub-sublease which demises sub-subleased premises to
a sub-subtenant with a creditworthiness reasonably acceptable to Landlord.

Underlying Lease: as defined in the recitals hereto.

Utility: the Port Authority or the public utility company authorized to provide
electric service in the locality where the Building is located, which public
utility company may be selected by Landlord in its sole discretion (provided
that Landlord shall no longer be required to

 

18



--------------------------------------------------------------------------------

obtain power from the Power Authority of the State of New York through the Port
Authority pursuant to the Underlying Lease). It is acknowledged that the Utility
may not be the entity providing electric service to the Building.

Work Letter: the work letter attached hereto as Exhibit D and made a part
hereof.

ARTICLE 1

DEMISE, PREMISES, RENT

Section 1.1 (a) Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Premises, for the Term, at an annual rent (“Fixed Rent”) as set
forth on Exhibit F attached hereto and made a part hereof together with all
Additional Rent provided for herein.

(b) Tenant agrees to pay to Landlord Fixed Rent and recurring Additional Rent,
without offset, notice, demand, abatement, or deduction whatsoever (except as
permitted or otherwise provided for in this Lease), in lawful money of the
United States, and all Fixed Rent shall be payable in equal monthly installments
in advance, (and, in accordance with Section 9.8 of the Underlying Lease, shall
not be paid more than six (6) months in advance) from and after the Commencement
Date and on the first (1st) day of each calendar month thereafter during the
Term, at the office of Landlord or such other place as Landlord may designate.
All non-recurring Additional Rent shall be due and payable thirty (30) days
after receipt of an invoice therefor from Landlord and as otherwise set forth
above. All Fixed Rent and recurring Additional Rent shall be payable by wire
transfer of immediately available funds to the following account or such other
account as Landlord may from time to time direct:

The Bank of New York

New York, NY 10286-1491

Depository Account: 6302823241

Other amounts due and payable under this Lease (including non-recurring
Additional Rent) shall be payable by check drawn on a bank which is a member of
the New York Clearinghouse Association.

(c) Notwithstanding anything contained in this Article 1 to the contrary, so
long as no monetary or material non-monetary Event of Default has occurred,
Landlord hereby waives payment of Fixed Rent for the period from and including
the Commencement Date until the Rent Commencement Date. Upon the curing of any
such Event of Default, the Rent Commencement Date shall be extended for each day
in respect of which Tenant paid Rent as a result of there being an Event of
Default prior to the Rent Commencement Date.

Section 1.2 Notwithstanding anything to the contrary contained herein, if the
Rent Commencement Date shall occur on a date other than the first (1st) day of
any calendar month, then the first monthly installment of Fixed Rent which
becomes due on the Rent Commencement Date, prorated to the end of said calendar
month, shall be payable on the Rent Commencement Date.

 

19



--------------------------------------------------------------------------------

ARTICLE 2

USE AND OCCUPANCY

Section 2.1 (a) The Premises shall be used and occupied for the Permitted Uses
consistent with a First Class Office Building and the provisions of the
Underlying Lease and for no other use or purpose whatsoever.

(b) In connection with and ancillary to the primary use of the Premises for
general offices as provided in this Article 2, Tenant may, subject to the
provisions of this Lease (including, but not limited to, Article 14) and
applicable Legal Requirements, use certain portions of the Premises for the
following purposes, but only to the extent used solely by Tenant (and Tenant’s
Affiliates, clients, invitees and employees in conjunction with such use by
Tenant) and any permitted assignee and permitted subtenant solely in connection
with Tenant’s (or such permitted assignee’s or subtenant’s) own business
requirements: (i) a messenger and mail room facility; (ii) a reproduction and
copying facility; (iii) a computer and communication system center;
(iv) employee lounges; (v) file rooms and pantries (as provided in
Section 2.1(c)); (vi) meeting, training and conference centers and rooms;
(vii) a fitness center (subject to Section 2.1(f)); (viii) Dining Facilities
(subject to Section 2.1(g)); (ix) an auditorium (subject to Section 2.1(h));
(x) one or more automatic teller machines for use by the occupants at the
Premises; and (xi) other ancillary uses which are approved by Landlord, such
approval not to be unreasonably withheld, provided such uses do not violate any
Legal Requirements applicable to the Building or any certificate of occupancy
applicable to the Building or the Premises.

(c) Tenant (and any permitted subtenants, licensees and invitees), incidental to
the general office use of the Premises, shall, subject to the provisions of this
Lease (including the provisions of Article 4), applicable Legal Requirements and
such other reasonable regulations as Landlord may adopt from time to time in
accordance with Article 27, have the right, at Tenant’s sole cost and expense,
to use a portion or portions of the Premises as a pantry or pantries for use
solely by Tenant and its respective employees and business guests, which may
contain reheating (for ordinary office use) but not cooking equipment, including
items such as a microwave, coffee maker, sink, ice maker, soda machine, vending
machines, tables and chairs, dishwasher, hot water heater and refrigerator;
provided that (i) no cooking, and no other preparation of food which would
require ventilation to the outside of the Building in connection therewith
(other than the reheating of food by a microwave and the preparation of
beverages), shall be done in any such pantry, (ii) no food or beverages will be
kept or served in the Premises in a manner or under any conditions which result
in fumes or odors being emitted from, or detectable outside of, the Premises
such that same may unreasonably affect other tenants or occupants of the
Building, (iii) such portion or portions of the Premises shall be at all times
maintained by Tenant in a clean and sanitary condition and free of refuse,
insects and rodents (including required use of extermination services) and
(iv) no alcoholic beverages may be served in the Premises, other than for normal
entertaining (provided that (I) there shall not be any sale or resale of
alcoholic beverages in connection therewith, (II) such use of alcoholic
beverages shall not violate the certificate of occupancy or permit to occupy and
use for the Building, (III) such use of alcoholic beverages shall not
unreasonably interfere with or disturb other tenants or occupants of the
Building and (IV) such use of alcoholic beverages shall be in accordance with
all Legal Requirements).

 

20



--------------------------------------------------------------------------------

(d) Tenant acknowledges that it has read and understands the terms, conditions
and obligations set forth in the Governmental Documents and the REA. Each of
Landlord and Tenant acknowledges and agrees that it will not take any action or
fail to take any action (in the case of (I) Tenant, with respect to its
obligations as a subtenant under this Lease and (II) Landlord, with respect to
its obligations as a party to the Governmental Documents and the REA) that will
cause the other to be in breach of or violate any of the terms of the
Governmental Documents or the REA. Tenant hereby agrees that Tenant will at all
times, at its sole cost and expense, (i) observe, be bound by and comply with
all of the terms, provisions, covenants and conditions of the Governmental
Documents affecting Tenant’s operations under or in connection with this Lease
and its occupancy of the Premises and the REA, (ii) pay directly to the Superior
Lessor under the Underlying Lease on demand any rental, fee, charge or other
amount due to Landlord if Landlord shall be under an uncured notice of default
under the Underlying Lease and (iii) cooperate in every reasonable manner with
Landlord with regard to Landlord’s obligations under the Governmental Documents
and the REA; provided that if Landlord shall have requested and received a
waiver of any terms, covenants or conditions of any Governmental Documents or
the REA applicable to the Premises and the conduct of Tenant’s business in the
Building, Landlord shall not enforce such waived terms, covenants or conditions
against Tenant. Landlord hereby represents and warrants that Landlord has
delivered to Tenant true and correct copies of each of the Governmental
Documents and the REA.

(e) If any governmental license or permit, other than a certificate of
occupancy, shall be required for the proper and lawful conduct of Tenant’s
business in the Premises, or any part thereof, and if failure to secure such
license or permit would in any way adversely affect Landlord, then Tenant, at
its expense, shall duly procure and thereafter maintain such license or permit
and submit a copy to Landlord (and Landlord shall reasonably cooperate with
Tenant at Tenant’s sole cost and expense in connection therewith). At Tenant’s
request, Landlord shall execute applications for building permits and other
applicable governmental filings, as necessary, prior to Landlord’s approval of
Tenant’s plans and specifications pursuant to Article 4 hereof, provided that
Tenant shall be solely responsible for all reasonable costs and expenses which
may arise in connection with any revision or resubmission of such applications
which may subsequently be necessary. Tenant shall at all times comply with the
terms and conditions of each such license or permit, but in no event shall
failure to procure and maintain same by Tenant affect Tenant’s obligations
hereunder.

(f) Any fitness center facility permitted to be operated in the Premises (the
“Fitness Center”) shall not be located in any portion of the Premises which is a
partial floor (i.e., where Tenant does not lease the balance of the floor on
which such portion of the Premises is located) or any partial or full floor of
the Premises which is contiguous to a floor of the Building any leasable portion
of which is not part of the Premises; provided, however, that Tenant shall not
be precluded from subleasing a portion of the floor on which the Fitness Center
is located, nor shall Tenant be required by Landlord to relocate the Fitness
Center if Landlord recaptures or underlets a portion of the floor on which the
Fitness Center is located or a floor adjacent to the floor on which the Fitness
Center is located, pursuant to Sections 14.4 or 14.5 hereof. The Fitness Center
may only be used by personnel of Tenant and any permitted subtenants and
licensees ordinarily working in the Building (and with respect to Tenant’s
employees only, visiting the Premises from another location) and short-term
invitees of Tenant; provided, in no event shall the Fitness Center be held open
for use by the general public. Tenant

 

21



--------------------------------------------------------------------------------

specifically agrees to perform or have performed on its behalf and its own
expense all prudent and necessary analysis and work to ensure that the Fitness
Center (including, without limitation, all weight machines, treadmills and other
equipment) is designed and constructed (1) such that the use, operation and
maintenance thereof does not result in any noise (beyond normal office use) that
can be heard outside the Premises or any vibrations that can be felt outside the
Premises, (2) to be properly integrated into and not have any material adverse
impact upon, the structure of the Building and its harmonics, (3) not to have
any material adverse impact upon any area of the Building outside the Premises,
including, without limitation, the Common Areas or facilities, space demised to
any other tenant or occupant and space controlled by Landlord, and (4) so as not
to have any material adverse impact upon the business of any other tenant or
occupant of the Building or Landlord. Notwithstanding Tenant’s compliance with
the foregoing and with the other provisions of this Lease, Landlord shall have
the right to require Tenant to immediately discontinue use of the Fitness Center
upon notice from Landlord of a complaint by any other tenant or occupant of the
Building of interference or material adverse impact caused by such exercise
facilities if Landlord reasonably believes such complaint arises from a
condition violative of the immediately preceding sentence until such time as
Tenant rectifies the cause of and eliminates such interference or material
adverse impact to the reasonable satisfaction of Landlord. Notwithstanding the
foregoing, Tenant shall have the right to continue to use the Fitness Center to
the extent Tenant takes immediate action to cure such interference or impact.

(g) Tenant shall pay Landlord’s reasonable cost for any extermination,
ventilation, refuse removal and cleaning (in excess of normal office ventilation
and cleaning) necessitated by the use of any portion of the Premises for a
Dining Facility (it being understood that Landlord’s provision of cleaning
services shall not be extended beyond that provided for herein by reason of
Landlord’s approval of the use of such space as a Dining Facility). Prior to the
disposal thereof, Tenant shall store all refuse resulting from the operation of
any Dining Facility in the Premises in a refrigerated garbage room in a location
within the Premises designated by Tenant and reasonably acceptable to Landlord
and the storage thereof shall be subject to such reasonable rules and
regulations as may be prescribed by Landlord for the office tenants of the
Building from time to time in connection therewith.

(h) Any portion of the Premises which is permitted to be used as an auditorium
(the “Auditorium”) shall not be located in any portion of the Premises which is
a partial floor (i.e., where Tenant does not lease the balance of the floor on
which such portion of the Premises is located) or any partial or full floor of
the Premises which is contiguous to a floor of the Building any leasable portion
of which is not part of the Premises; provided, however, that Tenant shall not
be precluded from subleasing a portion of the floor on which the Auditorium is
located, nor shall Tenant be required by Landlord to relocate the Auditorium if
Landlord recaptures or underlets a portion of the floor on which the Auditorium
is located or a floor adjacent to the floor on which the Auditorium is located,
pursuant to Sections 14.4 or 14.5 hereof. The Auditorium may only be used by
Tenant and its (or its Affiliates’) licensees, guests, invitees or employees
(subject, however, to the maximum occupancy limitation as prescribed by
applicable Legal Requirements) and Tenant specifically agrees to perform or have
performed on its behalf and its own expense all prudent and necessary analysis
and work to ensure that the Auditorium (including, without limitation, all sound
and lighting equipment) is designed and constructed (1) such that the use,
operation and maintenance thereof does not result in any noise (beyond normal
office use) that can be heard outside the Premises or any vibrations that can be

 

22



--------------------------------------------------------------------------------

felt outside the Premises, (2) to be properly integrated into and not have any
material adverse impact upon, the structure of the Building and its harmonics,
(3) not to have any material adverse impact upon any area of the Building
outside the Premises, including, without limitation, the Common Areas or
facilities, space demised to any other tenant or occupant and space controlled
by Landlord, and (4) so as not to have any material adverse impact upon the
business of any other tenant or occupant of the Building or Landlord.
Notwithstanding Tenant’s compliance with the foregoing and with the other
provisions of this Lease, Landlord shall have the right to require Tenant to
immediately discontinue use of the Auditorium upon notice from Landlord of a
complaint by any other tenant or occupant of the Building of interference or
material adverse impact caused by such auditorium facilities if Landlord
reasonably believes such complaint arises from a condition violative of the
immediately preceding sentence until such time as Tenant rectifies the cause of
and eliminates such interference or material adverse impact to the reasonable
satisfaction of Landlord. Notwithstanding the foregoing, Tenant shall have the
right to continue to use the Auditorium to the extent Tenant takes immediate
action to cure such interference or impact.

Section 2.2 (a) Tenant shall not use or permit the Premises or any part thereof
to be used (i) for the business of printing or other manufacturing of any kind,
except for the use of office equipment in connection with the normal operation
of the Premises for a Permitted Use and except as otherwise set forth herein,
(ii) as a retail branch of a bank or savings and loan association, or as a
retail loan company, (iii) as a retail stock broker’s or dealer’s office,
(iv) for the storage or sale of merchandise, (v) for the distribution, by
mail-order or otherwise, of merchandise, (vi) as a restaurant or bar or for the
sale of food or beverages (except in connection with the Dining Facility and the
sale of snack food, beverages and other convenience items to occupants of the
Premises and guests by vending machines), (vii) as a news or cigar stand,
(viii) as an employment agency, labor union office, school, physician’s or
dentist’s office, dance or music studio, (ix) as a barber shop or beauty salon,
(x) for the sale, at retail or otherwise, of any goods, (xi) by the United
States Government, the City or State of New York, any other Governmental
Authority, any foreign government, the United Nations or any agency or
department of any of the foregoing, any Person having sovereign or diplomatic
immunity or any person not subject to the jurisdiction of the state and Federal
courts located in the State of New York, unless such Person (A) irrevocably
waives such sovereign immunity pursuant to a written waiver reasonably
satisfactory to Landlord, (B) provides a legal opinion from a nationally
recognized United States law firm in form and substance reasonably satisfactory
to Landlord opining (1) that such waiver is legal, valid and binding on such
Person and enforceable in the courts of New York State and (2) as to such other
matters as Landlord shall reasonably require, (C) is reasonably approved by
Landlord and (D) would not, in Landlord’s reasonable opinion, jeopardize the
status of the Building as a First Class Office Building, (xii) for the rendition
of medical, dental or other therapeutic services (it being understood that
Tenant may use or may permit the use of the Premises for certain diagnostic
services in connection with health programs conducted from time to time for the
benefit of Tenant’s employees), (xii) for the conduct of an auction or
(xiii) for the sale or licensing of lottery tickets or similar chances or
devices or for the conduct or licensing of off-track or other wagering
operations or activities at or from the Premises. Tenant agrees that no souvenir
or souvenir type merchandise whether involving the World Trade Center or other
Port Authority facilities (or depicting any aspect thereof) or bearing or
carrying the World Trade Center legend or reproduction thereof shall be sold or
displayed at or from the Premises without the prior consent of Landlord and the
Superior Lessor under the Underlying Lease.

 

23



--------------------------------------------------------------------------------

(b) Tenant shall not suffer or permit the Premises or any part thereof to be
used in any manner, or anything to be done therein, or suffer or permit anything
to be brought into or kept therein, which would in any way (i) violate any of
the provisions of any of the Governmental Documents or any grant, lease or
mortgage to which this Lease is subordinate to the extent applicable to the
Premises, (ii) violate any Legal Requirements (subject to the right to contest
such Legal Requirements as provided in Section 8.2 hereof), (iii) make
unobtainable from reputable insurance companies authorized to do business in New
York State at standard rates any fire insurance with extended coverage, or
liability, elevator or boiler or other insurance carried by Landlord in
connection with the Building, (iv) cause, or in Landlord’s reasonable opinion be
likely to cause, physical damage to the Building or any part thereof,
(v) constitute a public or private nuisance, (vi) impair the appearance,
character or reputation of the Building (provided that the use of the Premises
by Original Tenant shall not be deemed to violate this clause (vi)),
(vii) discharge objectionable fumes, vapors or odors into the Building
air-conditioning system or into Building flues or vents not designated to
receive such fumes, vapors, or odors, or otherwise discharge same, in such
manner as may reasonably be anticipated to adversely affect other tenants or
occupants of the Building or as may adversely affect space outside of the
Premises, (viii) impair or interfere with any of the Building Services or the
proper and economic heating, cleaning, air-conditioning or other servicing of
the Building or the Premises, or impair or interfere with the use of any of the
other areas of the Building by any other tenants or occupants of the Building
(provided that the use of the Premises by Original Tenant shall not be deemed to
violate this clause (viii)), (ix) result in the leakage of fluid or the growth
of mold or the creation of any other condition which causes, or in Landlord’s
reasonable opinion would be likely to cause, an internal air quality problem in
the Premises or the Building, (x) cause Tenant to default in any of its other
obligations under this Lease or (xi) occasion any unreasonable annoyance or
discomfort to any tenants or occupants of the Building or unreasonably interfere
with the use or occupancy of other portions of the Building. The provisions of
this Section 2.2(b), and the application thereof, shall not be deemed to be
limited in any way to or by the provisions of Rules and Regulations referred to
in Article 27.

Section 2.3 Tenant shall have, as appurtenant to the Premises, the non-exclusive
right to use in common with others, subject to the Building Rules and
Regulations set forth on Exhibit B hereto and the other applicable provisions of
this Lease, (i) the public areas of the Building, including, without limitation,
the common lobbies, corridors, stairways, elevators and loading docks of the
Building for their intended uses and (ii) if the Premises includes less than the
entire RSF of any floor, the common toilets, corridors and elevator lobby of
such floor for their intended uses.

Section 2.4 (a) In the event that electro-magnetic fields emanating from the
Substation equipment and/or the main electrical switchgear and related equipment
which is part of the base Building electrical system exceed ten (10) milligaus
(other than as a result of any such electro-magnetic fields generated by Tenant
(or any subtenant or other occupant of the Premises)) in any portion of the
Premises (an “EMF Event”), Landlord shall reduce such electro-magnetic fields so
that such emissions will not exceed ten (10) milligaus in such portion of the
Premises (and any shielding installed by Landlord shall not be installed above
the floor slab on

 

24



--------------------------------------------------------------------------------

any floor of the Premises or otherwise require any material modification or
alteration of the improvements then existing in the Premises). In addition, in
the event of the occurrence of an EMF Event with respect to the Lobby, Landlord
shall use commercially reasonable efforts to enforce its rights under
Section 3.8(a) of the REA relating to Con Edison’s obligation to install
shielding which is designed to reduce electro-magnetic fields emanating in the
Lobby from the Substation equipment and/or the main electrical switchgear and
related equipment which is part of the base Building electrical system. Tenant
shall give prompt notice to Landlord in case Tenant reasonably believes that an
EMF Event shall have occurred with respect to any portion of the Premises. If an
EMF Event shall have occurred, within forty-five (45) days after Tenant shall
have delivered notice of such EMF Event to Landlord, Landlord shall deliver to
Tenant a statement (hereinafter referred to as the “EMF Statement”) prepared by
a reputable licensed architect or engineer or contractor having at least ten
(10) years’ experience in such matters selected by Landlord setting forth such
architect’s or engineer’s or contractor’s reasonable estimate as to the time
required to cure such EMF Event (the “EMF Cure Period”), together with a notice
from Landlord stating in bold capital letters that if Tenant fails to respond to
such notice within the sixty (60) day period set forth in Section 2.4 hereof,
then Tenant shall be deemed to have waived its rights to terminate this Lease
with respect to the affected floor(s) pursuant to Section 2.4(b)(i) hereof so
long as Landlord shall have delivered to Tenant an EMF Remediation Completion
Notice prior to the expiration of the EMF Cure Period (it being agreed that in
the event that Landlord shall have failed to so deliver an EMF Remediation
Completion Notice, then the provisions of the last sentence of Section 2.4(b)
hereof shall apply). In the event that (I) an EMF Event shall have occurred with
respect to any portion of the Premises, (II) Tenant does not use such portion of
the Premises for the ordinary conduct of Tenant’s business as a result thereof
and (III) such condition shall not have been remedied within two (2) Business
Days (as such number of days shall be extended by any Tenant Delays) after
Landlord’s receipt of a written notice from Tenant (the “EMF Notice”) then,
Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s Operating
Payment shall be abated as to such affected portion of the Premises on a per
diem basis for the period commencing on the day after the second (2nd) Business
Day (subject to any Tenant Delay) after Tenant delivers the EMF Notice to
Landlord, and ending on the earlier of (i) the date Tenant reoccupies such
portion of the Premises for the ordinary conduct of its business, or (ii) the
date on which Landlord shall have delivered to Tenant a certificate from an
independent electrical consultant selected by Landlord and reasonably acceptable
to Tenant certifying that such condition has been remedied so that an EMF Event
is no longer occurring (an “EMF Remediation Completion Notice”).

(b) In the event that the EMF Statement shall provide that the period required
to the cure the EMF Event will exceed one hundred twenty (120) days, Tenant may
elect (on written notice delivered to Landlord within sixty (60) days after the
delivery by Landlord to Tenant of such EMF Statement), to (i) terminate this
Lease solely with respect to the affected floor(s) of the Premises (in which
event this Lease shall be deemed to have expired solely with respect to the
affected floor(s) as of the date set forth in Tenant’s notice (which date shall
not be more than ninety (90) days after the giving of such notice) as if such
date were the originally scheduled Expiration Date of this Lease with respect to
such floor(s)) or (ii) temporarily lease substitute space located in the
Building or, if not available in the Building, in another building located in
downtown Manhattan that is owned by Landlord or one of its Affiliates, in which
event Landlord shall be obligated to lease such substitute space to Tenant
subject to the following conditions: (1) such space shall be designated by
Landlord in its sole but good faith

 

25



--------------------------------------------------------------------------------

discretion from any available space in the Building or, if not available in the
Building, in another building located in downtown Manhattan that is owned by
Landlord or one of its Affiliates (it being agreed that if there is no available
space in the Building or such other buildings, then Tenant shall not have the
right to temporarily lease any space under this clause (ii)); (2) the leasing of
such space by Tenant shall be subject to all of the terms and conditions of this
Lease, except that (x) the term of the leasing of such space shall expire on the
date on which Landlord shall have complied with the provisions of this
Section 2.4 in all material respects, (y) Landlord shall, at Landlord’s sole
cost and expense, prepare such space for Tenant’s occupancy such that such space
shall be in a condition which is substantially similar to the affected floor(s)
of the Premises and (z) Landlord shall reimburse Tenant for Tenant’s actual
reasonable out-of-pocket moving expenses incurred by Tenant in connection with
moving into such temporary space and moving back into the affected floor(s) of
the Premises once the EMF Event shall have been cured; (3) Tenant shall not be
entitled to lease any space under this clause (ii) the RSF of which is
substantially in excess of the RSF of the affected floor(s) of the Premises;
(4) Tenant shall be required to move back in to the affected floor(s) and vacate
the temporary space within thirty (30) days after Landlord delivers an EMF
Remediation Completion Notice to Tenant with respect to such affected floor(s),
which notice shall be factually accurate; (5) following any such temporary
relocation pursuant to this Section 2.4, Landlord and Tenant, promptly at the
request of either party, shall execute and deliver a supplementary agreement
setting forth such temporary substitution of space and the temporary change (if
any) in Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment; and (6) Tenant shall be obligated to pay fixed rent with
respect to such temporary space at an annual rate equal 90% of the then
escalated Fixed Rent payable under this Lease. In the event that Tenant shall
fail to deliver to Landlord a written notice exercising its right to terminate
this Lease with respect to any affected floor(s) within the sixty (60) day
period after the delivery to Tenant of the EMF Statement, then Tenant shall be
deemed to have waived its rights to so terminate this Lease with respect to such
floor(s) under clause (i) above; provided, however, that if Tenant does not
terminate this Lease with respect to such affected floor(s) within such sixty
(60) day period, then Tenant shall be entitled to terminate this Lease with
respect to such affected floor(s) on thirty (30) days’ notice at any time
thereafter if the EMF Event with respect to such affected floor(s) shall not
have been cured within such thirty (30) day period.

(c) Notwithstanding anything to the contrary contained herein, references to
“affected floor(s)” in this Section 2.4 shall apply to any full or partial
floors with respect to which an EMF Event shall have occurred.

(d) In the event that Tenant terminates this Lease with respect to any affected
floor(s) pursuant to the provisions of Section 2.4(b) hereof, then within thirty
(30) days after receipt of an invoice therefor (together with reasonable
supporting documentation therefor), Landlord shall reimburse Tenant for the
following amounts: (i) Tenant’s actual reasonable out-of-pocket moving expenses
incurred by Tenant in connection with moving out of such affected floor(s);
(ii) an amount equal to the positive difference, if any, between (A) the net
amount of rents payable (based on a market tenant concession package) by Tenant
under any lease entered into by Tenant for alternative space as a result of the
termination of this Lease with respect to such affected floor(s) for any
calendar month (or portion thereof) occurring during the period (the “EMF
Termination Period”) commencing on the later to occur of (x) the Rent
Commencement Date or (y) the date of such termination, through the date that
otherwise would

 

26



--------------------------------------------------------------------------------

have constituted the Expiration Date with respect to such affected floor(s) and
(B) Rent which would have been payable under this Lease for the corresponding
calendar month (or portion thereof) occurring during the EMF Termination Period
(conclusively presuming the Additional Rent for each year thereof to be the same
as was payable for the year immediately preceding such termination increased by
an amount to take into account an increase in the CPI); provided that (I) if
Tenant leases alternative space in combination with other space, then proper
apportionment (on a per Rentable Square Foot basis) shall be made of the rent
payable in connection with such leasing and (II) the amounts payable by Landlord
hereunder shall in no event exceed, in the aggregate, an amount equal to Fifteen
Dollars ($15) per RSF of such affected floor(s)); and (iii) an amount equal to
the then unamortized costs actually expended by Tenant (i.e., exclusive of
Landlord’s Contribution) for Tenant’s Initial Alterations directly related to
the portion(s) of the Premises with respect to which this Lease is so terminated
(but in no event to exceed, in the aggregate, an amount equal to Twenty-Five
Dollars ($25) per RSF of such affected floor(s)). In the event that Landlord
defaults in the payment of such reimbursement and such default continues for ten
(10) Business Days after notice to Landlord, then Tenant will have the right to
accelerate such reimbursement payments, upon notice to Landlord prior to the
curing of such default, discounted to present value at the rate of six percent
(6%) per annum. In the event of such default and acceleration as aforesaid,
Landlord will have the obligation to pay the accelerated reimbursement payment
to Tenant within five (5) Business Days after the end of the ten (10) Business
Day Period.

(e) Any dispute arising under this Section 2.4 may be submitted by either party
to arbitration in accordance with Article 34 hereof.

ARTICLE 3

TERM

Section 3.1 The Term shall commence on the Commencement Date and shall, unless
sooner terminated, expire on the Expiration Date. If Landlord fails to deliver
possession of any portion of the Premises on the Commencement Date for any
reason, the Commencement Date shall be deemed to be the first (1st) day
thereafter that actual possession is so delivered, and any delay in such date
shall be Tenant’s sole remedy at law or in equity (Tenant hereby waiving any
right to rescind this Lease and/or to recover any damages on account of such
delay). If there shall be a delay in the Commencement Date for delivery of the
Premises or any portion thereof, Landlord shall give Tenant at least ten
(10) Business Days’ prior written notice of such revised Commencement Date for
such delivery.

Section 3.2 The provisions of this Article 3 and the Work Letter are intended to
constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law or any successor law or
ordinance, and Tenant hereby waives any right to rescind this Lease which Tenant
might otherwise have thereunder.

Section 3.3 As soon as may be convenient after the Rent Commencement Date has
been determined, Landlord and Tenant agree to join with each other in the
execution of a written agreement in which the Commencement Date, the Rent
Commencement Date and the Expiration Date shall be stated, but the failure by
either party to so execute or deliver such agreement shall not in any way reduce
the respective obligations or rights of Landlord or Tenant under this Lease.

 

27



--------------------------------------------------------------------------------

ARTICLE 4

ALTERATIONS; NON-INTERFERING USES

Section 4.1 (a) Except as otherwise provided in this Article 4, Tenant shall not
make any Alterations without Landlord’s prior consent in each instance.
Landlord’s consent shall not be required for any Alterations that are
(i) decorative or cosmetic Alterations (and which are not Material Alterations)
such as painting, wall coverings and floor coverings or the installation of
movable fixtures and ordinary office business equipment (collectively,
“Decorative Alterations”), or (ii) are not Material Alterations and do not for
any one project cost in excess of One Million Dollars ($1,000,000), such
$1,000,000 floor to be (A) increased each year after the Rent Commencement Date
by the CPI Fraction, and (B) proportionately adjusted from time to time in the
event of any increase or decrease, as the case may be, to the RSF of the
Premises initially leased hereunder by Original Tenant by more than the
equivalent of three (3) full floors (the “Alteration Threshold”), provided that
with respect to any such Alteration, the Port Authority has consented thereto
(if such consent is required under the Underlying Lease) and such Alteration
complies with all Legal Requirements and the Governmental Documents (including,
without limitation, the Port Authority’s requirements for fire safety with
respect to any wall coverings or carpeting). The Alteration Threshold shall be
increased annually on January 1st of each year during the Term by the CPI
Fraction. For purposes of this Article 4, “Material Alterations” means
Alterations which (1) affect the outside appearance of the Building or the
structural integrity of the Building, including the structural elements of the
walls, floors, ceiling or columns of the Building, (2) would physically affect
any components of the exterior of the Building, (3) adversely affect the
Building Systems or adversely affect the Building Services, (4) would adversely
affect the provision of base Building services to other Building tenants or
(5) would include work which requires the removal of a portion of the floor slab
in any portion of the Premises, or access to, or penetration of the floor slab
adjacent to, any space occupied by any other tenant or occupant of the Building
(other than Tenant’s subtenants). Landlord’s consent shall not be unreasonably
withheld, conditioned or delayed with respect to Material Alterations or
Alterations that do not constitute Material Alterations, the cost of which
exceeds the Alteration Threshold. With respect to Alterations that require that
a governmental permit be filed in connection therewith, Tenant shall submit any
such filing to Landlord simultaneously with Tenant’s submission thereof to the
Port Authority or any other Governmental Authority. Tenant shall have the right
to install an internal staircase within the Premises connecting adjacent floors
of the Premises, subject to compliance with the requirements of this Lease
(including, without limitation, Article 4 and the Work Letter). Any such
internal staircase shall be a Non-Standard Alteration.

(b) If Tenant intends to perform Alterations for which Tenant believes
Landlord’s consent is not required hereunder, Tenant shall be required to give
Landlord prior notice of such intention and belief and reasonable information
concerning the nature of such proposed Alterations, and Tenant shall be
permitted to perform such Alterations so long as (A) such Alterations shall be
performed only by contractors and subcontractors approved by Landlord as and to
the extent approval of such contractor or subcontractor is required by Section

 

28



--------------------------------------------------------------------------------

4.3, (B) the performance of such Alterations do not affect areas outside of the
Premises, (C) such Alterations do not violate the certificate of occupancy then
in effect for the Building, (D) Tenant shall have provided Landlord with plans
and specifications for such Alterations as required by Section 4.2, and
(E) Tenant otherwise complies with the requirements of this Article 4.

(c) Notwithstanding anything to the contrary contained herein, Tenant shall
comply with the provisions of the Underlying Lease with respect to the
performance of any Alterations (including, without limitation, Sections 18.1 and
18.2 thereof) and shall not commence any work until a TAA with respect to such
Alterations, and the plans and specifications forming a part thereof, covering
such work have been finally approved by the Port Authority, if required pursuant
to the terms of the Underlying Lease. Tenant shall be responsible for all
out-of-pocket costs associated with the Port Authority’s TAA approval process.
Landlord (at no cost to Landlord) shall reasonably cooperate with Tenant in
expediting submissions of Tenant’s Plans to the Port Authority and in connection
with the TAA approval process.

(d) Subject to the terms and conditions of this Article 4 and the Work Letter,
Tenant shall be entitled to structurally reinforce certain portions of the
floors and slabs of the Premises in order to accommodate Tenant’s Initial
Alterations. Any such Alteration shall be deemed to be a Material Alteration. In
addition, any such Alteration shall be deemed to be a Non-Standard Alteration.

Section 4.2 Prior to making any Alterations (other than Decorative Alterations),
Tenant shall (a) submit to Landlord detailed plans and specifications therefor
(to the extent any such plans and specifications are required by Legal
Requirements and/or by the Port Authority) in form reasonably satisfactory to
Landlord which shall comply with all Legal Requirements (which detailed plans
and specifications shall be subject to Landlord’s approval only with respect to
Alterations which are subject to Landlord’s consent as and to the extent
provided herein) (“Tenant’s Plans”), and if such Alterations require a filing
with Governmental Authority or require the consent of such Governmental
Authority, then such plans and specifications shall be prepared and certified by
a registered architect or licensed engineer, to the extent necessary for such
governmental filing or consent, (b) at its expense, obtain and deliver to
Landlord true copies of all required permits, approvals and certificates
(including permits, approvals and certificates required or contemplated by any
Governmental Document), and (c) demonstrate that Tenant carries all required
insurance as well as worker’s compensation insurance (covering all persons to be
employed by Tenant and all contractors and subcontractors supplying materials or
performing work in connection with such Alterations) and comprehensive public
liability (including property damage coverage) and Builder’s Risk coverage
(issued on a completed value basis). Landlord shall respond to any written
request by Tenant for Landlord’s approval of any permit applications within five
(5) Business Days after Tenant submits such request to Landlord (together with
all information reasonably required by Landlord in order to process such
request). In the event that Landlord shall fail to respond to such request
within such five (5) Business Day period, then Tenant may send a second notice
to Landlord requesting that Landlord approve such permit applications and,
provided that such second notice shall set forth in bold capital letters the
following statement: “IF LANDLORD FAILS TO RESPOND WITHIN ONE (1) BUSINESS DAY
AFTER RECEIPT OF THIS NOTICE, THEN THE PERMIT APPLICATION(S) REFERRED TO IN THIS
LETTER SHALL BE DEEMED TO BE APPROVED BY LANDLORD”, if Landlord fails to respond
to such notice within one (1)

 

29



--------------------------------------------------------------------------------

Business Day after receipt by Landlord, then such permit applications for which
the request is submitted shall be deemed to be approved by Landlord. All
insurance under the preceding clause (c) shall be in such form, with such
companies, for such periods and in such amounts and types of coverage as would
be required by prudent landlords of buildings located in The City of New York
that are similar to the Building, or as required by the terms of any Superior
Lease (including the Underlying Lease) or any Mortgage, naming Landlord and its
employees and agents, and any Superior Lessor and any Mortgagee as well as any
other Person required pursuant to the terms of the Governmental Documents as
additional insureds, provided that the names of such additional insureds are
provided to Tenant in writing. All Alterations including, but not limited to,
Decorative Alterations shall be performed by Tenant, at Tenant’s sole cost and
expense, (A) in a good and workerlike manner, (B) in compliance with all Legal
Requirements and with the Alteration Rules and Regulations attached hereto as
Exhibit C (provided that in the event of any conflict between the provisions of
this Lease and the provisions of Exhibit C, the provisions of Exhibit C shall
prevail), (C) except for Decorative Alterations (for which plans and
specifications need only be prepared and submitted to Landlord to the extent
required by the Port Authority or any other Governmental Authorities), in
accordance in all material respects with the plans and specifications previously
approved by Landlord (as such plans and specifications may be revised from time
to time in accordance herewith), and (D) if such Alterations are projected by
Tenant to cost in excess of the Alteration Threshold, or if such Alterations
constitute Material Alterations, under the supervision of a licensed architect
or engineer. Tenant shall promptly commence all Alterations after receipt of all
consents and permits required hereunder and shall diligently prosecute same to
completion. Tenant shall promptly reimburse Landlord, as Additional Rent within
thirty (30) days after demand, for any and all reasonable, actual out-of-pocket
costs and expenses incurred by Landlord in connection with the review of
Tenant’s plans and specifications for any such Alteration by any third-party
architect, engineer or other consultant reasonably retained by Landlord (in
accordance with construction practices consistent with construction practices in
other First Class Office Buildings and consistent with the practices of prudent
owners of First Class Office Buildings) or the review by any Superior Lessor or
Mortgagee or any third party architect, engineer or other consultant retained by
any of them (which review costs in the case of any Mortgagee must be
reasonable).

Section 4.3 Except as otherwise provided herein, Tenant shall not make any
Alterations (other than Decorative Alterations) employing, hiring or retaining
Persons other than Approved Contractors and Approved Architects and Engineers.
Landlord hereby agrees that the contractors listed on Exhibit H hereto are
deemed to be Approved Contractors and the architects and engineers listed on
Exhibit I hereto are deemed to be Approved Architects and Engineers. Landlord
may remove and add contractors, architects and engineers from Exhibit H and
Exhibit I, as applicable, in Landlord’s sole but reasonable discretion (except
that such contractor, architect or engineer shall remain approved with respect
to any contract that Tenant shall have entered into with such contractor,
architect or engineer prior to the giving of such notice, subject to the terms
of Section 4.6 hereof, and provided that such contractor, architect or engineer
shall not be a Prohibited Person). In the event that Tenant desires to perform
any Alterations, Tenant may request that Landlord provide an updated Exhibit H
and/or Exhibit I, as applicable, and Landlord shall provide same to Tenant
promptly after such request. Landlord will not unreasonably withhold, condition
or delay its approval of contractors, architects or engineers proposed to be
employed by Tenant for the performance of Alterations; provided, however, that
with respect to contractors or engineers in the life safety system, elevators,
fire alarm system and building

 

30



--------------------------------------------------------------------------------

management system trades, Landlord may designate the contractor and engineer to
be used by Tenant, provided that the charges of such contractors, architects and
engineers shall be reasonable and competitive with the charges of contractors,
architects and engineers providing similar services to other First Class Office
Buildings. Subject to the foregoing, Landlord shall not unreasonably withhold or
delay its approval of contractors, architects or engineers, from time to time,
proposed to be employed by Tenant in connection with the performance of
Alterations.

Section 4.4 (a) Except as otherwise provided in this Section 4.4, all
construction, Alterations, other improvements or installations made to or upon
the Premises, whether or not at the expense of Tenant, shall become part of the
Premises and, upon the expiration or earlier termination of the Term, shall
become the property of Landlord and remain upon and be surrendered with the
Premises as a part thereof upon the Expiration Date or earlier termination of
the Term. Landlord may condition its approval of any Alterations which differ
materially from ordinary office installations, such as additional bathrooms
installed by Tenant, vaults, raised floors, conveyors and slab penetrations
(other than minor slab penetrations for cable and conduit) by requiring Tenant
to agree in writing to remove such Alterations at the end of the Term as set
forth in this Section 4.4 (any such Alterations which Landlord so requires
Tenant to agree to remove, “Non-Standard Alterations”), expressly excluding
(A) wiring and cabling (subject to Section 6.6 hereof), (B) raised flooring in
portions of the Premises which does not exceed, in the aggregate, an amount
equal to the product of (x) five hundred (500) RSF times (y) the number of full
floors of the Premises and (C) other Alterations (which would otherwise be
deemed Non-Standard Alterations) for which demolition costs will not materially
exceed demolition costs for normal office use installations (it being agreed
that in the case of this clause (C), Tenant shall only be obligated to pay for
the incremental cost of such demolition over demolition costs for normal office
use installations). Non-Standard Alterations will, however, include the
cafeteria, floor penetrations, vaults, rolling files and steel plates. Landlord
shall identify, at the time it approves Tenant’s Plans, any Non-Standard
Alterations which Landlord shall require Tenant to remove upon the expiration or
sooner termination of this Lease, but such Non-Standard Alterations shall not
include items as set forth above. Any items not so identified shall not be
required to be removed by Tenant upon the Expiration Date. On the Expiration
Date, (i) Tenant shall have removed Tenant’s Property from the Premises, and
(ii) unless Landlord notifies Tenant no later than ninety (90) days prior to the
Expiration Date that any or all of the Non-Standard Alterations then in the
Premises shall not be removed from the Premises (unless the Expiration Date is
earlier than the anticipated or expected Expiration Date as a result of an Event
of Default, condemnation or casualty, then within a reasonable time), Tenant
shall have removed the Non-Standard Alterations from the Premises, at Tenant’s
sole cost and expense in accordance with the provisions of this Article 4.
Tenant shall repair and restore in a good and workerlike manner any damage to
the Premises and the Building caused by such removal of Tenant’s Property and
any Non-Standard Alterations in accordance with the provisions of this Article
4. Any of the Non-Standard Alterations or Tenant’s Property not so removed by
Tenant at or prior to the Expiration Date shall be deemed abandoned and may, at
the election of Landlord, either be retained as Landlord’s property or be
removed from the Premises by Landlord, and Tenant shall (unless Landlord shall
have directed Tenant not to remove such items) reimburse Landlord, as Additional
Rent within thirty (30) days after demand, for Landlord’s reasonable, actual
out-of-pocket costs incurred in connection with such removal and restoration.
The covenants and agreements set forth in this Section 4.4 shall survive the
expiration or earlier termination of this Lease.

 

31



--------------------------------------------------------------------------------

(b) Landlord agrees to provide a written response to any notice setting forth a
request for approval of Tenant’s Plans for any Alterations for which Landlord’s
approval is herein required within the time periods set forth in this
Section 4.4(b), provided Tenant’s Plans comply in all material respects with the
requirements of Section 4.2 and the Governmental Documents. With respect to any
Alterations affecting at least one hundred thousand (100,000) RSF of the
Premises, provided that such notice shall set forth in bold capital letters the
following statement: “IF LANDLORD FAILS TO RESPOND WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO COMMENCE
CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS SUBMITTED TO
LANDLORD WITH THIS REQUEST”, if Landlord fails to respond to such notice within
fifteen (15) Business Days after receipt by Landlord, then Tenant’s Plans with
respect to such Alterations for which the request is submitted shall be deemed
to be approved by Landlord. With respect to any Alterations affecting less than
one hundred thousand (100,000) RSF of the Premises, provided that such notice
shall set forth in bold capital letters the following statement: “IF LANDLORD
FAILS TO RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE,
THEN TENANT SHALL BE ENTITLED TO COMMENCE CONSTRUCTION IN ACCORDANCE WITH THE
PLANS AND SPECIFICATIONS SUBMITTED TO LANDLORD WITH THIS REQUEST”, if Landlord
fails to respond to such notice within ten (10) Business Days after receipt by
Landlord, then Tenant’s Plans with respect to such Alterations for which the
request is submitted shall be deemed to be approved by Landlord. In addition,
Landlord agrees to respond to any resubmission of or revisions or modifications
to Tenant’s Plans within the time periods set forth in this Section 4.4(b) after
receipt by Landlord of a notice from Tenant requesting Landlord’s consent to
(and enclosing a copy of) such resubmission, revision or modification. With
respect to such resubmission(s), revision(s) or modification(s) of any
Alterations affecting at least one hundred thousand (100,000) RSF of the
Premises, provided that such notice shall set forth in bold capital letters the
following statement: “IF LANDLORD FAILS TO RESPOND WITHIN TEN (10) BUSINESS DAYS
AFTER RECEIPT OF THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO COMMENCE
CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS SUBMITTED TO
LANDLORD WITH THIS REQUEST”, if Landlord fails to respond to such notice within
such ten (10) Business Day period, then such resubmission of or revisions or
modifications to Tenant’s Plans with respect to such Alterations for which the
request is submitted shall be deemed to be approved by Landlord. With respect to
such resubmission(s), revision(s) or modification(s) of any Alterations
affecting less than one hundred thousand (100,000) RSF of the Premises, provided
that such notice shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO COMMENCE CONSTRUCTION
IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS SUBMITTED TO LANDLORD WITH THIS
REQUEST”, if Landlord fails to respond to such notice within such five
(5) Business Day period, then such resubmission of or revisions or modifications
to Tenant’s Plans with respect to such Alterations for which the request is
submitted shall be deemed to be approved by Landlord. Together with Tenant’s
delivery to Landlord of Tenant’s Plans (or resubmission, revision or
modification thereof, as applicable), Tenant shall provide Landlord with a
request for approval.

 

32



--------------------------------------------------------------------------------

In the event that Landlord shall not approve any such request, the notice of
such non-approval shall as specifically as practicable indicate the reasons for
such non-approval, in sufficient detail as to reasonably permit Tenant to make
changes. Landlord shall cooperate with Tenant, at Tenant’s sole cost and
expense, as is reasonably necessary for Tenant to obtain all permits and
approvals required to be issued by any Governmental Authority in connection with
Tenant’s Alterations, and Landlord shall execute necessary consents and
applications and perform other reasonable ministerial and non-ministerial
requirements as and to the extent required. Notwithstanding anything to the
contrary contained herein, Landlord agrees, upon Tenant’s request, to execute
all applications required by any Governmental Authority (including, without
limitation, the Port Authority) in connection with Tenant’s Alterations prior
(but still subject) to Landlord’s approval of Tenant’s Plans as described above
and, in the event Tenant shall be required to resubmit any applications due to
changes to Tenant’s Plans requested by Landlord after Tenant’s submission of
such applications, Tenant shall pay all costs and expenses in connection with
such resubmission to the applicable Governmental Authority (including, but not
limited to, the Port Authority). Tenant shall pay, as Additional Rent,
Landlord’s actual out-of-pocket review and approval costs and other costs and
expenses payable to any Governmental Authority in connection with any
Alterations. Landlord shall use commercially reasonable efforts to remedy any
violation that exists elsewhere in the Building (Landlord’s failure to cure any
such violation shall be deemed a Landlord Delay) and that interferes with
Tenant’s obtaining a permit or approval from a Governmental Authority to perform
Tenant’s Alterations, but the failure to obtain same shall not result in any
liability to Landlord or affect any of Tenant’s obligations hereunder.

(c) Upon completion of any Alterations, Tenant, at its expense, shall promptly
obtain certificates of final approval of such Alterations as may be required by
any Governmental Authority (including any new or amended certificate of
occupancy required by any Governmental Authority), and shall furnish Landlord
with copies thereof, together with copies of the final plans and specifications
(other than for Decorative Alterations) prepared by or on behalf of Tenant in
connection with such Alterations (which plans and specifications must include
final, marked record drawings which incorporate all bulletins issued from each
of Tenant’s HVAC, electrical, plumbing, fire safety and sprinkler
subcontractors, as applicable) prepared on an AutoCAD Computer Assisted Drafting
and Design System (or such other system or medium as Landlord may reasonably
specify or accept at its request) using naming conventions issued by the
American Institute of Architects in June, 1990 (or such other naming conventions
as Landlord may reasonably accept) and magnetic computer media of such record
drawings and specifications, translated into in a format compatible with AutoCAD
Release 2000 or later or another format reasonably acceptable to Landlord.
Without limiting the generality of the foregoing, Tenant shall deliver to
Landlord (i) proof of the issuance of any required approvals, permits and
sign-offs for the Alterations by all Governmental Authorities having
jurisdiction thereover with reasonable promptness (but in no event later than
ninety (90) days following the completion of such Alterations (as such ninety
(90) day period shall be extended based on any delays resulting from any such
Governmental Authority’s requirements to grant consent to such Alterations so
long as Tenant shall have fulfilled all applicable requirements in connection
with the granting of such consent, it being agreed that Tenant shall deliver to
Landlord reasonable supporting documentation showing that Tenant shall have so
fulfilled such applicable requirements promptly after Tenant’s receipt of a
request therefor from Landlord), unless Tenant shall be contesting in good faith
payment of amounts which such contractors,

 

33



--------------------------------------------------------------------------------

subcontractors or material suppliers claim to be due or any other good faith
dispute arising in connection therewith, which contest shall in any event be
subject to the terms of Section 4.5 hereof) and (ii) final lien waivers issued
by all contractors and subcontractors providing services in connection with any
Alterations (the cost of which services is at least fifty thousand dollars
($50,000) in the aggregate) and all material suppliers supplying pre-purchased
equipment (the cost of which materials is at least fifty thousand dollars
($50,000) in the aggregate), but in no event later than forty-five (45) days
following the completion of such Alterations, unless Tenant shall be contesting
in good faith payment of amounts which such contractors, subcontractors or
material suppliers claim to be due, which contest shall in any event be subject
to the terms of Section 4.5 hereof.

Section 4.5 (a) If, because of any act or omission of a Tenant Party, its
suppliers or subcontractors, any mechanic’s lien, U.C.C. financing statement or
other lien, charge or order for the payment of money shall be filed against
Landlord, or against all or any portion of the Premises, the Building or the
Real Property, Tenant shall, at its own cost and expense, cause the same to be
discharged of record, by bonding or otherwise, within forty-five (45) days after
Tenant has received notice thereof, and Tenant shall, in accordance with Article
29, indemnify, defend and save Landlord harmless against and from all costs,
expenses, liabilities, suits, penalties, claims and demands (including
reasonable attorneys’ fees and disbursements) resulting therefrom.

(b) Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises.

Section 4.6 Tenant shall not directly or indirectly, engage any third-party
contractor, mechanic or laborer in the Premises, even if such Person is an
Approved Contractor, whether in connection with any Alteration or otherwise, or
use any materials in connection with such Alteration in a manner which would
disturb harmony with union labor working in or around the Building (including,
without limitation, the creation of any work “slowdown”, sabotage, strike,
picket or jurisdictional dispute) or create any actual interference with the
operation of the Building or performance of Landlord’s Work or the work of any
other tenant or increase the cost of any of the foregoing. Tenant shall
immediately stop the performance of any Alteration, or the use of any materials
in connection with such Alteration or use of any third party contractor,
mechanic or laborer if Landlord notifies in good faith Tenant that continuing
such Alteration or employing such third party contractor, mechanic or laborer
would so disturb harmony with any trade engaged in performing any other work in
the Building or create any actual interference with the operation of the
Building. Landlord and Tenant shall cooperate with one another in all reasonable
respects to avoid any such labor disharmony.

Section 4.7 All work to be performed by Tenant shall be done in a manner which
will not unreasonably interfere with or disturb other tenants or occupants of
the Building.

Section 4.8 All fees, costs and expenses reasonably incurred by Landlord in
obtaining approvals or reviews required or contemplated by any Governmental
Document or by any Mortgagee in connection with any Alterations shall be payable
by Tenant as Additional Rent, within thirty (30) days after demand therefor
(which fees, costs and expenses in the case of any Mortgagee shall be
reasonable).

 

34



--------------------------------------------------------------------------------

Section 4.9 None of the Special Use Areas or Special Use Area Property shall,
without Landlord’s consent (such consent to be in Landlord’s reasonable
discretion), unreasonably interfere with the occupancy of any other tenant or
delay the construction, maintenance, cleaning, repair, safety, management,
security or operation of the Building or the Building Systems. If Landlord
incurs any additional actual reasonable out-of-pocket operating expense as a
result of any increased security reasonably required a result of Tenant’s use of
the Auditorium, then Tenant shall pay such additional operating expense to
Landlord as Additional Rent within thirty (30) days after demand; provided that
such costs would customarily be incurred by a prudent landlord of a First Class
Office Building.

Section 4.10 (a) Tenant shall not solicit, suffer or permit other tenants or
occupants in the Building to use any communications service, including without
limitation any wired or wireless Internet service that passes through, is
transmitted through or emanates from the Premises. Tenant acknowledges that
Landlord has granted and may grant licenses and other rights to various parties
to provide communications services to the tenants of the Building. Landlord
agrees that Tenant may contract directly with its own communications service
provider to serve the Premises, subject to the terms hereof (including, without
limitation, Section 4.6 hereof) and the obtaining of Landlord’s prior approval
thereof (which approval shall not be unreasonably withheld, conditioned or
delayed).

(b) Tenant agrees that Tenant’s communications equipment and the communications
equipment of Tenant’s service providers and contractors located in the Premises
or installed in the Building to service the Premises including, without
limitation, any Telecommunications Equipment (collectively, “Tenant’s
Communications Equipment”) shall be of a type and, if applicable, a frequency
which will not cause radio frequency, electromagnetic or other interference to
any other party or any equipment of any other party including, without
limitation, Landlord, other tenants or occupants of the Building. In the event
that Tenant’s Communications Equipment (x) initially installed causes any such
interference with telecommunications equipment of Landlord or other tenants
subsequently installed, then Tenant, at Landlord’s request, will make reasonable
efforts to minimize such interference, or (y) causes any interference with
telecommunications equipment of Landlord or any other tenants previously
installed (including, for these purposes, any subsequent modification or
alteration of Tenant’s Communications Equipment), then upon receipt of notice
from Landlord of such interference, Tenant will take all steps reasonably
necessary to correct and eliminate the interference. In the case of clause
(y) above, if the interference is not eliminated within 24 hours (or a shorter
period to the extent commercially reasonable and appropriate), then, upon
request from Landlord, Tenant shall shut down the elements of Tenant’s
Communications Equipment causing such interference pending resolution of the
interference, with the exception of intermittent testing upon prior notice to
and with the approval of Landlord, which approval shall not be unreasonably
withheld. Landlord shall use commercially reasonable efforts to include
provisions substantially similar to this Section 4.10(b) in all leases for space
in the Building entered into by Landlord after the date hereof.

 

35



--------------------------------------------------------------------------------

Section 4.11 Landlord’s review and approval of Tenant’s plans and specifications
and consent to the performance of the work described therein shall not be deemed
an agreement by Landlord that such plans, specifications and work conform with
applicable law and insurance requirements, nor shall it be deemed a waiver by
Landlord of compliance by Tenant with any provisions of this Lease, nor shall it
impose upon Landlord any liability or obligation with respect to such work,
including without limitation, its completeness, design sufficiency or the
performance thereof.

ARTICLE 5

CONDITION OF THE PREMISES; LANDLORD’S WORK

Section 5.1 Tenant agrees to accept possession of each portion of the Premises
in its “as is” condition on the Commencement Date, it being acknowledged that
the Premises is being delivered vacant and “broom clean” on the Commencement
Date; it being acknowledged that the whole of the Premises is being delivered to
Tenant on the Commencement Date with the exception of the 25th Floor Space.
Except for the performance of Landlord’s Work and the Punch List items, and the
making of any Landlord’s Contribution as set forth in Article 31, Landlord shall
have no obligation to perform any work, supply any materials, incur any expenses
or make any installations in order to prepare the Premises for Tenant’s
occupancy.

Section 5.2 Notwithstanding anything to the contrary contained herein,
(i) Landlord shall not be obligated to deliver possession of the portion of the
Premises located on the twenty-fifth (25th) floor of the Building (the “25th
Floor Space”) to Tenant in Floor Ready Condition on the Commencement Date (but
shall deliver such floor to Tenant vacant, in “broom clean” condition and with
all of Landlord’s personal property removed), and (ii) Landlord shall be
obligated to deliver possession of the 25th Floor Space to Tenant on January 1,
2007 (as such date shall be extended on a day-for-day basis based on delay
caused by governmental regulation, governmental restriction, strike, labor
dispute, riot, inability to obtain materials, acts of God, war, terrorist acts,
fire or other casualty and Tenant Delays, the “25th Floor Outside Date”)
demolished and otherwise in Floor Ready Condition. Provided that (i) no monetary
or material non-monetary Event of Default shall have occurred and be continuing,
(ii) this Lease shall be in full force and effect and (iii) Landlord shall have
failed to deliver possession of the 25th Floor Space to Tenant on or prior to
(A) the 25th Floor Outside Date, then the Rent Commencement Date solely with
respect to the 25th Floor Space shall be delayed two (2) days for each day of
such delay occurring after the 25th Floor Outside Date, and (B) thirty (30) days
after the 25th Floor Outside Date, then the Rent Commencement Date (x) solely
with respect to the 25th Floor Space shall continue to be delayed two (2) days
for each day of such delay occurring after such thirtieth (30th) day and (y) the
remainder of the Premises shall be delayed one (1) day for each day of such
delay occurring after such thirtieth (30th) day. Landlord shall commence the
performance of all work necessary to cause the 25th Floor Space to be in Floor
Ready Condition as soon as practicable after October 1, 2006 and shall
diligently prosecute such work to completion thereafter. Landlord reasonably
anticipates that the 25th Floor Space will be in Floor Ready Condition on or
before January 1, 2007.

 

36



--------------------------------------------------------------------------------

Section 5.3 Tenant hereby acknowledges that the Premises are in Floor Ready
Condition (other than the 25th Floor Space) and that Landlord’s Work has been
completed, except for the installation of Submeters pursuant to Section 10.2
hereof.

ARTICLE 6

REPAIRS; FLOOR LOAD

Section 6.1 (a) Landlord, at Landlord’s expense, shall diligently maintain,
replace and repair the Common Areas and the Building Systems (except as
otherwise set forth herein), the Lobby and the other public portions of the Real
Property, both exterior and interior, and the structural elements thereof,
including, without limitation, the roof, foundation and curtain wall, footings,
exterior walls, load bearing columns, floor slabs, window sashes, elevators,
corridors, core electrical closets, core telecommunications closets, core
janitor closets, mechanical rooms, the park, drive-in areas, curbs and sidewalks
adjacent to the Building, and the plumbing, electrical, mechanical, Building
HVAC System (and the DX units and perimeter heating system serving the Premises
to the point of connection to the Premises), fire protection, life safety and
sprinkler systems of the Building in conformance with standards applicable to a
First Class Office Building (all of the foregoing, “Landlord Repairs”). Landlord
shall maintain the DX units serving the Premises to the point of connection to
the Premises in all material respects in accordance with the manufacturer’s
specifications therefor. Tenant, at Tenant’s expense, shall keep the Premises
and the fixtures, systems, equipment and appurtenances therein in good
condition, except for reasonable wear and tear, obsolescence and damage for
which Tenant is not responsible pursuant to the provisions of Articles 12 and 13
hereof. Tenant, at Tenant’s expense, shall repair and keep in good working order
those portions of the Building Systems located within and exclusively serving
the Premises, from the point of connection on each floor of the Premises;
provided, however, that in no event shall Tenant repair the Building HVAC
System. By way of example only, Tenant shall be responsible for the maintenance
and repair of (i) the electrical system serving the Premises from (but not
including) the buss duct disconnect switch on each floor, (ii) the plumbing and
sanitary systems and installations serving the Premises from the points of
connection to (but not including) the main vertical risers and stacks of the
Building, including any private bathrooms and shower facilities, but excluding
the core bathrooms (including all fixtures therein) which shall be maintained
and repaired by Landlord, at Landlord’s expense, and (iii) the sprinkler system
serving the Premises from the point of connection to (but not including) the
tamper and flow valves. In no event may Tenant have access to or the right to
use, modify or repair telephone or electrical closets (provided that Tenant may
have access to such closets so long as a representative of Landlord is present,
which representative Landlord shall make available on reasonable prior notice).

(b) Notwithstanding anything to the contrary set forth in Section 6.1(a) but
subject to Section 11.6 hereof, all damage or injury to the Building Systems,
the Building or the Premises caused by or resulting from the negligence, willful
misconduct, breach of contract or violation of law of, or from Alterations made
by, Tenant or any Tenant Party (including any Alterations that require access to
any telephone or electrical closets in the Building to repair any of Tenant’s
equipment therein), shall be repaired at Tenant’s expense (i) by Tenant, subject
to Article 4 hereof, to the reasonable satisfaction of Landlord (if the required
repairs are non-structural and do not affect any Building System) or (ii) by
Landlord (if the required repairs are

 

37



--------------------------------------------------------------------------------

structural or affect any Building System), in which event Tenant shall reimburse
Landlord on demand for all reasonable out-of-pocket costs and expenses actually
incurred by Landlord in connection therewith. All of such repairs shall be of
quality or class equal to the original work or construction. If Tenant fails
after thirty (30) days’ notice to commence, and thereafter to proceed with due
diligence to complete repairs required to be made by Tenant, the same may be
made by Landlord upon not less than five (5) Business Days’ prior written notice
to Tenant at the sole cost and expense of Tenant. Tenant shall pay to Landlord
the actual, reasonable out-of-pocket costs and expenses thereof incurred by
Landlord as Additional Rent within thirty (30) days after rendition of a bill or
statement therefor setting forth, in reasonable detail, a description of the
repairs performed and attaching invoices therefor.

Section 6.2 Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
as set forth in the Work Letter (unless Tenant has installed suitable
reinforcement, subject to the provisions of Article 4). If any safe, heavy
equipment, business machines, freight, bulky matter or fixtures to be moved into
or out of the Building requires special handling, Tenant shall give Landlord
reasonable prior notice thereof and shall employ only persons holding a Master
Rigger’s license to do such work. Landlord represents and warrants to Tenant
that the floor load of the Premises shall be as set forth on Schedule 1 attached
to the Work Letter.

Section 6.3 Except as may be expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord making, or failing to make, any repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises,
or in or to fixtures, appurtenances or equipment thereof. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s access to
and use and occupancy of the Premises in making any repairs, alterations,
additions or improvements and shall perform all work and repairs diligently and
in a workerlike manner and in compliance with Legal Requirements, provided that
Landlord shall use overtime or premium labor to the extent it is customary in
First Class Office Buildings with respect to any such repairs, alterations,
additions or improvements or to the extent Tenant’s business or use of the
Premises is materially adversely affected as a result of the making of any such
repairs, alterations, additions or improvements.

Section 6.4 Notwithstanding anything to the contrary contained in any other
provision of this Lease, but subject to the provisions of Articles 12 and 13
hereof, in the event that (a) Tenant is unable to use five thousand (5,000) or
more contiguous Rentable Square Feet of the Premises for the ordinary conduct of
Tenant’s business due to (A) the performance by Landlord of any repairs,
alterations or improvements in the Building to the extent such repairs,
alterations or improvements are not required by reason of the negligence,
willful misconduct, default, breach of contract or violation of any Legal
Requirement by any Tenant Party or Landlord’s breach of an obligation under this
Lease to provide services or perform repairs, in each case other than as a
result of Unavoidable Delays or Tenant Delay, and such condition continues for a
period in excess of seven (7) consecutive Business Days, subject to Tenant Delay
or Unavoidable Delays or (B) the occurrence of any Unavoidable Delay, and such
condition continues for a period in excess of fifteen (15) consecutive Business
Days, subject to Tenant Delay, in the case of each of clauses (A) and (B) above
after Tenant gives a notice to Landlord

 

38



--------------------------------------------------------------------------------

(the “Abatement Notice”) stating that Tenant’s inability to use the Premises or
such portion thereof is solely due to such condition, (b) Tenant does not
actually use or occupy the Premises or such portion thereof during such period,
and (c) such condition has not resulted from the negligence, willful misconduct,
breach of contract, violation of the provisions of this Lease beyond any
applicable notice and cure period or violation of law of Tenant or any Tenant
Party, then, unless Landlord shall have either (i) advised Tenant that it
disputes the matters set forth in the Abatement Notice, in which case no
abatement of Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment or
Tenant’s Operating Payment shall occur until such dispute is resolved or
(ii) cured such condition within such seven (7) Business Day period (subject to
any Tenant Delay or Unavoidable Delays) or such fifteen (15) Business Day period
(subject to any Tenant Delay) after delivery of the Abatement Notice, Fixed
Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s Operating
Payment shall be abated as to the Premises or such affected portion of the
Premises on a per diem basis for the period commencing on the day after the
seventh (7th) Business Day (subject to any Tenant Delay or Unavoidable Delay) or
the fifteenth (15th) Business Day (subject to any Tenant Delay), as the case may
be, after Tenant gives the Abatement Notice, and ending on the earlier of
(i) the date Tenant reoccupies the Premises or such portion thereof for the
ordinary conduct of its business, or (ii) the date on which such condition is
substantially remedied so as to permit use of the Premises for the Permitted
Uses and Landlord has notified Tenant in writing thereof. Any dispute arising
under this Article 6 may be submitted by either party to arbitration in
accordance with Article 34 hereof.

Section 6.5 If Landlord shall default in the observance or performance of any
term or provision of this Lease on Landlord’s part to be observed or performed
with respect to making repairs to the Premises or any portion thereof
(including, without limitation, Landlord’s Work), or with respect to the
provision of services to the Premises as set forth herein, and such failure
continues for forty-five (45) days after prior notice thereof to Landlord or
such shorter period, if any, as may be feasible in case of an emergency
involving an imminent threat to life or property (such notice to expressly state
Tenant’s intention to exercise its rights under this Section 6.5), Tenant,
without being under any obligation to do so and without thereby waiving such
default, may remedy such default and perform such repair or services (but only
to the affected portion or portions of the Premises or on the applicable floor
of the Premises and nowhere else in the Building, the Common Areas or any
portion thereof) for the account and at the expense of Landlord. All reasonable
expenditures made by Tenant in connection therewith, including, but not limited
to, reasonable attorney’s fees in instituting, prosecuting or defending any
action or proceeding, such sums, with interest at the Applicable Rate, shall, at
Landlord’s option, either be paid to Tenant by Landlord within thirty (30) days
after submission by Tenant to Landlord of a reasonably detailed invoice therefor
or credited against the next installment of Fixed Rent thereafter becoming due
hereunder. Any dispute as to whether or not Tenant had the right to exercise the
remedies under this Section 6.5 and/or as to the amount Tenant claims is due to
Tenant shall be resolved by arbitration in accordance with the provisions of
Article 34 hereof.

Section 6.6 If at any time during the Term, Tenant ceases using any wiring or
cabling installed by or on behalf of Tenant in any portion of the Premises or in
any other portions of the Building (other than a cessation that is temporary and
where Tenant intends to resume using such wiring or cables within a reasonable
period of time after such cessation and other than any cessation thereof on the
Expiration Date), Tenant shall promptly give written notice to Landlord of such
cessation and, subject to the applicable requirements of this Lease, shall

 

39



--------------------------------------------------------------------------------

promptly remove such unused wiring and cabling at Tenant’s sole cost and
expense, to the extent required pursuant to Legal Requirements and/or where
Landlord reasonably believes that the failure to so remove such wiring and
cabling could result in an unsafe condition. In order for Landlord and Tenant to
(a) identify any wiring or cabling installed by or on behalf of Tenant in any
portion of the Premises or in any other portions of the Building and/or
(b) trace the starting and terminating points of such wiring and cabling, Tenant
shall cause such wiring and cabling to be labeled and tagged, when installed,
with appropriate identification marks and shall maintain, during the Term for
all then existing wiring and cabling, “as installed” drawings containing a guide
or key to such marks and showing the routing of such wiring and cabling. Upon
Landlord’s request, Tenant shall provide to Landlord and Landlord’s
representatives and contractors reasonable access to such “as installed”
drawings for inspection and copying.

ARTICLE 7

REAL ESTATE TAXES, OPERATING EXPENSES AND ADDITIONAL RENT

Section 7.1 Certain Definitions. For the purposes of this Article 7, the
following terms shall have the meanings set forth below:

(a) “Taxes” means (i) all real estate taxes and assessments (special or
otherwise) and any other governmental levies, impositions or charges of a
similar or dissimilar nature, whether general, special, ordinary, extraordinary,
foreseen or unforeseen, which may be assessed, levied or imposed upon all or any
part of the Real Property, whether or not the same constitute one or more tax
lots and (ii) any reasonable expenses (including attorney’s fees and
disbursements (other than those of in house counsel to Landlord) and experts’
and other witnesses’ fees) customarily incurred by or on behalf of landlords in
other First Class Office Buildings in protesting or contesting any of the
foregoing or the assessed valuation of all or any part of the Real Property, but
not in excess of the savings or refund (and except to the extent theretofore
reimbursed by Tenant as part of Tenant’s Operating Payment); but “Taxes” shall
not include (A) any succession, gains, recording, income, franchise, transfer,
inheritance, capital stock, excise, excess profits, occupancy or rent (except as
permitted pursuant to the second sentence of this Section 7.1(a)), gift, estate,
foreign ownership or control, mortgage recording, payroll or stamp tax, or any
special assessments levied against another tenant or occupant in the Building
due to improvements made by such other tenant or occupant or (B) any interest or
penalty incurred by Landlord as a result of Landlord’s late payment of Taxes,
except for interest payable in connection with the installment payments of
assessments pursuant to the next sentence. If by law Taxes may be divided and
paid in annual installments, then for purposes of this Article 7, (x) such Taxes
shall be deemed to have been so divided and to be payable in the maximum number
of annual installments permitted by law and (y) there shall be deemed included
in Taxes for each Tax Year only the installments of such amount deemed to be
payable during such Tax Year. If, because of any change in the taxation of real
estate after the Effective Date, any other tax or assessment (howsoever
denominated), including, without limitation, any franchise, income, profits,
sales, use, occupancy, gross receipts or rental tax, is imposed upon Landlord or
the owner of the Real Property, or the occupancy, rents or income therefrom, in
express substitution for any of the foregoing Taxes (as evidenced by either the
terms of the legislation imposing such tax or assessment, the legislative
history thereof or other documents or evidence which reasonably demonstrate that
such tax or assessment was intended to serve as a

 

40



--------------------------------------------------------------------------------

real estate tax or fulfill substantially the same function as existing real
estate taxes), such other tax or assessment, to the extent expressly substituted
therefor (but not in addition to, unless any such amount shall be generally
treated in other First Class Office Buildings as constituting Taxes for the
purpose of calculating lease tax escalation provisions), shall be deemed part of
Taxes computed as if (a) Landlord’s sole asset were the Real Property and
(b) Landlord’s only source of income were from rentals from tenants, including
Tenant, and occupants of the Building. Except as provided in the immediately
preceding sentence, Taxes shall not include the taxes (1) enumerated in said
sentence or (2) imposed on Tenant or other tenants in the Building and payable
by Tenant or such other tenants in the first instance. If (A) any occupant in
the Building shall lease space in the Building, (B) such space shall not have
been included in the Building Area and (C) such occupant shall pay amounts in
respect of real estate taxes to Landlord in any Tax Year, then, in such Tax
Year, Taxes shall have deducted from them the amounts received by Landlord from
such occupant in payment of real estate taxes. Taxes shall not include sewer and
water rates and charges.

(b) “Tenant’s Share of Taxes” means Thirty-Five and Twelve Hundredths of a
percent (35.12%) and “Tenant’s Share of Operating Expenses” means Thirty-Five
and Twelve Hundredths of a percent (35.12%). Tenant’s Share of Taxes and
Tenant’s Share of Operating Expenses shall not be increased or decreased during
the Term, other than to reflect the incorporation of additional space into the
Premises or the Building, or the removal of any space from the Premises or the
Building, whether pursuant to any exercise of any of Landlord’s or Tenant’s
rights expressly provided herein or otherwise. Upon any increase in the Building
Area during the Term which increases Tenant’s Share of Taxes and Tenant’s Share
of Operating Expenses, Base Operating Expenses and the Base Tax Amount shall be
proportionately adjusted based on the Operating Expenses and /or Taxes that
would have been incurred by Landlord, if any, if the Building Area had been so
increased for the Base Operating Year and the Base Pilot Year, as applicable.

(c) “Assessed Valuation” means the amount for which the Real Property is or will
become assessed when applicable pursuant to applicable provisions of The New
York City Charter and of the Administration Code of the City of New York for the
purpose of imposition of Taxes.

(d) “Tax Year” shall mean each period from July 1 through June 30 (or such other
fiscal period as may hereafter be adopted by the City of New York as the fiscal
year for any tax, levy or charge included in Taxes), any part or all of which
occurs during the Term.

(e) “Impositions” those taxes, assessments, levies, fees and charges described
in Section 6.7(a) of the Underlying Lease.

(f) “Operating Expenses” shall mean the aggregate of all costs and expenses (and
taxes thereon which are not otherwise includable in Taxes) paid or incurred by
or on behalf of Landlord (whether directly or through independent contractors
and to the extent any of the same constitutes an Operating Expense, whether or
not any of same shall be designated herein as being at Landlord’s cost or
expense), and without any duplication, in respect of the operation, maintenance,
cleaning, management, repair, replacement and security of the Real Property
(including, without limitation, with respect to those portions of the Real
Property

 

41



--------------------------------------------------------------------------------

constituting a public or private park and with respect to Greenwich Street) and
any property under the jurisdiction or control of Landlord pursuant to any
Governmental Document for which Landlord has any operation, maintenance,
management, repair, replacement or security obligation (such property not
included in the definition of Real Property, but all of which are part of the
complex of which the Building is a part, if any, the “Governmental Property”),
which shall be determined in accordance with accounting practices consistent
with accounting practices used in First Class Office Buildings, including
(A) fees and expenses of any tenant or subtenant associations joined by Landlord
in accordance with the provisions of the Underlying Lease (but solely to the
extent such association fees and expenses would customarily be included in
operating expenses for First Class Office Buildings), (B) premiums, taxes and
fees for all commercial general liability and umbrella liability insurance,
boiler and machinery insurance, environmental liability insurance, and property
and casualty insurance, including, but not limited to, “all risk” property
(building and business income), flood and earthquake insurance and any plate
glass insurance purchased by Landlord with respect to any glass located in the
Building, (C) the cost of electricity, gas, oil, steam, water, air conditioning
and other fuel and utilities, (D) cleaning costs, (E) except to the extent
otherwise excluded from Operating Expenses below, reasonable attorneys’ fees and
disbursements, accounting fees and disbursements or other legal and accounting
fees relating to the operation, maintenance, cleaning, management, repair,
replacement or security of the Real Property to the extent not obligated to be
directly reimbursed or paid by other tenants of the Building (i.e., other than
pursuant to provisions similar to this Section 7.1), (F) auditing, management
fees (which in all events shall be deemed to be equal to 2.5% of gross revenues
derived from the Building) and other professional fees and expenses and
Impositions, (G) sewer and water rents, rates and charges which may be assessed,
levied or imposed upon all or any part of the Real Property and (H) subject to
the limitations set forth in clause (25) below, all costs (excluding capital
expenditures) incurred by Landlord in connection with the performance of its
obligations under the REA (including, without limitation, Landlord’s
responsibilities for Maintenance (as defined in the REA) under Exhibit F
attached to the REA), but specifically excluding (or deducting, as applicable)
from Impositions and otherwise from Operating Expenses all:

(1) Taxes;

(2) leasing costs (including leasing and brokerage commissions and similar fees,
lease marketing and advertising, entertainment and promotional expenses, lease
takeover or rental assumption obligations, architectural costs, engineering fees
and other similar professional costs and legal fees in connection with lease
negotiations) and the cost of tenant improvements or tenant allowances or
inducements made for tenants of the Building (including permit, license and
inspection fees and any other contribution by Landlord to the cost of tenant
improvements);

(3) expenses and disbursements relating to disputes with Tenant and other
tenants or other occupants of the Building (including, without limitation,
attorney’s fees and disbursements);

(4) salaries, wages, fringe benefits and other compensation of Landlord’s
employees above the grade of property manager and the immediate supervisors of
such property managers;

 

42



--------------------------------------------------------------------------------

(5) depreciation and amortization (except as provided in Section 7.1(f)(25));

(6) interest on, amortization of and any other charges in respect of mortgages
and other debts;

(7) actual out-of-pocket costs and expenses of negotiating and closing any
financing or refinancing of the Property (including, without limitation,
attorney’s fees and disbursements);

(8) expenses incurred in connection with services or other benefits (A) of a
type not provided to Tenant (or provided to Tenant at separate or additional
charge) but that are provided to another tenant or occupant of the Building or
(B) provided to other tenants or occupants of the Building at a materially
greater level than that provided to Tenant without separate or additional
charge, in which case such expenses shall be excluded from Operating Expenses to
the extent such expenses exceed the amount which would have been incurred to
provide such services or other benefits to such other tenant or occupant at the
same level as such services or other benefits are provided to Tenant;

(9) costs of any electricity and overtime Building HVAC System and condenser
water or chilled water supplemental systems consumed in or furnished to the
Premises or any other RSF in the Building leased to other tenant(s) which are
directly charged to Tenant or to such other tenant(s);

(10) costs and expenses incurred in connection with enforcement of leases,
including court costs, accounting fees, auditing fees, attorneys fees and
disbursements in connection with any summary proceeding to dispossess any tenant
except as provided in this Lease;

(11) except as otherwise expressly provided herein, amounts paid to Landlord or
to Affiliates of Landlord (except for the payment of management fees as provided
herein) for any services in the Building to the extent such amounts exceed the
cost of such services rendered by other unaffiliated third parties on a
competitive basis;

(12) any compensation paid to clerks, attendants or other Persons in commercial
concessions operated by Landlord;

(13) profits, franchise, gains, estate, income, succession, gift, corporation,
unincorporated business and gross receipts taxes imposed upon Landlord, or any
interest or penalties for failure to timely pay those taxes or any other taxes;

(14) any expenses which are not paid or incurred in respect of the Real Property
but rather in respect of other real property owned by Landlord, provided that
with respect to any expenses attributable in part to the Real Property and in
part to other real property owned or managed by a Landlord Party (including
salaries, fringe benefits and other compensation of a Landlord Party’s personnel
who provide services to both the Real Property and other properties), Operating
Expenses shall include only such portion thereof as are apportioned by Landlord
to the Real Property on a fair and equitable basis;

 

43



--------------------------------------------------------------------------------

(15) costs incurred with respect to a sale or transfer of all or any portion of
the Real Property or any interest therein or in any Person of whatever tier
owning an interest therein;

(16) costs incurred in connection with making any additions to, or building
additional stories on, the Building or its plazas, or adding buildings or other
structures adjoining the Building, or connecting the Building to other
structures adjoining the Building;

(17) costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests;

(18) the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses, except if the cost of such items (if
purchased) would be included in Operating Expenses pursuant to
Section 7.1(f)(25) or if in accordance with good business practices, such items
are rented on an occasional basis;

(19) amounts otherwise includable in Operating Expenses but reimbursed to
Landlord directly by Tenant or other tenants (other than through provisions
similar in substance to this Section 7.1);

(20) costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act;

(21) any interest, fine, penalty or other late charges payable by Landlord,
incurred as a result of late payments, except to the extent the same was with
respect to a payment, part or all of which was the responsibility of Tenant
hereunder and with respect to which Tenant did not make in a timely fashion or
did not make at all;

(22) the cost of repairs or replacements or restorations by reason of fire or
other casualty or condemnation to the extent Landlord receives compensation
through the proceeds of insurance or by the condemning authority (except as
specifically required by this Lease to be paid by Tenant) or to the extent to
which Landlord would have been compensated through insurance proceeds had
Landlord maintained the insurance required under the Underlying Lease;

(23) all costs of Landlord’s general corporate and general administrative and
overhead expenses (except as to other items specifically permitted hereunder to
be included in Operating Expenses);

(24) all bad debt loss, rent loss or reserves for bad debts or rent loss, if
any;

(25) the cost of items of a capital nature, except for such capital items which
(i) are required in order for the Building to comply with Legal Requirements
enacted after the date of this Lease (including the cost of compliance with
Legal Requirements enacted prior to the date of this Lease if such compliance is
required for the first time by reason of any amendment, modification or
reinterpretation thereof which is imposed or enacted after the

 

44



--------------------------------------------------------------------------------

date of this Lease) or if compliance is of a recurring nature, or (ii) result in
reducing Operating Expenses (as, for example, a labor-saving improvement),
provided that the amount of any such capital expenses attributable to any
calendar year that may be included in Operating Expenses for such calendar year
shall not exceed the actual savings realized for such calendar year as a result
of such expenditures by Landlord, which actual savings shall be as reasonably
determined by Landlord (at the time of or prior to the making of such
expenditure by Landlord), and provided, further, that any portion of any such
capital expense which would otherwise have been included as an Operating Expense
in any calendar year but was not because such capital expense was in excess of
the actual savings anticipated for such calendar year, may be included in
Operating Expenses in any future calendar year, if and to the extent that the
capital expense for such capital item for such future calendar year is less than
the actual savings anticipated for such future calendar year. In determining the
capital expense for (i) and (ii) above to be included in each year as an
Operating Expense, the cost of any such capital improvement shall be included in
Operating Expenses for the Operating Year in which such improvement was made,
amortized on a straight-line basis over the useful life thereof, and the annual
amortization of such capital improvement, together with interest on the
unamortized balance of such cost at the Applicable Rate, shall be included in
Operating Expenses;

(26) expenditures for repairing and/or replacing any defect in any work
performed by Landlord pursuant to the provisions of this Lease or any other
lease for space in the Building to the extent expenditures for such repairs
and/or replacements are covered by warranty for such work;

(27) fixed rent payable under the Underlying Lease;

(28) any costs of installing, operating and maintaining any specialty facility
in the Building, such as a dining facility, childcare facility, auditorium or
conference center or similar facility provided to tenants in the Building (other
than special amenities which Tenant is permitted to, and actually does, make use
of without additional cost or on a subsidized basis consistent with other
users);

(29) any contributions to charitable organizations;

(30) any voluntary political contributions by Landlord;

(31) the cost of any judgment, settlement or arbitration award resulting from
any liability of Landlord for negligence or willful misconduct;

(32) expenses of relocating or moving any tenant(s) of the Building;

(33) the cost of acquisition of sculptures, painting or other objects of fine
art in the Building, other than the cost of maintaining such art;

(34) the cost of acquiring or replacing any separate electric meter Landlord may
provide to any of the other tenants of the Building (but not Tenant) measuring
electricity in such tenants’ premises;

 

45



--------------------------------------------------------------------------------

(35) any costs incurred by Landlord to correct a violation caused by the breach
by Landlord of the provisions of Section 8.4(a) hereof, but only if costs
relating to the item to be corrected are not otherwise includable in Operating
Expenses;

(36) any costs, expenses and expenditures to the extent solely incurred in
connection with the Retail Space;

(37) commercial rental and occupancy tax;

(38) costs arising from, or attributable to, Landlord’s gross negligence or
willful misconduct (including, without limitation, costs and expenses arising
from Landlord’s indemnity obligations under this Lease with respect to such
gross negligence or willful misconduct);

(39) attorney’s fees and disbursements incurred by Landlord in connection with
the negotiation of any Governmental Document, Superior Lease or Mortgage;

(40) Pilot;

(41) management fees in excess of two and one-half percent (2.5%) of gross
revenues derived from the Building; it being agreed that management fees shall
continue to be calculated on the same basis as management fees are calculated on
the date hereof;

(42) attorneys’ fees and disbursements incurred by Landlord in connection with
any disputes arising under any Mortgage;

(43) costs incurred by Landlord under Section 2.4 hereof; and

(44) any payments received by Landlord for recyclable materials and waste paper
for the Building shall be deducted from Operating Expenses

(g) “REA” shall mean that certain Reciprocal Easement Agreement, dated as of
March 15, 2005, between Con Edison and 7 World Trade Company, L.P.

(h) “BID Surcharge” shall mean any payments due and owing by Landlord to any
Business Improvement District (“BID”) organization which has jurisdiction over
any area which includes the Building.

(i) “Landlord’s Statement” shall mean a written notice from Landlord to Tenant
containing: (i) the Operating Expenses payable for any calendar year and
Tenant’s Operating Payment (including in reasonable detail any “gross-up” of
expenses, as provided in Section 7.3(e) hereof), (ii) any other amounts paid or
payable for any calendar year by Tenant to Landlord as Additional Rent or
otherwise, (iii) Taxes and Tenant’s Tax Payment, (iv) Pilot and Tenant’s Pilot
Payment and (v) for the Base Operating Year, the Operating Expenses for such
year. Each Landlord’s Statement shall be prepared by Landlord using accounting
practices consistent with accounting practices used in First Class Office
Buildings.

 

46



--------------------------------------------------------------------------------

Landlord shall use reasonable efforts to include sufficient detail in any
Landlord’s Statement to allow Tenant to confirm the calculations thereof. A pro
forma Landlord’s Statement that is currently used by Landlord for the Building
is attached hereto as Schedule F.

Section 7.2 Taxes (a) Tenant shall pay, as Additional Rent for each Tax Year,
all or any portion of which shall be within the Term, (i) an amount (“Tenant’s
Pilot Payment”) equal to the sum of (A) the product of (1) the BID Surcharge for
such Tax Year times (2) Tenant’s Share of Taxes plus (B) the product of (1) the
Pilot Rate Multiple times (2) the excess of the Pilot Square Foot Factor for
such Tax Year over the Base Pilot Square Foot Factor or (ii) if ever
Section 7.2(h) hereof becomes applicable, an amount (“Tenant’s Tax Payment”)
equal to the sum of (A) the product of (1) the BID Surcharge for such Tax Year
times (2) Tenant’s Share of Taxes plus (B) the product of (1) the amount, if
any, by which Taxes for such Tax Year exceed the Base Tax Amount multiplied by
(2) Tenant’s Share of Taxes, subject to Section 7.2(h) hereof, provided,
however, that Tenant’s Pilot Payment and Tenant’s Tax Payment shall not be
payable with respect to any period prior to the Rent Commencement Date. The
first (1st) installment of Tenant’s Pilot Payment and, if applicable, Tenant’s
Tax Payment, for each Tax Year shall be due and payable by Tenant on the later
to occur of (A) the first day of the calendar month immediately after receipt of
a demand from Landlord or (B) fifteen (15) Business Days after receipt of demand
from Landlord, based upon the most recent Landlord’s Statement, which demand
shall be accompanied by a copy of the tax bill and/or Pilot bill, as applicable.
In clarification of the foregoing, it is understood that, in accordance with the
Underlying Lease, Tenant’s Pilot Payment shall be payable in monthly
installments with payments of Fixed Rent hereunder and that, from and after the
date, if any, on which Section 7.2(h) hereof becomes applicable, Tenant’s
payments due pursuant to Section 7.2(h) hereof shall be payable in the same
installments as Taxes are from time to time payable to The City of New York,
each such installment to be payable by Tenant to Landlord within thirty
(30) days before the applicable installment is payable by Landlord to The City
of New York. If at any time after the date hereof, Taxes or Pilot are required
to be paid (either to the appropriate taxing authorities or to the Port
Authority or as escrow payments to any Mortgagee or Superior Lessor), in full or
in monthly, quarterly or other installments on any date or dates other than as
presently required, then upon notice thereof from Landlord, Tenant’s Pilot
Payment and Tenant’s Tax Payment shall correspondingly be accelerated or revised
so that said Tenant’s Pilot Payment or Tenant’s Tax Payment are due at least ten
(10) Business Days prior to the date payments are due to the taxing authorities,
the Port Authority, any Mortgagee or Superior Lessor. To the extent that any
interest accrues on such escrowed Tenant’s Tax Payments or Tenant’s Pilot
Payments, then such interest shall be disclosed to Tenant and credited against
the next succeeding Tenant’s Tax Payment(s) and/or Tenant’s Pilot Payment(s). If
applicable, for any Tax Year, whether during or after such Tax Year, Landlord
shall, with reasonable promptness, furnish a revised Landlord’s Statement for
such Tax Year. If a Landlord’s Statement is furnished to Tenant after the
commencement of a Tax Year in respect of which such Landlord’s Statement is
rendered, Tenant shall, on the later to occur of (I) the first day of the
calendar month after receipt of such Landlord’s Statement or (II) within thirty
(30) days after receipt of such Landlord’s Statement, pay to Landlord the amount
of any underpayment of Tenant’s Pilot Payment and Tenant’s Tax Payment, as the
case may be, with respect to such Tax Year (together with interest thereon at
the Applicable Rate) or, in the event of any overpayment, Landlord shall either
pay to Tenant or, at Tenant’s election, credit against subsequent payments of
Rent, the amount of Tenant’s overpayment (together with

 

47



--------------------------------------------------------------------------------

interest thereon at the Applicable Rate), except that any overpayment equal to
less than one (1) month’s installment thereof shall be credited against
subsequent payments of Rent. If this Lease shall expire before any such credit
shall have been fully applied, then provided no monetary or material
non-monetary Event of Default shall have occurred and be continuing and Tenant
shall have complied with all of its obligations under Section 21.1 hereof,
Landlord shall refund to Tenant the unapplied balance of such credit within
thirty (30) days after the Expiration Date. Any overpayment due from Landlord to
Tenant shall be paid to Tenant within thirty (30) days after it is determined
that such overpayment shall be owing to Tenant. Tenant’s Tax Payment and
Tenant’s Pilot Payment shall exclude any increase therein due to any increase in
the assessed valuation of the Building resulting from any sale of the Building
after the Effective Date.

(b) If the real estate tax fiscal year of The City of New York shall be changed
at any time after the Effective Date, any Pilot or Taxes for such fiscal year, a
part of which is included within a particular Tax Year and a part of which is
not so included, shall be apportioned on the basis of the number of days in such
fiscal year included in the particular Tax Year for the purpose of making
computations under this Section 7.2. If the imposition of allocation of Taxes or
the establishment of the Pilot Square Foot Factor for any Tax Year is delayed
for any reason, Tenant shall nevertheless continue to pay Tenant’s Pilot Payment
and Tenant’s Tax Payment then in effect subject to retroactive adjustment at
such time as Taxes are imposed or allocated or the Pilot Square Foot Factor
shall have been established.

(c) If at any time Taxes or Pilot are required to be paid (either to the
appropriate taxing authorities or to the Port Authority or as escrow payments to
any Mortgagee or Superior Lessor), in full or in monthly, quarterly or other
installments on any date or dates, then upon notice thereof from Landlord,
Tenant’s Pilot Payment and Tenant’s Tax Payment shall be correspondingly
accelerated or revised so that said Tenant’s Pilot Payment and Tenant’s Tax
Payment are due at least ten (10) Business Days prior to the date payments are
due to the taxing authorities or the Port Authority or any Mortgagee or Superior
Lessor. The benefits of any discount for any early payment or prepayment of
Pilot or Taxes shall accrue to the benefit of Tenant if Tenant has made a
corresponding early payment or prepayment of Tenant’s Pilot Payment or Tenant’s
Tax Payment.

(d) Provided that (1) there exists no monetary or material non-monetary Event of
Default that has occurred and is then continuing, (2) this Lease is in full
force and effect and (3) Original Tenant shall be in Occupancy of 400,000 RSF of
the Premises, Tenant shall (i) have the right to require Landlord to institute a
Pilot or a Tax reduction or other proceedings to reduce the Assessed Valuation
of the Real Property (any such proceeding, a “Tax Proceeding”), provided,
however, that Tenant delivers written notice to Landlord at least thirty
(30) days prior to the date that any such Tax Proceeding must be filed and
(ii) in such event, be entitled to consent, which consent shall not be
unreasonably withheld, conditioned or delayed, to the settlement of any Tax
Proceeding instituted by Landlord. At Tenant’s request from time to time (but
not more often than twice in any calendar year), Landlord will inform Tenant
within ten (10) Business Days whether or not Landlord has instituted a Tax
Proceeding, or whether Landlord then agrees to do so. If Landlord elects to
institute a Tax Proceeding, Landlord shall proceed to take all commercially
reasonable action in pursuit of such reduction. If Landlord shall receive a
refund or reduction of Pilot or Taxes for any Tax Year for which Tenant pays
Taxes, Landlord at Landlord’s option, shall, within thirty (30) days after such
refund is actually

 

48



--------------------------------------------------------------------------------

received or such credit is actually applied against Taxes then due and payable,
either pay to Tenant or credit against the next installments of Additional Rent
an amount equal to Tenant’s Share of Taxes of the net refund or reduction (after
giving effect to any reasonable and customary fees owed by Landlord to any
Person as a result of such refund or reduction to the extent not already paid by
Tenant pursuant to Section 7.1(a)), provided that such amount shall not exceed
Tenant’s Pilot Payment or Tenant’s Tax Payment, as the case may be, paid for
such Tax Year. Provided no monetary or material non-monetary Event of Default
shall have occurred and be continuing, if Landlord shall fail to pay Tenant
Tenant’s Share of Taxes of such net refund within thirty (30) days after
Landlord receives such refund, then interest shall accrue on such amount at the
Applicable Rate commencing on the date Landlord actually receives such refund,
until the date such amount is paid to Tenant. If this Lease shall expire before
any such credit shall have been fully applied, then provided no monetary or
material non-monetary Event of Default shall have occurred and be continuing and
Tenant shall have complied with all of its obligations under Section 21.1
hereof, Landlord shall refund to Tenant the unapplied balance of such credit
within thirty (30) days after the Expiration Date. Except as set forth in this
Section 7.2(d), nothing herein contained shall obligate Landlord to file any
application or institute any proceeding seeking a reduction in Taxes or Assessed
Valuation. Landlord’s obligations under this Section 7.2(d) shall survive the
Expiration Date.

(e) Tenant’s Pilot Payment and Tenant’s Tax Payment shall be made as provided in
this Section 7.2 regardless of the fact that Tenant may be exempt, in whole or
in part, from the payment of any taxes by reason of Tenant’s diplomatic or other
tax exempt status or for any other reason whatsoever.

(f) If after the Effective Date, The City of New York shall enact a tax in
substitution for the New York City Commercial Rent or Occupancy Tax (“CROT”) in
effect on the Effective Date, and such substitute tax shall be payable in the
first instance by Landlord, then (provided Tenant shall otherwise be obligated
to make payments of CROT hereunder) Tenant shall reimburse Landlord, as
Additional Rent within thirty (30) days after demand, for the amount of such tax
payable by Landlord in respect of this Lease.

(g) In the case of a Tax Year only a fraction of which falls within the Term,
Tenant’s Pilot Payment and/or Tenant’s Tax Payment, as applicable, with respect
to such Tax Year shall be apportioned in the ratio of the number of days in such
Tax Year occurring within the Term to the total number of days in such Tax Year.
If the Rent Commencement Date shall occur on a date other than June 1 or
December 1, and there shall be a Tenant’s Pilot Payment and/or Tenant’s Tax
Payment, as applicable, payable with respect to the period commencing on the
Rent Commencement Date, such Tenant’s Pilot Payment and/or Tenant’s Tax Payment
shall not become due until Landlord shall have furnished a Landlord’s Statement
with respect thereto. Landlord agrees to render a Landlord’s Statement with
respect to Pilot and/or Taxes as soon as reasonably practicable (but in no event
later than thirty (30) days) following the Expiration Date. In no event shall
Fixed Rent ever be reduced by operation of this Section 7.2 and the rights and
obligations of Landlord and Tenant under the provisions of this Section 7.2 with
respect to any Additional Rent shall survive the expiration or earlier
termination of this Lease.

 

49



--------------------------------------------------------------------------------

(h) Landlord hereby represents to Tenant that the Pilot Program is currently in
effect pursuant to the City Agreement. In the event that fee title to the Real
Property is transferred to Private Ownership (as distinguished from governmental
or quasi-governmental ownership) or if for any other reason the Real Property
shall cease to be exempt from the payment of Taxes and becomes subject to the
payment of Taxes on substantially the same basis as other privately owned office
buildings in Manhattan (collectively “Private Ownership”), then, from and after
the date (the “Pilot Early Termination Date”) on which Taxes first become
payable under Private Ownership and/or the Real Property shall cease to be
exempt from the payment of Taxes, (i) Tenant’s Pilot Payment shall cease to be
payable hereunder with respect to any period occurring after the Pilot Early
Termination Date and (ii) Tenant shall commence to make payments of Tenant’s Tax
Payment pursuant to this Section 7.2. Notwithstanding the foregoing, if the
Pilot Program terminates prior to the Pilot Expiration Date (1) as a result of
Landlord’s breach of the terms of the Underlying Lease, then, until the earlier
to occur of (x) the Pilot Expiration Date or (y) the end of the initial Term of
this Lease (i.e., prior to the commencement of the Renewal Term), each Tenant’s
Tax Payment shall be equal to the amount of the applicable Tenant’s Pilot
Payment that Tenant would have been paying if the Pilot Program were still in
effect or (2) for any reason other than as a result of Tenant’s acts or
omissions, then commencing on the Pilot Early Termination Date (A) Landlord
shall pass the appropriately prorated share of any resulting reduction in basic
annual rent pursuant to Section 5.2.2.3 of the Underlying Lease on to Tenant and
(B) Tenant shall receive a credit against Tenant’s Tax Payment equal to fifty
percent (50%) of the amount by which Tenant’s Tax Payment for each Tax Year from
and after the Pilot Early Termination Date exceeds Tenant’s Pilot Payment that
Tenant would have been responsible for under this Lease for such Tax Year had
the Pilot Program still been in effect.

Section 7.3 Tenant’s Operating Payment. (a) Tenant shall pay, in accordance with
this Section 7.3, as Additional Rent, for each calendar year (all or any part of
which falls within the Term), an amount equal to the product of (x) the amount,
if any, by which Operating Expenses for such calendar year exceed the Base
Operating Expenses multiplied by (y) Tenant’s Share of Operating Expenses
(“Tenant’s Operating Payment”), provided, however, that Tenant’s Operating
Payment shall not be payable for any period prior to the Rent Commencement Date.
Any Operating Expenses payable hereunder by Tenant shall be paid by Tenant in
accordance with Section 7.3(b) below.

(b) Landlord will furnish to Tenant, with respect to the Base Operating Year, a
written statement setting forth in detail Landlord’s reasonable estimate of
Operating Expenses for the Base Operating Year. Landlord will also furnish to
Tenant, with respect to each Operating Year, a written statement setting forth
in reasonable detail Landlord’s reasonable estimate of Tenant’s Operating
Payment for such Operating Year (“Landlord’s Estimate”). Landlord shall endeavor
to provide Landlord’s Estimate to Tenant not later than thirty (30) days before
the commencement of any Operating Year. Other than with respect to the Base
Operating Year, Tenant shall pay to Landlord on the first day of each month
during such Operating Year an amount equal to one-twelfth (1/12th) of Landlord’s
Estimate, which shall be credited toward Tenant’s Operating Payment for such
Operating Year. If, however, Landlord shall furnish a Landlord’s Estimate
subsequent to the date that is thirty (30) days before the commencement of any
Operating Year, then (i) until the first day of the month following the month in
which such Landlord’s Estimate is furnished to Tenant (the “Proration Date”),
Tenant shall pay to Landlord

 

50



--------------------------------------------------------------------------------

on the first day of each month an amount equal to the monthly sum payable by
Tenant to Landlord under this Section 7.3 in respect of the last month of the
preceding Operating Year; (ii) simultaneously with the delivery of Landlord’s
Estimate, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Operating Payment made or to be made on or before the Proration Date
for such Operating Year were greater or less than the installments of Tenant’s
Operating Payment to be made for such period in accordance with such estimate,
and if such notice from Landlord shall indicate (A) a deficiency, Tenant shall
pay the amount thereof within thirty (30) days after demand therefor (together
with interest thereon at the Applicable Rate), or (B) an overpayment, Landlord
shall, at its option, either pay to Tenant or apply a credit in the amount
thereof (together with interest thereon at the Applicable Rate) against the next
installments of Additional Rent under this Lease, and (iii) on the first day of
the month following the month in which Landlord’s Estimate is furnished to
Tenant, and monthly thereafter throughout the remainder of such Operating Year,
Tenant shall pay to Landlord an amount equal to one-twelfth (1/12th) of Tenant’s
Operating Payment shown on such Landlord’s Estimate. Landlord may, at any time
or from time to time (but not more than once with respect to any Operating Year)
furnish to Tenant a revised Landlord’s Estimate of Tenant’s Operating Payment
for such Operating Year, and in such case, Tenant’s Operating Payment for such
Operating Year shall be adjusted and paid or credited within thirty (30) days
substantially in the same manner as provided in the immediately preceding
sentence. In the event that new line items are added to Operating Expenses prior
to the end of the second Operating Year after the Base Operating Year, then such
line items of Operating Expenses also shall be added to the Base Operating Year.

(c) Within one hundred eighty (180) days after the end of the Base Operating
Year and each Operating Year, Landlord shall furnish to Tenant a Landlord’s
Statement. Each such year-end Landlord’s Statement for any Operating Year which
includes Operating Expenses shall be accompanied by a computation of Operating
Expenses for the Building prepared by Landlord’s managing agent, from which
Landlord shall make the computation of Operating Expenses hereunder. If any
Landlord’s Statement shall provide for payments of Tenant’s Operating Payment
that differ from the amount of Tenant’s Operating Payment paid by Tenant for the
preceding Operating Year, then in the case of (x) an overpayment, Landlord
shall, at its option, either pay to Tenant or apply a credit in the amount
thereof (together with interest thereon at the Applicable Rate) against the next
installments of Additional Rent, the amount of such overpayment and (y) a
deficiency, Tenant shall pay the amount thereof (together with interest thereon
at the Applicable Rate) within thirty (30) days of demand therefor.

(d) In the case of an Operating Year only a fraction of which falls within the
Term, Tenant’s Operating Payment shall be equal to that amount by which
(i) Operating Expenses for such Operating Year multiplied by the Partial Year
Fraction exceed (ii) Base Operating Expenses multiplied by the Partial Year
Fraction. In the event of a termination of this Lease, any Additional Rent shall
be paid or adjusted within thirty (30) days after submission of a Landlord’s
Statement. In no event shall Fixed Rent ever be reduced by operation of this
Section 7.3 and the rights and obligations of Landlord and Tenant under the
provisions of this Article 7 with respect to any Additional Rent shall survive
the expiration or earlier termination of this Lease.

 

51



--------------------------------------------------------------------------------

(e) In determining the amount of Operating Expenses for any Operating Year
(including the Base Operating Year), if less than one hundred percent (100%) of
the RSF in the Building shall have been occupied by tenant(s) at any time during
any relevant period (including the Base Operating Year), then, in any such
event, Operating Expenses shall be determined for such relevant period to be an
amount equal to the expenses which would normally be expected to be incurred had
such occupancy been one hundred percent (100%). Without limiting the foregoing,
it shall be assumed that (i) all services in respect of the Building are fully
costed (e.g., discounts for the initial period of multi-year contracts or any
zero cost or reduced cost warranty periods shall be appropriately adjusted) and
(ii) with respect to any stepped pricing contract with increases for annual
inflationary adjustments that are greater than customary increases for annual
inflationary adjustments in First Class Office Buildings for the relevant
service under such contract, such increases for annual inflationary adjustments
shall be at market rates. To the extent that there shall be any “gross up”
pursuant to this Section 7.3(e) in any Operating Year, Landlord’s Statement for
such Operating Year shall specify such “gross up” and identify in reasonable
detail the basis therefor.

Section 7.4 Actual Reimbursement. The computations of Additional Rent under this
Article 7 are intended to constitute an actual reimbursement to Landlord for
Tenant’s payments with respect to Pilot and/or Taxes, as applicable, over a base
amount of Pilot and/or Taxes, as applicable, and other costs and expenses paid
by Landlord with respect to the Real Property as to which Tenant has agreed to
reimburse Landlord under this Lease; it being acknowledged, however, that with
respect to any amounts otherwise includable in Operating Expenses which, because
of a required allocation are incapable of precise calculation, the amount
includable in Operating Expenses shall be based on a reasonable, good faith
estimated allocation in accordance with this Lease.

Section 7.5 Landlord’s Statement. (a) Landlord’s failure to render a Landlord’s
Statement with respect to any payment period shall not prejudice Landlord’s
right to thereafter render a Landlord’s Statement with respect thereto or with
respect to any subsequent payment period, nor shall the rendering of a
Landlord’s Statement prejudice Landlord’s right to thereafter render a corrected
Landlord’s Statement for that payment period. Nothing herein contained shall
restrict Landlord from issuing a Landlord’s Statement at any time there is an
increase in Pilot, Taxes or Operating Expenses during any payment period or any
time thereafter. Notwithstanding the foregoing provisions of this
Section 7.5(a), Landlord shall not be entitled to issue a Landlord’s Statement
with respect to an Operating Year or Tax Year after the date that is (i) in the
case of Taxes, three (3) years after the expiration of the one hundred eighty
(180) day period set forth in Section 7.3(c) applicable to such Tax Year and
(ii) in the case of Operating Expenses, two (2) years after the expiration of
the one hundred eighty (180) day period set forth in Section 7.3(c) applicable
to such Operating Year.

(b) In the event that Tenant disputes the Landlord’s Statement or Landlord’s
calculation of Operating Expenses, Taxes, the Base Pilot Square Foot Factor,
Base Operating Expenses or the Base Tax Amount, as applicable, then Tenant may
send a notice (“Tenant’s Statement”) to Landlord asserting such dispute and, to
the extent Tenant is then aware of such matters, specifying in reasonable detail
the basis for Tenant’s disagreement and the amount of Tenant’s Operating
Payment, Tenant’s Tax Payment, Tenant’s Pilot Payment and/or any other
Additional Rent payable under this Article 7, as applicable, Tenant claims is
properly

 

52



--------------------------------------------------------------------------------

due to Landlord, or the proper amount of Base Operating Expenses, the Base Pilot
Square Foot Factor or the Base Tax Amount, as applicable, and requesting to
examine the Operating Records in connection with any such dispute, provided that
(i) with respect to Operating Expenses, Pilot and/or Taxes, Tenant delivers
Tenant’s Statement no later than twelve (12) months after the date on which
Landlord shall have delivered the Landlord’s Statement to Tenant, as described
in Section 7.3(c) and (ii) with respect to Base Operating Expenses, the Base
Pilot Square Foot Factor and the Base Tax Amount, Tenant delivers Tenant’s
Statement no later than twenty-four (24) months after Landlord shall have
delivered the Landlord’s Statement to Tenant with respect to the Base Year. Any
such Tenant’s Statement, to the extent it included any detail, shall be without
prejudice to any additional or different claims which Tenant may have upon
reviewing Landlord’s books and records in accordance with this Section 7.5(b).
If Tenant shall not give such Tenant’s Statement within such twelve (12) month
period or twenty-four (24) month period, as applicable, then Landlord’s
Statement shall be conclusive and binding upon Tenant and Tenant shall be deemed
to have waived any further rights to pursue such dispute. Tenant shall have the
right to examine Landlord’s books and records relating to Operating Expenses,
Pilot and/or Taxes, as applicable, and/or other Additional Rent in connection
with any such dispute; provided that (A) Tenant shall have delivered such
Tenant’s Statement within twelve (12) months (or twenty-four (24) months, as
applicable, in the case of clause (ii) above) after the date on which Landlord
shall have delivered such Landlord’s Statement to Tenant, (B) Tenant completes
such examination within twelve (12) months after the delivery by Tenant to
Landlord of the Tenant’s Statement in question, as such twelve (12) month period
may be extended on a day-for-day basis for any delays by Landlord in affording
Tenant access to the Operating Records, and (C) Tenant shall comply with any
confidentiality requirements reasonably imposed by Landlord (including, without
limitation, the execution and delivery of a confidentiality agreement reasonably
acceptable to Landlord and Tenant). If Tenant sends a Tenant’s Statement, Tenant
may elect to have Tenant’s certified public accountant examine, at Landlord’s
office or at such other location in the Borough of Manhattan as Landlord may
reasonably designate, such of Landlord’s books and records (the “Operating
Records”) relating to Pilot, Taxes, Operating Expenses and/or other components
of Additional Rent for the calendar year preceding the calendar year in question
and the calendar year in question and, solely to the extent necessary to resolve
any item relating to such calendar years, the Base Operating Year or the Base
Tax Year, as the case may be, but not with respect to any other years.

(c) Any dispute between Landlord and Tenant with respect to any amount of
Tenant’s Operating Payment, Tenant’s Tax Payment, Tenant’s Pilot Payment, Base
Operating Expenses, the Base Pilot Square Foot Factor, the Base Tax Amount
and/or any other Additional Rent payable under this Article 7 shall be resolved
by arbitration in accordance with the provisions of Article 34 hereof.
Notwithstanding the foregoing provisions of this Section 7.5(c), Tenant, pending
the resolution of any contest pursuant to the terms hereof shall continue to pay
all sums as determined to be due in the first instance by Landlord’s Statement.
Upon the resolution of such contest, suitable adjustment shall be made in
accordance therewith within thirty (30) days of such resolution, and the amount
of the overpayment, if any, shall be paid by Landlord to Tenant (or credit
allowed Tenant against Rent becoming due), together with interest thereon at the
Applicable Rate, it being agreed that such obligation shall survive the
Expiration Date. Tenant’s payment of any Tenant’s Operating Payment, Tenant’s
Tax Payment or Tenant’s Pilot Payment shall not preclude Tenant from later
disputing the correctness of any Landlord’s Statement if done in accordance with
and within the time frames so set forth in this Section 7.5.

 

53



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, (I) Tenant shall pay
all fees and expenses relating to such contest (other than Landlord’s own legal
fees), unless it is finally determined by arbitration under Article 34 hereof
that Landlord overstated Tenant’s Operating Payment by more than five percent
(5%) for such year and (II) Landlord shall pay all of Tenant’s reasonable out-of
pocket fees and expenses (including Tenant’s reasonable legal fees) relating to
such contest if it is finally determined by arbitration under Article 34 hereof
that Landlord overstated Tenant’s Operating Payment by more than five percent
(5%) for such year.

Section 7.6 No Duplication of Payments. Notwithstanding anything to the contrary
contained in this Lease, it is not the intention of Landlord nor Tenant to
obligate Tenant to make the same payment more than once, and accordingly, if the
provisions of this Lease require any duplicative payments to be made by Tenant
to Landlord and/or any party under the Governmental Documents, then Tenant shall
only have the obligation to make such payment once.

ARTICLE 8

LEGAL REQUIREMENTS

Section 8.1 (a) Tenant, at its sole expense, shall comply with all Legal
Requirements applicable to the Premises or the use and occupancy thereof by
Tenant to the extent in each case arising from (i) Tenant’s particular manner of
use or the manner of conduct of Tenant’s business in the Premises or the
operation by Tenant of its installations, equipment or other property therein,
where such manner of use, conduct or operation shall be reasonably
distinguishable from the ordinary use, conduct or operation of a business using
the Premises for ordinary office purposes other than the ancillary uses
permitted hereunder (it being agreed that to the extent any Legal Requirement
becomes applicable to any Special Use Area or to any ancillary use, then the
obligation to comply with such Legal Requirements shall be deemed to have arisen
by reason of Tenant’s particular manner of use of the Premises), or (ii) any
Alterations performed by or on behalf of Tenant; and Tenant shall make all
repairs or Alterations required thereby, whether structural (only if
necessitated as a result of clauses (i) or (ii) above, in which event all such
repairs or Alterations shall be performed by Landlord and the reasonable cost
thereof shall be paid by Tenant) or non-structural, ordinary or extraordinary,
in which event such repair or Alteration shall be performed by Tenant upon and
subject to the terms of Article 4 hereof.

(b) Tenant may not occupy any portion the Premises for the ordinary conduct of
Tenant’s business until Tenant obtains a temporary certificate of occupancy for
the Premises. Tenant may not occupy any Special Use Area unless and until Tenant
shall have obtained any and all licenses and permits required for such use.
Tenant shall not do or permit to be done any act or thing upon the Premises or
the Building by any Tenant Party which will invalidate or be in conflict with
any reasonable requirements of Landlord’s insurance policies and shall not do or
permit anything to be done in or upon the Premises, or use the Premises in a
manner, or bring or keep anything therein, which shall increase the rates for
casualty or liability insurance applicable to the Building (unless Tenant agrees
to pay for such increase and actually makes payment therefor within thirty
(30) days after demand therefor); provided, however, that Tenant’s use of the
Premises for ordinary office shall not violate the terms of this Section 8.1(b).

 

54



--------------------------------------------------------------------------------

If, as a result of any act or omission by Tenant or by reason of Tenant’s
failure to comply with the provisions of this Article 8, the insurance rates for
the Building shall be increased, then Tenant shall, after notice from Landlord,
desist from doing or permitting to be done any such act or thing and shall
reimburse Landlord, as Additional Rent, for the increased insurance premiums
thereafter paid by Landlord as a result of such act, omission or failure by
Tenant, and shall make such reimbursement within thirty (30) days after demand
by Landlord. Any dispute arising under this Section 8.1(b) shall be subject to
arbitration pursuant to the terms of Article 34 hereof.

Section 8.2 Tenant, at its expense, after notice to Landlord, may contest by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises or Tenant, of any Legal Requirement, provided
that: (a) Landlord shall not be subject to criminal penalty or to prosecution
for a crime, or any other fine or charge (unless Tenant pays such fine or charge
and any interest accrued thereon, in each case, on or prior to the due date
therefor), nor shall the Premises or any part thereof or the Real Property or
any part thereof be subject to being condemned, forfeited, defeased, encumbered
or vacated by reason of non-compliance or otherwise by reason of such contest;
(b) no unsafe or hazardous condition, relating to such contest, then exists in
the Premises which remains unremedied; (c) such non-compliance or contest shall
not constitute or result in any default under any Superior Lease or Mortgage, or
if any such Superior Lease and/or Mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, and the applicable Mortgagee or Superior Lessor shall so require, then
such action shall be taken and such security shall be furnished at the expense
of Tenant; (d) such non-compliance or contest shall not prevent Landlord from
obtaining any and all permits and licenses then required under applicable Legal
Requirements in connection with the operation of the Building; (e) no insurance
policy carried in respect of the Building by Landlord is cancelled and no
premium for any such policy is increased by reason of such non-compliance or
such contest (unless Tenant agrees to pay for such increase and actually makes
payment therefor within thirty (30) days after demand therefor); (f) if Landlord
so requires, Tenant furnishes to Landlord the bond of a surety company, in form
and substance satisfactory to Landlord, in an amount equal to at least one
hundred ten percent (110%) of the cost of such compliance (as reasonably
estimated by Landlord), or such other security reasonably satisfactory in all
respects to Landlord (provided, however, that Original Tenant shall not be
required to comply with the terms of this clause (f)); and (g) Tenant shall keep
Landlord advised as to the status of such proceedings, including any settlement
thereof. Tenant agrees to indemnify, defend and save Landlord and all Landlord
Parties harmless, in accordance with the provisions of Article 29, from and
against any loss, liability, damage or expense arising out of any such deferral
of compliance or contest, including, without limitation, reasonable attorneys’
fees and disbursements and other expenses reasonably incurred by Landlord.
Landlord agrees to execute any documents reasonably required by Tenant in order
to permit Tenant effectively to carry on any such contest, provided Landlord is
not thereby subjected to any cost or expense not reimbursed by Tenant or exposed
to any material liability or material obligation on account thereof to the
extent Landlord and all of the other Landlord Parties are not indemnified,
defended and held harmless with respect thereto to Landlord’s reasonable
satisfaction.

Section 8.3 Landlord shall, at its expense, comply with all Legal Requirements
with respect to the Common Areas (including, but not limited to, the Americans
with Disabilities Act of 1992, as amended), but may defer compliance so long as
Landlord shall be diligently

 

55



--------------------------------------------------------------------------------

contesting the validity or applicability thereof in good faith so long as such
contest does not unreasonably interfere with Tenant’s access to or use of the
Premises, provided, that: (a) Tenant shall not be subject to criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Landlord pays
such fine or charge and any interest accrued thereon, in each case, on or prior
to the due date therefor), nor shall the Premises or any part thereof or the
Real Property or any part thereof be subject to being condemned, forfeited,
defeased, encumbered or vacated by reason of non-compliance or otherwise by
reason of such contest; (b) no unsafe or hazardous condition, relating to such
contest, then exists in the Premises which remains unremedied; (c) such
non-compliance or contest shall not constitute or result in any default under
any Superior Lease, or if any such Superior Lease shall permit such
non-compliance or contest on condition of the taking of action or furnishing of
security by Landlord, and the Superior Lessor shall so require, then such action
shall be taken and such security shall be furnished at the expense of Landlord;
(d) such non-compliance or contest shall not prevent Tenant from obtaining any
and all permits and licenses then required under applicable Legal Requirements
in connection with Tenant’s use and occupancy of the Premises; and (e) no
insurance policy carried in respect of the Building by Landlord is cancelled.

Section 8.4 (a) Neither Landlord nor Tenant shall cause or permit any Hazardous
Substances to be used, transported, stored, released, removed and/or disposed
of, handled, produced or installed in, on or from the Premises or the Building
other than in connection with (i) materials and supplies typically and lawfully
used in connection with the performance of Alterations of the type being
undertaken by Tenant as part of the Tenant’s Initial Alterations and by Landlord
as part of Landlord’s Work and (ii) the use, operation, and maintenance of the
Premises for the Permitted Uses, provided in each case that the same are used,
handled, removed, disposed of and stored in compliance with all applicable
Environmental Laws and all other Legal Requirements. In the event of a violation
of any of the foregoing provisions of this Section 8.4 by (A) Tenant, then
Landlord may, without notice and without regard to any grace or cure period
contained elsewhere in this Lease, take all remedial action deemed necessary to
correct such condition, and Tenant shall reimburse Landlord for the reasonable
cost thereof, within thirty (30) days after demand therefor or (B) Landlord,
then Tenant may, without notice and without regard to any grace or cure period
contained elsewhere in this Lease, take all remedial action deemed necessary to
correct such condition (but only to the affected portion or portions of the
Premises or on the applicable floor of the Premises and nowhere else in the
Building, the Common Areas or any portion thereof), and Landlord shall reimburse
Tenant for the reasonable cost thereof, within thirty (30) days after demand
therefor. Landlord represents that as of the Effective Date, no Hazardous
Substances are present in the Premises in violation of applicable Environmental
Laws.

(b) Each party, in accordance with Article 29 of this Lease, shall indemnify and
hold the other party harmless from and against any loss, liability, damages and
costs and expenses (including without limitation, reasonable attorneys’ fees and
disbursements) that the other party may at any time suffer solely by reason of
the indemnifying party’s using, transporting, storing, releasing, handling,
producing or installing any Hazardous Substances in, on or from the Premises or
any portion of the Real Property and Landlord shall indemnify and hold Tenant
harmless from and against any loss, liability, damages and costs and expenses
(including without limitation, reasonable attorneys’ fees) that Tenant may
suffer by reason of the existence of such Hazardous Materials in, on or from the
Land prior to the date hereof. The provisions of this Section 8.4(b) shall
survive the Expiration Date.

 

56



--------------------------------------------------------------------------------

Section 8.5 Tenant will not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the New York Labor Law or of the rules of the New York City Board
of Standards and Appeals or of any other board or body having or asserting
jurisdiction.

ARTICLE 9

SUBORDINATION AND NON-DISTURBANCE; ESTOPPEL CERTIFICATES

Section 9.1 Subject to Section 9.4 hereof, this Lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate in all respects to the
terms, covenants, conditions and provisions of all Mortgages and Superior Leases
(including the Underlying Lease) and all rights of the Mortgagees and Superior
Lessors thereunder, and no further instrument of subordination shall be
required. Landlord represents that Landlord has provided Tenant with true,
complete and correct copies of (i) all Governmental Documents and Superior
Leases set forth on Schedule A attached hereto, and (ii) all Mortgages set forth
on Schedule B attached hereto. Tenant shall promptly execute and deliver any
instrument that Landlord or any Superior Lessor or Mortgagee or Governmental
Authority may request to evidence such subordination. This Lease is subject to
the rights of The City of New York pursuant to the City Agreement. Tenant agrees
that (i) in accordance with Section 9.2.1(ii) of the Underlying Lease, this
Lease shall not be materially changed or modified, discharged or extended
(exclusive of modifications made in accordance with, and as a result of
exercising rights or options pursuant to, the provisions of this Lease) without
the prior written approval of the Superior Lessor under the Underlying Lease,
but nothing contained herein shall be deemed to prevent Landlord from exercising
any of its remedies under this Lease following the occurrence of a default by
Tenant hereunder beyond any applicable notice or cure period and (ii) in
accordance with Section 9.2.1(iii) of the Underlying Lease, this Lease and the
Term hereunder shall terminate and expire, without notice to Tenant, on the day
preceding the date of expiration or on such earlier date as Landlord and Tenant
may agree upon or on the effective date of any revocation of the consent to this
Lease of the Superior Lessor under the Underlying Lease, subject to the terms of
the Port Authority SNDA.

Section 9.2 (a) In the event of any act or omission of Landlord which would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease (other than pursuant to Section 12.2 or 13.2), or to claim
a partial or total eviction, Tenant shall give each Mortgagee and Superior
Lessor whose name and address shall previously have been furnished to Tenant in
writing, notice of such act or omission. If Landlord fails to cure such act or
omission within the time provided for in this Lease, then each such Mortgagee or
Superior Lessor shall have an additional thirty (30) days after receipt of such
notice within which to cure such act or omission or if such act or omission
cannot be cured within that time, then, except as otherwise expressly provided
in the applicable Non-Disturbance Agreement, such additional reasonable period
of time as may be necessary to cure such default, in which event this Lease
shall not be terminated and Tenant shall not exercise any other rights or
remedies under this Lease or otherwise while such remedies are being so
diligently pursued.

 

57



--------------------------------------------------------------------------------

(b) Tenant shall not withhold its consent to any reasonably requested
modifications to this Lease, upon request of a Mortgagee, provided that such
Lease modification shall not decrease Landlord’s obligations or decrease
Tenant’s rights under this Lease (except to a de minimis extent) or increase
Tenant’s monetary obligations under this Lease (to any extent) or non-monetary
obligations under this Lease (except to a de minimis extent).

Section 9.3 (a) If a Mortgagee or Superior Lessor (other than the Superior
Lessor under the Underlying Lease, which Superior Lessor shall be subject to the
terms of Section 9.3(b) below) shall succeed to the rights of Landlord under
this Lease, whether through possession or foreclosure action or delivery of a
new lease or deed, then at the request of such Mortgagee or Superior Lessor,
Tenant shall attorn to and recognize such Mortgagee, such Superior Lessor, the
designee of such Mortgagee or Superior Lessor or a purchaser at foreclosure or
otherwise, in each case acquiring Landlord’s interest under this Lease (a
“Successor Landlord”) as Tenant’s landlord under this Lease, and shall promptly
execute and deliver any instrument that such Successor Landlord may reasonably
request to evidence such attornment. Upon such attornment this Lease shall
continue in full force and effect as, or as if it were, a direct lease between
such Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease and shall be applicable after such
attornment except that, subject to the terms of the applicable Non-Disturbance
Agreement entered into by such Successor Landlord, such Successor Landlord,
unless such Successor Landlord shall be an Affiliate of Landlord, shall not:

(i) be liable for any acts, omissions, events or conditions arising prior to the
time such Successor Landlord acquired Landlord’s interest under this Lease,
unless such act, omission, event or condition continues after the date of such
succession (and then only for so much as has accrued subsequent to the date of
such succession and notification of such Successor Landlord of such acts,
omissions, events or conditions with respect to Landlord’s obligations under
this Lease);

(ii) be subject to any offset or defenses that Tenant may have against Landlord,
which shall have theretofore accrued to Tenant against Landlord (other than any
offset pursuant to Section 31.2(b) hereof);

(iii) be bound by any previous material modification of this Lease entered into
after Tenant has been notified of the existence and identity of such Successor
Landlord and of its address for notices, not expressly provided for in this
Lease, or by any previous prepayment of more than one month’s Fixed Rent, unless
such material modification or prepayment shall have been expressly approved in
writing by such Successor Landlord; or

(iv) be bound by any obligation to perform any work or to make improvements to
the Premises.

(b) Subject to the terms of the applicable Non-Disturbance Agreement to be
delivered pursuant to Section 9.4 hereof, Tenant covenants and agrees that, if
by reason of a default on the part of Landlord who is the Lessee under the
Underlying Lease in the performance of any of the terms or provisions of such
Underlying Lease or if for any other reason of any nature whatsoever such
Underlying Lease and the leasehold estate of the Lessee thereunder are

 

58



--------------------------------------------------------------------------------

terminated by summary dispossess proceeding or otherwise, Tenant shall attorn to
and recognize such landlord as Tenant’s landlord under this Lease. Tenant
covenants and agrees to execute and deliver, at any time and from time to time
upon request of the landlord under such Underlying Lease, any instrument which
may be reasonably necessary or appropriate to evidence such attornment. Tenant
further waives the provisions of any statute or rule of law now or hereafter in
effect which may terminate this Lease or give or purport to give Tenant any
right of election to terminate this Lease or to surrender possession of the
Premises demised hereby in the event such Underlying Lease terminates or in the
event any such proceeding is brought by the landlord under such Underlying
Lease, and in that circumstance Tenant agrees that this Lease shall not be
affected in any way whatsoever by any such proceeding or termination.

Section 9.4 (a) Landlord represents to Tenant that as of the Effective Date, the
Existing Mortgage is the only Mortgage affecting the Real Property, and the
Underlying Lease is the only Superior Lease affecting the Real Property.

(b) Anything in this Article 9 to the contrary notwithstanding, this Lease shall
not be subordinate to any future Mortgage or future Superior Lease, unless and
until there shall first be delivered to Tenant, for execution, a Non-Disturbance
Agreement executed by such Mortgagee or Superior Lessor.

(c) On the Effective Date, Landlord has obtained and delivered to Tenant a
Non-Disturbance Agreement from the holder of the Existing Mortgage and a Port
Authority SNDA from the Port Authority.

(d) Tenant shall have the right to record any Non-Disturbance Agreement and Port
Authority SNDA in the Register’s Office, provided that Tenant shall pay all
costs, taxes and expenses necessary for the recordation of such Non-Disturbance
Agreement and Port Authority SNDA.

(e) This Lease is subject to the approval of the Port Authority pursuant to the
provisions of Section 9.1 of the Underlying Lease. Landlord has obtained and
delivered the Port Authority Consent to Tenant on the Effective Date.

Section 9.5 Each party agrees, at any time and from time to time, as reasonably
requested by the other party, upon not less than ten (10) Business Days’ prior
notice, to execute and deliver to the other a written statement executed and
acknowledged by an appropriate individual representing such party (a) stating
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all modifications), (b) setting forth the then Fixed
Rent and Additional Rent, (c) setting forth the date to which the Fixed Rent and
Additional Rent have been paid, (d) stating whether or not, to the best
knowledge of the signatory, the other party is in default under this Lease, and
if so, setting forth the specific nature of all such defaults, (e) stating the
amount of the security deposit, if any, held by Landlord under this Lease,
(f) stating whether there are any subleases affecting the Premises, (g) stating
the address of the person to which all notices and communication under this
Lease shall be sent, (h) stating the Commencement Date, the Rent Commencement
Date and the Expiration Date, (i) stating whether or not there are any amounts
of Landlord’s Contribution not yet advanced to Tenant, (j) stating whether or
not (to Tenant’s knowledge, in the case of any statement by Tenant) there are

 

59



--------------------------------------------------------------------------------

any items of Landlord’s Work which have not been completed, and if so,
describing in a reasonable manner such work, (k) stating what portion of the
Premises Tenant is in possession and occupancy of pursuant to this Lease, and
(l) as to any other matters reasonably requested by the party requesting such
certificate. The parties acknowledge that any statement delivered pursuant to
this Section 9.4 may be relied upon by any purchaser or owner of the Real
Property or the Building, or of Landlord’s interest (directly or indirectly) in
the Real Property or the Building or any Superior Lease, or by any Mortgagee or
Superior Lessor, or by any purchaser of the interest of any Mortgagee or
Superior Lessor (directly or indirectly) in the Real Property or the Building,
or by any prospective or actual sublessee of the Premises or assignee of this
Lease, or permitted transferee of or successor to Tenant.

Section 9.6 Tenant hereby represents, warrants and certifies to Landlord that
(i) Tenant is not a Prohibited Person and (ii) Tenant’s location in the Building
is reasonably necessary to discourage Tenant from removing its business to a
location outside of the State of New York or is reasonably necessary to preserve
Tenant’s competitive position in its industry. In addition, Tenant hereby
covenants and agrees to the following:

(a) from time to time upon Landlord’s request therefor, to deliver to Landlord
Tenant’s most recently filed Form NYS-45 and Form NYS-45-ATT (or successor forms
therefor);

(b) from time to time upon Landlord’s request therefor, deliver to Landlord such
information as Landlord may need to annually submit to the IDA the subtenant
survey in the form of Exhibit M attached hereto (as such survey may be amended
by the IDA and Landlord from time to time);

(c) to deliver to Landlord on the Commencement Date and thereafter on or before
August 1 of each year during the Term, an annual employment report in the form
attached hereto as Exhibit N (as such report may be amended by the IDA and
Landlord from time to time);

(d) to deliver to Landlord on or before the Commencement Date (i) a certificate
from Tenant, in the form attached hereto as Exhibit O, certifying that it is not
a Prohibited Person, and (ii) a form (supplied by the IDA) completed by Tenant
to enable the IDA to prepare a background investigative report (or any successor
report that is then used by the City) with respect to Tenant; and

(e) to annually submit to the Agency, on or before August 1 of each year
commencing on the August 1 immediately following the Commencement Date, the
Prohibited Person certification in the form attached hereto as Exhibit O.

ARTICLE 10

SERVICES

Section 10.1 Landlord shall operate and maintain the Building and the Real
Property (other than the Substation) and provide, at Landlord’s expense, except
as otherwise set forth herein, the services described in this Article 10 (the
“Building Services”) in conformance with the standards applicable to First Class
Office Buildings.

 

60



--------------------------------------------------------------------------------

Section 10.2 Electricity. (a) Subject to the provisions of this Section 10.2,
Tenant agrees that electricity shall be furnished to the Premises (including,
but not limited to, electricity necessary to operate the DX units serving the
Premises) on a “submetering” basis by Landlord. If the Premises are not already
separately submetered as hereinafter provided, Landlord shall, at Landlord’s
sole cost and expense install a meter or meters (collectively, the “Submeter”),
at a location or locations within the Premises designated by Tenant and
reasonably acceptable to Landlord, and perform all other work necessary for the
installation of the Submeter (it being agreed that Landlord shall use
commercially reasonable efforts to minimize any unreasonable interference that
such work causes to the performance of Tenant’s Initial Alterations). Landlord
shall install the Submeter within fifteen (15) Business Days after the date that
is the later to occur of (x) the Effective Date and (y) the date on which Tenant
shall have designated in a written notice to Landlord, and Landlord shall have
reasonably approved, the locations within the Premises where Tenant proposes
that Landlord install the Submeter. If more than one Submeter is used to measure
consumption of electricity in the Premises, (i) at Tenant’s request, Landlord
shall install at Landlord’s sole cost and expense, a coincident demand meter to
measure the consumption of electricity in the Premises and (ii) Tenant shall be
billed only on the basis of the “coincident” demand as measured and calculated
from time to time by such coincident demand meter (i.e., as though a single
Submeter were measuring such demand), provided such measurement shall be
permitted by Con Edison (or any subsequent provider of electricity to the
Building).

(b) Landlord and Tenant hereby acknowledge and agree as follows:

(i) Pursuant to Section 40.1 of the Underlying Lease, the Port Authority has
arranged for the furnishing of electrical power from the Power Authority of the
State of New York to the grid connection points for the Property, and Landlord
has the right to obtain such power for the Premises upon and subject to the
terms of the Underlying Lease.

(ii) Landlord shall make electricity available to the Premises at a level
sufficient to accommodate a demand load of seven (7) watts per useable square
foot, exclusive of base Building HVAC, and Tenant covenants that Tenant’s use
and consumption of electricity shall not at any time exceed such amount, nor
exceed the capacity of any of the electrical facilities and installations in or
otherwise serving or being used in the Premises. Notwithstanding the foregoing,
Tenant may elect to install one (1) supplemental tap in the Premises in order to
enable Tenant to draw a demand load of up to eight (8) watts per useable square
foot of the Premises, provided that (A) such additional capacity, in Landlord
reasonable judgment, is available, taking into account, among other things, the
needs of all other present and future tenants and occupants of the Building, all
applicable Legal Requirements and the requirements of the insurance providers
for the Building, (B) if Tenant shall desire to sublease the floor on which such
tap is installed, Tenant shall indicate in the applicable Offer Notice that such
tap has been installed on such floor, (C) Landlord shall not be required to
obtain any such additional electrical capacity from the Utility, (D) Tenant
shall reimburse Landlord, within thirty (30) days after demand therefor, for all
reasonable out-of-pocket costs incurred by Landlord in connection with the
installation of such tap and any related equipment and (E) Tenant shall pay
Landlord, within thirty (30) days after demand therefor, a one time tap fee
equal to $350 per amp at 460 volt 3 phase.

 

61



--------------------------------------------------------------------------------

(iii) Tenant shall have the right to increase the amount of electric power being
drawn from the buss duct on any full floor within the Premises, at Tenant’s sole
cost and expense (but without the payment of any additional tap in fee),
provided that (1) the total amount of power allotted to the Premises is not
increased and (2) Tenant shall only be entitled to reallocate power from the
buss duct of another full floor of the Premises served by the same switch as the
buss duct for the full floor of the Premises with respect to which Tenant shall
desire to increase such power. At such time as Tenant shall surrender any floor
to Landlord as provided hereunder or on the Expiration Date, Tenant, at its sole
cost and expense, shall reinstate all electric capacity on such floor as may
have been reallocated or otherwise decreased as a result of any Tenant’s use
thereof such that the electric capacity serving any such floor is not less than
the electrical capacity for such floor on the date such floor was delivered to
Tenant; provided, however, that (A) Tenant shall not be required to reinstate
such electric capacity with respect to any portion of the Premises that has been
recaptured or subleased by Landlord pursuant to the terms of Section 14.4 or
14.5 hereof to the extent that the applicable Offer Notice states that Tenant is
not required to so reinstate such electric capacity (or is silent with respect
thereto), (B) Tenant shall not be required to reinstate such electric capacity
if not more than one (1) watt per useable square foot of the surrendered floor
(or portion thereof) has been redistributed, (C) Tenant shall not be required to
reinstate such electric capacity with respect to any floor of the Premises to
more than six (6) watts per useable square foot of said floor of the Premises
and (D) in lieu of reinstating such electric capacity, Tenant may (at its sole
cost and expense and subject to Landlord’s reasonable approval) cause alternate
electric capacity to be provided to such surrendered floor (or portion thereof)
such that the electric capacity serving any such floor is not less than the
electrical capacity for such floor on the date such floor was delivered to
Tenant.

(iv) Tenant shall, upon notice from Landlord, promptly cease the use of any of
Tenant’s electrical equipment which Landlord’s electrical engineer reasonably
determines, causes Tenant to exceed such capacity.

(v) If and so long as electric current is supplied by submetering pursuant to
this Section 10.2, Tenant will pay Landlord or Landlord’s designated agent, as
additional rent for such service, the amounts, as determined by the Submeter,
for the purpose of measuring Tenant’s consumption and demand. The additional
rent payable by Tenant pursuant to this Section (the “Electricity Additional
Rent”) shall be computed in the same manner as Electricity Cost, as applied to
the Premises, and shall also include a fee equal to Landlord’s reasonable,
actual, out-of-pocket costs in connection with such submetering (the
“Electricity Fee”) in consideration of Landlord’s administrative and overhead
costs. The Electricity Additional Rent shall be binding and conclusive on Tenant
unless, with respect to any such bill or Electricity Cost Statement, on or
before the date that is one hundred eighty (180) days after the delivery by
Landlord to Tenant of such bill or Electricity Cost Statement, Tenant shall
notify Landlord that it disputes the correctness thereof, specifying in
reasonable detail the respects in which such bill or Electricity Cost Statement
is claimed to be incorrect. Landlord and Tenant shall cooperate in good faith to
resolve such dispute. Pending the determination of such dispute, which dispute
may be submitted to arbitration in accordance with Article 34, Tenant shall pay
the amount shown on such bill or Electricity Cost Statement (as and when
otherwise payable to

 

62



--------------------------------------------------------------------------------

Landlord under this Section 10.2). Landlord shall refund or credit any
overpayment by Tenant following the final determination of such dispute (with
interest at the Applicable Rate on such overpayment from the date such
overpayment was made through and including the date of such refund or credit).
If the Submeter should fail to properly register or operate at any time for any
reason whatsoever, Landlord may reasonably estimate the Electricity Additional
Rent, and when the Submeter is again properly operative, a fair and appropriate
reconciliation shall be made, by Tenant paying any deficiency to Landlord within
thirty (30) days after demand, or by Landlord crediting Tenant with the amount
of any overpayment against the next installments of Additional Rent due
hereunder, as the case may be. Landlord, at its option, may from time to time
increase the Electricity Additional Rent based upon any actual increase in the
Electricity Cost. The periods to be used for such computation shall be as
Landlord, in its sole discretion, may from time to time elect (but not less
frequently than quarterly). Where more than one meter measures the electric
service to Tenant, the electric service rendered through each meter may be
computed and billed at Landlord option, either separately or cumulatively. Bills
for the Electricity Additional Rent shall be rendered to Tenant at such time as
Landlord may elect, but not fewer than once per year.

(vi) The Submeter might be installed subsequent to the date (the “Initial
Occupancy Date”) that Tenant, or anyone (including any contractors or other
workmen) claiming under or through Tenant first enters the Premises. In such
event, the annual Fixed Rent during the period commencing on the Initial
Occupancy Date and ending on the date on which a reading of the installed
Submeter is made, shall be increased by an amount equal to the product of
(A) $0.50, subject to adjustment for any increases in electric rates or taxes,
and (B) the number of RSF in the applicable portion of the Premises. Tenant
acknowledges that in connection with the installation or retrofit of the
meter(s), the electricity being supplied to serve the Premises may be
temporarily interrupted, provided Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s Initial Alterations, Tenant’s
access to and use and occupancy of the Premises.

(vii) If, at any time, Landlord shall not be allowed by law to charge Tenant for
electric service to the Premises on a submetered basis, then (unless Tenant
shall obtain such electricity on a direct meter from the Utility) this Lease
shall be deemed amended so that from and after the date on which Landlord ceases
to provide electricity on a submetered basis, Landlord shall be entitled to
receive compensation for continuing to provide such electric service which shall
be equivalent of the Electricity Cost of such electricity plus the Electricity
Fee, computed in a manner reasonably determined by Landlord and payable monthly.
If pursuant to any law, ruling order or regulation, the amount which Landlord is
permitted to charge Tenant for the purchase of electricity pursuant to this
Section 10.2 shall be reduced below the amount which Landlord would otherwise be
entitled to charge Tenant hereunder, then, to the fullest extent legally
permissible, Tenant shall pay the difference between such amounts to Landlord as
Additional Rent within ten (10) days after demand therefor, as compensation to
Landlord for the use and maintenance of the Building’s electric distribution
system.

(viii) Notwithstanding anything to the contrary contained herein, Electricity
Additional Rent payable by Tenant under this Section 10.2 shall not include
charges for the electricity provided to the DX units serving the Premises during
Business Hours (and such electricity shall not be measured by the Submeter).

 

63



--------------------------------------------------------------------------------

(c) For any portion of the Premises comprised of less than a full floor of the
Building (each, a “Partial Floor”), Tenant shall pay to Landlord, as Additional
Rent, Tenant’s pro rata share (based upon the ratio of the RSF of the applicable
Partial Floor to the then occupied RSF of the applicable floor) of the actual
cost of the entire supply of electric current to the applicable floor(s) of the
Premises (including the common areas of the applicable floor and electricity for
the HVAC units on the applicable floor), based upon Landlord’s utility meter for
such floor, together with the Electricity Fee (collectively, the “Partial Floor
Electricity Charge”). Such payments shall be made within thirty (30) days after
receipt of a statement setting forth the actual cost of electricity and the
computation of Tenant’s payment. The Partial Floor Electricity Charge shall be
adjusted from time to time in accordance with the provisions of Section 10.2(d)
hereof.

(d) If, after the initial leasing by Tenant of any Partial Floor pursuant to the
terms of this Lease, Tenant’s actual use of such Partial Floor shall change from
Tenant’s prior use of such Partial Floor, then either Landlord or Tenant may
engage a reputable independent electrical consultant reasonably acceptable to
the other to make a survey of Tenant’s electric consumption with respect to such
Partial Floor. In the event that both Landlord and Tenant appoint electrical
consultants and such consultants are unable to agree on the amount of Tenant’s
electrical consumption, then such dispute shall be resolved by arbitration
pursuant to Article 34 hereof. The party requesting such survey shall pay for
the cost thereof. If any such survey discloses that Tenant’s electrical
consumption with respect to such Partial Floor materially exceeds or is
materially less than the then current Partial Floor Electricity Charge, then
such Partial Floor Electricity Charge shall be increased or decreased, effective
as of the date of such survey, to be an amount determined by such electrical
consultant to fairly represent the cost of such electricity, based on such
survey. Promptly after any increase or decrease in the Partial Floor Electricity
Charge becomes effective pursuant to this Section 10.2(d), the parties shall
execute, acknowledge and deliver to each other a supplemental agreement in such
form as Landlord shall reasonably require confirming such increase or decrease,
but failure to do so shall have no effect on Tenant’s obligation to pay the
amounts set forth in Section 10.2(c) hereof with respect to electricity, as so
increased or decreased.

(e) If any taxes or charges are or shall be imposed by any federal, state, city
or local authority upon Landlord or its agent in connection with the sale or
resale of electricity to Tenant, Tenant covenants and agrees that, where
permitted by law, Tenant’s pro rata share of such taxes or charges shall be
passed on to Tenant and paid by Tenant to Landlord or its agent within thirty
(30) days after demand therefor, as Additional Rent, without set off or
deduction.

(f) Landlord reserves the right to discontinue furnishing electricity to Tenant
for any portions of the Premises at any time upon not less than thirty
(30) days’ notice to Tenant or such longer period as shall be reasonably
necessary for Tenant to obtain electric energy from a third party service
provider, but Landlord shall exercise such right only if required to do so by
applicable Legal Requirements. If Landlord shall so discontinue the furnishing
of electricity as provided herein, this Lease shall be unaffected thereby,
except that, from and after the effective date of such discontinuance,
(i) Tenant shall arrange to obtain electricity for such portions of the Premises
directly from the public utility company supplying electricity to the Building
and may utilize the then existing electric feeders, risers and wiring serving
the Premises

 

64



--------------------------------------------------------------------------------

to the extent that they are available and safely capable of being used for such
purpose, (ii) all meters, equipment and other facilities which may be required
for Tenant to obtain electricity directly from such public utility company shall
be installed by Landlord, and the actual cost thereof shall be payable to
Landlord by Tenant upon demand, as Additional Rent, without set off or
deduction, if in Landlord’s reasonable judgment the same are necessary, and
(iii) any such installation shall be maintained by Tenant, at its expense, and
shall be subject to such conditions as Landlord and/or the public utility
company may require, and Landlord shall not be liable to Tenant therefor and the
same shall not be deemed to be a lessening or diminution of services within the
meaning of any law, rule or regulation now or hereafter enacted, promulgated or
issued.

(g) Notwithstanding anything to the contrary contained herein, Landlord shall
not in any way be liable or responsible to Tenant, except to the extent caused
by Landlord’s negligence, willful misconduct, violation of Legal Requirements or
willful breach of contract, for any loss, damage or expense which Tenant may
sustain or incur as a result of the unavailability of or interruption in the
supply of electricity to the Premises or a change in the quantity or character
or nature of such current and such change, interruption or unavailability shall
not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of rent (except as set forth in
Section 6.4 hereof), or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or any Landlord Party, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

(h) Subject to the terms of Article 4 hereof (including, without limitation,
Section 4.6 hereof) Tenant shall purchase, furnish, install and replace, as
required, all lighting tubes, lamps, bulbs and ballasts required in the Premises
at Tenant’s sole cost and expense, all lighting tubes, lamps, bulbs and ballasts
so installed shall be customary in First Class Office Buildings and shall be
dignified and of a first class nature and shall become Landlord’s property upon
the expiration or sooner termination of this Lease. Tenant shall have the right
to have its in-house staff or outside contractors to perform such work; provided
that in the case of any such outside contractor, (i) such outside contractor
shall be subject to Landlord’s approval (not to be unreasonably withheld) and
(ii) the performance of such work by such outside contractor would not disturb
harmony with union labor working in or around the Building (including, without
limitation, the creation of any work “slowdown”, sabotage, strike, picket or
jurisdictional dispute).

Section 10.3 Heat, Ventilation and Air Conditioning.

(a) Landlord shall provide HVAC to the Premises on Business Days from 8:00 A.M.
to 7:00 P.M. and Saturdays from 9:00 A.M. to 1:00 P.M. (“Business Hours”),
through local DX systems and/or perimeter heating systems located on each floor
of the Premises installed by Landlord in accordance with the specifications set
forth on Schedule 1 of the Work Letter (and maintained by Landlord pursuant to
Section 6.1(a) hereof) and including cooling towers, pumps and associated
equipment (collectively, sometimes referred to herein as the “Building HVAC
System”).

 

65



--------------------------------------------------------------------------------

(b) Tenant acknowledges that Tenant is solely responsible for the design of the
air distribution system within the Premises and the adequacy of such system to
distribute HVAC therein, and no approval by Landlord of any proposed or final
plans for such work shall constitute a representation or warranty by Landlord
that such system will function to achieve its intended purpose. Tenant at all
times shall cooperate fully with Landlord and shall abide by the reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the Building HVAC System.

(c) Landlord shall make available to the Premises condenser water for the
Building HVAC System 24 hours per day, 7 days per week; provided, however, that
Landlord shall not be required to furnish Building HVAC System services during
periods other than the hours and days set forth in this Section 10.3 for the
furnishing and distributing of such services (“Overtime Periods”) unless
Landlord has received advance notice from Tenant requesting such services
(“After Hours HVAC Service”) at least four (4) hours prior to the requested
service, provided that Landlord shall endeavor to furnish such services during
Overtime Periods upon shorter advance notice. Accordingly, if Landlord shall
furnish After Hours HVAC Service to the Premises at the request of Tenant during
Overtime Periods, Tenant shall pay Landlord, as Additional Rent within thirty
(30) days after demand, for such After Hours HVAC Service at Landlord’s then
current rates for the Building, which rates shall be calculated as the actual,
reasonable out-of-pocket costs incurred by Landlord in providing such After
Hours HVAC Service (without depreciation), including an imputed cost for
electricity (it being acknowledged that such actual, reasonable out-of-pocket
costs as of the date hereof are set forth on Schedule E attached hereto). As
part of Tenant’s Initial Alterations, Tenant shall have the right to connect
supplemental air conditioning units to the Building condenser water system
within twenty-four (24) months after the Effective Date (as such twenty-four
(24) month period may be extended on a day-for-day basis on account of any Force
Majeure event) and Landlord shall provide the amount of condenser water required
by such units, but in no event shall Landlord be required to provide in excess
of twenty-five (25) tons of condenser water per full floor of the Premises
therefor (it being agreed that at least three hundred fifty (350) tons of such
condenser water shall be backed by the base Building generator); it being agreed
that Tenant shall be entitled to allocate and redistribute such condenser water
tonnage throughout the Premises at its discretion, subject to Landlord’s
reasonable approval thereof pursuant to Article 4 hereof. Tenant shall pay,
within thirty (30) days of demand by Landlord, the actual, reasonable
out-of-pocket costs and expenses reasonably incurred by Landlord in connection
with such work, including, if necessary, the actual, reasonable out-of-pocket
costs of shut down and draining of risers but no charge shall be due for
Tenant’s initial tap in to the system. Additionally, Tenant shall pay an annual
charge for the amount connected at Landlord’s then current rates for the
Building, which annual charge shall be equal to the actual, reasonable
out-of-pocket costs incurred by Landlord in providing such services. Such annual
charge for the amount so connected by Tenant shall be in effect without regard
to whether such system is actually used or connected by Tenant. With respect to
any Expansion Space or ROFO Floors, as applicable, Tenant shall have the right
to connect supplemental air conditioning units to the Building condenser water
system within twenty-four (24) months (as such period shall be extended on a
day-for-day basis based on any Force Majeure delays Tenant incurs in performing
Tenant’s Initial Alterations with respect to such Expansion Space or ROFO
Floors, as applicable) after the delivery of such Expansion Space or ROFO
Floors, as applicable (and no charge shall be due for Tenant’s initial tap in to
the system in connection therewith); it being agreed that (subject to
availability) Tenant shall be entitled to twenty-five (25) tons condenser water
for each full floor of Expansion Space or ROFO Floors, as applicable.

 

66



--------------------------------------------------------------------------------

(d) Tenant, at Tenant’s sole cost and expense, shall be provided reasonable
access to the outside air intake and spill/exhaust air shafts at the fifty-third
(53rd), fourth (4th) and/or fifth (5th) floors of the Building, so long as a
representative of Landlord is present, which representative Landlord shall make
available on reasonable prior notice.

(e) Landlord shall cause the quality of any condenser water provided to the
Premises to be maintained substantially in accordance with the specifications
attached hereto as Exhibit Y (or such other specifications consistent with
condenser water provided to similar tenants in First Class Office Buildings) by
a qualified condenser water specialist selected and retained by Landlord for the
Building (the costs of which specialist shall be included in Operating Expenses
in the Base Operating Year and thereafter).

Section 10.4 Elevators; Loading Dock. (a) Landlord shall provide passenger
elevator service to the Premises 24 hours per day, 365 days per year, consistent
with First Class Office Buildings and otherwise in accordance with Paragraph H
of Schedule 1 attached to the Work Letter, through an elevator system that is
designed in accordance to established industry standards for a Class A
speculative commercial office building and that includes an average interval of
thirty (30) seconds or less and a five (5) minute handling capacity of 12.5%. A
minimum of two (2) elevators per elevator bank serving the Premises shall be in
operation at all times, except in emergency situations or in connection with
routine maintenance. During Business Hours, a minimum of five (5) elevators per
elevator bank serving the Premises shall be in operation, except in emergency
situations or in connection with routine maintenance. Upon Tenant’s prior
written request, Landlord shall provide in the elevator banks serving the
Premises elevators during Overtime Periods in excess of those normally provided
during such periods, provided that Tenant shall pay the actual, reasonable
out-of-pocket cost for same within thirty (30) days after demand. Subject to the
terms of this Section 10.4, Landlord shall provide freight elevator facilities
to the Premises on a non-exclusive, first-come, first-served basis, on Business
Days from 8:00 A.M. to 4:45 P.M. (“Freight Business Hours”) and Landlord shall
not charge Tenant any fee with respect to such use. Landlord will work with
Tenant to provide reasonably adequate and sufficient elevator time during and
after the performance of Tenant’s Initial Alterations. During Tenant’s initial
move-in and Tenant’s Initial Alterations, Landlord shall provide two
(2) dedicated padded passenger elevators, which shall have direct access to the
loading docks of the Building; provided, however, that (i) at all times when any
such passenger elevator is used for carrying any freight, furniture, etc. (which
will only be permitted during such initial move-in and the performance of
Tenant’s Initial Alterations), Tenant at Tenant’s expense shall install such
protection in the cab and Lobby as Landlord reasonably deems proper and Tenant
shall remove such protection promptly after the Tenant shall have initially
moved-in to the Premises and Substantially Completed Tenant’s Initial
Alterations, (ii) Tenant shall take all measures necessary to protect such
passenger elevators and the remainder of the Building from injury and damage
during such move-in and the performance of Tenant’s Initial Alterations and
shall promptly notify Landlord of any injury or damage thereto and (iii) Tenant
shall reimburse Landlord for any and all actual reasonable out-of-pocket costs
and expenses incurred by Landlord in repairing any injury or damage to such
elevators or any other portion of the Building caused by Tenant during such
move-in and the performance of Tenant’s Initial Alterations, or at

 

67



--------------------------------------------------------------------------------

Landlord’s option and at Tenant’s sole cost and expense, Tenant shall promptly
repair such injury or damage. Such elevator service shall be subject to such
rules and regulations as Landlord may reasonably promulgate from time to time
with respect thereto in accordance with Article 27. Subject to the terms of this
Lease, Landlord shall have the right to temporarily change the operation or
manner of operation of any of the elevators in the Building and/or to
temporarily discontinue the use of any one or more cars in any of the banks for
the purpose of repairing, cleaning, renovating and/or maintaining such cars.
Except in the event of an emergency, Landlord shall provide reasonable prior
notice to Tenant before performing repairs or maintenance with respect to any of
the elevators serving the Premises, and Landlord agrees that such repairs and
maintenance shall be consistent with First Class Office Buildings.

(b) Landlord shall make the freight elevators available to Tenant during other
than Freight Business Hours, upon not less than twenty-four (24) hours’ prior
request by Tenant (subject to reasonable Building requirements and any prior
reservations made by other tenants and occupants of the Building), and Tenant
shall pay, as Additional Rent within thirty (30) days after demand therefor, all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with the providing of such service. Notwithstanding anything to the contrary set
forth herein, Tenant shall be entitled to use the freight elevator facilities
during the performance of Tenant’s Initial Alterations and Tenant’s initial
move-in to the Premises at no additional charge. Tenant shall not use the
freight elevators during Freight Business Hours for moving out of the Premises.

(c) Tenant shall have non-exclusive use of the Building’s loading docks at no
additional cost during Business Hours on Business Days, on a first come, first
served basis and on a reserved basis at all other times. Landlord will work with
Tenant to provide reasonably adequate and sufficient freight elevator time
during and after Tenant’s Initial Alterations. Notwithstanding anything to the
contrary contained herein, Tenant shall be entitled to the priority use of one
(1) freight elevator cab during the performance of Tenant’s Initial Alterations
and initial move-in to the Premises, subject to Landlord’s need for same in the
event of an emergency or during any period when one or more of the other freight
elevators in the Building is not operational on account of repairs, during
Business Hours and non-Business Hours. At Tenant’s request, Landlord shall
Competitively Bid Tenant’s schedule of Supplemental Cleaning Services at the
same time Landlord Competitively Bids for the cleaning of the Premises which
Landlord is required to provide to Tenant hereunder, and Landlord shall consult
with Tenant in connection therewith in order to obtain the lowest qualified bid.

(d) If Tenant shall use the loading docks of the Building at times other than
during Business Hours during Business Days, Tenant shall pay Landlord as
Additional Rent within thirty (30) days after the demand for any actual,
reasonable out-of-pocket costs and expenses therefor. Notwithstanding anything
to the contrary set forth herein, Tenant shall be entitled to use the loading
docks during the performance of Tenant’s Initial Alterations and Tenant’s
initial move-in to the Premises at no additional charge.

(e) As soon as practicable after the Effective Date (subject to Unavoidable
Delay and Tenant Delay), Landlord shall perform all necessary work in order to
cause the nineteenth (19th) floor of the Building (the “Crossover Floor”) to be
a crossover floor and any reasonable out-of-pocket cost or expense actually
incurred by Landlord in connection

 

68



--------------------------------------------------------------------------------

therewith shall be payable by Tenant to Landlord as Additional Rent within
thirty (30) days after demand (it being agreed that, other than any portion of
such work that is proprietary in nature and, as such, must be performed by Otis
Elevator Company or any of its affiliates (so long as the cost is charged at
competitive rates), Landlord shall Competitively Bid such work; provided that
notwithstanding the definition of “Competitively Bid” herein, Landlord shall
only be obligated to solicit bids from Ambassador Construction and
StructureTone). Landlord shall maintain the Crossover Floor as a crossover floor
throughout the Term, provided that (i) the entire rentable area of such floor is
included within the Premises, (ii) only those elevator cars in any passenger
elevator bank that shall have been dedicated for the exclusive use of Tenant may
stop on the Crossover Floor, (iii) any reasonable out-of-pocket cost or expense
actually incurred by Landlord to maintain the Crossover Floor as a crossover
floor shall be payable by Tenant to Landlord as Additional Rent within thirty
(30) days after demand, and (iv) if the entire rentable area of such floor shall
no longer be included within the Premises, Landlord shall no longer be obligated
to maintain such floor as a crossover floor, and any reasonable out-of-pocket
cost or expense actually incurred by Landlord to cause such floor to no longer
function as a crossover floor shall be payable by Tenant to Landlord as
Additional Rent within thirty (30) days after demand.

Section 10.5 Cleaning. (a) Landlord shall cause the Premises to be cleaned on
Business Days (but not before 5:00 P.M. or after 8:00 A.M. on any Business Day,
except in the event of an emergency or if requested to do so by Tenant),
substantially in accordance with the Cleaning Specifications set forth in
Exhibit G annexed hereto and made a part hereof.

(b) If Tenant requires services in excess of those contained in the cleaning
contract described above (“Supplemental Cleaning Services”), Tenant (subject to
Tenant’s rights pursuant to Section 10.5(c) hereof) shall request same through
the cleaning contractor engaged by Landlord and shall be responsible for paying
the cost thereof (provided that Tenant at its sole cost and expense may use its
in house staff to perform such Supplemental Cleaning Services so long as the
same would not disturb harmony with union labor working in or around the
Building, including, without limitation, the creation of any work “slowdown”,
sabotage, strike, picket or jurisdictional dispute). Tenant shall reimburse
Landlord on demand for the incremental costs incurred by Landlord for extra
cleaning work in the Premises (provided that the charges for such cleaning
services are reasonably competitive with charges for similar services then being
provided in other First Class Office Buildings) required by reason of (i) misuse
or neglect on the part of Tenant, its agents, employees, contractors, invitees
or subtenants, (ii) use of portions of the Premises for the preparation, serving
or consumption of food or beverages, private lavatories or toilets or other
special purposes requiring greater or more difficult cleaning work than office
areas, (iii) unusual quantities of interior glass surfaces or (iv) Non-Standard
Alterations installed by Tenant or at its request. Landlord and its cleaning
contractor and their employees shall have access to the Premises after 6:00 P.M.
and before 8:00 A.M. and the use of Tenant’s electricity and water in the
Premises, without charge therefor, as may reasonably be required for the purpose
of cleaning the Premises.

(c) If Landlord fails to cause the Premises to be cleaned in accordance with the
standards set forth on Exhibit G in any material respect (provided such failure
is not due to any act or omission of Tenant) (a “Cleaning Default”), Tenant
shall give written notice thereof to Landlord specifying with particularity the
respects in which Landlord shall have failed to meet its obligations hereunder
in any material respect. Landlord shall have thirty (30) days after the

 

69



--------------------------------------------------------------------------------

giving of Tenant’s notice to cure such Cleaning Default or to submit the matter
to arbitration under Article 34 of this Lease if Landlord disputes the notice.
If Landlord fails to cure the Cleaning Default, as aforesaid, within such thirty
(30) day period, or within ten (10) days after a determination in the
arbitration favorable to Tenant, then Tenant may cause Landlord to terminate
Landlord’s contract with its cleaning services contractor (with respect to the
Premises) (and any termination fee with respect thereto shall not be charged to
Tenant) and replace Landlord’s cleaning services contractor (with respect to the
Premises) with another third party cleaning services contractor, which
replacement cleaning services contractor shall be selected by Landlord, in its
sole discretion (provided that any such replacement cleaning contractor shall be
consistent with contractors providing similar services in other First Class
Office Buildings). Solely with respect to any Supplemental Cleaning Services,
Tenant may, in consultation with Landlord, Competitively Bid such services (such
consultation to include the sharing of all pertinent information with Landlord
which shall be subject to any applicable confidentiality requirements, which
Landlord shall confirm in writing by executing a confidentiality agreement
substantially in the form attached hereto as Exhibit AA) and retain a Person to
perform such Supplemental Cleaning Services who is listed on Exhibit X attached
hereto and made a part hereof (it being agreed that such Persons may be added to
or subtracted from Exhibit X by Tenant upon prior notice to Landlord and subject
to Landlord’s reasonable approval), if such Person’s bid is more than ten
percent (10%) lower than the Building’s cleaning services contractor’s bid.
Tenant agrees to cooperate with Landlord in the event that the hiring of such
Person and/or such Person’s performance of such Supplemental Cleaning Services
would disturb harmony with union labor working in or around the Building
(including, without limitation, the creation of any work “slowdown”, sabotage,
strike, picket or jurisdictional dispute). In the event of such termination and
replacement, Landlord shall pay any termination payment due to the replaced
cleaning services provider. Landlord may remove contractors from and add
contractors to Exhibit X subject to Tenant’s approval (which approval shall not
be unreasonably withheld, conditioned or delayed). Landlord shall use
commercially reasonable efforts to simultaneously bid out such Supplemental
Cleaning Services when Landlord bids out the contract for the base Building
cleaning and to reasonably consult with Tenant in connection therewith in order
to obtain the lowest qualified bid for such Supplemental Cleaning Services.

(d) In the event that Landlord actually receives any vacancy credit under the
base building cleaning contract solely due to the vacancy of one or more floors
of the Premises, then Landlord shall (i) use commercially reasonable efforts to
obtain such vacancy credit (but in no event shall Landlord’s failure to obtain
such vacancy credit be deemed to be a default by Landlord hereunder or entitle
Tenant to any credit or offset against Rent payable hereunder or otherwise
subject Landlord to any liability to Tenant) and (ii) pass such vacancy credit
through to Tenant as a credit against the next installments of Rent due under
this Lease. Landlord shall provide a copy of such cleaning contract to Tenant
promptly after Tenant requests same; provided that neither Tenant nor any of
Tenant’s employees, accountants and agents shall disclose any of the terms of
such cleaning contract to any third party and shall treat such cleaning contract
as confidential, and, as a condition to Landlord’s providing such cleaning
contract to Tenant, shall confirm such confidentiality obligation in writing by
executing a confidentiality agreement substantially in the form attached hereto
as Exhibit AA.

Section 10.6 Refuse and Rubbish Removal. Subject to Section 2.1(c), Landlord
shall provide refuse and rubbish removal service at the Premises for ordinary
office refuse and

 

70



--------------------------------------------------------------------------------

rubbish which includes boxes and other containers in which office supplies are
commonly sold on Business Days at times reasonably specified by Landlord, and
pursuant to regulations reasonably established by Landlord from time to time in
accordance with Article 27. Tenant shall reimburse Landlord within thirty
(30) days of demand for the actual, reasonable out-of-pocket costs incurred by
Landlord for removal from the Premises and the Building of so much of any of
Tenant’s refuse or rubbish as shall exceed that ordinarily accumulated daily in
ordinary office occupancy (it being understood that, without limitation, garbage
or other waste from any Special Use Area, Dining Facility, lunchroom or other
food preparation and/or consumption facilities in the Premises are in excess of
ordinary office occupancy).

Section 10.7 Water. Landlord shall furnish hot and cold water in reasonable
quantities for ordinary drinking, pantry, lavatory and cleaning purposes to the
Premises. If Tenant requires, uses or consumes water for any purpose in addition
to ordinary lavatory, cleaning and drinking purposes or in amounts materially in
excess of normal office usage (it being expressly understood that, without
limitation, water required for use in connection with any kitchen (excluding
pantries), in excess of three (3) private bathrooms or shower is in excess of
normal office usage), Landlord may install a water meter or meters and thereby
measure Tenant’s consumption of water for such purposes. Tenant shall (i) pay to
Landlord the reasonable cost of any such meters and their installation, (ii) at
Tenant’s sole cost and expense, keep any such meters and any such installation
equipment in good working order and repair, and (iii) pay to Landlord, as
Additional Rent, within thirty (30) days after demand therefor, for the
incremental cost of water consumed in excess of normal office usage (such charge
to be the actual out-of-pocket costs incurred by Landlord with respect to such
usage). If Tenant requires any water other than cold water for use in connection
with any kitchen, in excess of three (3) private bathrooms or shower, then
Tenant, subject to and in accordance with the provisions of Article 4 and
Article 8 of this Lease, shall provide and install in the Premises, at its sole
cost and expense, hot water heating devices necessary to meet such requirements.

Section 10.8 No Warranty of Landlord. Landlord does not warrant that any of the
services to be provided by Landlord to Tenant hereunder, or any other services
which Landlord may supply, (a) will be adequate for Tenant’s particular purposes
or as to any other particular need of Tenant or (b) will be free from
interruption (although Landlord agrees to use reasonable efforts, consistent
with prudent landlords in First Class Office Buildings, to minimize any such
interruption, provided that in no event shall Landlord be obligated to use
overtime labor in connection therewith, except to the extent it is customary in
First Class Office Buildings. Subject to the terms of Section 6.4 hereof, Tenant
acknowledges that any one or more such services may be interrupted or suspended
by reason of Unavoidable Delays. In addition, consistent with First Class Office
Buildings, Landlord reserves the right to stop, interrupt or reduce service of
the Building Systems by reason of Unavoidable Delays, or for repairs, additions,
alterations, replacements, decorations or improvements which are, in the
reasonable judgment of Landlord, necessary to be made, until said repairs,
alterations, replacements or improvements shall have been completed. Landlord
shall provide Tenant with such advance notice as is reasonable under the
circumstances of any such stoppage, reduction or interruption. Landlord shall
use commercially reasonable efforts to begin and diligently prosecute to
completion any repairs, replacements or improvements, including such repairs as
may be required to machinery or equipment within the Building to provide
restoration of any service provided by Landlord hereunder as promptly as
reasonably possible and in a manner so as to

 

71



--------------------------------------------------------------------------------

minimize interference with Tenant’s ordinary use and enjoyment of the Premises,
and, where the cessation or interruption of such service has occurred due to
circumstances or conditions beyond the Real Property boundaries, to cause the
same to be restored by diligent application or request to the relevant party or
parties. To the extent reasonably possible, Landlord shall confine all such
stoppages (other than a stoppage which would have an insubstantial effect on
Tenant’s ordinary use and enjoyment of the Premises) within Landlord’s
reasonable control to times that are not ordinary Business Hours. Except as
expressly provided in this Lease (including Section 6.4 hereof), any such
interruption or discontinuance of service, or the exercise of such right by
Landlord to suspend or interrupt such service shall not entitle Tenant to any
compensation or to any abatement or diminution of Fixed Rent or Additional Rent.
Landlord shall use reasonable efforts to minimize interference with Tenant’s
access to and use and occupancy of the Premises in making any repairs,
alterations, additions, replacements, decorations or improvements; provided,
however, that Landlord shall have no obligation to employ contractors or labor
at “overtime” or other premium pay rates or to incur any other “overtime” costs
or additional expenses whatsoever, unless in the case of imminent danger to life
or property or requested to do so by Tenant. Tenant will reimburse Landlord, as
Additional Rent within thirty (30) days of demand, for any incremental actual
out-of-pocket costs incurred by Landlord at Tenant’s request in connection with
such overtime or premium labor. Landlord shall not be required to furnish any
services except as expressly provided in this Lease.

Section 10.9 Roof Rights. (a) Tenant shall have a license, which is revocable
only in accordance with the provisions of this Section 10.9 and upon the
Expiration Date (at no cost to Tenant, other than as set forth herein) to
utilize roof space for the installation and operation of one or more
communications antennae, microwave or satellite dishes, together with related
equipment, mountings, and supports (collectively, “Telecommunications
Equipment”), and Landlord shall provide Tenant with such space on the roof of
the Building as is reasonably necessary for the installation and operation of
Tenant’s Telecommunications Equipment (but in no event shall the aggregate
amount of such space exceed at any point in time Tenant’s proportionate share of
space on the roof of the Building allocated by Landlord to office tenants, so
long as Tenant demonstrates, to the reasonable satisfaction of Landlord, that
Tenant requires such roof space; it being agreed that in no event shall Tenant
be entitled to less than sixteen (16) square feet of such roof space), subject
to the terms of this Section 10.9. Tenant acknowledges and agrees that any use
of the roof space by Tenant for the installation and operation of Tenant’s
Telecommunications Equipment shall be on a non-exclusive basis, except as to
that portion of the roof space provided by Landlord to Tenant as aforesaid.
Tenant may use the roof space solely for Tenant’s own use and for the use of
Tenant’s permitted subtenants, provided that Landlord shall not charge such
subtenants any fee, rent or other direct or indirect charge for such usage (and
not for resale purposes); provided, however, that Tenant shall be entitled to
license a portion of its roof space and riser space to a third party carrier for
the provision of communications and data services solely within the Premises,
subject to Landlord’s reasonable approval (provided that no fee, rent or other
direct or indirect charge shall be charged to the licensee therefor). The
height, diameter, design and installation of the satellite dishes or other
telecommunications equipment shall be subject to Landlord’s approval, which
shall not be unreasonably withheld or delayed. In connection therewith, Landlord
shall make available to Tenant access to the roof space for the construction,
installation, maintenance, repair, operation and use of Tenant’s
Telecommunications Equipment. All work in connection with the installation of
Tenant’s Telecommunications Equipment, including core drilling, if required,

 

72



--------------------------------------------------------------------------------

shall be performed at Tenant’s sole cost and expense, including the cost of a
fire watch and related supervisory costs relating to any core drilling, which
shall be performed in such a manner and at such times as Landlord shall
reasonably prescribe. References in this Section 10.9 to the Telecommunications
Equipment shall be deemed to include access to the Risers (subject to the
provisions of Sections 10.17 and 10.18 hereof) and the electrical and
telecommunication conduits therein so as to allow Tenant’s Telecommunications
Equipment to function properly.

(b) Tenant shall use and maintain Tenant’s Telecommunications Equipment so as
not to cause any damage to or interference with (i) the operation of the
Building or Building systems or (ii) any Telecommunications Equipment installed
on the roof space by licensees, occupants and other tenants in the Building. The
installation of any Telecommunications Equipment by Tenant shall constitute a
Non-Standard Alteration and shall be performed at Tenant’s sole cost and expense
(including any costs and expenses in connection with reinforcing the roof of the
Building, if required) in accordance with and subject to the provisions of
Article 4. All of the provisions of this Lease shall apply to the installation,
use and maintenance of the Tenant’s Telecommunications Equipment, including all
provisions relating to compliance with Legal Requirements (including all FCC
rules and regulations), insurance, indemnity, repairs and maintenance. Tenant’s
Telecommunications Equipment shall not be used or occupied by others (except by
Tenant’s permitted subtenants, provided that Landlord shall not charge such
subtenants any fee, rent or other direct or indirect charge for such usage), and
this license shall not be assignable, sublet or otherwise transferable by Tenant
separately from this Lease, except as provided herein. Tenant’s
Telecommunications Equipment shall be treated for all purposes of this Lease as
Tenant’s Property.

(c) If Landlord shall determine, in its reasonable judgment, that any Tenant’s
Telecommunications Equipment (i) will cause a health hazard or danger to
property, (ii) will not be in accordance with applicable Legal Requirements, or
(iii) interferes with the operation of the Building or the Building Systems or
Landlord’s use of the roof, including the use of the roof by Landlord or other
tenants, licensees or occupants of the Building of data transmission equipment
thereon installed prior to the installation of Tenant’s Telecommunications
Equipment (other than in the case of any modification of or addition to any of
Tenant’s Telecommunications Equipment that is made subsequent to the
installation of such other Person’s data transmission equipment), then, if
Tenant is unable to promptly cause such Telecommunications Equipment to comply
with such Legal Requirements, abate such health hazard, danger to property or
interference, Tenant, at its sole cost and expense, shall remove such
Telecommunications Equipment from the roof of the Building (subject to the
proviso set forth below) and, Tenant may, at Tenant’s option, but subject to
Landlord’s approval as provided in Section 10.9(a), replace such
Telecommunications Equipment with Telecommunications Equipment which complies
with such Legal Requirements and/or does not cause such health hazard, danger to
property or interference (provided that solely with respect to any such
interference under clause (iii) above, if Tenant’s Telecommunications Equipment
initially installed interferes with telecommunications equipment of Landlord or
other tenants subsequently installed, then Tenant shall not be required to
remove such Telecommunications Equipment, but shall, at Landlord’s request, use
reasonable efforts to minimize such interference). Notwithstanding the
foregoing, Landlord may at its option, at any time during the Term after
reasonable prior notice to Tenant (except in the event of an emergency) require
Tenant, using Landlord’s roofing contractor and any other contractors reasonably
required by Landlord, to

 

73



--------------------------------------------------------------------------------

relocate Tenant’s Telecommunications Equipment to another area on the roof
designated by Landlord, at Landlord’s sole cost and expense; provided that such
relocation of Tenant’s Telecommunications Equipment does not cause the
transmission or reception of communication signals to be materially interrupted
or impaired other than temporarily during the process of relocating such
Telecommunications Equipment. Landlord agrees that it shall not exercise its
option to relocate Tenant’s Telecommunications Equipment, as set forth in the
previous sentence, more than (A) four (4) times during the initial Term and
(B) four (4) times in the aggregate during all of the Renewal Term(s); provided
that any relocations in connection with Legal Requirements or emergency
situations shall not be governed by such limitations. Landlord shall use
commercially reasonable efforts to include provisions substantially similar to
this Section 10.9(c) in all leases for space in the Building entered into by
Landlord after the date hereof.

(d) If during the Term, Tenant shall cease to use any Tenant’s
Telecommunications Equipment located on the roof of the Building (other than
Tenant’s Telecommunications Equipment located in not more than sixteen
(16) square feet of roof space) for a period of time in excess of three hundred
sixty-five (365) days and Landlord delivers to Tenant a notice setting forth
Landlord’s intention to take such space on the roof back from Tenant, Tenant
shall, at its sole cost and expense, remove such Telecommunications Equipment
from the roof of the Building within sixty (60) days after receipt of such
notice from Landlord and Tenant shall have no further rights under this
Section 10.9 unless Tenant (i) notifies Landlord within such sixty (60) day
period of its intention to reinstitute use of such Telecommunications Equipment
or replace same, (ii) takes significant steps to reinstitute use of such
Telecommunications Equipment or replace same within ninety (90) days after
delivery by Tenant of such notice and (iii) actually reinstitutes use of such
Telecommunications Equipment or replaces same within one hundred eighty
(180) days after delivery by Tenant of such notice.

(e) Other than as set forth in this Section 10.9, Landlord shall not have any
obligations with respect to Tenant’s Telecommunications Equipment or compliance
with any Legal Requirements (including the obtaining of any required permits or
licenses, or the maintenance thereof) relating thereto. Landlord makes no
representation that Tenant’s Telecommunications Equipment will be able to
receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use of similar equipment by
others on the roof) and Tenant agrees that Landlord shall not be liable to
Tenant therefor, except for such disruption or interference solely caused by the
gross negligence or willful misconduct of Landlord. Landlord shall use
commercially reasonable efforts to include provisions substantially similar to
this Section 10.9 in all leases for space in the Building entered into by
Landlord after the date hereof to provide that Landlord will relocate (at no
cost to Tenant) the telecommunications equipment of Landlord or another tenant,
licensee or occupant if same interferes with Tenant’s Telecommunications
Equipment installed prior to such other Person’s telecommunications equipment
(except with respect to any modifications to Tenant’s Telecommunications
Equipment made subsequent to the installation of such other Person’s
telecommunications equipment).

(f) Tenant shall (i) be solely responsible for any damage caused as a result of
the use of Tenant’s Telecommunications Equipment, (ii) subject to the provisions
of Section 8.2 and this Section 10.9, promptly pay any tax, license, permit or
other fees or charges imposed pursuant to any Legal Requirements or insurance
requirements relating to the

 

74



--------------------------------------------------------------------------------

installation, maintenance or use of such Telecommunications Equipment,
(iii) promptly comply with all precautions and safeguards reasonably required by
Landlord’s insurance company and all Governmental Authorities, and (iv) perform
all necessary repairs or replacements to, or maintenance of, such
Telecommunications Equipment, provided, however, that if Tenant’s failure to so
repair, replace or maintain such Telecommunications Equipment jeopardizes the
property of Landlord or any other tenant located on the roof or within the
Building, Landlord may, at Landlord’s option and after twenty (20) days’ notice
to Tenant (except in an emergency, in which case such notice shall be oral, with
written notice to follow reasonably promptly thereafter), elect to perform such
repairs, replacements or maintenance at Tenant’s sole cost and expense. Landlord
shall give Tenant reasonable prior notice of its election to perform such
repairs to the extent Landlord is granted such rights pursuant to the terms of
this Section 10.9(f), except in an emergency, in which case such notice shall be
oral, with written notice to follow reasonably promptly thereafter.

(g) Tenant acknowledges and agrees that the privileges granted Tenant under this
Section 10.9 shall not, now or at any time after the installation of Tenant’s
Telecommunications Equipment, be deemed to grant Tenant a leasehold or other
real property interest in the Building or any portion thereof, including the
Building’s roof. The license granted to Tenant in this Section 10.9 shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease (including renewals) and the termination of such license shall be
self-operative and no further instrument shall be required to effect such
termination. Notwithstanding the foregoing, upon request by Landlord, Tenant, at
Tenant’s reasonable expense, shall promptly execute and deliver to Landlord, in
recordable form, any certificate or other document reasonably required by
Landlord confirming the termination of Tenant’s right to use the roof of the
Building. Any dispute between Landlord and Tenant under this Section 10.9 shall
be submitted to arbitration pursuant to Article 34.

Section 10.10 Access. Except as provided in the Work Letter, Tenant shall have
access to the Premises 24 hours per day, 7 days per week.

Section 10.11 Security. Landlord shall provide security services to the Building
at the levels appropriate for First Class Office Buildings, substantially in
accordance with the Security Specifications set forth in Exhibit Q annexed
hereto and made a part hereof. Provided that (1) there exists no monetary or
material non-monetary Event of Default that has occurred and is then continuing
and (2) Tenant is then in Occupancy of at least four hundred thousand
(400,000) RSF in the Building, Landlord shall not reduce the number of security
personnel on duty in the Building as specified on the Security Specifications
set forth in Exhibit Q annexed hereto and made a part hereof without Tenant’s
prior approval (such approval not to be unreasonably withheld). Without limiting
the foregoing, Landlord shall provide a security system for access to the
Building after Business Hours and other than on Business Days, and Landlord
shall cause the security desk in the lobby of the Building to be manned on a
twenty-four (24) hours per day, seven (7) days per week basis. Any terminal at
the security desk in the Lobby permitted to be manned by Tenant’s employees
pursuant to the terms hereof shall accommodate two (2) telephones. Subject to
the terms of Section 4.6 hereof, Tenant shall be entitled to contract directly
with a third party security services provider for the provision of additional
security services with respect to the Premises, subject to the reasonable
approval of Landlord.

 

75



--------------------------------------------------------------------------------

Section 10.12 Messenger Center. Landlord shall operate a messenger center in
accordance with the terms of Schedule C attached hereto. Tenant shall comply
with the requirements for messenger deliveries and pick-ups set forth on
Schedule C attached hereto and all tenants in the Building shall be subject to
requirements substantially similar to those set forth thereon. If Landlord
shall, at any time during the Term, replace its messenger center services
provider, Landlord shall reasonably consult with Tenant prior to entering into a
contract with a replacement messenger center services provider. Landlord shall
provide Original Tenant with a desk in the messenger center in a location
reasonably designated by Landlord (it being agreed that in no event shall such
desk accommodate more than one (1) employee of Original Tenant), which desk may
be manned by a single employee of Original Tenant for the purpose of monitoring
packages to be delivered to and from the Premises. Tenant shall (and shall cause
such employee to) comply with all reasonable rules and regulations adopted by
Landlord from time to time with respect to the messenger center. All reasonable
out-of-pocket costs actually incurred by Landlord in enlarging or altering the
messenger center in order to accommodate such desk and/or such employee shall be
paid by Tenant to Landlord as Additional Rent within thirty (30) days after
Tenant’s receipt of an invoice therefor.

Section 10.13 Internal Staircases. Tenant shall have the right to use the
internal fire staircases connecting contiguous floors of the Premises as
convenience stairs, provided that Tenant, at its sole cost, and subject in any
event to Article 4, complies with all Legal Requirements in connection with such
use and any Alterations made thereto. In using said stairs and in preparing the
same for use by Tenant, Tenant shall be responsible for all costs and expenses
in connection therewith (including any increase in Landlord’s insurance costs
resulting from Tenant’s use thereof and any additional costs to Landlord
resulting from the need to install, maintain and provide electricity to
continuous lighting fixtures serving the fire stairs) and shall comply with the
terms of this Lease and all applicable Legal Requirement and insurance
requirements applicable to the Building. If Tenant so utilizes the fire stairs,
Tenant shall maintain at its sole cost and expense such portions of the fire
stairs on the floors on which the Premises are located, including without
limitation, the periodic painting and cleaning thereof in a manner commensurate
of a First Class Office Building. Tenant shall not use the stairs so as to
interfere with the rights of other tenants or occupants in the Building. Tenant
shall have the right to paint, cosmetically improve the surface areas located
within the stairwell area and generally decorate (but not carpet) and add
additional signage and enhanced lighting to said stairs, provided that (i) such
alterations do not violate any Legal Requirements and/or insurance requirements
with respect to the Building, (ii) such alterations do not increase Landlord’s
insurance costs unless Tenant agrees to pay such increased costs (provided that
Landlord has informed Tenant that Landlord does not anticipate that mere
cosmetic changes which are permitted to be made by Tenant to the fire stairs
pursuant to this Section 10.13 will result in any such increased insurance
costs) and (ii) in no event shall Tenant be permitted to paint over or cover up
any reflective glow tape in the fire stairs. In connection with any use of such
fire stairs therewith and subject to the terms of Article 4 hereof, Tenant, at
Tenant’s sole cost and expense shall (a) install and regularly maintain a
security and access control system in the stairway to prevent unauthorized
access of the fire stairs from the Premises and to identify potential
emergencies therein that are satisfactory to Landlord in its sole but good faith
discretion (including, without limitation, the installation of additional fire
safety equipment and video and other surveillance equipment), (b) provide
Landlord with at least three (3) card keys to any such security system and
update such card keys, at no cost or expense to Landlord, from time to time,

 

76



--------------------------------------------------------------------------------

if such update is necessary in order to permit such card keys to be operable and
(c) tie such system into the Building’s security and Class E systems, Building
management system and such other Building systems as Landlord may reasonably
require. In no event shall Tenant be permitted to store any equipment,
furniture, storage boxes or any other personal property whatsoever in any fire
stairs of the Building. Tenant acknowledges that any alterations required to tie
such security system into the fire safety system of the Building shall be
performed by Landlord’s fire safety contractor, at Tenant’s sole cost and
expense, provided the costs charged by such fire safety contractor are at
commercially competitive rates charged to owners of First Class Office
Buildings. Notwithstanding the foregoing, Tenant acknowledges that Landlord has
made no representation or warranty as to whether Tenant’s use of the stairwell
area as contemplated hereunder is permitted under applicable Legal Requirements
and/or insurance requirements. In no event shall any portion of Landlord’s
Contribution be permitted to be used for any alterations permitted under this
Section 10.13. In the event that Tenant is not permitted to use the stairwell
area for any reason whatsoever Landlord shall not have liability to Tenant
therefor. Landlord agrees to cooperate with Tenant in connection with the
obtaining and maintaining by Tenant of all licenses and permits necessary for
Tenant’s use of the stairwell area, provided that Tenant shall pay as Additional
Rent all reasonable out-of-pocket third party costs incurred by Landlord in
connection with such cooperation.

Section 10.14 Telecommunications Equipment and Risers. Subject to the provisions
of Article 4, (i) Tenant shall be allocated riser space in the Building in
accordance with Sections 10.17 and 10.18 hereof (and no rent shall be charged
Tenant with respect thereto) to run its telecommunications lines, which
telecommunications lines shall constitute Non-Standard Alterations, and
(ii) Tenant may install, operate and maintain, at Tenant’s expense, telephone
switching equipment and storage batteries only in the areas of the Building
approved by Landlord; provided, however, that Tenant may install such telephone
switching equipment and storage batteries in any location located entirely
within the Premises, which location shall not be subject to Landlord’s consent
as long as such telephone switching equipment and storage batteries shall not be
visible outside the Premises. Tenant shall use such approved space solely for
the installation, operation and maintenance of telephone switching equipment and
storage batteries, for storage, and for no other purpose. Tenant shall comply
with all applicable Legal Requirements with respect to the installation,
maintenance and ventilation of such storage batteries. Tenant shall obtain and
pay for telecommunications services to be supplied to the Premises by direct
application to and arrangement with any telecommunications service provider
reasonably approved by Landlord; Landlord’s requirements for approval shall
include, without limitation, the condition that such service provider enter into
a license agreement with Landlord which is reasonably satisfactory to Landlord.
Tenant, at Tenant’s sole cost and expense, shall be responsible for the
installation of all telecommunications lines, connections and other systems or
equipment necessary in order to provide telecommunications services to the
Premises, and the costs of such service shall be paid by Tenant directly to the
telecommunications service provider. Landlord shall (at no cost to Landlord)
reasonably cooperate with Tenant and such service provider in connection with
such installations. Subject to Section 6.6 hereof, Tenant shall not be obligated
to remove its telecommunications lines upon the Expiration Date.

Section 10.15 Flue; Kitchen Exhaust System. In connection with Tenant’s Initial
Alterations, Tenant shall be permitted to install, at Tenant’s sole cost and
expense, subject to the terms of Article 4 hereof and the Work Letter, one
(1) cooking duct (the “Flue”) located within

 

77



--------------------------------------------------------------------------------

the Premises, on the floor of the Building on which the Dining Facility is
located and venting through a louvre located in a mechanical room in space
designated by Landlord (as shown on Exhibit R attached hereto), but not to
exceed (when taken together with all of Tenant’s rights to use shaft space in
the Building as provided in this Lease) Tenant’s Share of Operating Expenses of
shaft space in the Building (the plans and specifications of which shall be
subject to Landlord’s review and reasonable approval). In the event that
Landlord shall reasonably determine that any pipes, ducts, conduits or other
base building equipment need to be relocated in order to accommodate the
location of the Flue, and such relocation is feasible and permitted by
applicable Legal Requirements, then Landlord shall perform such removal at
Tenant’s sole cost and expense (and the reasonable cost thereof shall be payable
by Tenant to Landlord as Additional Rent within thirty (30) days after demand).
Tenant shall install any necessary exhaust equipment which shall be located at
the top of the Flue in a location to be designated by Landlord, as shown on
Exhibit R attached hereto. Tenant’s right to install and use and/or have access
to the Flue shall be subject to the terms and conditions of this Lease
(including, without limitation, Articles 2 and 4 hereof and the Work Letter) and
all applicable Legal Requirements, including all requirements of the Port
Authority under the Underlying Lease, and the obtaining by Tenant of all
required permits, approvals and consents of all Governmental Authorities in
connection therewith to the extent required by the terms of this Lease
(including Articles 2 and/or 4 hereof). Landlord makes no representation that
Tenant or Landlord will be able to secure any permits, approvals and/or consents
for installation of the Flue. Tenant, at Tenant’s sole cost and expense, shall
maintain the Flue (inclusive of all exhaust and peripheral equipment) in good
working order during the Term (ordinary wear and tear excepted). Subject to
Section 11.6 hereof, Tenant hereby agrees to indemnify, defend and save Landlord
harmless, in accordance with the provisions of Article 29 of this Lease, from
and against any loss, liability, damage or expense arising out of Tenant’s
access to and/or installation or use of the Flue, including, without limitation,
reasonable attorneys’ fees and disbursements and other expenses reasonably
incurred by Landlord in connection therewith. In connection with the operation
of any Dining Facility, (i) Tenant shall, at its sole cost and expense, install,
operate and maintain in good working order a kitchen exhaust system on the floor
of the Building on which the Dining Facility is located, including proper
maintenance contracts (copies of which shall be delivered to Landlord), a grease
separation system equipped with grease filters and chemical filters (including,
without limitation, a Rotoclone or other comparable equipment) (the “Kitchen
Exhaust System”) to remove odors and exhaust ductwork connected to the Flue,
(ii) Tenant shall, at its sole cost and expense, install and maintain a
waterproofing system reasonably approved by Landlord, (iii) Tenant shall ensure
that all range hoods for the Kitchen Exhaust System shall be of the continuous
wash down type and shall be equipped with Ansul fire extinguishing systems or
equivalent systems (subject to compliance with all applicable Legal
Requirements) reasonably acceptable to Landlord, (iv) Tenant shall ensure that
all motors for the Kitchen Exhaust System shall be kept out of the air stream
and (v) all risers connecting to the Kitchen Exhaust System shall be
appropriately sized, in Landlord’s reasonable judgment, to accommodate any
cooking uses and exhaust requirements. In the case of each such Dining Facility
where cooking will be done (other than any Dining Facility where only microwave
cooking will be done) (A) all ducts and flues shall be installed within the
Premises and shall exit the Building from a location reasonably acceptable to
Landlord, (B) Tenant shall clean all grease traps, (C) Tenant shall bag all wet
garbage, place such garbage in containers that prevent the escape of odors, and
provide for a refrigerated waste facility to store such garbage pending disposal
and (D) Tenant shall

 

78



--------------------------------------------------------------------------------

contract with an exterminator (such exterminator to be subject to Landlord’s
reasonable approval) to exterminate vermin and rodents on a regular basis, as
Landlord may reasonably require, as part of a program to keep the Premises free
of vermin and rodents by reason of the operation of each such Dining Facility;
and provided further, in the case of each such Dining Facility (whether or not
cooking will be done), (x) Tenant shall not allow any odors to escape from the
Dining Facility to other portions of the Building and (y) Tenant shall otherwise
maintain and operate each Dining Facility consistent with the standards of a
First Class Office Building).

Section 10.16 Gas. From and after the Commencement Date, Tenant may obtain gas
for use in the Premises directly from the public utility and/or one or more
other gas providers selected by Tenant from time to time (collectively, the “Gas
Provider”). Tenant shall make its own arrangements with the Gas Provider for the
furnishing of gas consumed by Tenant in the Premises, and the costs of such
service shall be paid by Tenant directly to the Gas Provider. Tenant, at
Tenant’s sole cost and expense, shall be responsible for the installation of all
gas lines, connections and other systems or equipment necessary in order to
provide such gas service to the Premises. Landlord shall, at Tenant’s expense,
provide one (1) four inch (4”) gas pipe from the basement to the fourth
(4th) floor of the Building for Tenant’s exclusive use and Tenant shall be
entitled to its pro rata share of shaft space running from the fourth
(4th) floor of the Building to the floor of the Building on which the Dining
Facility is located in order for Tenant to install a riser (the “Gas Riser”) to
provide gas from such gas pipe to any Dining Facility operated by Tenant in the
Premises. Landlord shall provide Tenant with reasonable access to such Gas Riser
for maintenance purposes, unless such Gas Riser passes through another tenant’s
premises, in which event Landlord shall perform such maintenance and Tenant
shall reimburse Landlord for all actual out-of-pocket expenses reasonably
incurred by Landlord in connection therewith. The location of the Gas Riser and
its manner of installation and use shall not adversely affect (i) the occupancy
of other tenants, (ii) Landlord’s use or operation of the Building, the Common
Areas or premises leased to, or available for lease to, other tenants or
(iii) the proper functioning of the Building Systems (in each case (i) through
(iii) as determined by Landlord in its reasonable discretion). Landlord assumes
no responsibility either for or in connection with the installation,
maintenance, or operation of the Gas Riser or for the safeguarding thereof, nor
shall Landlord be under any other obligation or liability of any kind whatsoever
in connection with this Section 10.16 either financially or otherwise. All costs
of any studies and/or examinations performed in connection with the
determination of the location(s) of the Gas Riser shall be the sole
responsibility of Tenant.

Section 10.17 Conduits. In connection with Tenant’s Initial Alterations,
Landlord hereby grants to Tenant an exclusive license (coterminous with the
Term), subject to and in accordance with the provisions of this Section 10.17,
Article 4 hereof and the Work Letter, to install and use up to (A) two (2) four
inch (4”) conduit risers running from the east point of entry room located in
the basement of the Building and (B) two (2) four inch (4”) conduit risers
running from the west point of entry room located in the basement of the
Building to the two (2) telecom closets located on the nineteenth (19th) floor
of the Building (or such other telecom closets located on any full floor of the
Premises selected by Tenant subject to and in accordance with the terms of
Article 4 hereof) (the risers under clauses (A) and (B) above, together with all
associated lines, wiring and cabling, collectively, the “Conduit Risers” and,
together with the Gas Riser, collectively, the “Risers”)), in the location(s)
shown on Exhibit S attached hereto, solely for the installation, repair and
replacement, at Tenant’s sole expense, of Tenant’s lines, wiring

 

79



--------------------------------------------------------------------------------

and cabling for its reasonable voice and data requirements, provided that the
location of the Conduit Risers and its manner of installation and use shall not
adversely affect (i) the occupancy of other tenants, (ii) Landlord’s use or
operation of the Building, the Common Areas or premises leased to, or available
for lease to, other tenants or (iii) the proper functioning of the Building
Systems (in each case (i) through (iii) as determined by Landlord in its
reasonable discretion). Landlord assumes no responsibility either for or in
connection with the installation, maintenance, or operation of the Conduit
Risers or for the safeguarding thereof, nor shall Landlord be under any other
obligation or liability of any kind whatsoever in connection with this
Section 10.17 either financially or otherwise. All reasonable costs of any
studies and/or examinations performed in connection with the determination of
the location(s) of the Conduit Risers shall be the sole responsibility of
Tenant.

Section 10.18 Risers. (a) Landlord’s consent to the installation and operation
of the Risers shall not mean or imply that the Risers or their location, method
of installation, appearance, safety or operation comply with Legal Requirements,
and Landlord shall be under no duty to permit Tenant to install the Risers if
the same is prohibited by any applicable Legal Requirements or insurance
requirements. Tenant shall comply with all applicable Legal Requirements and
insurance requirements with respect to the Risers. Tenant shall obtain and
maintain, at Tenant’s sole cost and expense, all licenses and permits required
for the installation, maintenance, replacement and operation of the Risers.
Within thirty (30) days after request by Landlord, Tenant shall deliver to
Landlord copies of any filings or statements which Tenant may be required to
make, from time to time, with any Governmental Authority with respect to the use
of the Risers.

(b) The installation of the Risers shall be performed by Tenant upon and subject
to the terms and conditions of Article 4 of this Lease and the other applicable
provisions of this Lease. The method of installation, appearance, safety and
operation of the Risers shall be subject to Landlord’s reasonable approval,
which approval shall be granted or denied upon and subject to the applicable
terms of this Lease. Tenant shall not alter or move the Risers without
Landlord’s prior reasonable approval upon and subject to the terms and
conditions of Article 4 of this Lease and the other applicable provisions of
this Lease.

(c) For the sole purpose of installing, servicing or repairing the Risers,
Tenant and its Approved Contractors shall have access to such portions of the
Building as may be necessary therefor at reasonable times upon reasonable notice
to Landlord upon and subject to the applicable terms of this Lease, the rights
of any tenants pursuant to the terms of their respective leases and any other
reasonable requirements imposed by Landlord in connection therewith. Landlord
shall use commercially reasonable efforts to exercise any rights available to
Landlord under other leases in the Building in order to provide Tenant and its
Approved Contractors with such access and Tenant shall pay to Landlord all
out-of-pocket costs and expenses actually incurred by Landlord in connection
therewith as Additional Rent within thirty (30) days after demand therefor.

(d) Landlord may, from time to time, on not less than ninety (90) days’ prior
notice, relocate the Risers to another location designated by Landlord. Tenant
shall cooperate in all reasonable respects with Landlord in any such relocation.
Such relocation shall be at Landlord’s sole cost and expense, unless such
relocation shall occur solely on account of a

 

80



--------------------------------------------------------------------------------

temporary and/or permanent relocation(s) due to Tenant’s maintenance, repairs or
replacement to the Risers. If such relocation shall be at Tenant’s expense,
Tenant shall reimburse Landlord for the actual reasonable out-of-pocket costs
thereof (without duplication) as Additional Rent within thirty (30) days after
receipt of a statement therefor. Landlord shall not be liable for any
interruption in the use of the Risers during any period of relocation incurred
by Tenant in connection therewith, although Landlord shall (subject to delays
caused by Tenant and/or its agents, contractors or employees and/or by Force
Majeure) use commercially reasonable efforts to minimize the scope and duration
of such interruption, but without being obligated to employ overtime labor
(unless requested to do so by Tenant, in which event Tenant will reimburse
Landlord, as Additional Rent within thirty (30) days of demand, for any such
overtime or similar costs incurred by Landlord at Tenant’s request) or to incur
any extraordinary costs in connection therewith. Tenant shall promptly apply
for, and maintain during the remainder of the Term, any license or permit
required in connection with such relocation.

(e) The rights granted in this Section 10.18 are given in connection with, and
as part of, the rights created under this Lease and are not separately
transferable or assignable from this Lease and may not be used by any Person
other than Tenant and Tenant’s permitted subtenants, provided Landlord shall not
charge such subtenants any fee, rent or other direct or indirect charge for such
use; provided, however, that Tenant shall be entitled to license a portion of
the Risers to a third party carrier for the provision of communications and data
services and gas solely within the Premises, subject to Landlord’s reasonable
approval (provided that no fee, rent or other direct or indirect charge shall be
charge to the licensee therefor).

(f) The license granted pursuant to this Section 10.18 shall terminate upon the
expiration or sooner termination of the Term. This Section 10.18 does not, and
shall not be deemed to, constitute a lease or a conveyance of any portion of the
Building outside of the Premises by Landlord to Tenant or confer upon Tenant any
right, title, estate or interest therein.

(g) Tenant shall not be charged any additional rental amount in connection with
the operation of the Risers. Notwithstanding the foregoing, Tenant shall be
responsible for, and shall pay to Landlord within thirty (30) days after demand
therefor, as Additional Rent, all reasonable out-of-pocket costs actually
incurred by Landlord (without duplication) in connection with the Risers,
including, without limitation, the cost of any third party architect and/or
engineer retained by Landlord in connection therewith and the commercially
reasonable costs of any representative of Landlord (who shall consist of a
porter, security personnel or engineer) provided by Landlord in its sole
discretion (which charges shall be consistent with similar services in First
Class Office Buildings) in connection with any work performed by Tenant in order
to install, operate, maintain, and remove the Risers.

(h) Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be entitled to an aggregate amount of shaft and riser space in the
Building pursuant to any provisions of this Lease to the extent the same exceeds
Tenant’s Share of Operating Expenses as of the Commencement Date of all base
building shaft and riser space; provided that if Tenant shall lease any ROFO
Floors or Expansion Space hereunder and additional riser space is then available
in the Building, then Tenant shall be entitled to additional riser space
allocable to such ROFO Floors or Expansion Space.

 

81



--------------------------------------------------------------------------------

Section 10.19 Emergency Power. (a) Tenant shall have the right, upon and subject
to the terms of the Work Letter and this Lease, to install an emergency
generator, an uninterrupted power supply system, associated fuel tanks and a
fuel distribution system (collectively, the “Generator”), for Tenant’s emergency
power requirements, it being understood that no rent shall be due and payable
hereunder with respect to the Generator Area. The Generator shall be installed
on a single pad in a location reasonably acceptable to Landlord on the fourth
(4th) floor of the Building (the area(s) where the Generator shall be located
shall be referred to herein collectively as the “Generator Area”) (the possible
location of the Generator Area are shown on Exhibit T attached hereto). Until
such time as Tenant has installed the Generator in the Generator Area, but
subject to the terms of this Lease and any applicable Legal Requirements and
insurance requirements for the Building and any reasonable rules and regulations
adopted by Landlord from time to time with respect thereto, Tenant may use the
Generator Area to store Tenant’s personal property. If the Generator Area shall
include a portion of the roof of the Building, it shall be agreed that Tenant at
its expense shall install a fence or other protective device around the
Generator, which fence or other protective device shall be subject to the
reasonable approval of Landlord as to design, location and appearance. Tenant at
its expense shall diligently service, repair, and maintain the Generator. In the
performance of any repair, maintenance, removal and/or any other work with
respect to the Generator, Tenant shall comply with all applicable provisions of
this Lease.

(b) Tenant shall comply in all material respects with all Legal Requirements
applicable to the Generator. Tenant shall obtain and maintain, at Tenant’s sole
cost and expense, all licenses and permits required for the installation,
maintenance, replacement and operation of the Generator. Landlord agrees to
cooperate with Tenant in connection with the obtaining and maintaining by Tenant
of all such licenses and permits, provided that Tenant shall pay as Additional
Rent all reasonable out-of-pocket third party costs incurred by Landlord in
connection with such cooperation.

(c) Tenant agrees that all testing of the Generator shall be performed on Sunday
(or during other non-Business Hours reasonably acceptable to Landlord; it being
agreed that Landlord shall reasonably cooperate with Tenant in the event that
Tenant needs to test the Generator during Business Hours in an emergency
situation, but Landlord shall not be obligated to permit such test if the same
would, in Landlord’s reasonable judgment, interfere with operation of the
Building or interfere with or disturb other tenants or occupants of the Building
in any material respect for any material period of time) by a testing company
reasonably acceptable to Landlord upon at least five (5) Business Days’ prior
notice to Landlord, except if otherwise prohibited or required by Legal
Requirements and/or any applicable Governmental Authority. Tenant upon and
subject to all of the terms of this Lease and the Work Letter, shall install
appropriate soundproofing in the Generator Area so as to minimize (to the
reasonable satisfaction of Landlord) the emanation of any noises from the
Generator in connection with the testing and/or operation thereof. Should
Landlord determine that noise is emanating from the Generator in violation of
the terms set forth above, Tenant agrees at its expense to abate the same as
soon as may be reasonably practicable following written notification from
Landlord.

(d) Landlord shall have no liability to Tenant for any loss, damage or expense
which Tenant may sustain or incur by reason of any change, failure, inadequacy
or defect in the supply or character of the fuel furnished to the Generator or
in the operation and

 

82



--------------------------------------------------------------------------------

maintenance of the Generator or if the quantity or character of the fuel is no
longer available or suitable for Tenant’s requirements, except for any actual
damage suffered by Tenant by reason of any such failure, inadequacy or defect
caused by Landlord’s gross negligence or willful misconduct. Except if caused by
Landlord’s gross negligence or willful misconduct and subject to Section 11.6
hereof, Tenant shall hold Landlord harmless from any loss, damage, claim or
expense arising out of Tenant’s installation, use or operation of the Generator.

(e) Tenant shall be permitted, on a non-exclusive basis, to draw fuel from one
of Landlord’s diesel fuel tanks which is reasonably necessary to power the
Generator. Landlord shall have no liability to Tenant for any loss, damage or
expense which Tenant may sustain or incur by reason of any change, failure,
inadequacy or defect in the supply or character of the diesel fuel furnished to
the Generator or in the operation and maintenance of the Generator or if the
quantity or character of the diesel fuel is no longer available or suitable for
Tenant’s requirements. Landlord agrees to study the feasibility of the Generator
utilizing the Building fuel tanks, but Landlord makes no representation or
warranty as to such feasibility and Landlord shall not have liability to Tenant
due to Tenant’s inability to utilize the same. In connection with Tenant’s
installation and use of the Generator, Landlord shall, at Tenant’s cost and
expense (i.e., Landlord’s reasonable out-of-pocket cost) install all required
fuel pumps, such installation to be Competitively Bid in consultation with
Tenant, and, for so long as Tenant maintains a generator which uses the
Building’s fuel tank, Tenant shall pay, as Additional Rent, the following
(within thirty (30) days after receipt of an invoice therefor) with respect to
such generator:

(i) all costs and expenses relating to (A) the installation of the submeter
measuring the capacity of fuel consumed by the Generator and (B) the
construction of a riser connecting the Generator to the Premises (it being
agreed the necessary risers connecting the fuel tank to the fourth (4th) floor
of the Building have already been constructed and Tenant shall not be obligated
to reimburse Landlord for such costs); and

(ii) Landlord’s actual cost for any such fuel used based upon the reading of the
submeter to be installed by Landlord as described in paragraph (i) above (which
submeter shall only measure Tenant’s consumption of fuel for the Generator) or
any other industry accepted practice for measuring fuel oil usage selected by
Landlord and reasonably satisfactory to Tenant.

(f) The rights granted in this Section 10.19 are given in connection with, and
as part of the rights created under, this Lease and are not separately
transferable or assignable. The rights granted pursuant to this Section 10.19
shall terminate upon the expiration or sooner termination of this Lease. Tenant
shall not sell any services arising out of the use of the Generator to (i) any
other tenant or occupant of the Building or (ii) the general public; provided
that Tenant’s permitted subtenants may use such rights, provided Landlord shall
not charge such subtenants any fee, rent or other direct or indirect charge for
such use.

Section 10.20 Cable Television. Landlord shall permit the cable television
company serving the area in which the Building is located to provide (at
Tenant’s sole cost and expense) cable television service to all floors of the
Premises using Tenant’s Conduit Risers only. At no additional cost to Tenant,
Landlord shall permit Tenant to access (or its outside service provider to
access) Tenant’s Conduit Risers as reasonably required in connection with
outside

 

83



--------------------------------------------------------------------------------

communication services required by Tenant and approved by Landlord (it being
agreed that Verizon is hereby approved by Landlord), but Tenant shall be
permitted to utilize any outside communication services selected by Tenant. All
Tenant’s communication equipment, switches, etc. (as opposed to the suppliers’
equipment, switches, etc.) shall be located in the Premises.

Section 10.21 BMS. The Building is designed with a DDC-type building management
system (BMS) by Carrier Control Technologies to control and operate the Building
Systems, including, but not limited to, the HVAC system, energy management
devices, after-hours air conditioning control, other programmable building
controls, condenser water supply temperature, control of typical floor packaged
AC units via factory mounted DDC control panels. All DDC panels are networked to
Landlord’s BMS system. Landlord shall set up a website relating to Landlord’s
BMS system and shall provide Tenant with a secure passcode (or shall implement
other commercially reasonable measures) so that Tenant will be able to
(i) adjust the temperature settings with respect to the Premises, (ii) turn on
and off the DX Units solely relating to the Premises and (iii) control Tenant’s
supplemental systems and any other base Building systems located entirely within
the Premises which the BMS system is designed to control (provided that Tenant
agrees that not more than two (2) employees of Tenant designated in writing by
Tenant to Landlord from time to time shall be entitled to access to the BMS
system for purposes of monitoring the security system with respect to the
Premises).

Section 10.22 Class E System. Landlord has provided a fire detection, smoke
detection, elevator recall, alarm and voice communication, annunciation and
floor warden communication system as a part of the Building’s Class E System for
all base Building areas, inclusive of but not limited to, core toilets and core
mechanical rooms, to the extent required by applicable Legal Requirements.
Landlord has provided local panels in the core area and points adequate to
connect Tenant supplied fire alarm speaker/strobe devices for normal office
occupancy on the basis of one (1) speaker/strobe unit per eight hundred
(800) usable square foot and six (6) alarm input/output or control points per
floor, in addition to all points required for core and shell connection and
Tenant, at its sole cost and expense and subject to the provisions hereof
(including, without limitation, Article 4 hereof and the Work Letter), shall be
permitted to so connect such devices to the Building’s Class E System (and
Tenant shall indemnify, defend and hold Landlord and each Landlord Party
harmless from and against any and all claims, losses, costs, liabilities and
expenses incurred by Landlord or such Landlord Party in connection with the
connection of Tenant’s devices to the Building’s Class E System in accordance
with the procedures set forth in Article 29 hereof, excepting, however,
Landlord’s or its agents’ negligence or willful misconduct).

Section 10.23 Steam. Tenant may, at its sole cost and expense, install a new
steam station and new risers on the second (2nd) floor of the Building (or in
another location reasonably designated by Landlord in the Building) for Tenant’s
own use in connection with Tenant’s systems. Landlord shall install steam meters
to measure Tenant’s usage of steam and Tenant shall reimburse Landlord for all
reasonable out-of-pocket costs and expenses actually incurred by Landlord in
connection therewith as Additional Rent within thirty (30) days after receipt by
Tenant of an invoice therefor. Tenant shall arrange, at its sole cost and
expense, for (i) the installation of meter(s) to measure Tenant’s consumption of
steam in the Premises and (ii) all steam lines and connections necessary in
order to obtain such steam service. Tenant shall pay Landlord for the cost of
such steam as measured by and shown on such meter(s) as Additional Rent at the
rate charged Landlord by the public utility furnishing steam to the Building
within thirty (30) days after demand.

 

84



--------------------------------------------------------------------------------

Section 10.24 Engineer. Landlord shall cause at least one licensed engineer or
licensed mechanic helper to be on call for the Building 24 hours per day, 7 days
per week.

Section 10.25 Noise Level. Following the completion of Landlord’s Work in
accordance with the Work Letter and in compliance with Building construction
standards, Landlord shall provide and maintain an ambient noise level in the
Premises which does not exceed NC-40 at all points within the Premises except
any portion which is within 10’ 0” of a mechanical equipment room, unless such
noise is a result of any Tenant installation or the failure of Tenant’s
Alterations to satisfy such Building construction standards.

Section 10.26 Thirteenth Floor. On or prior to March 31, 2007, Landlord shall
redesignate the numbering of all of the office floors in the Building so that
(i) the floor currently designated as (x) the thirteenth (13th) floor of the
Building shall be redesignated as the twelfth (12th) floor of the Building,
(y) the twelfth (12th) floor of the Building shall be redesignated as the
eleventh (11th) floor of the Building and (z) the eleventh (11th) floor of the
Building shall be redesignated as the tenth (10th) floor of the Building and
(ii) no floor shall thereafter be designated as the thirteenth (13th) floor of
the Building. Tenant shall pay all of reasonable out-of-pocket costs actually
incurred by Landlord in connection with such redesignation (including, without
limitation, costs incurred by Landlord (A) in replacing any signage in any of
the elevator lobbies in the Building or (B) in connection with any reprogramming
of the elevators), as Additional Rent within thirty (30) days after receipt of
an invoice therefor from Landlord (it being agreed that, other than with respect
to any portion of such work that is proprietary in nature and, as such, must be
performed by (i) Firecom (with respect to fire safety systems), (ii) Henry
Brothers Electronics (with respect to security systems), (iii) Carrier
Corporation (with respect to BMS), and (iv) Otis Elevator Company (with respect
to elevators), or any of their respective affiliates (so long as the cost
therefor is charged at competitive rates), Landlord shall Competitively Bid such
work; provided that notwithstanding the definition of “Competitively Bid”
herein, Landlord shall only be obligated to solicit bids from Ambassador
Construction and StructureTone).

Section 10.27 Building Service Rate Sheet. Attached hereto as Schedule E is
Landlord’s good faith estimate of the overtime rates which will be in effect
with respect to the Building services listed on said Schedule E as of the
Effective Date.

Section 10.28 License Agreement. On the Effective Date, Landlord and Tenant
shall execute and deliver that certain license agreement in the form of Exhibit
BB attached hereto (the “License Agreement”). Each of Landlord and Tenant shall
comply with the terms of the License Agreement as if fully set forth herein.

Section 10.29 Bicycle Rack. Tenant shall cause its employees, subtenants,
licensees, invitees and guests to store their bicycles on the bicycle rack
currently located outside the Building adjacent to the loading dock by the
Washington Street side of the Building. Landlord agrees to repair, replace and
maintain such bicycle rack (or another bicycle rack in another location on the
Real Property) during the Term in a manner comparable with other First Class
Office Buildings.

 

85



--------------------------------------------------------------------------------

ARTICLE 11

INSURANCE

Section 11.1 Commercial General Liability Insurance. Tenant shall maintain in
full force and effect from the date upon which Tenant or its agents or
contractors first enters the Premises or any portion thereof for any reason,
throughout the Term and thereafter, so long as Tenant is in occupancy of any
part of the Premises, a policy of commercial general liability and property
damage insurance under which Landlord, Landlord’s managing agent, and those
Persons listed in Section 11.7 hereof (and such other Persons owning any direct
or indirect interest in all or any portion of the Real Property, as Landlord may
request by written notice to Tenant from time to time) are named as additional
insureds and Tenant is named as insured. Each such policy shall be issued by one
or more insurers in a financial size category of not less than “X” and with
general policy holders ratings of not less than “A-”, as rated in the most
current available “Bests” insurance reports, or the then equivalent thereof, and
authorized to do business in the State of New York and authorized to issue such
policies. Each policy of insurance procured by Tenant shall contain endorsements
providing that (i) such policy shall be non-cancelable and non-amendable with
respect to Landlord and Landlord’s said designees without thirty (30) days’ (or
ten (10) days’ in the case of termination for non-payment of premium) prior
notice to Landlord and such designees, and (ii) Tenant shall be solely
responsible for the payment of premiums therefor notwithstanding that Landlord
or any such designee is or may be named as an additional insured. As of the
Effective Date, the minimum limits of liability of such insurance shall be Five
Million Dollars ($5,000,000) combined single limit, such limit of liability may
contain an aggregate applicable and dedicated specifically to the Premises. In
the event such dedicated/per location limit is not available, Tenant may
alternatively provide minimum limits of Ten Million Dollars ($10,000,000) and
from time to time during the Term such limits shall be increased to the
prevailing level customarily carried with respect to similar properties in New
York City. Any such policy shall also cover any losses relating to the use of
the Generator. Such coverage may be provided through a combination of general
liability and umbrella/excess policies.

Section 11.2 Fire and Other Insurance Requirements. Tenant shall take out on or
prior to the Commencement Date and keep in force during the Term: (a) “all risk”
insurance (which may include deductibles and exclusions to the extent such are
commercially reasonable) in an amount sufficient to cover the cost of personal
property, trade fixtures, furniture, furnishings, equipment and other Tenant’s
Property, Tenant’s Alterations (including Tenant’s Initial Alterations) and any
paneling or other wall finishes or coverings other than normal painting on a
full replacement cost basis; (b) Workers’ Compensation Insurance, as required by
law; (c) New York Disability Benefits Law Policy; (d) business interruption
insurance in an amount equal to Fixed Rent and Additional Rent for a one
(1) year period; (e) such other insurance in such amounts as Landlord and any
Mortgagee reasonably requests from time to time consistent with insurance
requested by prudent landlords of other First Class Office Buildings; and
(f) such other insurance in such amounts as Superior Lessor may reasonably
require from time to time, including, without limitation, such requirements as
are set forth in Section 13 of the

 

86



--------------------------------------------------------------------------------

Underlying Lease. Such policy shall be written by an insurer of the Best
financial size category and general policy holders rating specified in
Section 11.1, authorized to do business in the State of New York and authorized
to issue such policies. Tenant shall take out on or prior to the date on which
Tenant shall install the Generator in the Building, and keep in force during the
Term thereafter, to the extent the Generator remains in the Building and is the
property of Tenant, Environmental Liability Insurance Coverage to respond in the
event of a “pollution incident” with a limit of Five Million Dollars
($5,000,000) to the extent such insurance is available at commercially
reasonable rates, covering potential pollution conditions emanating from the
Generator (including, without limitation, coverage for (i) bodily injury,
sickness, disease or mental anguish sustained by any person, or death,
(ii) property damage, (iii) clean up costs, in or out of the Building and on or
off site, (iv) the loss of use of tangible property that has been damaged or
destroyed, (v) defense, including costs, charges and expenses incurred in the
investigation, adjustment or defense of claims for damages and (vi) the cost of
any investigation or monitoring that is required as a result of any such
condition).

Section 11.3 Certificates of Insurance. On or before the Commencement Date,
Tenant shall furnish Landlord with certificates evidencing the aforesaid
insurance coverage (including evidence of waivers of subrogation), and renewal
certificates shall be furnished to Landlord at least thirty (30) days (or ten
(10) days’ in the case of termination for non-payment of premium) prior to the
expiration date of each policy for which a certificate was theretofore
furnished, provided that Original Tenant shall be entitled to such additional
period of time to deliver such certificates (but in no event later than the
earlier to occur of (x) five (5) days after Original Tenant secures a binding
policy with respect to such insurance coverage or (y) ten (10) days after such
policy was required to have been renewed) in the event that Original Tenant
delivers reasonable evidence to Landlord that Original Tenant shall have
experienced market difficulties in obtaining such renewal certificates, which
evidence shall be delivered no later than thirty (30) days (or ten (10) days’ in
the case of termination for non-payment of premium) prior to the expiration date
of such policy.

Section 11.4 No Violation of Building Policies. Tenant shall not commit or
permit any violation of the policies of fire, boiler, sprinkler, water damage or
other insurance covering the Building and/or the fixtures, equipment and
property therein carried by Landlord, or do or permit anything to be done, or
keep or permit anything to be kept, in the Premises, which in case of any of the
foregoing, (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies or
(iii) would result in reputable and independent insurance companies refusing to
insure the Building or the property of Landlord in amounts reasonably
satisfactory to Landlord.

Section 11.5 Tenant to Pay Premium Increases. Tenant shall not cause or permit
any action or condition that would (i) invalidate or conflict with Landlord’s
insurance policies, (ii) violate applicable rules, regulations and guidelines of
the Fire Department, Fire Insurance Rating Organization or any other authority
having jurisdiction over the Building, (iii) cause an increase in the premiums
of insurance for the Building, or (iv) result in Landlord’s insurance companies’
refusing to insure the Building or any property therein in amounts and against
risks as reasonably determined by Landlord. If insurance premiums increase as a
result of Tenant’s failure to comply with the provisions of this Section 11.5,
Tenant shall promptly cure such failure and shall reimburse Landlord for the
increased insurance premiums paid by Landlord as a result of such failure by
Tenant.

 

87



--------------------------------------------------------------------------------

Section 11.6 Waiver of Subrogation. The parties hereto waive any and all rights
of recovery against the other, and in the case of Landlord, against all Tenant
Parties (and any further permitted sub-subtenant of any portion of the
Premises), and in the case of Tenant, against all Landlord Parties, for loss of
or damage to the property of the waiving party to the extent such loss or damage
is insured against under any insurance policy carried by Landlord or Tenant, or
which would have been so insured had the other party carried the insurance
required hereunder. In addition, Landlord and Tenant shall each procure an
appropriate clause in, or endorsement on, any fire or extended coverage
insurance policy covering the Premises, the Building and personal property,
fixtures and equipment located thereon or therein, pursuant to which the
insurance company or companies, on behalf of themselves and any other insurers
or reinsurers in privity with such insurance company or companies, irrevocably
waive any and all right to subrogation, or consent to a waiver of any right of
recovery, and subject to obtaining such clauses or endorsements of waiver of
subrogation or consent to a waiver of right of recovery, and agree not to make
any claim against or seek to recover from any party hereto for any loss or
payment by such insurance company or companies resulting from fire or other
hazards covered by such fire and extended coverage insurance; provided, however,
that the release, discharge, exoneration and covenant not to sue herein
contained shall be limited by and coextensive with the terms and provisions of
the waiver of subrogation clause or endorsements or clauses or endorsements
consenting to a waiver of right of recovery. In addition, Tenant hereby agrees
not to make any claim against or seek to recover from Landlord for any loss or
payment by Tenant resulting from fire or other hazards covered by such fire and
extended coverage insurance. In the event that either Landlord or Tenant shall
be unable at any time to obtain one of the provisions referred to above in any
of its insurance policies, Landlord or Tenant, as the case may be, shall be
named as an additional insured. Tenant acknowledges that Landlord shall not
carry insurance on and shall not be responsible for damage to, Tenant’s
Alterations (if any) or Tenant’s Property, and that Landlord shall not carry
insurance against, or be responsible for, any loss suffered by Tenant due to,
interruption of Tenant’s business.

Section 11.7 Additional Insureds. All insurance carried by Tenant pursuant to
this Article 11 shall name Tenant as the insured and Landlord, Landlord’s
managing agent, the Port Authority, the Master Trustee, the IDA, Con Edison and
any Superior Lessors, any Mortgagees (whose names shall have been furnished to
Tenant), and such other Persons as Landlord may reasonably request in writing
from time to time as additional insureds. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, the Port Authority, the Master
Trustee, the IDA or any Superior Lessors or Mortgagees named as additional
insureds.

Section 11.8 Landlord’s Insurance. Landlord agrees to maintain (i) insurance
against loss or damage to the Building by fire and such other risks and hazards
as are generally insurable under available forms of “all risk” insurance
policies in New York State as are available at commercially reasonable rates,
(ii) a policy of commercial general liability insurance with minimum limits of
liability in amounts comparable to insurance maintained by other prudent
landlords of First Class Office Buildings and (iii) such other insurance as may
be required by any Superior Lessor or Mortgagee (including, without limitation,
pursuant to Section

 

88



--------------------------------------------------------------------------------

6.06 of the Master Trust Indenture), as the same may be modified or waived from
time to time by such Superior Lessor or Mortgagee (it being agreed that in no
event shall Tenant have any right to interfere with or consent to any agreement,
implementation, modification or replacement with respect to the insurance
requirements of any Superior Lessor or Mortgagee).

ARTICLE 12

DESTRUCTION OF THE PREMISES; PROPERTY LOSS OR DAMAGE

Section 12.1 (a) Tenant shall give prompt notice to Landlord in case of fire or
other casualty in the Premises. If the Premises or the Building (in such a
manner that materially interferes with Tenant’s use of the Premises or
reasonable access thereto) shall be damaged by fire or casualty, within
forty-five (45) days after such damage or casualty, Landlord shall deliver to
Tenant a statement (hereinafter referred to as the “Damage Statement”) prepared
by a reputable licensed architect or engineer or contractor having at least ten
(10) years’ experience in such matters selected by Landlord setting forth such
architect’s or engineer’s or contractor’s reasonable estimate as to the time
required to repair such damage, together with a notice from Landlord to the
effect that if Tenant fails to respond to such notice within the thirty (30) day
period described in the following sentence, then Tenant shall be deemed to have
waived its rights to terminate this Lease pursuant to this Section 12.1. If the
estimated time period exceeds eighteen (18) months, Tenant may elect to
terminate this Lease by notice to Landlord sent not later than thirty (30) days
following receipt of the Damage Statement, time being of the essence with
respect thereto. In the event that the Premises shall be damaged by fire or
other casualty, then in such event if the repair work is not substantially
completed by Landlord within eighteen (18) months after the date of such damage
to such a degree that the Premises are useable by Tenant (or such longer period
as is set forth in the Damage Statement if Tenant does not terminate this Lease
pursuant to the provisions set forth hereinabove), Tenant may elect, as its sole
remedy, to terminate this Lease by notice to Landlord not later than sixty
(60) days following the expiration of said period; provided; however, that no
right of Tenant to terminate this Lease on sixty (60) days’ notice shall accrue
for delays resulting from Force Majeure and adjustment of insurance unless, and
until, such delay or delays shall, in the aggregate, exceed ninety (90) days
over such eighteen (18) month period; provided further, that if Tenant does not
terminate this Lease within sixty (60) days following such eighteen (18) month
period, Tenant shall be entitled to terminate this Lease on thirty (30) days’
notice at any time thereafter if such repair work is not substantially completed
by the end of any such thirty (30) day period. If (i) the Building shall be so
damaged (i.e., damage which costs more than fifty percent (50%) of the
replacement cost of the Building to repair) that Landlord shall decide to
demolish it or not to rebuild it or (ii) any Mortgagee will not permit Landlord
to apply the net proceeds of Landlord’s insurance to the restoration of the
Building or the Premises, and either case Landlord shall terminate all leases
for office space in the Building, then Landlord may, within sixty (60) days
after such fire or other cause, give Tenant a notice in writing of such
decision, and thereupon the Term shall expire by lapse of time upon the tenth
(10th) day after such notice is given, and Tenant shall promptly thereafter
vacate the Premises and surrender the same to Landlord.

(b) If more than twenty-five percent (25%) of the Premises or a substantial
(i.e., more than fifty percent (50%)) portion of the Building shall be damaged
by fire or other casualty during the last two (2) years of the Term, unless
Tenant is willing to extend the Term

 

89



--------------------------------------------------------------------------------

pursuant to any renewal right Tenant has under this Lease, Landlord (provided
Landlord has obtained any and all required consents from any Superior Lessors
and/or Mortgagees) or Tenant may, upon thirty (30) days’ prior written notice to
the other, cancel and terminate this Lease as of the date set forth in such
notice, as if such date were the stated Expiration Date of this Lease and
Landlord shall have no duty to repair and/or restore the Premises; provided,
however, that if Landlord gives such termination notice, Tenant may by notice to
Landlord (given within thirty (30) days after Landlord’s notice) extend the
termination date for up to one (1) year following the casualty (but in no event
shall such date be beyond the Expiration Date) with respect to such portion of
the Premises as shall not have been materially damaged by such fire, provided
that Landlord shall have no obligation to do any restoration or repair work in
connection with such fire or other casualty.

Section 12.2 If the Premises or the Building shall be damaged by fire or other
casualty and this Lease is not terminated pursuant to Section 12.1, the damage
to (A) the Building shall be repaired by and at the expense of Landlord so that
(x) access to the Premises and (y) the common areas of the Building serving the
Premises shall be substantially the same as prior to the damage, (B) the
Premises shall be repaired (i) by Landlord as to the core, shell, floors, roof,
curtain wall, windows, Building Systems and all other structural elements of the
Building located in the Premises (including all of Landlord’s Work) and (ii) by
Tenant as to Tenant’s Alterations and Tenant’s Property, such that the Premises
are safe and clean, and (C) to the Building Systems shall be repaired by
Landlord up to and including the point of delivery to each floor of the Premises
(the work to be performed pursuant to the foregoing clauses (A), (B)(i) and
(C) is referred to collectively as the “Base Building Restoration”).
Notwithstanding the foregoing, Landlord shall not be obligated to expend for
such repairs and restoration any amount in excess of the net insurance proceeds
(other than the deductible) made available to Landlord after deduction therefrom
of Landlord’s actual out-of-pocket expenses in obtaining such proceeds and any
amounts applied by any Superior Lessor or Mortgagee to obligations other than
restoration of the Building (provided, however, if Landlord shall elect not to
perform the Base Building Restoration because the cost thereof exceeds such net
insurance proceeds, then Landlord shall give written notice thereof to Tenant
and Tenant may, within thirty (30) days thereafter (time being of the essence
with respect to the giving of such notice), terminate this Lease on written
notice to Landlord, in which event the Term shall expire by lapse of time upon
the date that is thirty (30) days after Tenant’s notice is given and Tenant
shall vacate the Premises and surrender the same to Landlord). In no event shall
Landlord be obligated to repair or restore Tenant’s Work, other Alterations,
Tenant’s Property or paneling or other finishes, carpeting or wall coverings.

Section 12.3 Until this Lease is terminated pursuant to Section 12.1 or
Section 12.4 or, if this Lease is not so terminated, until the completion of
Landlord’s restoration work pursuant to Section 12.2, Fixed Rent, Tenant’s Pilot
Payment, Tenant’s Tax Payment and Tenant’s Operating Payment shall be abated in
the proportion by which the RSF of the affected portion of the Premises bears to
the total RSF of the Premises. Except as otherwise provided herein, no damages,
compensation or claims shall be payable by Landlord for inconvenience, loss of
business or annoyance arising from any repair or restoration of any portion of
the Premises or of the Building. If Rent abates in respect of all or any portion
of the Premises and Tenant reoccupies the Premises or such portion thereof, or
any part thereof, for the conduct of Tenant’s business operations during the
period in which restoration work is taking place and

 

90



--------------------------------------------------------------------------------

prior to the date that the same is made completely tenantable, Fixed Rent
allocated to the space so reoccupied shall be payable, and Tenant’s Pilot
Payment, Tenant’s Tax Payment and Tenant’s Operating Payment shall increase by
the portion thereof allocable to such space, from the date that is five
(5) Business Days after notice from Landlord that such space is ready for
reoccupancy for the conduct of Tenant’s business. Notwithstanding anything in
this Section 12.3 to the contrary, if Landlord shall be unable to collect all of
the insurance proceeds (including rent insurance proceeds) payable by reason of
any damage to the Building or the Premises under Landlord’s insurance policies
by reason of any action or inaction by Tenant or failure by Tenant to comply
with any of the provisions of this Lease (including without limitation Sections
8.2 and 11.4 hereof), then without prejudice to any other remedy which may be
available against Tenant, the abatement of Rent provided for in this
Section 12.3 shall not be effective to the extent of the uncollected insurance
proceeds, and the amount of any abatement theretofore taken by Tenant shall be
immediately payable to Landlord on demand; provided, however, that the
provisions of this sentence shall not apply to Original Tenant or any Exempted
Tenant. Nothing contained in this Section is intended to contravene the
provisions of Section 11.6 hereof.

Section 12.4 Pursuant to Section 13.1.1 of the Underlying Lease, Landlord shall
maintain insurance on the Building to the extent of the full insurable value.
Notwithstanding anything to the contrary contained in this Lease, if (a) the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by casualty insurance maintained by Landlord
(other than any deductible with respect thereto), (b) such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within ninety (90) days from the time that repair work would commence and
(c) such repair would require Landlord to incur a material expenditure to
complete, Landlord may, at its election, terminate this Lease by notice to
Tenant given within sixty (60) days after such loss. If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the Expiration Date.

Section 12.5 Tenant hereby expressly waives the provisions of Section 227 of the
Real Property Law or any like law which may hereafter be enacted and agrees that
the foregoing provisions of this Article shall govern and control in lieu
thereof, this Article 12 being an express agreement governing any case of damage
or destruction of the Premises by fire or other casualty.

ARTICLE 13

EMINENT DOMAIN

Section 13.1 If the whole of the Building or of the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose (other than for temporary use or occupancy), the Term shall forthwith
cease and terminate as of the date of vesting of title by reason of such taking
(which date is hereinafter referred to as the “date of the taking”), and Rent
shall be apportioned as of such date. If only a part of the Building shall be so
condemned or taken, then (a) if substantial structural alteration or
reconstruction of the Building shall be necessary or appropriate as a result of
such condemnation or taking (whether or not the Premises be affected), Landlord
(provided Landlord obtains any and all required consents from any Superior
Lessors or Mortgagees) or Tenant may (but only if the restoration cannot be

 

91



--------------------------------------------------------------------------------

completed within eighteen (18) months or such longer period as may be agreed
upon by the parties) (subject to delay of up to ninety (90) days which may arise
by reason of Force Majeure) at its option, terminate this Lease and the Term and
estate hereby granted as of the date of such termination within thirty (30) days
following the date on which Landlord shall have received notice of vesting of
title (provided that Landlord may not so terminate this Lease unless it
contemporaneously terminates all other leases for office space in the Building),
or (b) if neither party elects to terminate this Lease, as aforesaid, this Lease
shall be and remain unaffected by such condemnation or taking, except that the
Rent shall be abated to the extent, if any, herein provided. If more than
twenty-five percent (25%) of the Premises or a substantial (i.e., more than
fifty percent (50%)) portion of the Building shall be taken in condemnation
during the last two (2) years of the Term, unless Tenant is willing to extend
the Term pursuant to any renewal right Tenant has under this Lease, Landlord
(provided that Landlord obtains any and all required consents from any Superior
Lessors or Mortgagees) or Tenant may, upon thirty (30) days’ prior written
notice to the other, cancel and terminate this Lease as of the date set forth in
such notice, as if such date were the stated Expiration Date of this Lease;
provided, however, that if Landlord gives such termination notice, Tenant may by
notice to Landlord (given within thirty (30) days after Landlord’s notice)
extend the termination date for up to one (1) year following the condemnation
with respect to such portions of the Premises as shall not have been so
condemned.

Section 13.2 If any part, but less than all, of the Premises shall be so taken
and this Lease shall not be terminated pursuant to Section 13.1, then the part
so taken shall no longer constitute part of the Premises but this Lease shall
otherwise remain unaffected by such taking; provided, however, that Tenant may
elect to terminate the Term in the event of:

(i) a taking of more than fifteen percent (15%) of the total RSF of the
Premises; or

(ii) a taking that deprives Tenant of reasonable access to the Building or the
Premises, if Landlord determines that it will be unable to provide or in fact
fails to provide adequate alternative access to the Building and the Premises
within sixty (60) days thereafter,

by giving notice of such election to Landlord not later than sixty (60) days
after Tenant’s receipt from Landlord of notice of such taking (describing the
nature and extent of such taking) or the date of such taking, whichever first
occurs, or not later than thirty (30) days after such seventy-fifth (75th) day,
as the case may be. If notice of termination of this Lease shall be given
pursuant to this Section 13.2, then upon such date as may be specified by Tenant
by notice to Landlord, which date shall be not earlier than thirty (30) and not
later than sixty (60) days after the date of Tenant’s notice, the Term shall
terminate as of the date specified in such notice and Rent shall be apportioned
as of such date of termination. Upon a partial taking and this Lease continuing
in force as to any part of the Premises:

(a) Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment shall be equitably reduced for the remainder of the Term,
according to the nature and extent of the loss of use of the Premises suffered
by Tenant; and

 

92



--------------------------------------------------------------------------------

(b) Landlord shall, at its expense, restore with reasonable diligence the
remaining portions of the Premises as nearly as practicable to the same
condition as it was in prior to such condemnation or taking; provided, however,
that Landlord shall not be obligated to expend for such restoration and for
restoration of the remainder of the Building any amount in excess of the net
condemnation proceeds actually received by Landlord. Proceeds of any award
applied by any Mortgagee to reduction of the indebtedness secured thereby or
retained by any Superior Lessor as compensation for the taking shall not be
deemed to have been received by Landlord.

Section 13.3 In the event of any condemnation or taking hereinabove mentioned of
all or a part of the Building (whether or not the Premises be affected) Landlord
shall be entitled to receive the entire award in the condemnation proceeding,
including any award made for the value of the estate vested by this Lease in
Tenant, and Tenant hereby expressly assigns to Landlord any and all right, title
and interest of Tenant now or hereafter arising in or to any such award or any
part thereof, and Tenant shall be entitled to receive no part of such award. The
foregoing, however, shall not be deemed to preclude Tenant from recovering a
separate award for Tenant’s moving expenses, Tenant’s Property and the
unamortized value of Tenant’s Alterations paid by Tenant, but only provided that
such award does not reduce and is not payable out of the amount for the Land and
the Building.

Section 13.4 If all or any part of the Premises shall be taken for a limited
period, Tenant shall be entitled, except as hereinafter set forth, to that
portion of the award for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue to be responsible for
all of its obligations under this Lease and shall continue to pay in full all
Rent when due. If the period of temporary use or occupancy shall extend beyond
the Expiration Date, that part of the award that represents compensation for the
use and occupancy of the Premises shall be apportioned between Landlord and
Tenant as of the Expiration Date.

ARTICLE 14

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 14.1 Except as otherwise expressly provided herein, Tenant, for itself,
its heirs, distributees, executors, administrators, legal representatives,
successors, subtenants and assigns, expressly covenants that it shall not
assign, mortgage, pledge, encumber, or otherwise transfer this Lease, nor sublet
(nor underlet), nor suffer, nor permit, nor license the Premises or any part
thereof to be used or occupied by others (whether for desk space, mailing
privileges or otherwise), without the prior written consent of Landlord in each
instance, and any such assignment, mortgage, pledge, encumbrance, transfer,
sublet, underlet, license or use, whether occurring voluntarily, by operation of
law or otherwise, shall be and hereby is expressly prohibited. For the purpose
of this Article 14, an “assignment” shall mean (x) a sale of all or
substantially all of Tenant’s assets, (y) a transfer of the Premises for the
remainder of or substantially all of the remainder of the Term and (z) the
merger or consolidation of Tenant into or with any other entity. If and so long
as Tenant is a corporation with fewer than five hundred

 

93



--------------------------------------------------------------------------------

(500) shareholders or a partnership (whether general, limited or limited
liability) or other legal entity, an assignment, within the meaning of this
Article 14, shall be deemed to include, whether by one or more transactions or
by operation of law or otherwise or the issuance of new stock, partnership or
other ownership interests, a change in Control of Tenant. For the purpose of
this Section 14.1, ownership of stock or partnership interests shall be
determined in accordance with the principles set forth in Section 544 of the
Internal Revenue Code of 1986, as amended, or the corresponding provisions of
any subsequent law. If, whether by operation of law or otherwise this Lease is
assigned, or the Premises or any part thereof are sublet or occupied by any
Person other than Tenant, or this Lease or the Premises are encumbered, then
Landlord may, after default by Tenant beyond applicable grace or notice periods,
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to Fixed Rent and Additional Rent, but no assignment, subletting,
occupancy or collection shall be deemed a waiver by Landlord of the provisions
hereof, the acceptance by Landlord of the assignee, subtenant or occupant as a
tenant, or a release by Landlord of Tenant from the further performance by
Tenant of its obligations under this Lease, and Tenant shall remain fully liable
therefor. The consent by Landlord to any assignment or subletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or subletting. In no event shall
any permitted subtenant assign or encumber its sublease or further sublet all or
any portion of its sublet space, or otherwise suffer or permit the sublet space
or any part thereof to be used or occupied by others (subject to Section 14.13
hereof), except in accordance with this Lease. Any assignment, sublease,
mortgage, pledge, encumbrance, underlet, license or transfer in contravention of
the provisions of this Article 14 shall be void and shall constitute a default
hereunder. The limitations set forth in this Section 14.1 shall be deemed to
apply to subtenant(s), assignee(s) and guarantor(s) of this Lease.

Section 14.2 (a) Anything in the foregoing Section 14.1 to the contrary
notwithstanding, transactions with an entity (i) into or with which Tenant is
merged or consolidated or created by a reorganization or recapitalization,
(ii) to which substantially all of the stock in Tenant or Tenant’s assets are
transferred as a going concern or (iii) which results in a change in Control of
Tenant (any entity described in clause (i), (ii) or (iii) above is referred to
in this Lease as a “Permitted Transferee”), shall not require the consent of
Landlord; provided that, in the event of any of such transfers (whether
effectuated through a single transaction or a series of transactions): (1) such
successor has a tangible net worth, determined in accordance with generally
accepted accounting principles consistently applied, equal to the tangible net
worth of Tenant immediately prior to such transaction, and proof satisfactory to
Landlord of such net worth shall have been delivered to Landlord not more than
thirty (30) days after the effective date of any such transaction; (2) as to
Permitted Transferees other than a Permitted Transferee of Original Tenant or
any Exempted Tenant, the business and activities of such successor to Tenant
shall not diminish the value of the Building and such business and activities
constitute permitted uses in accordance with the provisions of Article 2 hereof;
(3) the successor to Tenant agrees, by written instrument in form reasonably
satisfactory to Landlord, to be bound by all the obligations of Tenant
hereunder, including, without limitation, the limitations relating to assignment
and subletting, it being understood that Landlord shall be specifically named as
a third party beneficiary under such written agreement; (4) in no event shall
Tenant be released from its obligations under this Lease other than as
specifically hereinafter provided; (5) any such transfer or transaction is for a
legitimate business purpose of Tenant other than a transfer of Tenant’s interest
in this Lease or avoiding the obligations under this Lease, including
Section 14.9; (6) a

 

94



--------------------------------------------------------------------------------

duplicate original of the instrument of transfer shall be delivered to Landlord
within ten (10) Business Days after the effective date thereof; and (7) Tenant
shall reimburse Landlord within ten (10) Business Days after demand for any
reasonable out-of-pocket costs, including, without limitation, reasonable legal
costs, actually incurred by Landlord in connection with such transaction.
Notwithstanding the foregoing, a transfer of all or substantially all of
Tenant’s assets that does not include this Lease or Tenant’s operations in the
Premises, shall be an assignment for purposes of this Article 14 and shall be
subject to Section 14.1(a).

(b) Anything in the foregoing Section 14.1(a) to the contrary notwithstanding,
an assignment or subletting to an Affiliate of Tenant shall not require the
consent of Landlord; provided that (i) the assignee or subtenant agrees directly
with the Landlord, by written instrument in form reasonably satisfactory to
Landlord, to be bound by all the obligations of Tenant hereunder (except that in
case of a sublease, such obligations shall be limited to the rent and additional
rent payable thereunder and to those obligations under this Lease that apply to
the portion of the Premises being sublet), (ii) in no event shall Tenant be
released from its obligations under this Lease, (iii) any such transfer or
transaction is for a legitimate, business purpose of Tenant and not principally
for the purpose of effectuating a transfer of Tenant’s interest in this Lease,
(iv) appropriate evidence that such Person is an Affiliate is delivered to
Landlord, (v) as to Affiliates of Tenant other than Affiliates of Original
Tenant or any Exempted Tenant, the business and activities of such Affiliate
shall not diminish the value of the Building and such business and activities
constitute permitted uses in accordance with the provisions of Article 2 hereof,
and (vi) Tenant shall reimburse Landlord within ten (10) Business Days after
demand for any reasonable out-of-pocket costs, including, without limitation,
reasonable legal costs, actually incurred by Landlord in connection with such
transaction.

(c) If any Person to whom Tenant shall have assigned this Lease or sublet all or
any portion of the Premises pursuant to and in accordance with this Section 14.2
shall thereafter cease to be an Affiliate of Tenant, then the continuation of
such Person’s tenancy or subtenancy, as applicable, after the date such Person
shall cease to be an Affiliate of Tenant, shall be subject to Landlord’s consent
pursuant to Section 14.6 (it being agreed, however, that Landlord shall not be
entitled to exercise its rights under Section 14.4 or 14.5 hereof in connection
therewith). In the event Tenant shall assign this Lease or sublet all or any
part of the Premises to an Affiliate of Tenant in accordance with this
Section 14.2, the parties agree that if such Affiliate desires to assign this
Lease or sublet all or any part of the Premises to a Person other than an
Affiliate of Tenant, then the provisions of this Article 14 shall apply with
respect thereto and for purposes of calculating profits Sections 14.9(a)(i) and
(ii) shall apply, but the sums to be paid to Landlord shall be calculated as if
the sublet or assignment to an Affiliate of Tenant had not occurred and the
sublease and assignment were made directly by Tenant.

(d) Anything in the foregoing Section 14.1 to the contrary notwithstanding,
Landlord’s consent shall not be required (and Sections 14.3, 14.4, 14.5, 14.6
and 14.9 shall not apply) to the occupancy of offices within any portion of the
Premises, by any individual or business entity who or which is a client, service
provider or otherwise has a bona fide business relationship with Tenant (any
such individual, entity or attorney being hereinafter referred to as a “Space
Occupant”), provided that (i) each Space Occupant’s use of the applicable
portion of the Premises is primarily for general office uses and ancillary uses
permitted hereunder in connection with Tenant’s Permitted Uses of the Premises,
(ii) the Space Occupants

 

95



--------------------------------------------------------------------------------

shall not occupy, in the aggregate, more than forty thousand (40,000) RSF of the
Premises of which Tenant and its Affiliates are collectively in Occupancy,
(iii) the portions of the Premises occupied by the Space Occupants shall be
physically part of, and not separated from, the remainder of the Premises
occupied by Tenant, (iv) no Space Occupant shall have a separate entrance,
(v) no such Space Occupant shall have any signage outside of the Premises and
(vi) Tenant shall provide to Landlord the identity and such other reasonable
information as shall be requested by Landlord, with respect to each such Space
Occupant, from time to time, as may be reasonably requested by Landlord. Each
such occupancy shall be subject and subordinate to this Lease and to the matters
to which this Lease is or shall be subordinate, and in the event of the
termination of this Lease, such occupancy shall immediately terminate. Occupancy
by a Space Occupant shall not be deemed to vest in such Space Occupant any right
or interest in this Lease nor shall it relieve, release, impair or discharge any
of Tenant’s obligations hereunder. Any occupancy agreement which provides for
the subtenant an entrance and reception area separate from those used by Tenant,
shall be deemed to be “ordinary subletting” which ordinary subletting shall be
governed by the remaining provisions of Article 14 hereof. Each such occupancy
shall be terminable “for cause” on not more than thirty (30) days’ notice from
Tenant.

Section 14.3 (a) Offer Notice. Prior to subletting all or any part of the
Premises or assigning this Lease within the meaning of this Article 14 (other
than to Permitted Transferees or Affiliates), Tenant shall submit to Landlord a
notice (any such notice being hereinafter called an “Offer Notice”), which may
or may not be based upon a bona fide written offer from an independent third
party or such third party’s broker. If Tenant shall have received and negotiated
a bona fide written offer from an independent third party or such third party’s
broker, the Offer Notice shall contain the information set forth in clauses (i),
(ii) and (iii) below. If Tenant shall not have received and negotiated a bona
fide written offer from an independent third party or such third party’s broker,
the Offer Notice shall contain the information set forth in clause (ii) below.

(i) the name and address of the proposed subtenant or assignee and a brief
description of such Person’s business, such Person’s proposed use of the
Premises or applicable portion thereof, such financial information in respect of
such Person as Landlord may reasonably request (Landlord agreeing to hold any
such financial information in confidence and make no disclosure thereof except
to Landlord’s accountants and attorneys, a Mortgagee or Superior Lessor, and
otherwise as required by law), the identity of any broker entitled to a
commission in respect of such subletting or assignment and the commission, if
any, payable to such broker, and any other information reasonably requested by
Landlord;

(ii) a description of all of the material economic terms and conditions of the
proposed subletting or assignment (including, without limitation, with respect
to a subletting, a description of the portion of the Premises proposed to be
sublet, the proposed fixed rent, additional rent, base amounts or years, if any,
free rent and other concessions, if any, the term, the party responsible for the
cost of physical separation and end of term restoration, and other similar,
material proposed terms and conditions) setting forth all consideration to be
received by Tenant for or in connection with such subletting or assignment
(including, without limitation, any payment to be made for Tenant’s Property or
leasehold improvements) and the terms of payment therefor. A writing containing
all of the information required by this clause (ii) submitted by an independent
third party (or such party’s authorized real estate broker) shall be

 

96



--------------------------------------------------------------------------------

deemed to be a bona fide offer for purposes hereof even if it shall state in
substance that no legally binding agreement will in any event be deemed to exist
unless and until Tenant and such third party shall have executed a sublease or
assignment instrument, as the case may be. The effective date of the proposed
sublease or assignment shall be at least thirty (30) days but not more than
twelve (12) months after the date of the giving of such notice, and the offer
shall be conditioned on Landlord’s consent thereto and shall comply with the
provisions of Section 14.6; and

(iii) executed copies of all other agreements, if any, relating to the proposed
assignment or sublease and, if not fully disclosed by such agreements, a
statement of all consideration to be received by Tenant for or in connection
with such assignment or sublease (including, without limitation, any payment to
be made for Tenant’s Property or leasehold improvements) and the terms of
payment therefor.

(b) Preliminary Approval. Subject to Landlord’s recapture rights under Sections
14.4 and 14.5 hereof, and subject to Landlord’s final approval under
Section 14.6 hereof, as applicable, if the Offer Notice is based upon a bona
fide written offer from an independent third party or such third party’s broker
and contains the information required by Section 14.3(a) above, Landlord shall,
within thirty (30) days after receipt of such Offer Notice approve or disapprove
the identity of the proposed subtenant or assignee, which approval shall not be
unreasonably withheld provided that the conditions of Section 14.6 shall be
satisfied.

Section 14.4 Landlord’s Right to Underlet. (a) Upon receipt of any Offer Notice
or series of Offer Notices in which Tenant proposes to sublet all or any portion
of the Premises (provided that Tenant is permitted to sublet such space pursuant
to the terms hereof), Landlord shall have the option with respect to each such
Offer Notice, subject to the obtaining of any required consent of the Port
Authority, exercisable by Landlord in writing within (I) thirty (30) days if
such Offer Notice is based on a bona fide written offer from an independent
third party or such third party’s broker or (II) if not based on such a bona
fide written offer from an independent third party or such third party’s broker,
(A) sixty (60) days after receipt of such Offer Notice if such Offer Notice
pertains to a proposed subletting of three (3) full floors or less, or within
(B) ninety (90) days after receipt of such Offer Notice if such Offer Notice
pertains to a proposed subletting of more than three (3) full floors, to
underlet from Tenant the space which Tenant so desires to sublet (the “Sublease
Space”), for the term for which Tenant desires to sublet it and for a rent equal
to the lower of (i) the rent for which Tenant proposes to sublet such space, as
set forth in the Offer Notice and the instruments which accompany such notice or
(ii) the rent which Tenant by the terms of this Lease is required to pay for the
RSF of the space so to be sublet; provided, however, that with respect to any
such Offer Notice which pertains to a Partial Term Subletting, such rent shall
be equal to the rent for which Tenant proposes to sublet such space, as set
forth in the Offer Notice and the instruments which accompany such notice.

(b) In the event that Landlord shall exercise its option to sublease the
Sublease Space, such sublease shall be upon the same terms and conditions as
those contained in the applicable Offer Notice (to the extent such terms and
conditions are in compliance with the provisions of this Lease) and otherwise on
the same covenants, agreements, terms, provisions and conditions contained in
this Lease except as hereinafter provided and except for such thereof

 

97



--------------------------------------------------------------------------------

which are irrelevant or inapplicable and, without limiting the generality of the
foregoing, it is hereby expressly agreed that:

(i) The sublease to Landlord (the “Landlord Sublease”) shall give Landlord the
absolute right, without Tenant’s permission, to assign such Landlord Sublease or
any interest therein and/or to sublet the space covered by such Landlord
Sublease or any part of such space. Tenant agrees that (A) any such assignment
or subletting by Landlord may be for any purpose or purposes permitted pursuant
to this Lease and (B) if the Landlord Sublease is of less than the entire
Premises, Tenant shall at all times provide and permit reasonably appropriate
means of ingress to and egress from such space so sublet by Tenant to Landlord,
at Tenant’s sole cost and expense (unless otherwise specified in the Offer
Notice), and, if necessary, Landlord shall at all times provide and permit
reasonably appropriate means of ingress and egress to and from the remainder of
the Premises at Tenant’s sole cost and expense. If Landlord exercises its option
to sublet pursuant to this Section 14.4, Landlord and any assignee or subtenant
of Landlord shall have the right to make alterations, decorations, improvements
and installations in the Sublease Space or any part thereof (except with respect
to any Alterations expressly prohibited by any Offer Notice relating to a
Partial Term Subletting, which Offer Notice shall require that Landlord obtain
Tenant’s consent to such Alterations), any or all of which may be removed, in
whole or in part, by Landlord or any assignee or subtenant of Landlord, at its
option, prior to or upon the expiration or other termination of the Landlord
Sublease, provided, that (1) Landlord or any assignee or subtenant of Landlord,
at its expense, shall repair any damage caused by such removal, (2) at the
expiration of such Landlord Sublease, Tenant shall accept the space covered
thereby in its then existing condition provided that Landlord shall have
performed Landlord’s obligations to keep and maintain such space in good order
and condition except for ordinary wear and tear (and further provided that in
the event of Landlord’s failure to perform any of such obligations Tenant shall
have no right to terminate this Lease either in whole or as to such part of the
space covered by the Landlord Sublease) and (3) with respect to any Landlord
Sublease in connection with a Partial Term Subletting, Landlord shall remove any
Alterations made by Landlord or its subtenant during the term of such Landlord
Sublease which Landlord is required to remove pursuant to the terms of the Offer
Notice and if Landlord shall fail to remove such Non-Standard Alterations within
thirty (30) days after the expiration of such Landlord Sublease, then (x) Tenant
may remove such “Non-Standard Alterations”, (y) Rent shall abate hereunder
solely with respect to the portion of the Premises with respect to which such
Non-Standard Alterations shall not have been removed for a commercially
reasonable period of time required for Tenant to remove such Non-Standard
Alterations and restore the Sublease Space to substantially the condition as
existed on the commencement of such Landlord Sublease (ordinary wear and tear
excepted) and (z) the actual reasonable out-of-pocket cost thereof may be offset
by Tenant against future installments of Rent due hereunder if Landlord does not
pay such amount within thirty (30) days after receipt of reasonable proof
thereof. If Landlord and Tenant do not agree on the portion of abatement, the
commercially reasonable period of time required for Tenant to remove such
Non-Standard Alterations and restore the Sublease Space to substantially the
condition as existed on the commencement of such Landlord Sublease (ordinary
wear and tear excepted) or the cost of restoration, then either party may submit
such dispute to arbitration in accordance with the terms of Article 34 hereof.
In no event shall Landlord nor any assignee or subtenant of Landlord have any
obligation to restore the Premises from ordinary wear and tear or damage by fire
or other casualty except to the extent Tenant is required to restore the same
pursuant to the terms of this Lease;

 

98



--------------------------------------------------------------------------------

(ii) The Landlord Sublease shall also provide that the parties to such Landlord
Sublease expressly negate any intention that any estate created under such
sublease be merged with any other estate held by either of said parties;

(iii) If the Landlord Sublease is for less than an entire floor it shall provide
that Landlord, at Tenant’s reasonable cost and expense or Tenant, at Tenant’s
election (unless otherwise specified in the Offer Notice), will erect the
partitions required to separate the portion of the Premises to be sublet from
the remainder of the Premises and will provide any doors required to provide an
independent means of access from the elevators and/or staircase on the floor to
the portion of the Premises to be sublet, and shall install all other equipment
or facilities which may be required in order to use the Sublease Space as a unit
separate from the remainder of the floor;

(iv) The occupant or occupants of all or any part or parts of such space shall,
in common with Tenant, have the use of toilet and other common facilities on the
floor on which such space is located;

(v) Any consent required of Tenant, as landlord under the Landlord Sublease
shall be deemed granted if consent with respect thereto is granted by Landlord
under this Lease, except with respect to any Alterations expressly prohibited by
any Offer Notice relating to a Partial Term Subletting, which Offer Notice shall
require that Landlord obtain Tenant’s consent to such Alterations;

(vi) Any failure of Landlord to comply with the provisions of the Landlord
Sublease, other than with respect to the payment of rental to Tenant, shall not
constitute a default on the part of Landlord thereunder and shall not constitute
a default on the part of Tenant hereunder, provided that if Landlord’s subtenant
shall fail to comply with the terms of such Landlord Sublease and such failure
shall materially adversely affect Tenant’s use and enjoyment of any other
portion of the Premises, then (1) Landlord shall use commercially reasonable
efforts to enforce its rights under such Landlord Sublease (including, without
limitation, the commencement of appropriate legal proceedings against such
subtenant) and (2) in the event that such subtenant shall violate the provisions
of clause (v) above and Landlord shall fail to cure such condition within one
hundred and twenty (120) days after Landlord’s receipt of written notice thereof
from Tenant, then Tenant shall have the right to terminate such Landlord
Sublease;

(vii) In the event that at any time during the term of the Landlord Sublease,
Landlord shall fail to pay rent to Tenant under the Landlord Sublease, Tenant
shall have the right to offset the amount of such non-payment against Rent due
to Landlord by Tenant pursuant to this Lease; provided, however, that in the
event there is a monetary Event of Default hereunder, Landlord shall have the
right to offset such amounts against rent due to Tenant under the Landlord
Sublease; and

(viii) Performance by Landlord, or any subtenant of Landlord, under a Landlord
Sublease shall be deemed performance by Tenant of any similar obligation under
this Lease and Tenant shall not be liable for any default under this Lease or
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of Landlord, or any subtenant of Landlord or is
occasioned by or arises from any act or omission of any occupant of the space
sublet to Landlord.

 

99



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 14.4, so
long as the relevant Offer Notice was not based on a bona fide written offer
from an independent third party or such third party’s broker, Landlord may
exercise its option to sublease pursuant to this Section 14.4 with respect to
less than all of the proposed Sublease Space, provided that the portion of the
Sublease Space which Landlord so elects to sublease shall constitute one or more
full floors designated by Landlord in its sole discretion, except that if Tenant
shall have designated in the applicable Offer Notice the floors which Tenant
intends to market for sublease as one or more full floors as a single block and
shall have a legitimate business reason for so designating such floors (it being
agreed that if Tenant delivers an Offer Notice that designates any such floors,
and Tenant thereafter intends to so market different floor(s) other than as a
single block, then Tenant shall be required to reoffer such proposed Sublease
Space to Landlord under this Section 14.4, subject to the provisions hereof). If
Landlord elects to sublease less than all of the Sublease Space pursuant to this
Section 14.4(c), then Landlord, at Landlord’s sole cost and expense, shall
(i) erect the partitions required to separate the portion of the Premises to be
sublet from the remainder of the Premises, (ii) slab over all internal
staircases within the Premises connecting the portion of the Premises to be
sublet from the remainder of the Premises and (iii) install all other equipment
or facilities which may be required in order to use the space to be sublet as a
unit or units separate from the remainder of the Premises.

(d) Notwithstanding anything to the contrary contained herein, in the event that
Landlord shall exercise its option to sublet space from Tenant under
Section 14.4(a) hereof with respect to a Partial Term Subletting, then
(A) Tenant shall have the right to approve any subsequent subletting by Landlord
of the applicable Sublease Space (such approval not to be unreasonably withheld,
conditioned or delayed and, if not so withheld by Tenant in a written notice
delivered to Landlord within ten (10) Business Days after receipt by Tenant of a
written notice from Landlord (which written notice from Landlord shall set forth
in bold capital letters the following statement: “IF TENANT FAILS TO RESPOND
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN, SUBJECT TO THE
OTHER PROVISIONS OF THE LEASE, [SUB-SUBLETTING] DESCRIBED HEREIN SHALL BE DEEMED
TO BE APPROVED BY TENANT”), then Tenant’s approval of such subletting shall be
deemed to have been granted) unless (i) such proposed subtenant shall be an
Exempted Tenant, (ii) an Event of Default shall have occurred and be continuing
hereunder and (iii) Tenant shall not be in actual physical occupancy
(subtenants, licensees and other occupants being specifically excluded hereby)
of at least twenty thousand (20,000) RSF of the Premises which is located in the
same bank of elevators serving such Sublease Space, (B) Tenant shall have the
right to approve any Alterations which Landlord’s subtenant desires to perform
with respect to the applicable Sublease Space, provided that (i) such approval
right was a material term in the applicable Offer Notice and (ii) no Event of
Default shall have occurred and be continuing hereunder and (C) in the event
that the Offer Notice relating to such Partial Term Subletting provides that
Tenant intends to market (x) the entire space proposed to be subleased as one
block of space or (y) a minimum amount of RSF of such space, as designated by
Tenant in such Offer Notice, then (notwithstanding the provisions of
Section 14.4(c) hereof) the Sublease Space shall consist of the entire block of
space proposed to be subleased or such

 

100



--------------------------------------------------------------------------------

minimum amount of RSF so designated by Tenant in such Offer Notice (provided
that if Tenant delivers an Offer Notice with respect to a Partial Term
Subletting that provides that Tenant intends to market (x) the entire space
proposed to be subleased as one block of space or (y) a minimum amount of RSF of
such space, as designated by Tenant in such Offer Notice, and Tenant thereafter
intends to market such space in different portions, then Tenant shall be
required to reoffer such portions to Landlord under this Section 14.4, subject
to the provisions hereof).

Section 14.5 Landlord’s Right to Terminate.

(a) Upon receipt of any Offer Notice in which Tenant proposes to assign this
Lease, or in which Tenant proposes to sublet all or substantially all of the
Premises for the entire or substantially the entire remaining Term (provided
that Tenant is permitted to assign or sublet such space pursuant to the terms
hereof), then and in either of such events Landlord shall have the right,
subject to the obtaining of any required consent of the Port Authority,
exercisable by notice to Tenant given within (I) thirty (30) days if such Offer
Notice is based on a bona fide written offer from an independent third party or
such third party’s broker or (II) if not based on such a bona fide written offer
from an independent third party or such third party’s broker, (A) sixty
(60) days after Landlord receives Tenant’s Offer Notice if such Offer Notice
pertains to a proposed subletting of three (3) full floors or less, or within
(B) ninety (90) days after receipt of such Offer Notice if such Offer Notice
pertains to a proposed subletting of more than three (3) full floors, and in
addition to the other rights granted Landlord under this Article 14, (i) in the
case of an assignment, to terminate this Lease, in which event this Lease shall
terminate on the date fixed in the Offer Notice, which shall not be less than
thirty (30) days after the giving of such notice, with the same force and effect
as if the termination date fixed in the Offer Notice were the date originally
fixed in this Lease as the Expiration Date, or (ii) in the case of a subletting
of all or any portion of the Premises for the entire or substantially the entire
remaining Term, to terminate this Lease with respect to the space proposed by
Tenant to be sublet, in which event on the date fixed in the applicable Offer
Notice, which shall not be less than thirty (30) days after the giving of such
notice, such space shall no longer be part of the Premises or covered by this
Lease and the RSF of the Premises, the Fixed Rent, Tenant’s Share of Taxes
and/or Tenant’s Share of Pilot, as applicable, and Tenant’s Share of Operating
Expenses shall be appropriately reduced. For purposes of this Section 14.5 and
Section 14.4 hereof, “all or substantially all of the Premises” shall mean
ninety percent (90%) or more of the rentable area of the Premises; and “the
entire or substantially the entire remaining Term” shall mean ninety percent
(90%) or more of the remaining Term as of the date of the proposed commencement
of the sublease or the proposed effective date of the assignment.

(b) Notwithstanding anything to the contrary contained in this Section 14.5, but
subject to the succeeding sentence, so long as the relevant Offer Notice was not
based on a bona fide written offer from an independent third party or such third
party’s broker, Landlord may exercise its recapture right pursuant to this
Section 14.5 with respect to less than all of the proposed space to be sublet or
assigned, provided that the portion of the Premises to be sublet or assigned
with respect to which Landlord so elects to recapture shall constitute one or
more full floors designated by Landlord in its sole discretion. Notwithstanding
the foregoing, except that if Tenant shall have designated in the applicable
Offer Notice a particular block of floors which Tenant intends to market for
sublease or assignment as one or more full floors and

 

101



--------------------------------------------------------------------------------

shall have a legitimate business reason for so designating such floors (it being
agreed that if Tenant delivers an Offer Notice that designates any such floors
as a block, and Tenant thereafter intends to so market different floor(s) as a
block, or to lease such floor(s) separately, then Tenant shall be required to
reoffer such proposed space to be sublet or assigned to Landlord under this
Section 14.5, subject to the provisions hereof). The cost and expense to
(i) erect the partitions required to separate the portion of the Premises to be
recaptured from the remainder of the Premises, (ii) slab over all internal
staircases within the Premises connecting the portion of the Premises to be
recaptured from the remainder of the Premises and (iii) install all other
equipment or facilities which may be required in order to use the space to be
recaptured as a unit or units separate from the remainder of the Premises shall
be paid by the party or parties as designated in the Offer Notice.

(c) Any recapture by Landlord shall be subject to any existing subleases
demising all or any portion of the space to be recaptured, provided that
(i) such subleases shall have been entered into in compliance with the
provisions of this Article 14 and (ii) the applicable Offer Notice expressly
provides that the proposed subletting or assignment will be subject to the
rights of the subtenants under such subleases.

Section 14.6 (a) If Landlord does not exercise any option granted to Landlord by
this Article 14 and provided that no monetary or material non-monetary Event of
Default shall have occurred and be continuing under this Lease as of the time
Landlord’s consent is requested by Tenant, Tenant may request Landlord’s
approval to assign or sublease its rights under this Lease. Landlord agrees not
to unreasonably withhold or delay its consent (which must be in writing) to the
proposed assignment or sublease (Landlord agreeing that it shall exercise its
right to consent to any such assignment or subletting within the later to occur
of (i) the expiration of the Offer Period applicable to such assignment or
subletting or (ii) in the event that such transaction is (x) an assignment of
this Lease or a sublease of at least forty thousand (40,000) RSF, the thirtieth
(30th) day after receipt of an executed copy of the proposed instrument of
assignment or sublease (and all other agreements, if any, related to such
proposed assignment or sublease) or (y) a sublease of less than forty thousand
(40,000) RSF, the twentieth (20th) day after receipt of an executed copy of the
proposed instrument of sublease (and all other agreements, if any, related to
such proposed sublease)). If Landlord does not respond within such twenty
(20) or thirty (30) day period as aforesaid, then Landlord may at any time after
the expiration of such twenty (20) or thirty (30) day period (but no later than
ten (10 days after such expiration), deliver a second notice to Landlord
requesting that Landlord consent to the proposed assignment or subletting and
provided that such notice shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN, SUBJECT TO THE OTHER PROVISIONS OF THE LEASE,
[ASSIGNMENT/SUBLETTING] DESCRIBED HEREIN SHALL BE DEEMED TO BE APPROVED BY
LANDLORD”, if Landlord fails to respond to such notice within five (5) Business
Days after receipt by Landlord, then such assignment or subletting shall be
deemed to be approved by Landlord, subject to the provisions of this Lease.
Notwithstanding anything to the contrary contained herein, the terms of the
assignment or sublease, as the case may be, substantially conform to the terms
of the Offer Notice and as a condition to the effectiveness of any such
assignment or sublease that:

(i) Tenant shall have complied with the provisions of Section 14.3 hereof, and
Landlord shall not have exercised any of its options thereunder within the time
permitted therefor;

 

102



--------------------------------------------------------------------------------

(ii) The proposed assignee or subtenant is engaged in a business or activity,
and the Premises, or the relevant part thereof, will be used in a manner, which
(A) is in keeping with the then standards of the Building, and (B) is limited to
Permitted Uses in accordance with Article 2 hereof;

(iii) The business and activities of such proposed assignee or subtenant shall
not diminish the value of the Building, and, with respect to an assignment or to
subleases of more than one hundred sixty thousand (160,000) RSF, such proposed
assignee or subtenant shall have sufficient financial worth considering the
responsibility involved, and Landlord has been furnished with reasonable
evidence of such financial worth;

(iv) In the event Landlord has space in the Building available for lease for a
substantially equivalent term and which is reasonably comparable to the space
which is the subject of such proposed assignment or subletting, the proposed
assignee or subtenant is not a Person with whom Landlord or Landlord’s agent is
then actively negotiating in connection with the rental of comparable space in
the Building or has negotiated in connection with the rental of comparable space
in the Building at any time during the immediately preceding three (3) month
period;

(v) The form of the proposed sublease or instrument of assignment shall be
reasonably satisfactory to Landlord and shall comply with the applicable
provisions of this Article 14, and Tenant has delivered a true and complete
original, fully executed counterpart of such sublease or other instrument to
Landlord promptly after the execution and delivery thereof;

(vi) The economic and other material terms of any sublease or assignment shall
conform to those set forth in the Offer Notice pursuant to Section 14.6(c) or
(d) hereof, as applicable;

(vii) Tenant and its proposed subtenant or assignee, as the case may be, shall
execute and deliver to Landlord an agreement substantially in the form attached
hereto as Exhibit J-1 or J-2, as applicable;

(viii) There shall not be more than four (4) occupants (including Tenant) per
floor of the Premises or more than fifteen (15) occupants (including Tenant) in
the aggregate in the Premises (subject to adjustment (i.e., increase or
decrease) proportionately, based on RSF, in connection with Tenant’s subsequent
exercise of any Expansion Option, ROFO Option or Cancellation Option, as
applicable);

(ix) Tenant shall reimburse Landlord, as Additional Rent within thirty (30) days
after demand, for (A) the reasonable, actual out-of-pocket costs and expenses
incurred by Landlord in connection with the assignment or sublease, including
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant and the cost of reviewing plans and specifications
proposed to be made in connection therewith and (B)

 

103



--------------------------------------------------------------------------------

Landlord’s reasonable out-of-pocket legal fees and disbursements actually
incurred in connection with the granting of any requested consent and the
preparation of Landlord’s consent to the sublease or assignment;

(x) The proposed occupancy shall not (A) materially increase the office cleaning
requirements, (B) impose an extra burden upon services to be supplied by
Landlord to Tenant (except to a de minimis extent), (C) increase the burden on
the elevators which service the Premises (except to a de minimis extent) or
(D) increase Operating Expenses with respect to the Premises; provided that the
provisions of this clause (x) shall not apply to any subletting by or assignment
to an Exempted Tenant;

(xi) The proposed subtenant or assignee shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of, New York State, or
shall agree to consent thereto, unless such Person (A) irrevocably waives such
sovereign immunity pursuant to a written waiver reasonably satisfactory to
Landlord, (B) provides a legal opinion from a nationally recognized United
States law firm in form and substance reasonably satisfactory to Landlord
opining (1) that such waiver is legal, valid and binding on such Person and
enforceable in the courts of New York State and (2) as to such other matters as
Landlord shall reasonably require, (C) is reasonably approved by Landlord and
(D) would not, in Landlord’s reasonable opinion, jeopardize the status of the
Building as a First Class Office Building; and

(xii) no subletting shall be for a term of less than twelve (12) months.

(b) Each sublease pursuant to this Section 14.6 shall be subject to all of the
covenants, agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any such sublease or any acceptance of Fixed Rent or Additional
Rent by Landlord from any subtenant, Tenant will remain fully liable for the
payment of the Fixed Rent and Additional Rent due and to become due hereunder
and for the performance of all the covenants, agreements, terms, provisions and
conditions contained in this Lease on Tenant’s part to be observed and
performed, and for all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed to be a
violation by Tenant. If Landlord shall decline to give its consent, pursuant to
the provisions of this Lease, to any proposed assignment or sublease, or if
Landlord shall exercise its options under Sections 14.4 or 14.5 hereof, Tenant
shall indemnify, defend and hold harmless Landlord against and from any and all
losses, liabilities, damages, costs, and expenses (including reasonable
attorneys’ fees and disbursements) resulting from any claims that may be made
against Landlord by the proposed assignee or subtenant arising from or in
connection with such proposed assignment or subletting, or by any brokers or
other Persons (with whom Tenant or its proposed assignee or subtenant may have
dealt) claiming a commission or similar compensation in connection with the
proposed assignment or sublease, unless such losses, liabilities, damages,
costs, and expenses (including reasonable attorneys’ fees and disbursements) are
incurred by Landlord as a result of (i) the failure by Landlord to comply with
Legal Requirements or (ii) the failure by Landlord to pay a broker’s commission
with respect to any Sublease Space or recapture space, as the case may be, in
connection with a subsequent subletting by Landlord after Landlord has exercised
its rights under Sections 14.4 or 14.5 hereof, as applicable.

 

104



--------------------------------------------------------------------------------

(c) For purposes of this Section 14.6 and Section 14.7 hereof, a sublease shall
be deemed to conform to the Offer Notice if (i) with respect to an Offer Notice
which is based on a bona fide written offer from an independent third party or
such third party’s broker, the identity of the subtenant is the same as set
forth in the Offer Notice, or such other subtenant as shall be approved by
Landlord in accordance with this Article 14, and (ii) in any event, the sublease
is for substantially the same term proposed in such Offer Notice and for a Net
Effective Rental (as hereinafter defined) of not less than ninety-two and
one-half percent (92.5%) of the Net Effective Rental of the proposed sublease
set forth in such Offer Notice, and on such other material terms and conditions
as are substantially the same as, but not substantially more favorable to the
proposed sublessee than, those contained in such Offer Notice. The term “Net
Effective Rental” shall mean for purposes of this Section 14.6 and Section 14.7
hereof, with respect to any proposed sublease of the space which was the subject
of such Offer Notice, the net present value, determined as of the effective date
of the proposed sublease, using a discount rate of ten percent (10%), of the
aggregate of all rent and additional rent of any nature payable under the
proposed sublease, discounted from the date such payment would have been made
under the proposed sublease to the commencement date of the proposed sublease,
after deducting therefrom the amount of all inducements (such as, by way of
example only, work allowances, work letters or rent abatements) that are (or
will be) granted by Tenant to such subtenant in respect thereof, discounted,
using a discount rate of ten percent (10%), from the date that such inducements
were to have been given under the proposed sublease to the commencement date of
the proposed sublease.

(d) For purposes of this Section 14.6 and Section 14.7 hereof, an assignment
shall be deemed to conform to the Offer Notice if (i) the identity of the
assignee is the same as set forth in the Offer Notice, or such other assignee as
shall be approved by Landlord in accordance with this Article 14, and (ii) the
assignment is for a Net Effective Rental (as hereinafter defined) of not less
than ninety-two and one-half percent (92.5%) of the Net Effective Rental of the
proposed assignment set forth in such Offer Notice, and on such other material
terms and conditions as are substantially the same as, but not substantially
more favorable to the proposed assignee than, those contained in such Offer
Notice. The term “Net Effective Rental” shall mean for purposes of this
Section 14.6 and Section 14.7 hereof, with respect to any proposed assignment of
the lease as provided in such Offer Notice, the net present value, determined as
of the effective date of the proposed assignment, using a discount rate of ten
percent (10%), of the aggregate of all payments of any nature, discounted from
the date such payment would have been made under the proposed assignment to the
effective date of such assignment, after deducting therefrom the amount of all
inducements (such as, by way of example only, work allowances, work letters or
rent abatements) that are (or will be) granted by Tenant to such assignee in
respect thereof, discounted, using a discount rate of ten percent (10%), from
the date that such inducements were to have been given to the effective date of
such assignment.

(e) Tenant shall not advertise or publicize in any way the rental rate for the
Premises without prior notice to and approval of Landlord, which approval may be
withheld by Landlord in its sole and absolute discretion.

 

105



--------------------------------------------------------------------------------

Section 14.7 If Landlord grants its preliminary consent to a proposed assignment
or subletting under Section 14.3(b) and such assignment or sublease has not been
executed for any reason not caused by a default by Landlord under this Lease
within three hundred and sixty-five (365) days after the granting of such
preliminary consent, or if Landlord grants its final consent to a proposed
assignment or subletting under Section 14.6 and such assignment or sublease has
not been executed for any reason not caused by a default by Landlord under this
Lease within two hundred ten (210) days after the granting of such consent, or
if the material economic terms of such assignment or sublease is modified or
amended prior to its becoming effective, such that the economic terms in the
aggregate are less than ninety percent (90%) of the value of the economic terms
in the approved Offer Notice, then and in any such event Landlord’s consent
shall be deemed to have been withdrawn and Tenant shall not have the right to
assign this Lease or to sublease all or any portion of the Premises without once
again complying with all of the provisions and conditions of this Article 14. In
no event shall Tenant modify or amend the economic terms of any assignment or
sublease or modify or amend any other material terms of any assignment or
sublease to which Landlord has finally consented under Section 14.6 without
Landlord’s prior written consent, such consent not to be unreasonably withheld
or delayed. In addition, in the event that the applicable assignment or sublease
does not substantially conform to the terms of the Offer Notice (as defined in
Sections 14.6(b) and (c) hereof), such that the economic terms in the aggregate
are less than ninety percent (90%) of the value of the economic terms in the
approved Offer Notice, then and in any such event Landlord’s consent shall be
deemed to have been withdrawn and Tenant shall not have the right to assign this
Lease or to sublease all or any portion of the Premises without once again
complying with all of the provisions and conditions of this Article 14, provided
that with respect to the time period for Landlord to exercise its right to
sublease under Section 14.4 hereof or right of recapture under Section 14.5
hereof, as applicable, the applicable Offer Period shall be reduced from sixty
(60) days or ninety (90) days, as the case may be, to thirty (30) days.

Section 14.8 With respect to each and every sublease authorized by Landlord
under the provisions of this Lease:

(a) No sublease shall be for a term ending later than one day prior to the
Expiration Date of this Lease;

(b) No sublease shall be delivered, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of such sublease
has been delivered to Landlord;

(c) Each sublease shall contain the condition and restriction that the sublease
shall not be assigned, encumbered or otherwise transferred or the subleased
premises further sublet by the sublessee in whole or in part, or any part
thereof suffered or permitted by the sublessee to be used or occupied by others,
without the prior written consent of Landlord in each instance which consent,
with respect to the first two tiers of subletting or assignment (i.e., an
assignment or subletting by Tenant’s subtenant or assignee, and an assignment or
subletting by such subtenant’s sub-subtenant or assignee), shall not be
unreasonably withheld; and

(d) Each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate, and each subtenant by
entering into a

 

106



--------------------------------------------------------------------------------

sublease is deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord as
sublandlord under such sublease for the balance of the term and on all of the
then executory provisions of such sublease, except that Landlord shall not
(i) be liable for any previous act or omission of Tenant under such sublease,
(ii) be subject to or liable for any credit, counterclaim, offset or defense,
which theretofore accrued to such subtenant against Tenant, (iii) be bound by
any rent which such subtenant might have paid for more than the current month to
Tenant, (iv) be required to account for any security deposit other than the
security deposit actually delivered to Landlord, (v) be liable for any brokerage
commission payable in connection with such sublease or any renewal thereof,
(vi) be bound by any amendment, modification or surrender of such sublease made
without Landlord’s prior written consent, such consent not to be unreasonably
withheld or delayed, other than modifications which do not increase Landlord’s
obligations, decrease Tenant’s obligations or increase Tenant’s rights, (vii) be
liable for any claim for damages of any kind whatsoever as the result of any
breach by Tenant that occurred before the date of attornment, (viii) be bound by
any obligation to restore the Building, such subtenant’s premises or property
located therein in the event of a casualty or condemnation of the Building or
such subtenant’s premises or any portion thereof except as required by this
Lease, or (ix) be obligated to perform, or be liable for any payment to such
subtenant of any sums or the granting to such subtenant of any credit in the
nature of a contribution toward the cost of, any work in the subleased space or
to prepare it for occupancy beyond Landlord’s obligations under this Lease, and
in connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment. Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a condition of its occupying or using the Premises or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Article 14. The provisions of this Article 14 shall be
self-operative and no further instrument shall be required to give effect to
this provision.

Section 14.9 (a) If Landlord shall consent to any assignment of this Lease or to
any sublease, or if Tenant shall enter into any other assignment or sublease
permitted hereunder, Tenant shall, in consideration therefor, pay to Landlord,
as Additional Rent the following amounts (“Transaction Profits”), after first
deducting therefrom (but not below zero) Transaction Expenses (as hereinafter
defined) incurred by Tenant in connection with such assignment or subletting:

(i) in the case of an assignment, an amount equal to fifty percent (50%) of all
sums and other consideration payable to or for the benefit of Tenant by the
assignee for or by reason of such assignment (including sums paid for Tenant’s
Property, fixtures or leasehold improvements calculated as if such items were
sold in an arms-length transaction and for services provided or to be provided
to such assignee or to the space assigned).

(ii) in the case of a sublease, an amount equal to fifty percent (50%) of all
rents, additional charges or other consideration payable to or for the benefit
of Tenant under or by reason of the sublease in excess of the Fixed Rent and
Additional Rent payable during the term of the sublease in respect of the
subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof (including sums paid for the sale or rental of
Tenant’s Property, fixtures or leasehold improvements calculated as if such
items were sold in an arms-length transaction).

 

107



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean to the extent actually paid by Tenant to
unrelated third parties, (A) the reasonable out-of-pocket costs and expenses of
Tenant in entering into the sublease, such as customary real estate brokerage
commissions, legal and architectural fees, and advertising fees paid to
unrelated third parties, (B) free rent, rent concessions or rent abatements
solely to the extent of any Rent payable by Tenant to Landlord for the portion
of the Term during which the free rent or rent abatement period under the
sublease occurs, (C) the cost of improvements, construction contributions or
alterations made by Tenant expressly and solely for the purpose of preparing the
space for such tenancy and in no event to include costs expended for Tenant’s
Initial Alterations, (D) any work allowance or other monetary concession
actually paid to the assignee or subtenant as the case may be (i.e., exclusive
of Landlord’s Contribution), (E) the then unamortized costs (directly related to
such space) actually expended by Tenant (i.e., exclusive of Landlord’s
Contribution) for Tenant’s Initial Alterations, prorated on a per RSF basis
based on the portion(s) of the Premises being so sublet or assigned and (F) the
amount, if any, by which the unamortized cost of any Tenant’s Property for which
consideration has been paid exceeds the then fair market value thereof. Landlord
and Tenant hereby agree that the costs set forth in clause (E) above shall be
deemed to be amortized on the basis of Tenant’s Federal income tax return (it
being agreed that Tenant shall deliver to Landlord a copy of each such tax
return within ten (10) Business Days after request therefor). Notwithstanding
anything contained herein to the contrary, in the event Tenant shall assign this
Lease or sublet the Premises or any portion thereof prior to Tenant’s occupying
the Premises, construction allowances and other out-of-pocket concessions shall
only be includable as Transaction Expenses to the extent that such concessions
exceed, on an RSF basis, the amount of construction allowances and concessions
provided by Landlord to Tenant under this Lease.

The sums payable under this Section 14.9 shall be paid by Tenant to Landlord as
Additional Rent as and when paid by the subtenant or assignee to Tenant. In the
case of a sublease, Transaction Expenses may be deducted from amounts which
otherwise would be payable to Landlord under this Section 14.9, without
interest, as and when actually expended.

(b) Notwithstanding anything to the contrary set forth in subsection (a) above,
Tenant shall not be obligated to pay Transaction Profits to Landlord with
respect to transactions for which Landlord’s consent is not required under
Section 14.2(a) or Section 14.2(b) hereof.

Section 14.10 (a) Each permitted assignee or transferee shall assume and be
deemed to have assumed the obligations of Tenant under this Lease to be
performed, or arising or accruing, on and after the effective date of such
assignment or transfer and shall be and remain liable jointly and severally with
Tenant for the payment of Rent, and for the due performance of all the terms,
covenants, conditions and agreements herein contained on Tenant’s part to be
performed for the remainder of the Term. With respect to any assignment or
transfer (other than an assignment by operation of law), whether made with
Landlord’s consent pursuant to Section 14.1 hereof or without Landlord’s consent
to the extent permitted under Sections 14.2 hereof, Landlord shall have the
right to require that the assignee execute and deliver to Landlord within thirty
(30) days after such assignment or transfer an agreement in a form reasonably
acceptable

 

108



--------------------------------------------------------------------------------

to Landlord whereby the assignee shall assume the obligations of this Lease on
the part of Tenant to be performed or observed from and after the effective date
of such assignment or transfer, and whereby the assignee shall agree that the
provisions in Article 14 hereof shall, notwithstanding such assignment or
transfer, continue to be binding upon it in respect of all future assignments
and transfers. In connection with any assignment of this Lease by operation of
law, Tenant shall provide Landlord with a written instrument confirming such
assignment in form and substance reasonably satisfactory to Landlord within ten
(10) days after the effective date of such assignment.

(b) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this Lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord, or any grantee or assignee of Landlord by way of mortgage or
otherwise, extending the time, or modifying any of the obligations of this
Lease, or by any waiver or failure of Landlord, or any grantee or assignee of
Landlord by way of mortgage or otherwise, to enforce any of the obligations of
this Lease.

(c) The listing of any name other than that of Tenant, whether on the doors of
the Premises or the Building directory, or otherwise, shall not operate to vest
any right or interest in this Lease or in the Premises, nor shall it be deemed
to be the consent of Landlord to any assignment or transfer of this Lease or to
any sublease of Premises or to the use or occupancy thereof by others.

(d) Notwithstanding anything to the contrary set forth herein, in the event of
an assignment of this Lease which is permitted under this Article 14 to an
assignee who has (i) a tangible net worth, determined in accordance with
generally accepted accounting principles consistently applied, equal to or
greater than the greater of (A) the tangible net worth of Tenant immediately
prior to such transaction and (B) the tangible net worth of Tenant on the
Effective Date and (ii) a net income not less than that of Tenant immediately
prior to such transaction (provided that proof satisfactory to Landlord of such
net worth and net income shall have been delivered to Landlord at least ten
(10) days prior to the effective date of any such assignment), then Tenant shall
be released from all liability under this Lease arising from and after the
effective date of such assignment and Landlord’s consent thereto.

Section 14.11 Tenant covenants and agrees that no security agreement, whether by
way of conditional bill of sale, chattel mortgage or instrument of similar
import, shall be placed upon any improvement at the Premises which is affixed to
the Real Property.

Section 14.12 Notwithstanding anything to the contrary contained in Section 14.1
hereof, an Underletting Sublease may permit the subtenant thereunder to further
sublease all or any portion of the sublease space or assign its rights
thereunder; provided that (i) all of the conditions of this Article 14
(including, without limitation, Section 14.6 hereof) shall be satisfied with
respect to such further subleasing or assignment, (ii) Landlord shall be
entitled to receive fifty percent (50%) of any and all profits accruing to any
party with respect to such further subleasing or assignment as if Section 14.9
hereof were directly applicable thereto, (iii) upon a receipt of any Offer
Notice with respect to such transaction, Landlord shall in all events have the
rights to recapture and underlet in accordance with Sections 14.4 and 14.5
hereof and (iv) the

 

109



--------------------------------------------------------------------------------

assignee or sub-subtenant of the subtenant under such Underletting Sublease
shall be permitted to further assign its rights thereunder or sublet any of the
Premises (provided that such assignee or sub-sub-subtenant of such assignee or
sub-subtenant shall not be permitted to further assign its rights thereunder or
sublet any of the Premises).

Section 14.13 (a) Landlord shall, within thirty (30) days after Tenant’s written
request (which request shall be accompanied by an executed counterpart of the
Eligible Sublease and such other information and certifications as Landlord may
reasonably request in order to determine that the conditions of this
Section 14.13 have been satisfied), deliver to Tenant and the subtenant under
the Eligible Sublease (the “Eligible Subtenant”) a non-disturbance agreement in
Landlord’s then current reasonable form, providing in substance that, as long as
no default beyond any applicable notice and grace period exists on the part of
such subtenant under such Eligible Sublease and subject to the satisfaction of
the condition precedent set forth in clause (iii) below, Landlord will not name
or join such subtenant as a party defendant or otherwise in any suit, action or
proceeding to enforce any rights granted to Landlord under this Lease, the
Eligible Subtenant shall attorn to Landlord and to the further effect that if
this Lease shall terminate or be terminated by reason of Tenant’s default
hereunder or by the rejection of this Lease pursuant to Title 11 U.S.C. §365
(any such termination being herein called an “Attornment Event”), then Landlord
will recognize such subtenant as the direct tenant of Landlord on the terms and
conditions of the Eligible Sublease, as the same will be deemed amended upon
such Attornment Event as hereinafter provided (a “Landlord’s Non-Disturbance
Agreement”). Following the subtenant’s execution and delivery of the Landlord’s
Non-Disturbance Agreement, Landlord shall promptly execute and deliver a
counterpart to the subtenant. Landlord’s reasonable actual third-party
out-of-pocket costs and expenses in connection with the foregoing (including,
without limitation, reasonable attorney’s fees) shall be paid by Tenant within
thirty (30) days after receipt of an invoice therefor. Landlord’s
Non-Disturbance Agreement shall provide, inter alia, that, upon an Attornment
Event:

(i) if applicable from time to time, the fixed rent and additional rent under
the Eligible Sublease shall be increased (but not decreased) so that it is equal
on a rentable square foot basis to the Fixed Rent and Additional Rent which
would have been payable under this Lease with respect to the portion of the
Premises demised under the Eligible Sublease had this Lease not been terminated;

(ii) the Eligible Sublease shall be deemed further amended such that the terms
and provisions thereof shall be restated, to the extent necessary, if any, so
that none of the provisions thereof shall be less favorable, in any respect, to
Landlord than the provisions of this Lease (except that (A) the length of term
(including renewals, other than renewals which would extend beyond the then
Expiration Date of this Lease) shall remain as set forth in the Eligible
Sublease, (B) the fixed rent and additional rent shall be as set forth in clause
(i) hereof, if the same is applicable, or as set forth in the Eligible Sublease
if clause (i) is not applicable, (C) any Special Lease Rights relative to the
Eligible Sublease shall not be included in the Eligible Sublease as amended, and
(D) if the Eligible Sublease contains one or more provisions which are more
restrictive on the subtenant thereunder than the corresponding provision(s) of
this Lease is on Tenant hereunder, then such more restrictive sublease provision
shall continue to be included in the Eligible Sublease as amended in lieu of the
corresponding provision of this Lease); and

 

110



--------------------------------------------------------------------------------

(iii) the Eligible Subtenant shall attorn to Landlord as sublandlord under the
Eligible Sublease in accordance with and subject to the provisions of this
Lease, including, but not limited to, Section 14.8(d).

(b) As used herein, the following terms shall have the following meanings:

(i) “Eligible Sublease” shall mean a direct sublease which (A) is between Tenant
and a subtenant which is not an Affiliate of Tenant, and as of the execution of
the Eligible Sublease, has a financial condition reasonably satisfactory to
Landlord taking into account the obligations in question (it being agreed that
the financial condition of a subtenant shall be deemed satisfactory if such
subtenant has a net worth, computed in accordance with generally accepted
accounting principles consistently applied, equal to or greater than the annual
Fixed Rent and Additional Rent then payable by Tenant on account of the portion
of the Premises demised under the Eligible Sublease (without giving effect to
any free rent or rent abatement) as the same may be increased pursuant to
Section 14.13(a)(i) multiplied by fifteen (15), (B) demises at least one
(1) full floor of the Premises, and (C) has an initial sublease term (i.e., not
including any renewals) of at least five (5) years (or, if less than five
(5) years remain in the Term, the remaining balance of the Term less one day).

(ii) “Special Lease Rights”, relative to an Eligible Sublease upon an Attornment
Event, shall mean (A) rights that are granted to Tenant in this Lease to expand
the size of the Premises, rights to extend the Term, any rights which are
limited to the Tenant named herein, any rights dependent upon occupancy of
Tenant and/or Affiliates of Tenant, and any rights dependent upon leasing or
occupancy requirements to the extent such requirements are not satisfied by the
Eligible Sublease or the subtenant thereunder, any and all rights of the Tenant
under this Lease which the subtenant under such Eligible Sublease would not have
as a direct tenant under this Lease assuming this Lease were assigned to such
subtenant prior to such Attornment Event, and (B) any and all rights of the
Tenant under this Lease which the subtenant under the Eligible Sublease does not
then have as the subtenant under the Eligible Sublease.

(c) Notwithstanding anything to the contrary herein contained, it is understood
and agreed that Landlord shall have no obligation to deliver a Landlord’s
Non-Disturbance Agreement during the continuance of any monetary or material
non-monetary Event of Default hereunder.

ARTICLE 15

ACCESS TO PREMISES; BASE BUILDING UPGRADE WORK

Section 15.1 Tenant shall permit Landlord, Landlord’s agents and public
utilities servicing the Building to erect, use and maintain concealed ducts,
concealed pipes and concealed conduits in and through the Premises. The
foregoing installations shall be concealed behind then existing walls and
ceilings of the Premises if reasonably feasible and permitted under applicable
Legal Requirements, provided that said installations do not interfere in any
material respect with Tenant or its use of the Premises; and any such
installations shall not cause

 

111



--------------------------------------------------------------------------------

a reduction of the usable floor space of the Premises (other than to a de
minimis extent with respect to the floor space immediately adjacent to the core
area). Landlord or Landlord’s agents shall have the right to enter the Premises
at all reasonable times and from time to time upon reasonable prior notice
(except no such prior notice shall be required in case of emergency), to examine
the same, to show them to prospective purchasers, Mortgagees, Superior Lessors
or ground lessees of the Building and their respective agents and
representatives or, during the last twenty-one (21) months of the Term, to
prospective tenants of the Premises, and to make such repairs, alterations,
improvements or additions (a) which constitute Landlord Repairs, or (b) which
Landlord may elect to perform following Tenant’s failure (after the expiration
of all applicable notice and grace periods) to make repairs or perform any work
which Tenant is obligated to make or perform under this Lease, and Landlord
shall be allowed to take all material into and upon the Premises that may be
required therefor without the same constituting an eviction or constructive
eviction of Tenant in whole or in part, and except as otherwise provided in this
Lease (including, without limitation, Section 6.4 hereof), Rent will not be
abated while such repairs, alterations, improvements or additions are being
made, by reason of loss or interruption of the business of Tenant, or otherwise.
Landlord shall use reasonable efforts to perform such work and to coordinate
such access with Tenant in such a manner so as to minimize interference that
might be occasioned to Tenant’s business operations and to minimize any damage
that might result to the appearance or function of the affected areas of the
Premises, provided that Landlord shall use of overtime or premium labor to the
extent the same is customary in First Class Office Buildings. Landlord shall
promptly repair any damage caused by Landlord or Landlord’s agents in the
Premises during such entry, including any repair or replacement required to any
finishes in the Premises as a result of such entry. Notwithstanding the
foregoing, Landlord agrees that Tenant may designate an area or areas of the
Premises, not to exceed twenty thousand (20,000) RSF, in the aggregate, as
secure areas (collectively, the “Secure Areas”), and that Landlord and its
employees shall not enter such secure areas without a representative of Tenant
present during such entry, except in an emergency (it being agreed that Landlord
shall not be obligated to provide any cleaning or other services which require
entry to such secure areas).

Section 15.2 If Tenant shall not be present when for any reason entry into the
Premises shall be necessary because of an emergency or if otherwise permissible
under this Lease, Landlord or Landlord’s agents may enter the same without
rendering Landlord or such agents liable therefor (if during such entry Landlord
or Landlord’s agents shall accord reasonable care to Tenant’s Property and
notify Tenant immediately thereafter), and without in any manner affecting this
Lease, provided, that Landlord shall use reasonable efforts, other than in an
emergency, to give Tenant the opportunity to have a representative present upon
Landlord’s entry into the Premises. Tenant agrees to make a representative
available for such entry upon at least one (1) Business Day’s (or, solely in the
case of entry into any Secure Areas, five (5) Business Days’) prior notice.

Section 15.3 Landlord shall have the right from time to time to alter the
Building and, without the same constituting an actual or constructive eviction
and without incurring any liability to Tenant therefor (except in the case of
Landlord’s negligence or willful misconduct), to change the arrangement or
location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building, provided that
such alterations or changes do not materially change Tenant’s layout or
materially interfere

 

112



--------------------------------------------------------------------------------

with Tenant’s use or enjoyment of the Premises, or access to the Building or
Premises, and provided, further, that the Building’s plaza, lobby and elevator
lobbies shall, following the completion of such alterations or changes, be
consistent in appearance and utility with First Class Office Buildings. All
parts (except surfaces facing the interior of the Premises) of all walls,
windows and doors bounding the Premises (including exterior Building walls,
exterior core corridor walls, exterior doors and entrances other than doors and
entrances solely servicing the Premises), all balconies, terraces and roofs
adjacent to the Premises, all space in or adjacent to the Premises used for
shafts, stacks, stairways, chutes, pipes, conduits, ducts, fan rooms, heating,
air cooling, plumbing and other mechanical facilities, mechanical rooms, service
closets (including electrical and janitorial closets) and other Building
facilities may not be used by Tenant, and Landlord shall have the use thereof,
as well as reasonable access thereto through the Premises for the purposes of
operation, maintenance, alteration and repair, subject to the provisions of
Sections 15.1 and 15.2. Notwithstanding the foregoing, provided that such
changes shall not be required under applicable Legal Requirements, (A) Landlord
shall not make any material aesthetic changes to the common corridors on any
multi-tenanted floor where portions of the Premises constitute more than fifty
percent (50%) of the RSF such floor without Tenant’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed), (B) Landlord shall
reasonably consult with Tenant with respect to any material aesthetic changes
Landlord desires to make to the Tenant Elevator Bank or the security desk in the
lobby of the Building (it being agreed that in no event shall Tenant have any
approval right with respect thereto) and (C) so long as Tenant shall be in
Occupancy of at least 280,000 RSF in the Building, Landlord shall reasonably
consult with Tenant with respect to any material aesthetic changes Landlord
desires to make to the lobby of the Building (it being agreed that in no event
shall Tenant have any approval right with respect thereto).

ARTICLE 16

CERTIFICATE OF OCCUPANCY

Tenant shall not at any time use or occupy the Premises in violation of the
certificate of occupancy at such time issued for the Premises or for the
Building and in the event that any Governmental Authority shall hereafter
contend or declare by notice, violation, order or in any other manner whatsoever
that the Premises are used for a purpose which is a violation of such
certificate of occupancy, then, Tenant shall, upon five (5) days’ written notice
from Landlord or any Governmental Authority, immediately discontinue such use of
the Premises. Landlord shall maintain the certificate of occupancy (or an
equivalent replacement thereof) for the core and shell of the Building in effect
and shall not amend or modify such certificate of occupancy so as to eliminate
any currently permitted use of the Premises or to prevent the use of the
Premises for the Permitted Uses. Notwithstanding the foregoing, Landlord shall
not be obligated to obtain or maintain a certificate of occupancy for any
Special Use Area. Tenant shall be obligated to maintain a temporary certificate
of occupancy for the Premises and/or for any Special Use Area which permits use
thereof for the Permitted Uses (including, without limitation, for public
assembly with respect to the Auditorium).

 

113



--------------------------------------------------------------------------------

ARTICLE 17

DEFAULT

Section 17.1 Each of the following events shall be an “Event of Default”
hereunder:

(a) if Tenant defaults in the payment when due of (i) any installment of Fixed
Rent or recurring Additional Rent and such default continues for a period of
five (5) Business Days after receipt by Tenant from Landlord of a notice of
default in respect thereof or (ii) any other installment of Additional Rent and
such default continues for a period of ten (10) Business Days after receipt by
Tenant from Landlord of a notice of default in respect thereof; or

(b) if Tenant abandons all or substantially all of the Premises and such
abandonment continues for more than thirty (30) days after notice from Landlord;
provided that Tenant’s vacating of the Premises shall not be construed as an
abandonment as long as Tenant is using commercially reasonable efforts to
(i) assign this Lease or sublet the Premises or (ii) secure and maintain the
Premises as usable office space in accordance with the standards of First Class
Office Buildings; or

(c) (i) if Tenant admits in writing its inability to pay its debts as they
become due; or

(ii) if Tenant commences or institutes any case, proceeding or other action
(A) seeking relief as a debtor, or to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property; or

(iii) if Tenant makes a general assignment for the benefit of creditors; or

(iv) if any case, proceeding or other action is commenced or instituted against
Tenant (A) seeking to have an order for relief entered against it as debtor or
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, in each case which remains undismissed for a
period of ninety (90) days; or

(v) if any case, proceeding or other action is commenced or instituted against
Tenant seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which has not been vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

 

114



--------------------------------------------------------------------------------

(vi) if Tenant takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clauses (ii),
(iii), (iv) or (v) of this Section 17.1(c); or

(vii) if a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Tenant or any guarantor, which appointment is not vacated
or effectively stayed within seven (7) Business Days, or if any such vacating or
stay does not thereafter remain in effect; or

(viii) if Tenant sells all or substantially all of Tenant’s assets not including
this Lease or Tenant’s operations in the Premises.

(d) if Tenant fails to maintain any of the insurance required to be maintained
by Tenant hereunder or to deliver certificates or copies thereof when required
hereunder and Tenant fails to remedy such default within five (5) Business Days
after notice by Landlord to Tenant specifying such default; or

(e) if an assignment or subletting shall occur or if Tenant’s interest in this
Lease or the Premises shall devolve upon or pass to any person or entity,
whether by operation of law or otherwise, and whether directly or indirectly,
except as expressly permitted by Article 14 hereof and Tenant fails to remedy
such default within fifteen (15) days after notice by Landlord to Tenant
specifying such default; or

(f) if Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately (i) jeopardize
Landlord’s interest in the Real Property or the health or safety of any person,
(ii) have a material and adverse affect on the operation of the Building or any
Building System, or (iii) have a material and adverse affect on the business
operations of any occupant, and such failure continues for three (3) days (but
in no event less than two (2) Business Days) after notice from Landlord to
Tenant specifying such default, or, if such default is of such a nature that it
cannot be completely remedied within said period of three (3) days (but in no
event less than two (2) Business Days), if Tenant fails to commence to remedy
such default within such three (3) day (or two (2) Business Day, as applicable)
period, or fails thereafter to diligently prosecute to completion all steps
necessary to remedy such default, which such remedy in all events will be
completed within ten (10) days after notice by Landlord to Tenant of such
default; or

(g) if Tenant defaults in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant fails to remedy such default within thirty (30) days after notice by
Landlord to Tenant specifying such default, or, if such default is of such a
nature that it cannot be completely remedied within said period of thirty
(30) days, if Tenant fails to commence to remedy such default within such thirty
(30) day period, or fails thereafter to diligently prosecute to completion all
steps necessary to remedy such default, which such remedy in all events will be
completed within one hundred and twenty (120) days after notice by Landlord to
Tenant of such default; provided, however, if any Governmental Authority having
jurisdiction requires that such default be remedied in less than one hundred and
twenty (120) days, then Tenant’s time to remedy such default shall be shortened
so that such default must be remedied at least five (5) days before the last
date of the shorter period of time to remedy such default provided by such
Governmental Authority.

 

115



--------------------------------------------------------------------------------

If, at any time, (i) Tenant shall comprise two (2) or more Persons,
(ii) Tenant’s obligations under this Lease shall have been guaranteed by any
Person other than Tenant, or (iii) Tenant’s interest in this Lease shall have
been assigned other than to an Eligible Assignee, the word “Tenant”, as used in
Section 17.1(c), shall be deemed to mean any one or more of the Persons
primarily or secondarily liable for Tenant’s obligations under this Lease. Any
monies received by Landlord from or on behalf of Tenant during the pendency of
any proceeding of the types referred to in Section 17.1(c) shall be deemed paid
as compensation for the use and occupation of the Premises and the acceptance of
any such compensation by Landlord shall not be deemed an acceptance of rent or a
waiver on the part of Landlord of any rights hereunder.

Section 17.2 Conditions of Limitation. If an Event of Default occurs, Landlord
may serve a written three (3) day notice of termination of this Lease upon
Tenant, and, upon the expiration of said three (3) day period, this Lease and
the Term and all rights of Tenant under this Lease shall end, expire and
terminate as fully and completely as if the expiration of said three (3) day
period were the date set forth herein as the Expiration Date and Tenant
immediately shall quit and surrender the Premises, but Tenant shall remain
liable as hereinafter provided. If the notice provided for in this Section 17.2
shall have been given and the Term shall expire as aforesaid, then Landlord may,
without notice, re-enter the Premises either by force or otherwise (but only if
permitted under Legal Requirements) and dispossess Tenant and recover possession
of the Premises by summary proceedings and in such manner as set forth in
Article 18 and the legal representative of Tenant or other occupant of the
Premises and remove their effects and hold the Premises as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end. Anything contained
herein to the contrary notwithstanding, (a) if such termination shall be stayed
by order of any court having jurisdiction over any proceeding described in
Section 17.1(c), or by federal or state statute, then, following the expiration
of any such stay, (b) if the trustee appointed in any such proceeding, Tenant or
Tenant as debtor-in-possession shall fail to assume Tenant’s obligations under
this Lease within the period prescribed therefor by law or within one hundred
twenty (120) days after entry of the order for relief or as may be allowed by
the court, or (c) if said trustee, Tenant or Tenant as debtor-in-possession
shall fail to provide adequate protection of Landlord’s right, title and
interest in and to the Premises or adequate assurance of the complete and
continuous future performance of Tenant’s obligations under this Lease,
Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, may serve a written three (3) day notice of
the termination of this Lease upon Tenant, Tenant as debtor-in-possession or
said trustee and upon the expiration of said three (3) day period this Lease
shall cease and expire as set forth above and Tenant, Tenant as
debtor-in-possession or said trustee shall immediately quit and surrender the
Premises as aforesaid.

 

116



--------------------------------------------------------------------------------

ARTICLE 18

REMEDIES AND DAMAGES

Section 18.1 (a) If an Event of Default shall occur, and this Lease and the Term
shall expire and come to an end as provided in Article 17:

(i) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may at any time after the date upon which this Lease and
the Term shall expire and come to an end, re-enter the Premises or any part
thereof, without further notice, either by summary proceedings, or by any other
applicable legal action or proceeding, and may repossess the Premises and
dispossess Tenant and any other Persons from the Premises and remove any and all
of their property and effects from the Premises; and

(ii) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other conditions, which
may include concessions and free rent periods, as Landlord, in its sole
discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

(b) Tenant, on its own behalf and on behalf of all Persons claiming through or
under Tenant, including all creditors, hereby waives any and all rights which
Tenant and all such Persons might otherwise have under any present or future law
to redeem the Premises, or to re-enter or repossess the Premises, or to restore
the operation of this Lease, after (i) Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge, or (ii) any expiration or
termination of this Lease and the Term, whether such dispossession, re-entry,
expiration or termination shall be by operation of law or pursuant to the
provisions of this Lease (provided that Landlord shall not be permitted to so
re-enter the Premises except pursuant to and in accordance with a judgment or by
warrant of any court or judge, or by any other applicable legal action or
proceeding). The words “re-enter,” “re-entry” and “re-entered” as used in this
Lease shall not be deemed to be restricted to their technical legal meanings.

Section 18.2 (a) If this Lease and the Term shall expire and come to an end as
provided in Article 17, or if Landlord shall re-enter by or under any summary
proceeding or any other legal action or proceeding, then, in any of such events:

(i) Tenant shall pay to Landlord an amount equal to all Rent payable under this
Lease by Tenant to Landlord from the Rent Commencement Date to the date upon
which (i) this Lease and the Term shall have expired and come to an end or
(ii) Landlord shall have re-entered or taken possession of the Premises;

(ii) Tenant also shall be liable for and shall pay to Landlord, as liquidated
damages, any deficiency (the “Deficiency”) between (A) Rent for the period from
the later to occur of (x) the Rent Commencement Date or (y) the date of
termination or re-entry, through the date that otherwise would have constituted
the expiration date of the Term

 

117



--------------------------------------------------------------------------------

(conclusively presuming the Additional Rent for each year thereof to be the same
as was payable for the year immediately preceding such termination or re-entry
increased by an amount to take into account an increase in the CPI), and (B) the
net amount, if any, of rents collected under any reletting effected pursuant to
the provisions of Section 18.1(a)(ii) for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and with such reletting including all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs and other expenses of keeping the Premises in good order or for
preparing the Premises for such reletting); provided that if the Premises or any
part thereof should be relet in combination with other space or for a term which
extends beyond the Expiration Date, then proper apportionment (on a per Rentable
Square Foot basis in the case of a reletting in combination with other space)
shall be made of the rent received from such reletting and of the expenses of
reletting. Tenant shall pay the Deficiency in monthly installments on the days
specified in this Lease for payment of installments of Fixed Rent, and Landlord
shall be entitled to recover from Tenant each monthly Deficiency as the same
shall arise. No suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and

(iii) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to (A) the amount by which Rent
for the period from the later to occur of (x) the Rent Commencement Date or
(y) the date of termination or re-entry, through the date that otherwise would
have constituted the expiration date of the Term (conclusively presuming the
Additional Rent for each year thereof to be the same as was payable for the year
immediately preceding increased each year by the CPI Fraction) exceeds (B) the
then fair and reasonable rental value of the Premises, including Additional Rent
for the same period, both discounted to present value at six (6%) percent, less
(C) the aggregate amount of Deficiencies previously collected by Landlord
pursuant to the provisions of Section 18.2(a)(ii) for the same period. If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, Landlord shall have relet the Premises or any part thereof on an
arm’s length basis for the period which otherwise would have constituted the
unexpired portion of the Term, or any part thereof, the amount of net rents
collected in connection with such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value for the part or the whole of the Premises
so relet during the term of the reletting.

(b) If Landlord shall relet the Premises, or any part thereof, together with
other space in the Building, the net rents collected under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 18.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, whether or not such rents shall exceed
the Fixed Rent reserved in this Lease. Nothing contained in Article 17 or this
Article 18 shall be deemed to limit or preclude the recovery by Landlord from
Tenant of any sums or damages to which Landlord may be entitled in addition to
the damages set forth in this Section 18.2 (it being agreed, however, that the
only damages that Landlord is entitled to in respect of Tenant’s failure to pay
Rent for the remainder of the Term in the event of the termination of this Lease
by reason of Tenant’s default are as set forth in this Section 18.2).

 

118



--------------------------------------------------------------------------------

Section 18.3 Landlord reserves the right in connection with monetary Event(s) of
Default which, in the aggregate, exceed(s) one hundred thousand dollars
($100,000), such one hundred thousand dollars ($100,000) floor to be increased
on January 1, 2010 and every three (3) years thereafter by the CPI Fraction,
without liability to Tenant and without constituting any claim of constructive
eviction, to suspend furnishing or rendering to Tenant any overtime Building
services, in the event that (but only for so long as) such monetary Event(s) of
Default in excess of one hundred thousand dollars ($100,000) (such one hundred
thousand dollars ($100,000) floor to be increased on January 1, 2010 and every
three (3) years thereafter by the CPI Fraction) exist(s).

ARTICLE 19

FEES AND EXPENSES

Section 19.1 (a) If an Event of Default shall occur under this Lease or if
Tenant shall do or permit to be done any act or thing upon the Premises which
would cause Landlord to be in default under any Superior Lease or Mortgage with
respect to provisions as to which Tenant has or, for reasons other than
Landlord’s breach or omission in so notifying Tenant, should have notice of, or
if Tenant shall fail to comply with its obligations under this Lease and the
preservation of property or the safety of any tenant, occupant or other person
is imminent, Landlord may, after reasonable prior notice to Tenant except in an
emergency (in which event Landlord shall provide Tenant with such notice as is
reasonably practicable under the circumstances), if Tenant has not cured such
Event of Default, perform the same for the account of Tenant or make any
expenditure or incur any obligation for the payment of money for the account of
Tenant; provided, that any expenditures or costs incurred by Landlord under this
Section 19.1(a) for the performance of Tenant’s obligations shall be reasonable.
All amounts actually expended by Landlord in connection with the foregoing,
including reasonable out-of-pocket attorneys’ fees and disbursements in
instituting, prosecuting or defending any action or proceeding or recovering
possession of the Premises, and the cost thereof, with interest thereon at the
Default Rate, shall be deemed to be Additional Rent hereunder and shall be paid
by Tenant to Landlord within thirty (30) days of rendition of any bill or
statement to Tenant therefor.

(b) If for any reason any suit is initiated between Landlord and Tenant to
interpret or enforce any provision of this Lease, the prevailing party in such
suit shall be entitled to recover from the other party all reasonable
out-of-pocket legal costs incurred by such prevailing party in connection with
such dispute.

Section 19.2 If Tenant shall fail to pay to Landlord all or any part of any
installment of Fixed Rent and/or Additional Rent when due (each, a “Late
Payment”), Tenant shall pay to Landlord, in addition to such installment of
Fixed Rent and/or Additional Rent, as the case may be, as a late charge and as
Additional Rent, a sum equal to interest at the Default Rate on the amount
unpaid, computed from the date the Late Payment was due to and including the
date of payment.

Section 19.3 If Landlord shall fail to pay all or any part of any amount due
from Landlord to Tenant hereunder when the same is due, Landlord shall pay to
Tenant, in addition to the amount due, as a late charge, a sum equal to interest
at the Default Rate on the amount unpaid, computed from the date such amount was
due to and including the date of payment.

 

119



--------------------------------------------------------------------------------

ARTICLE 20

NO REPRESENTATIONS BY LANDLORD

Except as expressly set forth in this Lease, neither Landlord nor any Landlord
Party has made any warranties, representations, statements or promises with
respect to (a) the rentable and usable areas of the Premises or the Building,
(b) the amount of any current or future Operating Expenses or Taxes, (c) the
compliance with applicable Legal Requirements of the Premises or the Building,
(d) the suitability of the Premises for any particular use or purpose, or
(e) the terms and conditions of any Governmental Documents. Except as expressly
set forth herein, no rights, easements or licenses are acquired by Tenant under
this Lease, by implication or otherwise. This Lease (including any Exhibits and
Schedules referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all understandings
and agreements previously made between Landlord and Tenant are merged in this
Lease, which alone fully and completely expresses their agreement. Tenant is
entering into this Lease after full investigation, and is not relying upon any
statement or representation made by Landlord or Landlord Party not embodied in
this Lease.

ARTICLE 21

END OF TERM

Section 21.1 All Tenant’s Property shall remain the property of Tenant and may
be removed by Tenant at any time during the Term. Upon the expiration or other
termination of this Lease, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean and in good condition, ordinary wear and tear,
damage caused by fire or other casualty or condemnation and damage for which
Tenant is not responsible under the terms of this Lease excepted, and Tenant
shall remove all of Tenant’s Property and the Non-Standard Alterations (except
as otherwise expressly set forth in this Lease) from the Premises to the extent
required under Section 4.4. Tenant shall repair any damage to the Premises
occasioned by the removal by Tenant or any person claiming under Tenant of any
of Tenant’s Property and all Non-Standard Alterations from the Premises.
Tenant’s obligations pursuant to this Article 21 shall survive the expiration or
sooner termination of the Term. If the last day of the Term or any renewal
thereof falls on Saturday or Sunday, this Lease shall expire on the Business Day
next preceding such day. Tenant expressly waives, for itself and for any Person
claiming through or under Tenant, any rights which Tenant or any such Person may
have under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force in connection with
any holdover summary proceedings which Landlord may institute to enforce the
foregoing provisions of this Article 21.

Section 21.2 (a) Subject to the provisions of Section 21.2(b) hereof, Tenant
agrees that if for any reason Tenant or any subtenant of Tenant shall fail to
vacate and surrender possession of the Premises or any part thereof on or before
the expiration or earlier termination of this Lease and the Term, then Tenant’s
continued possession of the Premises shall be as a

 

120



--------------------------------------------------------------------------------

month-to-month tenancy, during which time, without prejudice and in addition to
any other rights and remedies Landlord may have hereunder or at law, Tenant
shall (1) pay to Landlord an amount (the “Holdover Amount”) per month (or per
diem solely to the extent the provisions of Section 21.2(c) hereof apply) equal
to (A) during the first thirty (30) days of any such holding over, one hundred
and fifty percent (150%) of the total monthly amount of Fixed Rent payable
hereunder prior to such termination, plus Additional Rent payable hereunder,
(B) during the next ninety (90) days of any such holding over, two hundred
percent (200%) of the total monthly amount of Fixed Rent payable hereunder prior
to such termination, plus Additional Rent payable hereunder and (C) thereafter,
two hundred and fifty percent (250%) of the greater of (x) the total monthly
amount of Fixed Rent and regularly recurring Additional Rent payable hereunder
prior to such termination and (y) the then current market rent for the Premises
and (2) comply with all other terms and conditions of this Lease. The provisions
of this Section 21.2 shall not in any way be deemed to (i) permit Tenant to
remain in possession of the Premises after the Expiration Date or sooner
termination of this Lease or (ii) imply any right of Tenant to use or occupy the
Premises upon expiration or termination of this Lease and the Term, and no
acceptance by Landlord of payments from Tenant after the Expiration Date or
sooner termination of the Term shall be deemed to be other than on account of
the amount to be paid by Tenant in accordance with the provisions of this
Article 21. Landlord waives no rights against Tenant by reason of accepting any
holding over by Tenant, including without limitation the right to terminate such
month-to-month tenancy as provided by law at any time after the expiration of
the Term and any right to damages in the event that Tenant’s holding over causes
Landlord to suffer any loss. Any determination of “market rent” pursuant to this
Section 21.2(a) shall be made taking into consideration (I) the fair market
rental value of space of similar size and comparable condition in any First
Class Office Buildings (including the Building) available for leasing for a
comparable term, by a ready, willing and able tenant from a ready, willing and
able landlord, neither of whom is under compulsion to enter into a lease and
(II) Tenant’s payment with respect to Pilot and/or Taxes (as applicable) and
Operating Expenses as provided in Article 7 of this Lease (provided that base
years for determining Base Tax Amount and Base Operating Expenses shall be
updated in connection with determining such market rent). Tenant’s obligations
under this Article 21 shall survive the expiration or earlier termination of
this Lease.

(b) Notwithstanding anything to the contrary contained in Section 21.2(a)
hereof, at any time during the Term (or thereafter while Tenant remains in
occupancy of all or any portion of the Premises as a holdover tenant) Tenant may
deliver a notice (the “Holdover Take Back Notice”) to Landlord designating one
or more full floors of the Premises (the “Holdover Take Back Space”), which
floors Tenant shall have fully quit and surrendered in accordance with the
requirements set forth in Section 21.1 hereof. At any time after Landlord
receives a Holdover Take Back Notice, Landlord may elect (in its sole
discretion) on written notice to Tenant to terminate this Lease solely with
respect to all or any full floors of such Holdover Take Back Space as of a date
(the “Holdover Take Back Space Termination Date”) set forth in Landlord’s
notice; provided, however, that Landlord shall be obligated to terminate this
Lease with respect to any full floor(s) of such Holdover Take Back Space with
respect to which Landlord shall have executed a lease with another tenant who is
obligated to accept delivery of such space to be delivered on or prior to the
applicable Holdover Take Back Space Termination Date. In the event that Landlord
elects to so terminate this Lease with respect to all or any portion of such
Holdover Take Back Space, then provided that Tenant shall have fully quit and
surrendered such Holdover Take Back Space in accordance with the requirements
set forth in

 

121



--------------------------------------------------------------------------------

Section 21.1 hereof, (i) this Lease shall be deemed to be terminated with
respect to such Holdover Take Back Space as of the Holdover Take Back Space
Termination Date and (ii) the provisions of Section 21.2(a) hereof shall no
longer apply with respect to such Holdover Take Back Space from and after the
Holdover Take Back Space Termination Date.

(c) At any time on or prior to the date that is thirty (30) days prior to the
Expiration Date or the expiration of the then applicable Holdover Per Diem
Period, Tenant may deliver a written notice (a “Holdover Per Diem Notice”) to
Landlord setting forth a date (the “Holdover Per Diem Expiration Date”) on which
Tenant reasonably anticipates in good faith that Tenant shall fully quit and
surrender all of the Premises in accordance with the terms of Section 21.1
hereof (which date solely for purposes of such Holdover Per Diem Notice shall
not be sooner than thirty (30) days after the Expiration Date or the then
current Holdover Per Diem Expiration Date, as applicable, nor later than ninety
(90) days after the Expiration Date or the then current Holdover Per Diem
Expiration Date, as applicable). Notwithstanding anything to the contrary
contained in Section 21.2(a) hereof, the Holdover Amount shall be calculated
based on the actual number of days in the period (the “Holdover Per Diem
Period”) commencing on the day immediately after the Expiration Date or the then
current Holdover Per Diem Expiration Date, as the case may be, and expiring on
the next succeeding Holdover Per Diem Expiration Date. In the event that Tenant
shall not have fully quit and surrendered all of the Premises in accordance with
the terms of Section 21.1 hereof within ten (10) Business Days after the then
current Holdover Per Diem Expiration Date, then the Holdover Amount shall be
calculated on a monthly basis until Tenant shall have once again delivered a
Holdover Per Diem Notice (i.e., in the event that Tenant holds over in the
Premises on any day during any calendar month from and after the Expiration Date
or such Holdover Per Diem Expiration Date, as the case may be, the Holdover
Amount shall be payable by Tenant with respect to the entire calendar month, and
thereafter with respect to any subsequent entire calendar month during which
Tenant holds over in the Premises until Tenant shall have once again delivered a
Holdover Per Diem Notice).

ARTICLE 22

QUIET ENJOYMENT

Provided this Lease is in full force and effect, Tenant (and any Person claiming
by, through or under Tenant who is permitted to enjoy the Premises pursuant to
the terms hereof) may peaceably and quietly enjoy the Premises without hindrance
or molestation by Landlord or by any other person lawfully claiming the same,
subject to the covenants, agreements, terms, provisions and conditions of this
Lease and to any Superior Leases (including the Underlying Lease) and any
Mortgages to which this Lease is subject and subordinate (taking into account
the provisions of any Non-Disturbance Agreements entered into with the Superior
Lessor and/or Mortgagee), as hereinbefore set forth.

ARTICLE 23

NO WAIVER; NON-LIABILITY

Section 23.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept

 

122



--------------------------------------------------------------------------------

such surrender shall be valid unless in writing and signed by Landlord. No
employee of Landlord or of Landlord’s agents shall have any power to accept the
keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises. Any Building employee
to whom any property shall be entrusted by or on behalf of Tenant shall be
deemed to be acting as Tenant’s agent with respect to such property and neither
Landlord nor its agents shall be liable for any damage to property of Tenant or
of others entrusted to employees of the Building, nor for the loss of or damage
to any property of Tenant by theft or otherwise, unless solely caused by the
gross negligence or willful misconduct of Landlord or Landlord’s agents.

Section 23.2 The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations set forth or hereafter adopted by Landlord,
shall not prevent a subsequent act, which would have originally constituted a
violation, from having all of the force and effect of an original violation. The
receipt by Landlord of Fixed Rent and/or Additional Rent even with knowledge of
the breach of any covenant of this Lease shall not be deemed a waiver of such
breach. No provision of this Lease shall be deemed to have been waived by either
Landlord or Tenant, unless such waiver be in writing signed by the party against
whom such waiver is claimed. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Fixed Rent or any Additional Rent shall be deemed
to be other than on account of the next installment of Fixed Rent or Additional
Rent, as the case may be (unless such Fixed Rent or Additional Rent has been
abated in accordance with the terms of this Lease), or as Landlord may elect to
apply same, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Fixed Rent or Additional Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Fixed Rent or
Additional Rent or pursue any other remedy in this Lease provided. Any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of this Lease in whole or in part unless such executory
agreement is in writing and signed by the party against whom enforcement of the
change, modification, discharge or abandonment is sought. The consent or
approval of Landlord or Tenant to or of any action by the other requiring such
consent or approval shall not be construed to waive or render unnecessary
Landlord’s or Tenant’s consent or approval to or of any subsequent similar act
by the other. Unless otherwise expressly provided herein, references in this
Lease to the consent or approval of either party shall be deemed to mean the
written consent or approval of such party and no consent or approval of such
party shall be effective for any purpose unless such consent or approval is set
forth in a written instrument executed by such party.

Section 23.3 If, at any time or from time to time, any windows of the Premises
are temporarily blocked, darkened or bricked-up for any reason whatsoever
outside of Landlord’s reasonable control (except that Landlord shall have the
right to erect hoisting on the exterior of the Building from time to time
(without entering the Premises) which may darken windows of the Premises that
are located beside such hoist, which hoist shall remain only for such time as is
reasonably necessary for the construction requiring such hoist), or by Landlord
in connection with the performance of repairs, maintenance or improvements to
the Building, or if required by any Legal Requirements, or if any of such
windows are permanently blocked,

 

123



--------------------------------------------------------------------------------

darkened or bricked-up if required by any Legal Requirement or by reason of any
construction upon property adjacent to the Real Property by parties other than
Landlord or any Affiliate of Landlord (but unrelated to the Building), Landlord
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation therefor nor abatement of Fixed Rent or
Additional Rent nor shall the same release Tenant from its obligations hereunder
nor constitute an eviction or constructive eviction of Tenant from the Premises.
If any windows of the Premises are permanently blocked, darkened or bricked-up
due to the application of any Legal Requirement, Landlord shall promptly
commence appropriate proceedings challenging the validity, or applicability to
the Premises of such Legal Requirement, and shall (i) diligently prosecute such
proceedings (to completion, if necessary), (ii) keep Tenant advised of the
progress of such proceedings and permit Tenant to participate in all aspects of
the prosecution of such proceedings, and (iii) assign and, promptly after
receipt, pay over to Tenant a percentage of the proceeds of any damage awards or
other amounts received by Landlord in connection with such proceedings equal to
the number of windows in the Premises affected by such blocking, darkening or
bricking-up, divided by the total number of windows in the Building so affected,
net of Landlord’s reasonable attorney’s fees, court costs, disbursements and
other expenses incurred in connection with such proceedings. Any dispute between
Landlord and Tenant pursuant to this Section 23.3 shall be submitted to
arbitration pursuant to Article 34.

Section 23.4 If Landlord and Tenant shall now or hereafter enter into any
agreement for the renewal of this Lease at the expiration of the Term, the
execution of such renewal agreement between Landlord and Tenant prior to the
expiration of the Term shall not be considered a vested right in Tenant to such
further term so as to prevent Landlord from terminating this Lease and any such
extension or renewal thereof if Landlord became entitled so to do during the
remainder of the original Term. If Landlord shall so terminate this Lease, any
such renewal or extension previously entered into between Landlord and Tenant or
the right of Tenant to any such renewal or extension shall also be terminated
thereby. Any right herein contained on the part of Landlord to terminate this
Lease shall continue during any extension or renewal hereof and any default or
Event of Default which occurs and is not cured prior to the commencement of a
renewal term or extension of the Term shall continue as such in and during such
renewal term or extension of the Term.

ARTICLE 24

WAIVERS

Section 24.1 THE RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER (EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE)
ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, OR FOR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR
OTHERWISE. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDING AGAINST TENANT, TENANT
WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY
SUCH PROCEEDING (UNLESS

 

124



--------------------------------------------------------------------------------

FAILURE TO IMPOSE SUCH COUNTERCLAIM WOULD PRECLUDE OR OTHERWISE PREJUDICE TENANT
FROM ASSERTING IN A SEPARATE ACTION THE CLAIM WHICH IS THE SUBJECT OF SUCH
COUNTERCLAIM), AND WILL NOT SEEK TO CONSOLIDATE SUCH PROCEEDING WITH ANY OTHER
ACTION WHICH MAY HAVE BEEN OR WILL BE BROUGHT IN ANY OTHER COURT BY TENANT.

Section 24.2 (a) Tenant, for itself and any and all Persons claiming through or
under Tenant, including its creditors, upon the termination of this Lease or
expiration of the Term in accordance with the terms hereof, or in the event of
entry of judgment for the recovery of the possession of the Premises in any
action or proceeding, or if Landlord shall reenter the Premises by process of
law, hereby waives any right of redemption provided or permitted by any statute,
law or decision now or hereafter in force, and does hereby waive, surrender and
give up all rights or privileges which it or they may or might have under and by
reason of any present or future law or decision, to redeem the Premises or for a
continuation of this Lease for the Term after having been dispossessed or
ejected therefrom by process of law.

(b) Subject to any applicable notice and cure period, if Tenant is in arrears in
the payment of any Rent, Tenant waives its right, if any, to designate the item
against which any payments made by Tenant are to be credited and Tenant agrees
that Landlord may apply any payment made by Tenant to any items as Landlord may
see fit, irrespective of and notwithstanding any designation or request by
Tenant as to the items against which any such payment shall be credited.

ARTICLE 25

INABILITY TO PERFORM

Except as expressly provided in this Lease, the obligation of Tenant to perform
all of the covenants and agreements hereunder on the part of Tenant to be
performed, and the obligation of Landlord to perform all of the covenants and
agreements hereunder on the part of Landlord to be performed, will not be
affected, impaired or excused because Landlord or Tenant, as the case may be, is
unable to fulfill any of its obligations under this Lease expressly or impliedly
to be performed by Landlord or Tenant, as the case may be, or because Landlord
or Tenant, as the case may be, is unable to make, or is delayed in making any
repairs, additions, alterations, improvements or decorations or is unable to
supply or is delayed in supplying any equipment or fixtures, unless Landlord or
Tenant, as the case may be, is prevented or delayed from so doing by reason of
Force Majeure or delays resulting from any Mortgagee’s or Superior Lessor’s
requirements to grant consent (all of the foregoing, collectively, “Unavoidable
Delays”); provided, however, (i) in no event shall such party’s financial
inability to perform be an Unavoidable Delay and delays resulting from any
Mortgagee’s or Superior Lessor’s requirements to grant consent shall not be
Unavoidable Delays unless Landlord shall have fulfilled all applicable
requirements in connection with the granting of such consent (it being agreed
that Landlord shall deliver to Tenant reasonable supporting documentation
showing that Landlord shall have so fulfilled such applicable requirements
promptly after Landlord’s receipt of a request therefor from Tenant) and (ii) in
connection with the obtaining of the consent of any Mortgagee to a proposed
subletting by Tenant, such consent shall be granted or withheld by such

 

125



--------------------------------------------------------------------------------

Mortgagee in accordance with provisions substantially similar to the provisions
of Section 14.6 hereof. Notwithstanding anything to the contrary set forth
herein, Tenant’s obligation to pay Rent hereunder shall not be affected hereby
unless specifically provided for in this Lease. Landlord and Tenant each shall
notify the other as promptly as is reasonably practicable after learning of any
Unavoidable Delays which prevent such party from fulfilling any of its
obligations under this Lease, and after such initial notification promptly after
request of the other party, Landlord or Tenant (as the case may be) shall notify
the other party of the status of such delay. Each party shall use all
commercially reasonable efforts to mitigate the delay caused by any event of
Unavoidable Delays to the extent reasonably commercially practicable, but
without the necessity of employing overtime labor unless such party elects to do
so within its sole discretion or unless the other party elects to pay for such
overtime labor.

ARTICLE 26

BILLS AND NOTICES

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease shall be in writing and shall be given or rendered
if by (i) hand delivery, (ii) certified or registered United States mail,
postage prepaid, return receipt requested, or (iii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery required, in the case of (i), (ii) or
(iii) above, in each case, addressed as shown below, or (iv) by facsimile to the
facsimile numbers shown below (with confirmation of transmission) followed by
notice sent in accordance with clause (iii) above:

If to Tenant, (a) until the date Tenant first occupies the Premises for the
ordinary conduct of business, as follows:

Moody’s Corporation

99 Church Street

New York, New York 10007

Attention: Vice President, Global Real Estate

facsimile number: (212) 298-6314

 

copies to: Moody’s Corporation

99 Church Street

New York, New York 10007

Attention: General Counsel

facsimile number: (212) 553-0084

Moody’s Corporation

99 Church Street

New York, New York 10007

Attention: Manager of Lease Administration

facsimile number: (212) 298-6291

 

126



--------------------------------------------------------------------------------

copies to (except for Landlord’s Statements, Electricity Cost Statements and all
other rent bills, as well as other routine, non-material communications and
correspondence):

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

facsimile number: (212) 859-4000

and (b) after the date Tenant first occupies the Premises for the ordinary
conduct of business:

Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: Vice President, Global Real Estate

facsimile number: (212)                     

 

copies to: Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: General Counsel

facsimile number: (212)                     

Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: Manager of Lease Administration

facsimile number: (212)                     

copies to (except for Landlord’s Statements, Electricity Cost Statements and all
other rent bills, as well as other routine, non-material communications and
correspondence):

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

facsimile number: (212) 859-4000

If to Landlord, as follows:

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

7 World Trade Center at 250 Greenwich Street, 38th Floor

New York, New York 10007

Attention: Larry A. Silverstein

facsimile number: (212) 687-0067

 

127



--------------------------------------------------------------------------------

copies to: Skadden, Arps, Slate, Meagher & Flom LLP

     Four Times Square

     New York, New York 10036-6522

     Attention: Wallace L. Schwartz, Esq.

     facsimile number: (917) 777-2640

and a copy of any default or termination notice to Landlord’s Mortgagee and all
Superior Lessors at an address to be provided by Landlord.

Such address or facsimile number may be changed by any party in a written notice
to the other parties hereto in the manner provided for in this Article 26. A
notice shall be deemed to have been given: in the case of hand delivery, at the
time of delivery or refusal to accept delivery; in the case of registered or
certified mail or expedited prepaid delivery, upon delivery or refusal to accept
delivery; in the case of facsimile delivery, upon delivery or refusal to accept
delivery of notice sent in accordance with clause (iii) of the first indented
paragraph shown above in this Article 26; or in the event of failure to deliver
by reason of changed address of which no notice was given or refusal to accept
delivery, as of the date of such failure or refusal. A party receiving a notice
which does not comply with the technical requirements for notice under this
Article 26 may elect to waive any deficiencies and treat the notice as having
been properly given. Any notice to be given by any party may be given by such
party’s attorney.

ARTICLE 27

RULES AND REGULATIONS

Annexed hereto as Exhibit B are the rules and regulations for the Building.
Annexed hereto as Exhibit C are the rules and regulations governing Alterations
(Exhibit B and Exhibit C are collectively, the “Rules and Regulations”).
Landlord reserves the right, from time to time, to adopt additional reasonable
and non-discriminatory Rules and Regulations and to amend the Rules and
Regulations then in effect, all upon notice to Tenant; provided, that Tenant
shall be entitled to dispute the reasonableness of any such amendment to the
Rules and Regulations, which dispute shall be subject to arbitration pursuant to
Article 34 hereof, and prior to the final determination of such dispute, Tenant
shall be entitled to defer compliance with such amendment, unless in Landlord’s
reasonable discretion, such non-compliance shall (i) jeopardize Landlord’s
interest in the Real Property or the health or safety of any person,
(ii) adversely affect the operation of the Building or any Building System,
(iii) adversely affect on the business operations of any occupant of the
Building or (iv) be required under any Superior Lease, Mortgage or Legal
Requirement. Tenant and Tenant’s contractors, employees, agents, and licensees
shall comply with the Rules and Regulations, as so supplemented or amended.
Landlord agrees that Landlord shall not adopt any new Rules or Regulations
affecting only Tenant, or enforce any of the Rules and Regulations against
Tenant which Landlord shall not then be generally enforcing against other office
tenants or occupants of the Building, if any. If there shall be any
inconsistencies between this Lease and any Rules and Regulations (now existing
or hereafter adopted), the provisions of this Lease shall prevail. The failure
of Landlord to enforce any of the Rules and Regulations set forth, or hereafter
adopted, against Tenant or any other tenant in the Building shall not be deemed
a waiver of any such Rules and Regulations. Landlord agrees that it shall
(i) not unreasonably withhold or delay its consent to any approval

 

128



--------------------------------------------------------------------------------

required pursuant to the Rules and Regulations, (ii) exercise its judgment in
good faith in enforcing the Rules and Regulations and (iii) use commercially
reasonable efforts to enforce the Rules and Regulations against other tenants.

ARTICLE 28

BROKER

Section 28.1 Each of Landlord and Tenant represents and warrants to the other
that it has not dealt with any broker in connection with this Lease other than
CB Richard Ellis, Inc. and Cushman & Wakefield (collectively, “Brokers”) and
that to the best of its knowledge and belief, no other broker, finder or similar
Person procured or negotiated this Lease or is entitled to any fee or commission
in connection herewith. Landlord shall be responsible for and pay all fees and
commissions due to Brokers in connection with this Lease pursuant to separate
agreement.

Section 28.2 Each of Landlord and Tenant shall indemnify, defend, protect and
hold the other party harmless from and against any and all losses, liabilities,
damages, claims, judgments, fines, suits, demands, costs, interest and expenses
of any kind or nature, including reasonable attorneys’ fees and disbursements,
which the indemnified party may incur by reason of any claim of or liability to
any broker, finder or like agent (other than Brokers) arising out of any
dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, or arising from a breach by such party
of the representation and warranty set forth in Section 28.1. Landlord shall
indemnify, defend, protect and hold Tenant harmless from and against any and all
losses, liabilities, damages, claims, judgments, fines, suits, demands, costs,
interest and expenses of any kind or nature, including reasonable attorneys’
fees and disbursements, which Tenant may incur by reason of any claim of or
liability to Brokers arising out of any dealings claimed to have occurred
between the indemnifying party and the claimant in connection with this Lease.
The provisions of this Article 28 shall be subject to Sections 29.1(c) and
(d) and shall survive the expiration or earlier termination of the Term.

ARTICLE 29

INDEMNITY

Section 29.1 (a) To the maximum extent permitted by law, but subject to the
release provisions contained in Section 11.6, Tenant shall indemnify, defend and
hold harmless Landlord and all Landlord Parties from and against any and all
claims against any of such parties arising from (i) the use or occupancy of the
Premises or any business therein, (ii) any work or thing whatsoever done, or any
condition created (other than by Landlord, its employees, agents or contractors)
in or about the Premises or (iii) any negligent act or omission, or willful
misconduct, of Tenant or any Tenant Party, licensees or invitees, whether
resulting in injury or death to persons or damage to property or otherwise;
except, in each case, to the extent that any such claim results from the
negligence or willful misconduct of Landlord or any other Landlord Party;
together with all costs, expenses and liabilities incurred in or in connection
with each such claim or action or proceeding brought thereon, including all
reasonable attorneys’ fees and expenses; provided, however, except pursuant to
Section 35.16 hereof, in no event shall Tenant be liable for any loss of
business or other consequential damages.

 

129



--------------------------------------------------------------------------------

(b) To the maximum extent permitted by law, but subject to the release
provisions contained in Section 11.6, Landlord shall indemnify, defend and hold
harmless Tenant and all Tenant Parties from and against any and all claims
against any of such parties arising from (i) the performance or non-performance
by Landlord of any alterations, improvements, repairs or other work in the
Building or the Premises, (ii) any negligent or otherwise wrongful act or
omission of Landlord or any of its employees, invitees, agents or contractors
whether resulting in injury or death to persons or damage to property or
otherwise or (iii) any breach by Landlord of the provisions of Section 2.4
hereof; except, in each case, to the extent that any such claim results from the
negligence or willful misconduct of Tenant or any Tenant Party; together with
all costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including all reasonable
attorneys’ fees and expenses; provided, however, pursuant to Section 35.16
hereof, in no event shall Landlord be liable for any loss of business or other
consequential damages.

(c) If any claim that is within the scope of any indemnity set forth in this
Lease is asserted against any indemnified party, then the indemnified party
shall give prompt notice (each, an “Indemnified Party Notice”) thereof to the
indemnifying party (i.e., within a time period so as not to prejudice the
indemnifying party’s or its insurer’s ability to defend effectively any action
or proceeding brought on such claim) and subject to the terms hereof, the
indemnifying party shall have the right to defend and control the defense of any
action or proceeding brought on such claim with counsel chosen by the
indemnifying party subject to the approval of the indemnified party (such
approval not to be unreasonably withheld) or by the indemnifying party’s
insurance company. If the indemnified party fails promptly to deliver the
Indemnified Party Notice, the indemnifying party shall continue to be liable
within the scope of the indemnity provided herein, provided, however, the
indemnifying party shall not be liable for such loss sustained by any
indemnified party as a result of the failure by the indemnified party to
promptly deliver to the indemnifying party the Indemnified Party Notice. Except
as otherwise provided herein, if the indemnified party shall not afford the
indemnifying party the right to defend and control the defense of any such
action or proceeding then the indemnifying party shall have no obligation under
the applicable indemnity set forth in this Lease with respect to such action or
proceeding or other actions or proceedings involving the same or related facts.
Notwithstanding anything to the contrary contained herein, in connection with
any claim involving potential liability to the indemnified party in excess of
Five Million Dollars ($5,000,000), the indemnified party shall be entitled to
retain its own attorney (but not more than one (1) such attorney) to defend, or
assist in defending, such claim, and the indemnifying party shall be liable for
all reasonable legal costs associated with such defense. If the indemnifying
party shall defend any such action or proceeding, then:

(i) the indemnified party shall cooperate with the indemnifying party (or its
insurer) in the defense of any such action or proceeding in such manner as the
indemnifying party (or its insurer) may from time to time reasonably request and
the indemnifying party shall not be liable for the costs of any separate counsel
employed by the indemnified party;

 

130



--------------------------------------------------------------------------------

(ii) the indemnifying party shall not be liable for any settlement made without
the indemnifying party’s consent;

(iii) if such action or proceeding can be settled by the payment of money and
without the need to admit liability on the indemnified party’s part, then the
indemnifying party shall have the right to settle such action or proceeding
without the indemnified party’s consent and the indemnifying party shall have no
obligation under the applicable indemnity set forth in this Lease with respect
to such action or proceeding or other actions or proceedings involving the same
or related facts if the indemnified party refuses to agree to such a settlement;
and

(iv) if such action or proceeding cannot be settled merely by the payment of
money and without the need to admit liability on the indemnified party’s part,
then the indemnifying party shall not settle such action or proceeding without
the indemnified party’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed) and if the indemnified party unreasonably
withholds, conditions or delays its consent to any such settlement, then the
indemnifying party shall have no obligation under the applicable indemnity set
forth in this Lease with respect to such action or proceeding or other actions
or proceedings involving the same or related facts.

(d) If an indemnifying party shall, in good faith, believe that a claim set
forth in an Indemnified Party Notice is or may not be within the scope of the
indemnifying party’s indemnity set forth in this Lease then, pending
determination of that question, the indemnifying party shall not be deemed to be
in default under this Lease by reason of its failure or refusal to indemnify and
hold harmless any indemnified party therefrom or to pay such costs, expenses and
liabilities, but if it shall be finally determined by a court of competent
jurisdiction or by arbitration in accordance with Article 34 that such claim was
within the scope of such indemnifying party’s indemnity set forth in this Lease
then such indemnifying party shall be liable for any judgment or reasonable
settlement or any reasonable legal fees incurred by the party entitled to
indemnity hereunder. The provisions of this Article 29 shall survive the
expiration or earlier termination of this Lease.

ARTICLE 30

INTENTIONALLY OMITTED

ARTICLE 31

LANDLORD’S CONTRIBUTION

Section 31.1 (a) Provided that this Lease shall be in full force and effect and
no material default shall have occurred and be continuing hereunder at the time
of any progress payment (provided that if this Lease shall continue to be in
full force and effect, then Tenant shall once again be entitled to any portion
of Landlord’s Contribution which shall have been withheld during the continuance
of such default once such default is cured by Tenant), Landlord shall contribute
toward the actual hard and soft costs incurred by Tenant in connection with
Tenant’s Initial Alterations an amount (“Landlord’s Contribution”) equal to the
lesser of (i)

 

131



--------------------------------------------------------------------------------

Thirty-Four Million Four Hundred Five Thousand One Hundred Two and 58/100
Dollars ($34,405,102.58); or (ii) the aggregate amount of all hard and soft
costs actually incurred by Tenant in connection with Tenant’s Initial
Alterations.

(b) Any cost of Tenant’s Initial Alterations in excess of Landlord’s
Contribution shall be paid by Tenant. Tenant shall have the right to apply any
unexpended portion of Landlord’s Contribution as a credit against Fixed Rent due
hereunder. No part of Landlord’s Contribution may be assigned by Tenant prior to
actual payment thereof by Landlord to Tenant.

(c) All of Tenant Initial Alterations (excluding, however, any Tenant’s
Property), shall become the property of Landlord upon the Expiration Date;
provided, however, that Tenant shall have the right to use such improvements
throughout the Term and to remove or alter such improvements at any time,
subject to the applicable provisions of this Lease and, provided further, that
notwithstanding anything to the contrary contained herein, all of Tenant’s
Initial Alterations shall be deemed to be owned by Tenant during the Term solely
for the purposes of income taxes and Tenant shall have the right to depreciate
the cost of Tenant’s Initial Alterations as permitted under applicable law.

(d) Notwithstanding anything to the contrary contained in this Article 31, in
the event that this Lease is terminated, Landlord shall have no further
obligation to pay to Tenant the Landlord’s Contribution.

Section 31.2 (a) From and after the date Landlord approves Tenant’s Plans and
provided that no default shall then exist and be continuing, Landlord shall make
progress payments for Landlord’s Contribution to Tenant, on a monthly basis, for
the work performed during the previous month or, if not previously paid, an
earlier month, less any retainages provided for in Tenant’s construction
contracts. Tenant’s major construction contracts (i.e., not sub-contracts or
supply contracts) will provide for retainage in the amount of five percent (5%),
until fifty percent (50%) of Tenant’s Initial Alterations shall be Substantially
Complete (provided that Tenant delivers reasonable evidence of such Substantial
Completion to Landlord) and thereafter no retainage shall be required. Each of
Landlord’s progress payments will be limited to an amount equal to the aggregate
amounts theretofore paid or then payable by Tenant (as certified by an
authorized officer of Tenant and by Tenant’s independent, licensed architect) to
Tenant’s contractors, subcontractors, material suppliers or others which have
not been the subject of a previous disbursement from Landlord’s Contribution,
multiplied by a fraction, the numerator of which is the amount of Landlord’s
Contribution, and the denominator of which is the total contract price (or, if
there is no specified or fixed contract price for Tenant’s Initial Alterations,
then a reasonable estimate thereof in the opinion of Tenant’s architect,
construction manager or general contractor) for the performance of all of
Tenant’s Initial Alterations shown on all plans and specifications approved by
Landlord. Provided that Tenant delivers to Landlord, on or prior to the first
(1st) day of any month, a requisition for a progress payment, signed by a
partner or financial officer of Tenant, setting forth the names of each
contractor, subcontractor, material supplier or other party to whom payment is
due, and the amount thereof, and accompanied by (i) with the exception of the
first requisition, copies of partial waivers of lien from all contractors and
subcontractors covering all work (the cost of which work is at least fifty
thousand dollars ($50,000) in the aggregate) and all material suppliers
supplying pre-purchased equipment (the

 

132



--------------------------------------------------------------------------------

cost of which equipment is at least fifty thousand dollars ($50,000) in the
aggregate), in either case which were the subject of previous progress payments
by Landlord and Tenant, (ii) a written certification from Tenant’s architect
that, the work for which the requisition is being made has been completed
substantially in accordance with the plans and specifications approved by
Landlord, and (iii) such other documents and information as Landlord or any
Mortgagee requests (in the case of Landlord, such requests shall be reasonable),
then Landlord shall make such progress payment on or before the last day of such
month. Any requisitions made following the first (1st) day of any month shall be
paid no later than the last day of the month following the month in which such
requisitions are made. At the request of any Mortgagee, the requisition date and
the payment date may be altered to accommodate such Mortgagee’s schedule so long
as the period between submission to payment shall not be extended beyond the
period which applies hereunder.

(b) If (i) Tenant notifies Landlord in writing that Tenant believes that
Landlord has failed to make any payment under this Section 31.2 when due and
(ii) Landlord does not within thirty (30) days of its receipt of such notice pay
the same in full, then Tenant shall have the right to submit such determination
to arbitration in accordance with Article 34 hereof. In the event that it is
finally determined (whether through binding arbitration in accordance with
Article 34 hereof or in a settlement between Landlord and Tenant) that Landlord
shall have breached the provisions of clause (ii) above, then Tenant shall be
entitled to a credit against the next installments of Rent becoming due under
this Lease in an amount equal to the amount owed by Landlord to Tenant under
such clause (ii) (together with interest thereon calculated at the Applicable
Rate from the expiration of such thirty (30) day period to (but not including)
the date on which such credit is fully made to Tenant).

ARTICLE 32

BUILDING NAME; CONCIERGE DESK; SIGNAGE

Section 32.1 The Building may be designated and known by any name Landlord may
choose and such designated name may be changed from time to time in Landlord’s
sole discretion; provided, however, that for so long as Original Tenant is in
Occupancy of at least (A) two hundred eighty thousand (280,000) RSF in the
Building, (i) Landlord shall not name the Building after any Competitor or grant
any signage rights on the exterior of the Building or in the Lobby to a
Competitor, (ii) Landlord shall not grant any other tenant in the Building
(other than Landlord and, subject to the terms of Article 39 hereof, Landlord’s
Affiliates) the right to install its corporate flag on any of the flagpoles
located in the public park on the Real Property, and (iii) Landlord shall not
grant any commercial or retail signage rights on the exterior of the Building
without Tenant’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and/or (B) four hundred thousand (400,000) RSF in the
Building, Landlord shall not name the Building after any Person who is in
Occupancy of less RSF in the Building than Original Tenant. Tenant shall have no
right to require Landlord to change the name of the Building, whether in
connection with an assignment of this Lease or otherwise. Tenant acknowledges
that portions of the Building may be used for retail purposes and that Tenant
has no rights, except as expressly provided in this Article 32, to restrict or
limit, or require the removal or alteration of, any retail signage erected on,
about or within the Building.

 

133



--------------------------------------------------------------------------------

Section 32.2 Tenant shall have the following rights:

(a) So long as the Tenant is in Occupancy of at least four hundred thousand
(400,000) RSF in the Building (the “Signage Threshold”), the right to construct,
install and thereafter maintain and amend, all at its sole cost and expense,
signage which is reasonably acceptable to Landlord in a location to be
reasonably designated by Landlord (1) Building standard signage on the exterior
of the Building immediately to the north side of the entrance to the Lobby and
(2) Building standard signage at each Tenant Elevator Bank in the Lobby. So long
as the Signage Threshold is satisfied, Landlord hereby agrees that (A) no other
tenant of the Building shall be granted the right to signage on the exterior of
the Building to the north of the entrance to the Lobby and (B) no other tenant
of the Building shall be granted the right to signage on the exterior of the
Building which has a font that is larger than the font of Tenant’s signage on
the exterior of the Building nor a sign that by size or design is more prominent
that Tenant’s signage. At such time as Tenant is in Occupancy of less than two
hundred eighty thousand (280,000) RSF in the Building, such signage shall be
removed by Tenant, at Tenant’s sole cost and expense, promptly after notice from
Landlord that such Occupancy threshold is not satisfied by Tenant. The size and
appearance of all such signage shall be reasonably approved by Landlord.
Provided that there exists no monetary or material non-monetary Event of
Default, Landlord agrees that in the event Landlord ever grants to another
tenant of the Building (other than Landlord and its Affiliates) similar signage
rights as to which the Occupancy requirements are less that those set forth
herein, then the Signage Threshold set forth herein shall be deemed to be equal
to such lower signage threshold.

(b) So long as Original Tenant is in Occupancy of at least two hundred eighty
thousand (280,000) RSF in the Building (and provided that such right is
exercised by Original Tenant within eighteen (18) months after the Effective
Date, subject to Unavoidable Delays), Original Tenant shall have (i) the
exclusive right to use one terminal at the security desk in the Lobby of the
Building in the location shown crosshatched on Exhibit Z attached hereto and
made a part hereof, and (ii) a non-exclusive right, at Original Tenant’s sole
cost and expense, to position two (2) representatives at such terminal and to
display tenant identification signage on such desk in a location reasonably
designated by Landlord and of a size and design shown on Exhibit U attached
hereto; provided, however, at such time as Original Tenant is in Occupancy of
less than two hundred eighty thousand (280,000) RSF in the Building, such
identification signage shall be removed by Tenant, at Tenant’s sole cost and
expense, promptly after notice from Landlord that such Occupancy threshold is
not satisfied. Landlord agrees that if Tenant, as the result of its exercise of
the Expansion Option, is in Occupancy of fifty percent (50%) or more of the
Building at any time during the Term, Tenant shall then be entitled to one
(1) additional terminal at the security desk in the Lobby, subject to
availability. Nothing contained in this Section 32.2 shall restrict any other
tenant of the Building from having a representative positioned at any sign-in or
security desk in the lobby of the Building and displaying tenant identification
signage on such desk. All of Tenant’s rights pursuant to this Section 32.2 are
personal to Original Tenant and in no event shall Original Tenant sell, assign,
convey or otherwise transfer any such rights (in whole or in part) to any third
party; provided, that Tenant’s rights pursuant to this Section 32.2 shall accrue
to the benefit of, and be transferable to, any assignee or subtenant in
Occupancy of at least four hundred thousand (400,000) RSF of the Premises,
subject to Landlord’s reasonable approval (it being understood that Landlord’s
failure to grant such approval shall not be unreasonable if the name, identity
or logo of such assignee or

 

134



--------------------------------------------------------------------------------

subtenant is not reasonably consistent with a First Class Office Building).
Tenant’s representatives stationed at the security desk may be employees of a
third party security firm, provided that (A) the stationing of such employees
would not disturb harmony with union labor working in or around the Building
(including, without limitation, the creation of any work “slowdown”, sabotage,
strike, picket or jurisdictional dispute), (B) such security firm and such
employees shall be subject to the approval of Landlord (such approval not to be
unreasonably withheld), (C) Tenant shall cause such employees to comply with all
of Landlord’s reasonable security procedures then in effect with respect to the
Building and to dress in a uniform or other attire reasonably acceptable to
Landlord and appropriate for a First Class Office Building, (D) such security
firm shall provide such liability and other customary insurance (naming Landlord
as an additional insured party) as Landlord shall reasonably request, and
(E) Tenant shall indemnify, defend and hold Landlord harmless from and against
any loss, cost, damage or expense (including, but not limited to, reasonable
attorneys’ fees) Landlord may incur as a result of any act or omission of such
employees or such security firm.

(c) Subject to the terms of Article 4 hereof and the Work Letter, the right to
construct, install and thereafter maintain and amend, all at its sole cost and
expense, signage in the elevator lobbies of those full floors of the Building
occupied by Tenant and on the entry doors to the Premises located on such
floors.

(d) If at any time during the Term, Tenant shall fail to satisfy the applicable
Occupancy thresholds set forth in this Section 32.2, and consequently, shall no
longer be entitled to certain, or all, of the rights set forth in this
Section 32.2, Tenant shall once again be entitled to such rights, if (i) Tenant
shall once again satisfy the applicable Occupancy thresholds, (ii) such rights
(including, but not limited to, the location of applicable signage) shall then
be available (such determination to be made at Landlord’s reasonable discretion)
and (iii) no restrictions with respect to such rights shall then exist in any
other leases for space in the Building.

Section 32.3 (a) If any reasonable out-of-pocket expense shall be actually
incurred by Landlord as a result of any signage installed by or on behalf of
Tenant or any Tenant Party (collectively, “Tenant Signage”), exclusive of any
such Tenant Signage described in Section 32.2(c) hereof, but including, without
limitation, any additional maintenance expenses incurred as a result of any
Tenant Signage, exclusive of any such Tenant Signage described in
Section 32.2(c) hereof, Tenant shall pay such expense to Landlord as Additional
Rent within thirty (30) days after demand. Except with respect to any such
Tenant Signage described in Section 32.2(c) hereof, Tenant’s signage
specifications and the locations of all Tenant Signage shall be approved by
Landlord (such approval not to be unreasonably withheld or delayed), and shall
conform substantially to the specifications and locations attached hereto as
Exhibit U. In addition to the foregoing, Tenant shall pay to Landlord as
Additional Rent within thirty (30) days after demand thereof, the actual
out-of-pocket costs of Landlord to modify the signage plaque located on the
facade of the Building north of the entrance, as shown on Exhibit U.

(b) Any Tenant Signage installed in any Common Area shall constitute a
Non-Standard Alteration. At Tenant’s sole cost and expense, upon the Expiration
Date or at any time that Tenant’s right to have such signage shall cease,
Landlord may remove all Tenant Signage installed in any Common Area and restore
the area affected by such Tenant

 

135



--------------------------------------------------------------------------------

Signage to the condition existing immediately prior to the installation of such
Tenant Signage. Tenant shall pay to Landlord, as Additional Rent, within thirty
(30) days after demand therefor, the reasonable costs of such removal and/or
restoration. Notwithstanding the foregoing, if Tenant is required to remove any
Tenant Signage in a Common Area as hereinabove set forth, then Landlord may use
the area allocated to such Tenant Signage for any purpose whatsoever.

(c) Tenant shall comply with the provisions of this Lease, including, without
limitation, Article 4 hereof (including obtaining the consent of Landlord for
all plans and specifications) in performing any construction or maintenance of
any Tenant Signage, or the removal of the same.

ARTICLE 33

RENEWAL OPTION

Section 33.1 (a) Tenant shall have the right, at its option (the “Renewal
Options”), to renew the initial Term of this Lease with respect to the entire
Premises or, at Tenant’s option, a portion thereof consisting of a Renewable
Portion, for the following terms:

(i) one term of five (5), ten (10), fifteen (15) or twenty (20) years (the
“First Renewal Term”), at Tenant’s option, commencing on the day following the
Expiration Date (the “First Renewal Term Commencement Date”) and expiring on the
fifth (5th), tenth (10th), fifteenth (15th) or twentieth (20th) anniversary, as
applicable, of the First Renewal Term Commencement Date (the “First Renewal Term
Expiration Date”);

(ii) in the event that the First Renewal Term Expiration Date expires on the
(A) fifth (5th) anniversary of the First Renewal Term Commencement Date, one
term of five (5), ten (10) or fifteen (15) years, (B) tenth (10th) anniversary
of the First Renewal Term Commencement Date, one term of five (5) or ten
(10) years or (C) fifteenth (15th) anniversary of the First Renewal Term
Commencement Date, one term of five (5) years (the applicable term selected by
Tenant under clause (A), (B) or (C) above, the “Second Renewal Term”), at
Tenant’s option, commencing on the day immediately succeeding the First Renewal
Term Expiration Date (the “Second Renewal Term Commencement Date”) and expiring
on the fifth (5th), tenth (10th) or fifteenth (15th) anniversary, as applicable,
of the Second Renewal Term Commencement Date (the “Second Renewal Term
Expiration Date”);

(iii) in the event that the Second Renewal Term Expiration Date expires on the
(A) tenth (10th) anniversary of the First Renewal Term Commencement Date, one
term of five (5) or ten (10) years or (B) fifteenth (15th) anniversary of the
First Renewal Term Commencement Date, one term of five (5) years (the applicable
term selected by Tenant under clause (A) or (B) above, the “Third Renewal
Term”), at Tenant’s option, commencing on the day immediately succeeding the
Second Renewal Term Expiration Date (the “Third Renewal Term Commencement Date”)
and expiring on the fifth (5th) or tenth (10th) anniversary, as applicable, of
the Third Renewal Term Commencement Date (the “Third Renewal Term Expiration
Date”); and

 

136



--------------------------------------------------------------------------------

(iv) in the event that the Third Renewal Term Expiration Date expires on the
fifteenth (15th) anniversary of the First Renewal Term Commencement Date, one
term of five (5) (the “Fourth Renewal Term”, and together with the First Renewal
Term, the Second Renewal Term and the Third Renewal Term, each a “Renewal Term”)
commencing on the day immediately succeeding the Third Renewal Term Expiration
Date (the “Fourth Renewal Term Commencement Date”, and together with the First
Renewal Term Commencement Date, the Second Renewal Term Commencement Date and
the Third Renewal Term Commencement Date, each a “Renewal Term Commencement
Date”) and expiring on the fifth (5th) anniversary of the Fourth Renewal Term
Commencement Date (the “Fourth Renewal Term Expiration Date”, and together with
the First Renewal Term Expiration Date, the Second Renewal Term Expiration Date
and the Third Renewal Term Expiration Date, each a “Renewal Term Expiration
Date”).

(b) Tenant shall have no right to exercise or consummate a Renewal Option unless
all of the following conditions have been satisfied on the date Tenant gives
Landlord the applicable Renewal Notice (as defined below):

(i) This Lease shall be in full force and effect and no monetary or material
non-monetary Event of Default shall have occurred and be continuing under this
Lease (or any state of facts which, with the giving of notice or the passage of
time, would constitute a monetary or material non-monetary Event of Default);
provided that in the event that Landlord shall claim that the Tenant shall not
then be entitled to exercise or consummate a Renewal Option, Landlord shall
deliver written notice to Tenant specifying with reasonable detail the monetary
or material non-monetary Event of Default (or state of facts which, with the
giving of notice or the passage of time, would constitute a monetary or material
non-monetary Event of Default) underlying such claim, and Tenant shall have ten
(10) Business Days after receipt of such notice to cure same;

(ii) Tenant and its Affiliates who shall be permitted to occupy the Premises
pursuant to Section 14.2(b) hereof shall collectively be in Occupancy of at
least seventy-five percent (75%) of the Rentable Square Feet of the applicable
Renewal Space; and

(iii) Tenant shall renew a Renewable Portion.

Section 33.2 (a) Provided that all of the conditions precedent set forth in this
Article 33 are fully satisfied by Tenant, Tenant may elect to lease the Premises
(or the Renewable Portion) for the applicable Renewal Term on the same terms and
conditions as this Lease (except as provided in Section 33.2(a)(iv) below), by
delivering notice to Landlord (the “Renewal Notice”), no later than the date
(the “Outside Exercise Date”) which is twenty-one (21) months prior to (i) the
Expiration Date of the initial Term of this Lease, (ii) the First Renewal Term
Expiration Date, (iii) the Second Renewal Term Expiration Date, or (iv) the
Third Renewal Term Expiration Date, as the case may be. Time shall be of the
essence as to Tenant’s giving of the Renewal Notice. If Tenant fails to timely
give any applicable Renewal Notice, Tenant shall have no further rights under
this Article 33, and Landlord shall be under no further obligation to offer to
renew or extend the Term or any Renewal Term. Any Renewal Notice shall specify
in detail the Renewable Portion of the Premises as to which the applicable
Renewal Option is exercised if such Renewal Option is exercised for less than
the entire Premises. In the event that Tenant gives a Renewal Notice which fails
to specify a Renewable Portion as to which such Renewal Notice applies, such
Renewal Notice shall be deemed to apply to the entire Premises.

 

137



--------------------------------------------------------------------------------

(i) The term “Renewal Space” as used in this Article 33 shall mean either the
Renewable Portion or the entire Premises, as the case may be, with respect to
any exercise by Tenant of any Renewal Options.

(ii) The term “Renewable Portion” shall mean, at Tenant’s option, a portion of
the Premises which consists of a contiguous block of at least five (5) full
floors of the Premises.

(iii) In no event or under any circumstance shall Tenant have the right (i) to
exercise the option for the Second Renewal Term unless Tenant shall have
theretofore validly exercised the option for the First Renewal Term, (ii) to
exercise the option for the Third Renewal Term unless Tenant shall have
theretofore validly exercised the options for the First Renewal Term and the
Second Renewal Term, (iii) to exercise the option for the Fourth Renewal Term
unless Tenant shall have theretofore validly exercised the option for the Third
Renewal Term.

(iv) Each Renewal Term shall be on all the terms and conditions of this Lease
except that (1) if Tenant exercises the option for (A) the First Renewal Term,
there shall be no further renewal or extension options other than Tenant’s
option for the Second Renewal Term, the Third Renewal Term and the Fourth
Renewal Term, (B) the Second Renewal Term, there shall be no further renewal or
extension options other than Tenant’s option for the Third Renewal Term and the
Fourth Renewal Term, (C) the Third Renewal Term, there shall be no further
renewal or extension options other than Tenant’s option for the Fourth Renewal
Term and (D) the Fourth Renewal Term, there shall be no further renewal or
extension options, (2) there shall be no further Landlord contributions or work
allowances (including Landlord’s Contribution), (3) Fixed Rent shall be
determined as set forth in Sections 33.2(b) and (c) and 33.3 and 33.4 below),
and base years for determining the Base Pilot Square Foot Factor, the Base Tax
Amount and Base Operating Expenses shall be updated in connection with
determining the FMV for the Renewal Space to the calendar year or Tax Year, as
applicable, in which the applicable Renewal Term Commencement Date occurs,
(4) if Tenant elects to extend the Term only with respect to a Renewable
Portion, the percentage of the floor area of the Building defined as Tenant’s
Share of Taxes and Tenant’s Share of Operating Expenses in Section 7.1(b) hereof
shall be decreased in proportion to the RSF in the Renewable Portion, and
(5) Tenant shall pay to Landlord, as Additional Rent within thirty (30) days
after demand, all reasonable out-of-pocket costs that may be actually incurred
by Landlord on account of the additional work that may be required in order to
separate the portion of the Premises which is not being renewed (the
“Non-Renewable Portion”) from the remainder of the Renewable Portion, including,
without limitation, (a) separating any utility or other mechanical connections
within the Non-Renewable Portion from the Renewable Portion, (b) removing any
internal staircases connecting any floor of the Non-Renewable Portion to any
floor(s) of the Renewable Portion that are contiguous thereto and slabbing over
such floor openings, (c) installing any required submeters so that the amount of
electricity utilized in the Non-Renewable Portion may be measured on a
submetering basis, (d) redistributing any electricity to the extent necessary so
that each floor of the Non-Renewable Portion has an electrical capacity of at
least seven (7) watts

 

138



--------------------------------------------------------------------------------

actual demand load per usable square foot, exclusive of electric required to
operate the base Building Systems (including, without limitation, the Building
HVAC System) and (e) sealing up all openings in the enclosing shaft walls
housing Tenant’s conveyor system, if any; provided that Landlord shall submit
reasonable evidence to Tenant, detailing such costs. If Tenant fails to vacate
and surrender the Non-Renewable Portion within thirty (30) days after the then
current Expiration Date in the condition required pursuant to the terms of this
Lease (including, without limitation, Section 21.1 hereof), Tenant shall be
deemed to be holding over with respect thereto, entitling Landlord to exercise
all of its rights and remedies under this Lease (including, without limitation,
Section 21.2 hereof), at law or in equity solely with respect to such
Non-Renewable Portion (i.e., Landlord shall not be entitled to exercise its
remedies under Article 18 hereof with respect to the Renewable Portion);
provided, however, that Landlord shall not exercise any of its remedies under
Article 18 hereof (and the provisions of Section 21.2 hereof shall not apply)
with respect to any Non-Renewable Portion which is less than three (3) full
floors unless Tenant shall have failed to so vacate and surrender such
Non-Renewable Portion as of the date that is thirty (30) days after the then
current Expiration Date.

(v) A conclusive determination of the fair market rent payable for the Renewal
Space during the applicable Renewal Term shall be made in the manner described
in Sections 33.2(b) and (c) below.

(b) If Tenant shall have exercised a Renewal Option, then no later than ninety
(90) days after the applicable Outside Exercise Date, Landlord, in a notice
given to Tenant, shall specify its initial determination of the FMV for the
Renewal Space during the applicable Renewal Term. Within forty-five
(45) Business Days after receipt of Landlord’s notice, Tenant shall specify its
initial determination of the FMV for the Renewal Space for the applicable
Renewal Term (it being agreed that if Tenant fails to send Landlord a written
notice specifying Tenant’s initial determination of the FMV for the Renewal
Space during the applicable Renewal Term within such forty-five (45) Business
Day period, then Landlord shall notify Tenant of such failure, and if Tenant
then fails to send Landlord a written notice specifying Tenant’s initial
determination of the FMV for the Renewal Space during the applicable Renewal
Term within five (5) Business Days after receipt of Landlord’s reminder notice,
FMV for the Renewal Space during the applicable Renewal Term shall be deemed to
be Landlord’s initial determination thereof). If, within sixty (60) days after
receipt of Tenant’s notice, Landlord and Tenant fail to reach agreement on the
determination of the FMV to be paid by Tenant for the Renewal Space during such
Renewal Term, then either Landlord or Tenant (the “Initiating Party”) shall
initiate the proceedings for such determination by notice to the other, and by
designating in such notice the name and address of a commercial real estate
broker, consultant or appraiser unaffiliated with the designating party and
willing to act in such determination and having at least ten (10) years’
experience in either the appraising or the leasing of first-class office space
in Manhattan (hereinafter called a “Qualified Appraiser”). Within ten
(10) Business Days after receipt by the other party (the “Responding Party”) of
such notice, the Responding Party, by notice given to the Initiating Party,
shall designate the name and address of another Qualified Appraiser willing so
to act in such determination. If the Responding Party shall fail, neglect or
refuse within said ten (10) Business Day period to designate another Qualified
Appraiser willing so to act, the Qualified Appraiser designated by the
Initiating Party shall alone conduct the determination of the FMV for the
Renewal Space during a Renewal Term. If two (2) Qualified Appraisers have been
designated as aforesaid, such Qualified Appraisers shall appoint an additional
Qualified

 

139



--------------------------------------------------------------------------------

Appraiser (the “Third Qualified Appraiser”) who is willing so to act in such
determination, and notice of such designation shall be given both to the
Initiating Party and to the Responding Party. If the two (2) Qualified
Appraisers do not, within a period of ten (10) Business Days after the
appointment of the latter of them, agree upon and designate a Third Qualified
Appraiser willing so to act, either Qualified Appraiser previously designated
may request the New York Office of the AAA to designate a Third Qualified
Appraiser willing so to act and a Third Qualified Appraiser so appointed shall,
for all purposes, have the same standing and powers as though the Third
Qualified Appraiser had been seasonably appointed by the Qualified Appraisers
first appointed. In case of the inability or refusal to serve of any person
designated as a Qualified Appraiser, or in case any Qualified Appraiser for any
reason ceases to be such, a Qualified Appraiser to fill such vacancy shall be
appointed by the Initiating Party, Responding Party, the Qualified Appraisers
first appointed or the New York Office of the AAA, as the case may be, whichever
made the original appointment, or, if the party which made the original
appointment fails to fill such vacancy, upon application of any Qualified
Appraiser who continues to act or by the Initiating Party, the Responding Party
or the New York Office of the AAA, and any Qualified Appraiser so appointed to
fill such vacancy shall have the same standing and powers as though appointed
originally. The resulting board of Qualified Appraisers, forthwith upon their
appointment, shall (i) hear the parties to this Lease and their respective
witnesses, and each of the parties shall upon the conclusion of their
presentation be required to submit a complete statement (the “Fair Market Rent
Proposal”) setting forth in detail all of the relevant economic terms of the
party’s proposed determination of the FMV (it being understood that Landlord’s
and Tenant’s respective proposed determinations may differ from Landlord’s and
Tenant’s initial determinations of the FMV given to the other party in
accordance with the first two (2) sentences of this clause (b) and, in such
event, the Qualified Appraisers shall not take into account any determinations
of such FMV previously given by Landlord or Tenant (as the case may be ) to the
other party), (ii) examine the records relating to the Building and such other
documents and records as may, in their judgment, be necessary and (iii) select
in the manner hereinafter provided, the FMV for the Renewal Space to become
applicable for the applicable Renewal Term.

(c) If, pursuant to the preceding provision, there is only one (1) Qualified
Appraiser, the determination of FMV for the Renewal Space shall be determined by
such sole Qualified Appraiser selecting, in its entirety, without modification,
the Fair Market Rent Proposal submitted by either Landlord or Tenant as the FMV,
whichever such Qualified Appraiser believes most accurately reflects fair market
rental value per annum for the Renewal Space projected as of the applicable
Renewal Term Commencement Date. Where, however, there exists a board of three
(3) Qualified Appraisers, as is contemplated hereby, then the FMV for the
Renewal Space shall be determined by majority vote of the board of Qualified
Appraisers selecting, in its entirety, without modification, the Fair Market
Rent Proposal submitted by either Landlord or Tenant as the FMV, whichever such
Qualified Appraisers believe most accurately reflects fair market rental value
per annum for the Renewal Space projected as of the applicable Renewal Term
Commencement Date.

(d) Each of Landlord and Tenant shall pay the costs and fees of the Qualified
Appraiser chosen by it, and Landlord and Tenant shall share the costs and fees
of the Third Qualified Appraiser. Each of Landlord and Tenant shall pay the
legal fees and expenses of their respective counsel.

 

140



--------------------------------------------------------------------------------

Section 33.3 (a) Fixed Rent for each Renewal Term shall be the FMV of the
Renewal Space as of the applicable Renewal Term Commencement Date, determined in
accordance with this Article 33.

(b) If the final determination of FMV for the applicable Renewal Term shall not
be made on or before the applicable Renewal Term Commencement Date in accordance
with the provisions of this Article 33, then pending such final determination,
Tenant shall pay as Fixed Rent for such Renewal Term the average of the rent
specified by Landlord as the FMV and the rent specified by Tenant as the FMV.
If, based upon the final determination of such Fixed Rent as provided herein,
the payments made by Tenant on account of Fixed Rent for such Renewal Term were
(A) less than the Fixed Rent as finally determined in accordance with the
provisions hereof, Tenant shall pay to Landlord the amount of such deficiency,
with interest thereon at the Applicable Rate from the respective due dates
therefor until paid, within thirty (30) days after demand therefor or
(B) greater than the Fixed Rent as finally determined in accordance with the
provisions hereof, Landlord shall credit the amount of such excess against the
next installments of Rent due under this Lease, with interest thereon at the
Applicable Rate from the respective dates of overpayment until credited.

Section 33.4 Any determination of FMV pursuant to this Article 33 of this Lease
shall be made taking into consideration (i) the fair market rental value of
space of similar size and comparable condition in any First Class Office
Buildings (including the Building) available for leasing for a comparable term,
by a ready, willing and able tenant from a ready, willing and able landlord,
neither of whom is under compulsion to enter into a lease, (ii) Tenant’s payment
with respect to Pilot and/or Taxes (as applicable) and Operating Expenses as
provided in Article 7 of this Lease (provided that base years for determining
the Base Pilot Square Foot Factor, the Base Tax Amount and Base Operating
Expenses shall be updated in connection with determining the FMV) and (iii) all
other relevant factors.

ARTICLE 34

ARBITRATION

Section 34.1 (a) In any instance where this Lease expressly provides, or the
parties otherwise agree, that a dispute with respect to a specific matter may be
submitted to arbitration, then either party may submit such dispute for
resolution by arbitration in The City of New York in accordance with the
Commercial Arbitration Rules (Expedited Procedures) of the AAA, except that
(i) the parties shall jointly direct the AAA to implement the arbitration
procedure set forth in this Article 34 to the best of its abilities and to the
fullest extent possible and (ii) this Article 34 shall supersede any conflicting
or otherwise inconsistent rules. Any such dispute as to the reasonableness of
Landlord’s withholding of consent shall be submitted to arbitration by Tenant
within thirty (30) days after notice of the withholding of consent has been
given by Landlord to Tenant. Provided the rules and regulations of the AAA so
permit, (A) the AAA shall, within two (2) Business Days after such submission or
application, select a single arbitrator having at least ten (10) years’
experience in leasing and management of commercial properties similar to the
Building, (B) the arbitration shall commence two (2) Business Days thereafter
and shall be limited to a total of seven (7) hours on the date of commencement
until completion, with each party having no more than a total of two (2) hours
to present its case and

 

141



--------------------------------------------------------------------------------

to cross-examine or interrogate persons supplying information or documentation
on behalf of the other party, and (C) the arbitrator shall make a determination
within three (3) Business Days after the conclusion of the presentation of
Landlord’s and Tenant’s cases, which determination shall be limited to a
decision upon (x) whether Landlord acted reasonably in withholding its consent
or approval, or (y) the specific dispute presented to the arbitrator, as
applicable. The arbitrator’s determination shall be final and binding upon the
parties, whether or not a judgment shall be entered in any court. All actions
necessary to implement such decision shall be undertaken as soon as possible,
but in no event later than ten (10) Business Days after the rendering of such
decision. The arbitrator’s determination may be entered in any court having
jurisdiction thereof. All fees payable to the AAA for services rendered in
connection with the resolution of the dispute shall be paid by the unsuccessful
party.

(b) Whenever a matter submitted to arbitration pursuant to this Article 34
relates (i) to the determination of an amount payable by Tenant pursuant to this
Lease or (ii) to whether, how or when any such amount should be paid by Tenant,
then, pending the arbitrator’s determination of the matter, Tenant shall make
such payment to Landlord in the amount, in the manner and at the time required
by Landlord. The arbitrator may resolve any matter submitted to arbitration
pursuant to this Article 34 without selecting either Landlord’s or Tenant’s
proposal as to how such matter should be resolved. Upon the arbitrator’s
determination of the matter, Landlord shall credit any overpayments made by
Tenant pursuant to this Section 34(b) against the next installments of Rent. All
amounts which are finally determined by arbitration under this Article 34 to be
(i) due to Tenant as a result of any overpayment or (ii) due to Landlord as a
result of any underpayment, shall be payable (or credited in the case of any
overpayment) with interest at the Applicable Rate accruing from the date such
amount was paid or (in the case of any underpayment) should have been paid,
through the date of payment (or credit).

ARTICLE 35

MISCELLANEOUS

Section 35.1 (a) The obligations of Landlord under this Lease shall not be
binding upon Landlord named herein after the sale, conveyance, assignment or
transfer by such Landlord (or upon any subsequent landlord after the sale,
conveyance, assignment or transfer by such subsequent landlord) of its interest
in the Building or the Real Property, as the case may be, and in the event of
any such sale, conveyance, assignment or transfer, Landlord shall be and hereby
is entirely freed and relieved of all covenants and obligations of Landlord
hereunder (but the foregoing shall not be construed as a waiver or release by
Tenant of any liability of Landlord for any failure to observe or perform such
covenants and obligations required to be observed or performed prior to the date
of such sale, conveyance, assignment or transfer), and the transferee of
Landlord’s interest in the Building or the Real Property, as the case may be,
shall be deemed to have assumed all obligations under this Lease. Landlord shall
notify Tenant simultaneously with or promptly following any transfer of
Landlord’s interest in the Building or the Real Property, as the case may be.
The liability of Landlord for Landlord’s obligations under this Lease shall be
limited to landlord’s leasehold estate and interest in the Building and Tenant
shall not look to any other property or assets of Landlord or the property or
assets of any of the Landlord Exculpated Parties in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment for Landlord’s
failure to perform such obligations. Landlord shall in no event be liable for
any loss of business or any indirect or consequential damages under this Lease.

 

142



--------------------------------------------------------------------------------

(b) Except to the extent of Landlord’s leasehold estate and interest in and to
the Building, no recourse shall be had on any of Landlord’s obligations under
this Lease or for any claim based thereon or otherwise in respect thereof
against any incorporator of Landlord, subscriber to Landlord’s capital stock,
shareholder, employee, agent, officer or director, past, present or future, of
any corporation, or any partner or joint venturer of any partnership or joint
venture, or any member of any limited liability company which shall be Landlord
hereunder or included in the term “Landlord” or of any successor of any such
corporation or limited liability company, or against any principal, disclosed or
undisclosed, or any such corporation or limited liability company, or against
any principal, disclosed or undisclosed, or any affiliate of any party which
shall be Landlord or included in the term “Landlord”, whether directly or
through Landlord or through any receiver, assignee, agent, trustee in bankruptcy
or through any other person, firm or corporation (collectively, the “Landlord
Exculpated Parties”), whether by virtue of any constitution, statute or rule of
law or by enforcement of any assessment or penalty or otherwise, all such
liability being expressly waived and released by Tenant. Tenant shall look only
and solely to Landlord’s leasehold estate and interest in and to the Building
and the rents and profits and proceeds therefrom for the satisfaction of any
right of Tenant arising out of this Lease or for the collection of judgment or
other judicial process or arbitration award requiring the payment of money by
Landlord in connection with this Lease and no other property or assets of any
Landlord Exculpated Party shall be subject to levy, lien, execution, attachment,
or other enforcement procedure for the satisfaction of Tenant’s rights and
remedies under or with respect to this Lease, the relationship of Landlord and
Tenant hereunder or under law, or Tenant’s use and occupancy of the Premises or
any other liability of Landlord to Tenant.

Section 35.2 (a) Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, then, unless
Landlord willfully refuses such consent or approval in bad faith, Tenant shall
not be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld, unreasonably conditioned or
unreasonably delayed its consent or approval. In such event, Tenant’s sole
remedies shall be, at Tenant’s option, (i) an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment, or (ii) to the extent Landlord has specifically agreed that it will
not unreasonably withhold its consent or approval under this Lease, an
arbitration in accordance with Article 34. Where Landlord has not so
specifically agreed that it will not unreasonably withhold its consent or
approval under this Lease, it is the express intent of the parties that any such
consent shall be given or required only in the sole, absolute and unfettered
discretion of Landlord, and may be withheld for any reason whatsoever. In no
event shall Landlord’s withholding consent or approval be deemed to be
unreasonable if such withholding of consent is due to Landlord’s failure to
obtain the consent of a Mortgagee or Superior Lessor.

(b) In the event of a breach or threatened breach by either party hereto of any
term, covenant or condition of this Lease, the other party shall have the right
to enjoin

 

143



--------------------------------------------------------------------------------

such breach and the right to invoke any other remedy allowed by law or in equity
as if no remedies were provided in this Lease for such breach. The rights to
invoke the remedies herein before set forth are cumulative and shall not
preclude either party from invoking any other remedy allowed at law or in
equity.

Section 35.3 (a) All of the Exhibits and Schedules attached to this Lease are
incorporated in and made a part of this Lease. This Lease may not be changed,
modified, terminated or discharged, in whole or in part, except by a writing,
executed by the party against whom enforcement of the change, modification,
termination or discharge is to be sought. Wherever appropriate in this Lease,
personal pronouns shall be deemed to include the other genders and the singular
to include the plural. The captions hereof are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease nor the intent of any provision thereof. All Article and Section
references set forth herein shall, unless the context otherwise specifically
requires, be deemed references to the Articles and Sections of this Lease.
Whenever the words “include,” “includes,” or “including” are used in this Lease,
they shall be deemed to be followed by the words “without limitation.”

(b) This Lease shall be governed in all respects by the laws of the State of New
York applicable to agreements executed in and to be performed wholly within New
York including General Obligations Law 5-1401, but without giving effect to any
other principles of conflict of laws.

(c) If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such term, covenant, condition or provision to any other
person or any other circumstance (other than those as to which it shall be
invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

(d) The covenants, conditions and agreements contained in this Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

Section 35.4 Intentionally Omitted.

Section 35.5 Landlord may elect, at any time during the Term, to convert the
Building or the Real Property to condominium ownership (a “Conversion”), and
Tenant, at Landlord’s expense (which shall not be included in Operating
Expenses), shall cooperate with Landlord as reasonably requested by Landlord in
connection with a Conversion, provided that:

(a) no Conversion shall have the effect of increasing Tenant’s Pilot Payment,
Tenant’s Tax Payment and or Tenant’s Operating Payment and/or any other charges
payable by Tenant under this Lease, in each case above the amounts as are
payable hereunder in the absence of such Conversion and if any such increase
shall result from such Conversion, then the amount of such increase (which
increase shall not be included in Operating Expenses) shall be borne by Landlord
and not by Tenant;

 

144



--------------------------------------------------------------------------------

(b) the obligations of Landlord under this Lease shall, at Landlord’s option,
either (i) continue to be performed and observed by Landlord as set forth
herein, or (ii) shall have been assumed in writing by (A) the successor landlord
with respect to obligations hereunder to be performed within the Premises, and
(B) the board of managers or equivalent governing body of the condominium
association, with respect to obligations hereunder affecting the Building and
the Building Systems outside of the Premises;

(c) no Conversion shall in any other manner have the effect of (i) increasing
Tenant’s obligations or decreasing Tenant’s rights, or (ii) decreasing
Landlord’s obligations or increasing Landlord’s rights;

(d) the condominium declaration shall, if permitted by law, expressly provide
that this Lease is superior thereto in all respects (or if not so permitted,
Tenant shall be given a non-disturbance agreement reasonably satisfactory to
Tenant);

(e) no Conversion shall have any effect on the liability of the Landlord named
herein with respect to the substantial completion of the Building, the funding
of the Landlord Contribution or the payment of brokerage commissions in
connection with this Lease; and

(f) in no event shall there be more than one (1) landlord for the Premises.

Section 35.6 Except as expressly provided to the contrary in this Lease,
Landlord and Tenant agree that all disputes arising, directly or indirectly, out
of or relating to this Lease, and all actions to enforce this Lease, shall be
dealt with and adjudicated in the courts of the State of New York or the Federal
courts sitting in New York City; and for that purpose hereby expressly and
irrevocably submit to the jurisdiction of such courts.

Section 35.7 Landlord agrees that it shall not modify any of the Governmental
Documents (including the Underlying Lease) in such a manner as to materially
adversely affect Tenant or have an adverse monetary effect on Tenant which is
other than de minimis or incidental unless Landlord shall pay the costs of such
monetary increases which are other than de minimis or incidental (which increase
shall not be included in Operating Expenses) and Landlord hereby represents and
warrants to Tenant that as of the Effective Date (i) Landlord has delivered, or
has caused to be delivered, to Tenant true, accurate and complete copies of the
Governmental Documents (as listed on Schedule A), (ii) the Underlying Lease and,
to the best of Landlord’s knowledge, the other Governmental Documents are in
full force and effect and have not been modified or amended, except as set forth
on Schedule A, (iii) to the best of Landlord’s knowledge, no default exists and
no condition or event exists which, after notice or lapse of time, or both,
would constitute a default under the Governmental Documents, and (iv) to the
best of Landlord’s knowledge, all of the consents required under the
Governmental Documents in connection with the execution and delivery of this
Lease have been obtained as of the date hereof.

Section 35.8 If pursuant to the Federal Bankruptcy Code, Tenant is permitted to
assign or otherwise transfer this Lease (whether in whole or in part in
disregard of the restrictions contained in this Section 35.8 and Article 14),
Tenant agrees that adequate assurance of future

 

145



--------------------------------------------------------------------------------

performance by the assignee or transferee permitted under the Federal Bankruptcy
Code shall mean the deposit of cash security (or a letter of credit) with
Landlord in an amount equal to the sum of one year’s Fixed Rent then payable
hereunder plus an amount equal to all Additional Rent payable to Landlord for
the calendar year preceding the year in which such assignment is intended to
become effective, which deposit shall be held by Landlord for the balance of the
Term as security for the full and faithful performance of all of the obligations
under this Lease on the part of Tenant yet to be performed. If Tenant receives
or is to receive any valuable consideration for such an assignment or transfer
(in part or in whole) of this Lease, Landlord shall receive the same fifty
percent (50%) of such consideration as Landlord would receive had the assignment
or transfer (and the calculation thereunder) been made pursuant to Article 14.
Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain, in proceedings for the termination of this Lease by
reason of bankruptcy or insolvency, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

Section 35.9 If an excavation or other substructure work shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the Person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as shall be necessary to
preserve the wall of the Building from injury or damage and to support the same
by proper foundations without any claim for damages or indemnity against
Landlord, or diminution or abatement of Rent.

Section 35.10 (a) Landlord represents and warrants as of the Effective Date that
(i) Landlord is a duly formed and validly existing limited liability company
authorized to do business in the State of New York and (ii) the execution,
delivery and performance by Landlord of this Lease has been duly authorized by
all necessary limited liability company action.

(b) Tenant represents and warrants as of the Effective Date that (i) Tenant is a
duly formed and validly existing Delaware corporation, authorized to do business
in the State of New York and (ii) the execution, delivery and performance by
Tenant of this Lease has been duly authorized by all necessary corporate action.

Section 35.11 Tenant agrees that it will neither commit nor knowingly permit
discrimination by reason of race, creed, color, national origin, sex, sexual
orientation, age, disability or marital status in any work performed on the
Premises or the use thereof.

Section 35.12 This Lease may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.

Section 35.13 Notwithstanding anything herein to the contrary, it is to be
strictly understood and agreed that (a) the submission by Landlord to Tenant of
any drafts of this Lease or any correspondence with respect thereto shall (i) be
deemed submission solely for Tenant’s consideration and not for acceptance and
execution, (ii) have no binding force or effect, (iii) not constitute an option
for the leasing of the Premises or a lease or conveyance of the Premises by
Landlord to Tenant and (iv) not confer upon Tenant or any other party any title
or estate in the

 

146



--------------------------------------------------------------------------------

Premises, (b) the terms and conditions of this Lease shall not be binding upon
either party hereto in any way unless and until it is unconditionally executed
and delivered by both parties in their respective sole and absolute discretion
and all other conditions precedent to the effectiveness thereof shall have been
fulfilled or waived, and (c) if this Lease and other agreements are not so
executed and delivered for any reason whatsoever (including, without limitation,
either party’s willful or other refusal to do so or bad faith), neither party
shall be liable to the other with respect to this Lease on account of any
written or parol representations or negotiations, or drafts, comments or
correspondence between the parties or their respective agents or representatives
on any legal or equitable theory (including, without limitation, part
performance, promissory estoppel, undue enrichment, fraud, breach of good faith
negotiation obligation or otherwise).

Section 35.14 Tenant acknowledges that Tenant has no right to any development
rights, “air rights” or comparable rights appurtenant to the Land or the
Building, and consents, without further consideration, to any utilization of
such rights by Landlord and agrees to promptly execute and deliver any
instruments which may be reasonably requested by Landlord evidencing such
acknowledgment and consent, including, without limitation, any instruments
merging zoning lots. The provisions of this Section 35.14 shall be deemed to be
and shall be construed as an express waiver by Tenant of any interest Tenant may
have as a “party in interest” (as such quoted term is defined in Section 12-10
Zoning Lot of the Zoning Resolution of The City of New York) in the Building or
the Land.

Section 35.15 Upon Tenant’s request, Landlord shall cooperate in all reasonable
respects with Tenant with respect to Tenant’s efforts to negotiate and implement
an incentive package with various governmental entities (including the Port
Authority) pursuant to the Omnibus Act for the abatement of commercial rent tax,
sales tax or other similar taxes or impositions, including the execution and
delivery of any estoppel and other certificates or documentation reasonably and
customarily required by such entities and making any reasonably required
modifications to this Lease, provided that no such certificate, documentation or
Lease modification shall (a) increase any obligation of Landlord under this
Lease, (b) adversely affect any right of or benefit to Landlord under this
Lease, or (c) relieve Tenant of any of its obligation under this Lease. Any and
all fees, costs and expenses imposed by such governmental entities in connection
with any such incentive package to be obtained by Tenant shall be borne solely
by Tenant, and Tenant shall reimburse Landlord as additional rent within thirty
(30) days of Landlord’s demand therefor, for any and all reasonable
out-of-pocket fees, costs and expenses actually incurred by Landlord in
connection with Tenant’s requests and in cooperating with Tenant as provided in
this Section 35.15, including, without limitation, the reasonable costs and
expenses of Landlord’s counsel, consultants and professionals. In addition, in
the event that The State of New York determines that this Lease is a qualifying
lease for purposes of Part D of the Omnibus Act, Landlord shall pass through to
Tenant any benefits received by Landlord pursuant to Part D of the Omnibus Act
to the extent such benefits relate to this Lease.

Section 35.16 Notwithstanding anything to the contrary contained herein, neither
Landlord nor Tenant shall be liable hereunder to the other for any
consequential, special or indirect damages, except as set forth in Sections
18.2(a)(ii) and 21.2 hereof.

Section 35.17 Landlord represents that as of the Effective Date, the portion of
Greenwich Street that serves the main lobby entrance of the Building is closed
to general

 

147



--------------------------------------------------------------------------------

vehicular traffic, but that such portion of Greenwich Street is available for
“black car” pickup service (subject to applicable Legal Requirements), and
Landlord agrees, during the Term, to use commercially reasonable efforts to
maintain such portion of Greenwich Street for such purpose.

Section 35.18 Upon request by Tenant, Landlord shall execute, acknowledge and
deliver to Tenant a memorandum of this Lease in the form attached hereto as
Exhibit V, together with such other instruments as may be reasonably necessary
to record such short form or memorandum. Tenant may record such memorandum of
this Lease in the Register’s Office, and shall be responsible for all recording
fees, charges and taxes (if any) in connection therewith. Simultaneously with
the execution by Tenant of such memorandum of Lease, Tenant shall execute a
termination of memorandum of Lease in the form attached hereto as Exhibit W,
which Landlord’s counsel (Skadden, Arps, Slate, Meagher & Flom LLP) shall hold
in escrow until the delivery to Landlord’s counsel of a signed acknowledgement
from Landlord and Tenant (or evidence of the final determination of a court of
competent jurisdiction) that the Expiration Date shall have occurred (at which
point Landlord may record same in the Register Office and Tenant shall reimburse
Landlord for all reasonable out-of-pocket costs actually incurred by Landlord in
connection therewith as Additional Rent within thirty (30) days after receipt of
an invoice therefor from Landlord). The provisions of this Section 35.18 shall
expressly survive the Expiration Date.

ARTICLE 36

EXPANSION OPTION; RIGHT OF FIRST OFFER

Section 36.1 (a) Provided that at the time of such exercise and on the
applicable Expansion Commencement Date (1) there exists no monetary or material
non-monetary Event of Default that has occurred and is then continuing, (2) this
Lease is in full force and effect, (3) the Expansion Threshold shall have been
satisfied, (4) with respect to the Third Expansion Option only, Tenant shall
have exercised its first Renewal Option for all of the Premises and (5) with
respect to the Second Expansion Option only, Tenant shall not have theretofore
exercised the Cancellation Option, then:

(i) Tenant shall have the right (the “First Expansion Option”), to add to the
Premises one (1) full floor in Tenant’s Elevator Bank which, subject to
Section 36.2(g) hereof, is designated by Landlord in its sole discretion (the
“First Expansion Space”), for a term to commence on the Expansion Commencement
Date with respect to the First Expansion Space on the terms set forth below and
to be coterminous with the Term, and the Availability Date (which shall be
designated by Landlord, along with the specific floor, no later than the second
(2nd) anniversary of the Rent Commencement Date) shall be any date between the
fifth (5th) and seventh (7th) anniversaries of the Rent Commencement Date;

(ii) Tenant shall have the right (the “Second Expansion Option”), to add to the
Premises one (1) or two (2) full floors in Tenant’s Elevator Bank which, subject
to Section 36.2(g) hereof, are designated by Landlord in its sole discretion
(the “Second Expansion Space”), for a term to commence on the Expansion
Commencement Date with respect to the Second Expansion Space on the terms set
forth below and to be coterminous with the Term, and the Availability Date
(which shall be designated by Landlord, along with the specific

 

148



--------------------------------------------------------------------------------

floors, no later than the eighth (8th) anniversary of the Rent Commencement
Date) shall be any date between the tenth (10th) and twelfth
(12th) anniversaries of the Rent Commencement Date; and

(iii) provided that Tenant shall have exercised the Renewal Option, Tenant shall
have the right (the “Third Expansion Option”, together with the First Expansion
Option and the Second Expansion Option, each an “Expansion Option”), to add to
the Premises one (1) full floor in the Building which, subject to
Section 36.2(g) hereof, is designated by Landlord in its sole discretion (the
“Third Expansion Space”, together with the First Expansion Space and the Second
Expansion Space, each, an “Expansion Space”), for a term to commence on the
Expansion Commencement Date with respect to the Third Expansion Space on the
terms set forth below and to be coterminous with the Term, and the Availability
Date (which shall be designated by Landlord, along with the specific floor, no
later than the eighteenth (18th) anniversary of the Rent Commencement Date)
shall be any date between the twentieth (20th) and twenty-second
(22nd) anniversaries of the Rent Commencement Date.

(b) If Tenant desires to exercise an Expansion Option, Tenant shall deliver an
irrevocable notice (an “Expansion Notice”) to Landlord notifying Landlord of
such exercise no later than (i) fourteen (14) months prior to the applicable
Availability Date with respect to the First Expansion Option and the Third
Expansion Option and (ii) eighteen (18) months prior to the Availability Date
with respect to the Second Expansion Option. Time shall be of the essence as to
Tenant’s giving an Expansion Notice. If Tenant fails to timely give an Expansion
Notice with respect to the applicable Expansion Option, Tenant shall have no
further right to exercise such Expansion Option and such Expansion Option shall
be null and void. Unless and until Tenant shall have allowed an Expansion Option
to go unexercised as provided in this Section 36.1(b), Tenant waives in writing
such Expansion Option or Tenant shall not have the right to exercise such
Expansion Option and/or lease the applicable Expansion Space, Landlord shall not
enter into any lease or other agreement with another party for an Expansion
Space that would have a term that extends beyond the date immediately preceding
the Availability Date (unless such other party’s right to lease the applicable
Expansion Space from and after such Availability Date is expressly conditioned
upon Tenant’s not exercising its rights under this Section 36.1(b)).
Notwithstanding anything to the contrary contained herein, Tenant may elect to
lease only one (1) of the two (2) full floors of the Second Expansion Space,
provided that Tenant shall designate the floor Tenant desires to lease in the
applicable Expansion Notice, which floor shall be contiguous to the Premises
(unless neither of such two (2) full floors are contiguous to the Premises, in
which case Tenant shall designate the floor which is closest to the Premises).

(c) Landlord shall use its reasonable efforts to deliver possession of the
applicable Expansion Space to Tenant on the date designated by Landlord in its
sole discretion as set forth in Section 36.1(a) above (each, an “Availability
Date”); provided, however, that in the event that Landlord is unable to deliver
possession of the applicable Expansion Space on the applicable Availability Date
for reasons beyond Landlord’s reasonable control (including the failure of an
existing occupant to vacate such space), Landlord shall, to the extent possible
under the circumstances, provide Tenant with at least thirty (30) days’ prior
notice of the anticipated delivery date, and the commencement date for Tenant’s
leasing of the applicable Expansion Space (each, an “Expansion Commencement
Date”) shall be the first (1st) day after

 

149



--------------------------------------------------------------------------------

actual possession of the applicable Expansion Space is so delivered to Tenant,
and subject to the provisions hereof, a delay in such Expansion Commencement
Date shall be Tenant’s sole remedy at law or in equity (Tenant hereby waiving
any right to rescind this Lease, except as set forth below in this clause (c),
and/or to recover any damages on account of such delay); provided, further, that
Landlord shall use commercially reasonable efforts (including, without
limitation, the bringing of litigation if the same would be prudent in
Landlord’s reasonable discretion), to cause such holdover tenant promptly to
vacate such applicable Expansion Space. The foregoing is intended to be “an
express provision to the contrary” under Section 223-a of the New York Real
Property Law or any successor statute of similar import. Upon the request of
Tenant, (i) Landlord shall advise Tenant of the status of any discussions with
the holdover tenant with respect to the applicable Expansion Space and
(ii) Landlord shall provide Tenant with Landlord’s good faith estimate of when
such Expansion Space shall become available. Landlord agrees to use commercially
reasonable efforts (at no cost to Landlord) to exercise its rights under the
lease of any tenant of any Expansion Space (to the extent permissible
thereunder) so as to permit Tenant, during the twelve (12) month period prior to
the Availability Date of such Expansion Space, to have reasonable access to such
Expansion Space to inspect same and to take measurements, so that Tenant shall
be able to develop its plans and specifications for such Expansion Space,
provided that such access shall not unreasonably interfere with the use and
occupancy of such existing tenants. Landlord shall also furnish to Tenant,
reasonably promptly after request therefor, copies of all drawings in its
possession depicting the “as built” design of the applicable Expansion Space. If
an existing occupant fails to vacate any Expansion Space prior to the
Availability Date and such holdover shall continue for a period in excess of six
(6) months from the applicable Availability Date and shall prevent Landlord from
delivering the applicable Expansion Space to Tenant within such six (6) month
period, then Tenant shall be entitled to rescind its exercise of such Expansion
Option, provided that Tenant delivers written notice thereof to Landlord within
the next succeeding thirty (30) day period. If Tenant shall not exercise its
right to rescind its exercise of such Expansion Option within such thirty
(30) day period, and Landlord does not deliver the applicable Expansion Space to
Tenant within the next succeeding sixty (60) day period, then Tenant shall again
be entitled to rescind its exercise of such Expansion Option, provided that
Tenant delivers written notice thereof to Landlord within the next succeeding
thirty (30) day period, and such process shall continue until either Tenant
shall have rescinded its exercise of such Expansion Option or Landlord shall
have delivered the applicable Expansion Space to Tenant.

(d) If Tenant exercises an Expansion Option, then:

(i) Effective as of the applicable Expansion Commencement Date: (1) the
definition of Premises shall be modified to include the applicable Expansion
Space; (2) the percentage of the floor area of the Building defined as Tenant’s
Share of Taxes and Tenant’s Share of Operating Expenses, respectively, shall be
increased proportionately; and (3) the term of the leasing of the applicable
Expansion Space shall be coterminous with the then current Term;

(ii) Promptly after the applicable Expansion Commencement Date, Landlord and
Tenant shall execute an amendment to this Lease confirming the terms of the
expansion, but failure to do so shall have no effect on Tenant’s agreement to
lease the applicable Expansion Space;

 

150



--------------------------------------------------------------------------------

(iii) If Tenant elects to lease the applicable Expansion Space, subject to this
clause (iii), Fixed Rent shall be increased to include the FMV of the applicable
Expansion Space as of the applicable Expansion Commencement Date, such FMV to be
determined as set forth in this clause (iii). If, within sixty (60) days after
receipt of an Expansion Notice, Landlord and Tenant fail to reach agreement on
the determination of the FMV to be paid by Tenant for the applicable Expansion
Space, then either Landlord or Tenant shall initiate the arbitration proceedings
for such determination by notice to the other, and by designating in such notice
the name and address of a Qualified Appraiser. FMV for the applicable Expansion
Space shall be determined in the same fashion as FMV for the Premises during a
Renewal Term is determined pursuant to Sections 33.2(b), (c) and (d), Sections
33.3(a) and (b) and Section 33.4 above. But for the first two (2) sentences of
this clause (iii), all other provisions of the foregoing Sections for
determining FMV for the Premises during a Renewal Term shall apply, mutatis
mutandis, in respect of a determination of FMV for the applicable Expansion
Space;

(iv) If Tenant elects to lease the applicable Expansion Space, then from and
after the applicable Expansion Commencement Date, the Premises shall
automatically be increased to include the RSF of the applicable Expansion Space
(as reasonably determined by Landlord) and Fixed Rent, Tenant’s Share of Taxes
and Tenant’s Share of Operating Expenses shall be increased based upon the
addition of the applicable Expansion Space to the Premises and the Base Pilot
Year, the Base Tax Amount and Base Operating Year for the applicable Expansion
Space shall be the tax year and calendar year, as applicable, during which the
Expansion Commencement Date occurs; and

(v) Notwithstanding anything to the contrary contained herein, Tenant shall not
be entitled to any Landlord’s Contribution attributable to any Expansion Space.

(e) The Expansion Space shall be delivered in Floor Ready Condition, but without
any further representation or warranty by Landlord (it being understood that
such delivery in Floor Ready Condition shall be considered as a relevant factor
in the determination of FMV for the Expansion Space). Landlord shall have no
obligation to remove improvements made to any Expansion Space prior to delivery
to Tenant, whether or not made by Landlord, nor shall Landlord have any
obligation to prepare the space for Tenant’s occupancy.

(f) Notwithstanding anything to the contrary contained herein, if a lease for
any portion of the Expansion Space is terminated on account of a default or an
anticipated involuntary default of the tenant thereunder prior to its scheduled
expiration date, Landlord shall have the right to designate, by written notice
to Tenant (“Landlord’s Expansion Acceleration Notice”), a revised Availability
Date with respect to such portion of the Expansion Space. Tenant may, by giving
notice to Landlord within sixty (60) days after receipt of Landlord’s Expansion
Acceleration Notice, elect to lease such portion of the Expansion Space as of
such Availability Date designated by Landlord in Landlord’s Expansion
Acceleration Notice (which date shall not be earlier than sixty (60) days after
the giving of Landlord’s Expansion Acceleration Notice), subject to the terms of
this Section 36.1, provided, that in connection with Tenant’s election to lease
such accelerated portion of the Expansion Space, Tenant shall be entitled to an
abatement of Rent with respect to such accelerated portion of the Expansion
Space from the applicable accelerated Availability Date through the original
Availability Date, provided, that such abatement period shall in no event exceed
twelve (12) months. In the event

 

151



--------------------------------------------------------------------------------

that Tenant shall fail to respond to Landlord’s Expansion Acceleration Notice
within such sixty (60) day period, then Tenant shall be deemed to have waived
its right to lease such portion of the Expansion Space and the provisions of
this Section 36.1 shall be deemed to be null and void and of no further force or
effect.

(g) Notwithstanding anything to the contrary contained herein, (i) in no event
shall Landlord be permitted to designate the tenth (10th) floor of the Building
as Expansion Space under Section 36.1(a)(i), (ii) or (iii) hereof if and for so
long as an EMF Event shall have occurred and be continuing with respect to such
floor and (ii) in the event that Landlord designates any floor of the Building
as Expansion Space under Section 36.1(a)(i), (ii) or (iii) hereof and Tenant
reasonably believes that an EMF Event shall have occurred with respect to all or
any portion of such floor, then Tenant shall notify Landlord of such EMF Event
in the Expansion Notice relating to such floor. If the EMF Cure Period with
respect to such EMF Event shall exceed one hundred and twenty (120) days (as set
forth in an EMF Statement delivered to Tenant pursuant to Section 2.4(a)
hereof), then Tenant may elect (on written notice (an “Expansion Space EMF
Revocation Notice”) delivered to Landlord within sixty (60) days after the
delivery by Landlord to Tenant of the applicable EMF Statement), to revoke the
exercise by Tenant of the Expansion Option with respect to such Expansion Space,
in which event the exercise by Tenant of such Expansion Option shall be deemed
to be of no further force or effect, subject to the provisions of
Section 36.1(h) hereof.

(h) In the event that Tenant has delivered an Expansion Space EMF Revocation
Notice, Landlord shall have the right (within sixty (60) days after the delivery
by Tenant to Landlord of the Expansion Space EMF Revocation Notice), to
substitute such Expansion Space with substitute space located in the Building,
in which event Tenant shall be obligated to lease such substitute space as if
such space were Expansion Space with respect to which Tenant shall have
delivered such Expansion Notice.

(i) In the event that Landlord does not elect to lease such alternate space in
the Building to Tenant pursuant to Section 36.1(h) hereof within the sixty
(60) day period set forth therein, then Tenant may elect to lease substitute
space located in another building in downtown Manhattan below Canal Street (so
long as Tenant shall have executed and delivered a binding lease with respect to
such substitute space within twelve (12) months after the expiration of such
sixty (60) day period). In the event that Tenant shall have elected to lease
such substitute space, then within thirty (30) days after receipt of an invoice
therefor (together with reasonable supporting documentation therefor), Landlord
shall reimburse Tenant for an amount equal to the positive difference, if any,
between (A) the net amount of rents payable (based on a market tenant concession
package) by Tenant under any lease entered into by Tenant for such alternative
space during any calendar month (or portion thereof) occurring during the period
(the “Expansion Space EMF Termination Period”) commencing on the date that is
the later to occur of (x) the Availability Date with respect to such Expansion
Space or (y) the date of the delivery to Landlord of the Expansion Space EMF
Revocation Notice, through the Expiration Date and (B) Rent for the
corresponding calendar month (or portion thereof) which would have been payable
with respect to such Expansion Space under this Lease during the Expansion Space
EMF Termination Period (conclusively presuming the Additional Rent for each year
thereof to be the same as was payable for the year immediately preceding such
Availability Date increased by an amount to take into account an increase in the
CPI); provided that (I) if Tenant leases such

 

152



--------------------------------------------------------------------------------

alternative space in combination with other space, then proper apportionment (on
a per Rentable Square Foot basis) shall be made of the rent paid in connection
with such leasing and (II) the amounts payable by Landlord hereunder shall in no
event exceed, in the aggregate, an amount equal to Fifteen Dollars ($15) per RSF
of such affected floor(s)).

(j) Any dispute arising under Sections 36.2(g), (h) and/or (i) hereof may be
submitted by either party to arbitration in accordance with Article 34 hereof.

Section 36.2 (a) Provided that at the time of such exercise and on the date the
space is delivered to Tenant (1) there exists no monetary or material
non-monetary Event of Default that has occurred and is then continuing, (2) this
Lease is in full force and effect and (3) the Expansion Threshold shall have
been satisfied (collectively, the “ROFO Conditions”), prior to the date that is
five (5) years prior to then current Expiration Date (unless there shall be less
than five (5) years remaining in the then current Term of this Lease, but Tenant
shall have validly exercised the next occurring Renewal Option (if available)
for at least two hundred eighty thousand (280,000) RSF of the Premises, in which
event such date shall be deemed to be five (5) years prior to the Renewal Term
Expiration Date applicable to such Renewal Option), if Landlord desires to lease
any full or partial floor(s) which become “available for leasing” in the
Building and which are contiguous to the then highest floor of the Premises
(other than the then Premises or any floors designated by Landlord as Expansion
Space), then with respect to the first ten (10) of such full or partial floors,
in the aggregate, which become “available for leasing” in the Building
(collectively, the “ROFO Floors”), Landlord shall (i) so notify Tenant (a “ROFO
Notice”), which notice shall state in bold capital letters that if Tenant shall
fail to deliver a ROFO Election Notice within forty-five (45) days after the
delivery of such notice, then Tenant shall be deemed to have waived its right to
accept or reject the ROFO Offer pursuant to this Section 36.2, (ii) identify the
space available (the “Offered Space”) and whether such space is required to be
leased in one block (provided that Tenant shall be entitled to exercise its ROFO
Option with respect to fewer floors than such entire block of floors, so long as
such floors shall be designated by Landlord, which floors shall be the floors
closest to the Premises unless Landlord shall have commercially reasonable
reasons to designate other floors), (iii) set forth the date (the “Delivery
Date”) on which the Offered Space can be leased pursuant to the exercise by
Tenant of its rights under this Section 36.2, which date shall be no sooner than
thirty (30) days after the delivery of such ROFO Notice and no later than one
(1) year after the delivery of such ROFO Notice and (iv) set forth the FMV of
the Offered Space determined by Landlord as of the date of the ROFO Notice (the
“ROFO Offer”). Tenant shall, within forty-five (45) days after receipt of the
ROFO Notice, by written notice (the “ROFO Election Notice”), either (I) accept
the ROFO Offer with respect to either the entire block of offered floors, or
fewer floors than such entire block of offered floors (in which case Landlord
shall designate the specific floors which shall be subject to such ROFO Option,
which floors shall be the floors closest to the Premises unless Landlord shall
have commercially reasonable reasons to designate other floors) (and state in
Tenant’s notice whether Tenant accepts the FMV specified by Landlord in the ROFO
Offer for the Offered Space or, if Tenant does not accept such FMV, specify
Tenant’s determination of the FMV of the Offered Space), or (II) reject the ROFO
Offer, it being understood that Tenant’s failure to respond to the ROFO Offer as
aforesaid shall be deemed a rejection thereof, time being of the essence. Any
election by Tenant to accept or reject the ROFO Offer shall be irrevocable. If
Tenant elects to reject such ROFO Offer or if Tenant fails to timely elect to
exercise any option to lease any such Offered Space in accordance with this
Section 36.2(a), then Tenant shall

 

153



--------------------------------------------------------------------------------

no longer be entitled to exercise the ROFO Option with respect to such Offered
Space under this Section 36.2(a); provided, however, that if Landlord shall not
have executed a lease for such Offered Space within twelve (12) months after
such rejection and such space is then available for leasing, then, provided that
Landlord theretofore shall not have offered in the aggregate ten (10) ROFO
Floors to Tenant, Landlord shall reoffer such Offered Space to Tenant one more
time, subject to the terms of this Section 36.2 (except that the time period for
Tenant to respond to such ROFO Offer shall be ten (10) days rather than
forty-five (45) days). Notwithstanding the foregoing, if Landlord indicates in
its ROFO Notice that any particular Offered Space is required to be leased in
one block and Landlord subsequently desires to market portions of such Offered
Space separately, then Landlord shall be required to reoffer such portions
individually to Tenant in accordance with the terms of this Section 36.2.
Tenant’s option to lease Offered Space under this Section 36.2 shall be referred
to herein as the “ROFO Option”.

(b) If Tenant accepts a ROFO Offer, Tenant shall, within thirty (30) days after
such election, subject to the terms of clause (d) below, into an amendment to
this Lease adding the applicable Offered Space to the Premises and otherwise
incorporating the terms contained in the applicable ROFO Notice (and also
providing for a new Base Pilot Year, Base Tax Amount and Base Operating Year
with respect to the applicable Offered Space) (or if Tenant does not accept the
FMV specified by Landlord in any ROFO Offer, then such amendment shall be
entered into by Tenant within thirty (30) days after the date of the
determination of the FMV of such Offered Space as provided in this
Section 36.2); provided, however, that Landlord shall have no obligation to
enter into such amendment of this Lease, or make any such ROFO Offer, if at the
time of entering into such amendment of this Lease, or making of such ROFO
Offer, the ROFO Conditions are not then met. If Landlord shall claim that the
ROFO Conditions have not been satisfied, such that Tenant shall not then be
entitled to accept a ROFO Offer, Landlord shall deliver written notice to Tenant
specifying with reasonable detail which ROFO Conditions have not been satisfied,
and Tenant shall have ten (10) Business Days after receipt of such notice to
cure any such non-compliance with the ROFO Conditions. If Tenant shall fail to
enter into such an amendment to this Lease within such thirty (30) day period
and Landlord is willing to enter into such an amendment, then any dispute
concerning the content of such amendment (other than disputes subject to the
terms of clause (d) below) shall be resolved by arbitration, pursuant to the
terms of Article 34 hereof. If Tenant accepts the ROFO Offer, the Offered Space
shall be delivered vacant and broom clean in its then “AS IS” condition (but
free of any furniture and other personal property of the prior tenant) without
representation or warranty by Landlord; provided that if any Offered Space
constitutes a full floor, such Offered Space shall be delivered in Floor Ready
Condition, but without any further representation or warranty by Landlord (it
being understood that such delivery in Floor Ready Condition shall be considered
as a relevant factor in the determination of FMV for such Offered Space).
Landlord shall have no obligation to remove improvements made to the Offered
Space prior to delivery to Tenant, whether or not made by Landlord, nor shall
Landlord have any obligation to prepare the Offered Space for Tenant’s
occupancy.

(c) As used in this Article 36, the term “available for leasing” shall mean that
Landlord reasonably anticipates that a full or partial floor (including floors
for which it is commercially reasonable for Landlord to exercise a right of
recapture), subsequent to the initial leasing of such floors, shall be available
for Tenant to lease in accordance with the terms of this Article 36 after the
expiration or earlier termination of the initial lease with respect to

 

154



--------------------------------------------------------------------------------

such floor. Notwithstanding the foregoing, Tenant’s rights under this
Section 36.2 (but not under Section 36.1) shall be subject and subordinate to
(A) any expansion option for any ROFO Floor that is held by any existing tenant
or any tenant under any other initial lease for space in the Building and
(B) the renewal or extension of an expiring lease with any such tenant with
respect to any ROFO Floor (including the renewal of the lease for such space by
the then existing tenant, whether or not it is pursuant to an option under such
lease).

(d) If, within sixty (60) days after receipt of the ROFO Notice, Landlord and
Tenant fail to reach agreement on the determination of the FMV to be paid by
Tenant for the applicable Offered Space, then either Landlord or Tenant shall
initiate the arbitration proceedings for such determination by notice to the
other, and by designating in such notice the name and address of a Qualified
Appraiser. FMV for any Offered Space shall be determined in the same fashion as
FMV for the Premises during a Renewal Term is determined pursuant to Sections
33.2(b), (c), (d), Sections 33.3(a) and (b) and Section 33.4 above. But for the
first sentence of this clause (d), all other provisions of the foregoing
Sections for determining FMV for the Premises during a Renewal Term shall apply,
mutatis mutandis, in respect of a determination of FMV for the Offered Space,
except that the Qualified Appraiser(s), in determining the FMV for such Offered
Space, shall also take into account the terms and conditions offered by Landlord
pursuant to Section 36.2(a).

(e) Notwithstanding anything to the contrary contained herein, Fixed Rent with
respect to any Offered Space shall be equal to the FMV of such Offered Space.
If, pursuant to the preceding provisions of this Section 36.2, the FMV for such
Offered Space has not been determined as of the date the same is to become
effective, Tenant shall pay on account of Fixed Rent for such Offered Space the
Fixed Rent from time to time payable from and after the Delivery Date with
respect to the Premises as the FMV until such determination is made, with
necessary adjustments between Landlord and Tenant to be made retroactively, by
credit against the next installment(s) of Fixed Rent becoming due with respect
to such Offered Space, after a final determination of the FMV of such Offered
Space as provided in this Section 36.2.

(f) Notwithstanding anything to the contrary contained herein, Tenant may only
exercise the ROFO Option with respect to a partial floor of the Building if
(A) Landlord then intends to market such space for partial occupancy, (B) Tenant
exercises its option to lease such partial floor under this Section 36.2 with
respect to all of the RSF of the partial floor which Landlord so intends to
market (unless Landlord specifies in the applicable ROFO Notice that Landlord is
marketing portions the RSF of such partial floor in separate segments) and
(C) such partial floor is a ROFO Floor. The term of the leasing of any Offered
Space (including any partial floors) shall be coterminous with the then current
Term. In the event that Landlord delivers a ROFO Notice with respect to a
partial floor, which ROFO Notice provides that Landlord intends to market the
whole of such partial floor, and Landlord thereafter intends to market only
portions of such partial floor, then Landlord shall be required to reoffer such
portions to Tenant under this Section 36.2, subject to the provisions hereof.

 

155



--------------------------------------------------------------------------------

ARTICLE 37

ADJUSTMENT OPTIONS

Section 37.1 (a) Provided that at the time of such exercise (1) there exists no
monetary or material non-monetary Event of Default that has occurred and is then
continuing, (2) this Lease is in full force and effect, and (3) Tenant shall not
theretofore have exercised the right to lease the Additional Floor, then
Original Tenant shall have the option (the “Contraction Option”) to subtract the
twenty-sixth (26th) floor of the Building (the “Contraction Space”) from the
Premises as of the Contraction Effective Date on the terms set forth below. If
Tenant desires to exercise the Contraction Option, Tenant shall deliver an
irrevocable notice (the “Contraction Notice”) to Landlord notifying Landlord of
such exercise no later than thirty (30) days after the Effective Date and
setting forth the identity of the Contraction Space. Time shall be of the
essence as to Tenant’s giving the Contraction Notice. If Tenant fails to timely
give the Contraction Notice with respect to the Contraction Option, Tenant shall
have no further right to exercise the Contraction Option and the Contraction
Option shall be null and void.

(b) The effective date for Tenant’s subtraction of the applicable Contraction
Space from the Premises (the “Contraction Effective Date”), shall be the date on
which Tenant shall have delivered the Contraction Notice to Landlord.

(c) If Tenant exercises the Contraction Option, then:

(i) Effective as of the Contraction Effective Date: (1) the definition of
Premises shall be modified to subtract the Contraction Space; (2) the percentage
of the floor area of the Building defined as Tenant’s Share of Taxes and
Tenant’s Share of Operating Expenses, respectively, shall be reduced to reflect
the subtraction of the Contraction Space; and (3) Landlord’s Contribution shall
be deemed to be proportionately reduced based on the RSF remaining in the
Premises after giving effect to the exercise of the Construction Option;

(ii) Promptly after the Contraction Effective Date, Landlord and Tenant shall
execute an amendment to this Lease in a form reasonably acceptable to Landlord
and Tenant, confirming the terms of the contraction (including, without
limitation, an amendment to Section 31.1(a) and Exhibits A-2, E and F hereof),
but failure to do so shall have no effect on Tenant’s agreement to subtract the
applicable Contraction Space from the Premises, it being agreed that any dispute
concerning the content of such amendment shall be resolved by arbitration,
pursuant to the terms of Article 34 hereof; and

(iii) Tenant shall pay to Landlord, as Additional Rent within thirty (30) days
after demand, all reasonable, out-of-pocket costs that may be actually incurred
by Landlord on account of the additional work performed by or on behalf of
Tenant that may be required in order to separate such Contraction Space from the
remainder of the Premises, including, without limitation, (a) separating any
utility or other mechanical connections within the Contraction Space from the
balance of the Premises, (b) removing any internal staircases connecting any
Contraction Space to any floor(s) of the Premises that are contiguous thereto
and slabbing over such floor openings, (c) compliance with Section 10.2(b)(iii),
and (d) sealing up all openings in the enclosing shaft walls housing Tenant’s
conveyor system, if any; provided, that

 

156



--------------------------------------------------------------------------------

Landlord shall deliver to Tenant reasonably sufficient documentation evidencing
such costs. If Tenant fails to vacate and surrender the Contraction Space on or
before the Contraction Effective Date in the condition required pursuant to the
terms of this Lease (including, without limitation, Section 21.1 hereof), Tenant
shall be deemed to be holding over with respect thereto, entitling Landlord to
exercise all of its rights and remedies under the Lease, as amended hereby
(including, without limitation, Section 21.2 hereof), at law or in equity with
respect thereto.

Section 37.2 (a) Provided that at the time of such notice (1) there exists no
monetary or material non-monetary Event of Default that has occurred and is then
continuing, (2) this Lease is in full force and effect, (3) Tenant shall not
have theretofore exercised the Contraction Option, and (4) there shall exist in
the Building one full floor “available for leasing” (as defined in
Section 37.2(e) below) (the “Additional Floor”) then Original Tenant shall have
the right, prior to the date of Tenant’s initial move into the Premises, to
deliver to Landlord written notice (the “Additional Floor Notice”) of its desire
to lease the Additional Floor. Time shall be of the essence as to Tenant’s
giving the Additional Floor Notice. If Tenant fails to timely give the
Additional Floor Notice, Tenant shall have no further right to exercise the
right to lease the Additional Floor and this right shall be null and void. If
there is an Additional Floor “available for leasing”, Landlord shall promptly
notify Tenant of such Additional Floor (it being understood that if there is
more than one Additional Floor “available for leasing”, Landlord shall designate
the Additional Floor closest to the Premises, other than the tenth (10th) floor
of the Building unless requested by Tenant in the Additional Floor Notice)
whereupon the Additional Floor shall become part of the Premises pursuant to
this Lease, as set forth below.

(b) The commencement date for Tenant’s leasing of the Additional Floor (the
“Additional Floor Commencement Date”) shall be ten (10) Business Days after (or
such earlier time as Tenant may request) the date of delivery of Landlord’s
notification of such Additional Floor to Tenant, and a delay in such Additional
Floor Commencement Date shall be Tenant’s sole remedy at law or in equity
(Tenant hereby waiving any right to rescind this Lease and/or to recover any
damages on account of such delay).

(c) If Tenant exercises the right to lease the Additional Floor, then:

(i) Effective as of the Additional Floor Commencement Date: (1) the definition
of Premises shall be modified to include the Additional Floor; (2) the
percentage of the floor area of the Building defined as Tenant’s Share of Taxes
and Tenant’s Share of Operating Expenses, respectively, shall be increased to
reflect the Additional Floor; (3) the term of the leasing of the Additional
Floor shall be coterminous with the then current Term; and (4) Landlord’s
Contribution shall be deemed to be proportionately increased based on the RSF of
the Additional Floor;

(ii) Promptly after the Additional Floor Commencement Date, Landlord and Tenant
shall execute an amendment to this Lease in a form reasonably acceptable to
Landlord and Tenant, confirming the terms hereof, but failure to do so shall
have no effect on Tenant’s agreement to lease the Additional Floor, it being
agreed that any dispute concerning the content of such amendment shall be
resolved by arbitration, pursuant to the terms of Article 34 hereof; and

 

157



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, if Tenant
elects to lease the Additional Floor, commencing on the Rent Commencement Date,
Tenant shall pay Fixed Rent for the Additional Floor at FMV, to be determined in
the same manner as set forth in Sections 33.2(b), (c), (d), Sections 33.3(a) and
(b) and Section 33.4 above (except that the Base Tax Amount and Base Operating
Expenses shall remain the same as they are with respect to the balance of the
Premises), which Sections shall apply, mutatis mutandis, in respect of the
determination of FMV for the Additional Floor, and the Premises shall
automatically be increased to include the RSF of the Additional Floor.

(d) The Additional Floor shall be delivered to Tenant on the Additional Floor
Commencement Date in the condition required pursuant to Schedule 1 to the Work
Letter.

(e) As used in this Section 37.2, the term “available for leasing” shall mean
any full floor in the Building that Landlord is marketing prior to the initial
leasing of such floor, which floor Landlord is willing to lease as a single
floor and which floor is not the subject of discussions or negotiations with any
other existing or prospective tenant.

Section 37.3 Notwithstanding anything to the contrary contained herein, Landlord
and Tenant hereby agree that Tenant’s right to exercise its Contraction Option
and its right to lease an Additional Floor are mutually exclusive (i.e., should
Tenant exercise the Contraction Option, Tenant shall have no further right to
lease the Additional Floor and this right shall be null and void and should
Tenant lease the Additional Floor, Tenant shall have no further right to
exercise the Contraction Option and the Contraction Option shall be null and
void), it being understood that Tenant’s exercise of its Contraction Option
shall not cause Tenant to forfeit any of its rights hereunder, other than as
specifically set forth in this Section 37.3.

ARTICLE 38

PARTIAL CANCELLATION OPTION

Section 38.1 (a) Provided that at the time of such exercise (1) there exists no
monetary or material non-monetary Event of Default that has occurred and is then
continuing, and (2) this Lease is in full force and effect, then Tenant shall
have the option (the “Cancellation Option”) to cancel this Lease, solely with
respect to the Cancellation Space effective as of the tenth (10th) anniversary
of the Rent Commencement Date (the “Cancellation Date”); provided, however, that
such cancellation shall only be effective upon compliance with the following
terms and conditions:

(i) Tenant shall deliver notice (the “Cancellation Notice”) to Landlord of its
election to cancel this Lease, solely with respect to the Cancellation Space no
later than eighteen (18) months prior to the Cancellation Date. The Cancellation
Notice shall contain an irrevocable designation by Original Tenant of the
floor(s) (collectively, the “Cancellation Space”) of the Premises with respect
to which Tenant shall elect to cancel this Lease, which floor(s) shall consist
of either of the following: (A) one (1) full floor of the Premises (which may be
a non-contiguous full floor, if then applicable), or (B) two (2) full contiguous
floors of the Premises, in each case which constitute the lowest or highest
floors in

 

158



--------------------------------------------------------------------------------

the Building leased by Tenant pursuant to this Lease. The Cancellation Notice
shall be irrevocable upon delivery and time shall be of the essence in
connection with the exercise by Tenant of its right to cancel this Lease with
respect to the Cancellation Space pursuant to this Article 38; and

(ii) Tenant shall pay to Landlord, as consideration for the privilege of
cancellation, an amount (the “Cancellation Payment”) equal to $78.46 per RSF of
the Cancellation Space; fifty percent (50%) of which shall be payable
simultaneously with the delivery of the Cancellation Notice and the remaining
fifty percent (50%) of which shall be payable upon the Cancellation Date.

(b) If Tenant fails to timely deliver the Cancellation Notice and pay to
Landlord the Cancellation Payment in accordance with Section 38.1(a)(ii) hereof
(time being of the essence), then this Lease shall remain in full force and
effect with respect to the Cancellation Space and this Article 38 shall be
deemed null and void and of no force and effect.

(c) Notwithstanding any cancellation of this Lease by Tenant hereunder with
respect to the Cancellation Space, Tenant shall remain liable to pay all Fixed
Rent and Additional Rent with respect to the Cancellation Space through the
Cancellation Date and for the cure of any material non-monetary default under
this Lease existing on the Cancellation Date with respect to the Cancellation
Space. Such defaults shall be cured within the periods provided herein, and such
liability of Tenant shall survive any such cancellation.

(d) On or prior to the Cancellation Date, Tenant shall vacate the Cancellation
Space and surrender possession thereof to Landlord in accordance with the terms
of this Lease, as if the Cancellation Date were the Expiration Date. If Tenant
exercises the Cancellation Option, Tenant shall pay to Landlord, as Additional
Rent within thirty (30) days after demand, all costs that may be incurred by
Landlord on account of the additional work that may be required in order to
separate the Cancellation Space from the remainder of the Premises, including,
without limitation, (1) separating any utility or other mechanical connections
within the Cancellation Space from the remainder of the Premises, (2) removing
any internal staircases connecting any floor of the Cancellation Space to any
floor(s) of the Premises that are contiguous thereto and slabbing over such
floor openings, (3) installing any required submeters so that the amount of
electricity utilized in the Cancellation Space may be measured on a submetering
basis, (4) redistributing any electricity to the extent necessary so that each
floor of the Cancellation Space has an electrical capacity of at least seven
(7) watts actual demand load per usable square foot, exclusive of electric
required to operate the base Building Systems (including, without limitation,
the Building HVAC System) and (5) sealing up all openings in the enclosing shaft
walls housing Tenant’s conveyor system, if any. If Tenant timely delivers the
Cancellation Notice and timely pays to Landlord the Cancellation Payment but
fails to vacate and surrender the Cancellation Space within thirty (30) days
after the Cancellation Date in accordance with the terms of this Section 38.1(d)
and Section 21.1 hereof, Tenant shall be deemed to be holding over with respect
thereto, entitling Landlord to exercise all of its rights and remedies under
this Lease (including, without limitation, Section 21.2 hereof) solely with
respect to the Cancellation Space (i.e., Landlord shall not be entitled to
exercise its remedies under Article 18 hereof with respect to any portion of the
Premises other than the Cancellation Space) or at law or in equity with respect
thereto; provided, however, that Landlord shall not exercise

 

159



--------------------------------------------------------------------------------

any of its remedies under Article 18 hereof (and the provisions of Section 21.2
hereof shall not apply) with respect to the Cancellation Space unless Tenant
shall have failed to so vacate and surrender such Cancellation Space as of the
date that is thirty (30) days after the Cancellation Date.

(e) Upon cancellation of this Lease with respect to the Cancellation Space,
Landlord and Tenant shall be relieved of any obligations under this Lease solely
with respect to the Cancellation Space, except (A) for those obligations
accruing prior to the Cancellation Date, (B) for any third party claims against
Tenant with respect to the Cancellation Space accruing through the Cancellation
Date and (C) for those obligations that expressly survive the expiration or
earlier termination of this Lease. At either Landlord’s or Tenant’s request,
Tenant and Landlord shall execute an agreement in recordable form reasonably
acceptable to both parties stating among other things, the Cancellation Date and
any other necessary amendments to this Lease, on account of the surrender by
Tenant of the Cancellation Space (including, without limitation, any resulting
reduction in the amount of condenser water furnished by Landlord to Tenant), it
being agreed that any dispute concerning the content of such amendment shall be
resolved by arbitration, pursuant to the terms of Article 34 hereof. Landlord’s
or Tenant’s failure or refusal to sign such agreement shall in no event affect
the cancellation of this Lease with respect to the Cancellation Space in
accordance with the terms of this Article 38.

Section 38.2 Notwithstanding anything to the contrary contained herein, Landlord
and Tenant hereby agree that Tenant’s right to exercise its Cancellation Option
and its Second Expansion Option are mutually exclusive (i.e., should Tenant
exercise the Cancellation Option, Tenant shall have no further right to exercise
the Second Expansion Option and the Second Expansion Option shall be null and
void and should Tenant exercise the Second Expansion Option, Tenant shall have
no further right to exercise the Cancellation Option and the Cancellation Option
shall be null and void), it being understood that Tenant’s exercise of its
Cancellation Option shall not cause Tenant to forfeit any of its rights
hereunder with respect to the Third Expansion Option or the ROFO Option.

ARTICLE 39

LEASING RESTRICTION

Section 39.1 Provided that (i) no monetary or material non-monetary Event of
Default shall have occurred and be continuing, (ii) this Lease shall be in full
force and effect and (iii) Original Tenant shall be in Occupancy of at least
four hundred thousand (400,000) RSF in the Building, then (A) Landlord shall not
lease any space in the Building, nor consent to any sublease (or sub-sublease,
if applicable) with respect to any space in the Building, to a Competitor,
without Tenant’s consent (it being agreed that Tenant’s consent to any such
lease, sublease or sub-sublease shall be given or withheld at Tenant’s sole
discretion) and (B) Landlord shall not grant any Competitor which is a tenant or
subtenant in the Building (including, but not limited to, any Affiliate of
Landlord which shall then be a Competitor) the right to install its corporate
flag on any of the flagpoles located in the public park on the Real Property;
provided, however, in no event shall the provisions of this clause (B) prevent
Landlord or Silverstein Properties, Inc. from installing its corporate flag on
any such flagpole. Landlord agrees that for

 

160



--------------------------------------------------------------------------------

so long as Original Tenant shall be in Occupancy of four hundred thousand
(400,000) RSF in the Building, all leases to tenants in the Building entered
into from and after the date hereof (other than the lease for space in the
Building currently being negotiated by Landlord and Darby & Darby P.C.) shall
include such restrictions as are contained in this Article 39.

Section 39.2 Notwithstanding anything to the contrary contained herein, the
provisions of Section 39.1 hereof shall not apply with respect to any subleases
(or further sub-subleases) entered into by any tenant (or its assignees,
subtenants or further sub-subtenants) under (i) any lease for space in the
Building entered into prior to the date hereof or (ii) the lease for space in
the Building currently being negotiated by Landlord and Darby & Darby P.C.

ARTICLE 40

SUBLETTING FROM OTHER BUILDING TENANTS

Section 40.1 (a) Notwithstanding anything to the contrary set forth herein,
provided that at the time of such exercise (1) there exists no monetary or
material non-monetary Event of Default that has occurred and is then continuing,
(2) this Lease is in full force and effect, and (3) the Expansion Threshold
shall have been satisfied, Tenant shall have the option (the “Building Tenant
Sublease Option”) to sublease space in the Building from other tenants located
in the Tenant Elevator Bank, notwithstanding any restrictions on such subletting
contained in such other tenants’ leases; provided, however, that Tenant’s
exercise of the Building Tenant Sublease Option shall only be permitted upon
compliance with the following terms and conditions:

(i) Tenant shall deliver notice (the “Building Tenant Sublease Notice”) to
Landlord of its election to exercise the Building Tenant Sublease Option no
later than ten (10) Business Days prior to the proposed date of such subletting.
The Building Tenant Sublease Notice shall contain all of the information
required in connection with the delivery of an Offer Notice by Tenant pursuant
to clauses (ii) and (iii) of Section 14.3(a) hereof;

(ii) Any such subletting shall comply with all of the terms and conditions of
the other tenant’s lease (except for any restriction on such subletting
expressly permitted pursuant to this Article 40); and

(iii) In the event that Tenant sub-subleases or assigns any space which is the
subject of a Building Tenant Sublease Option, then Landlord shall be entitled to
share in fifty percent (50%) of any profits in connection with such
sub-subletting, as determined pursuant to the provisions of Section 14.9 hereof.

(b) Provided that Tenant is then in compliance with the terms and conditions of
this Article 40, if Tenant shall deliver a Building Tenant Sublease Notice,
Landlord shall not exercise any right of recapture it may have under another
tenant lease, with respect to the space that is the subject of such Building
Tenant Sublease Notice.

[Signatures appear on the following page.]

 

161



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the date first set forth above.

 

LANDLORD: 7 WORLD TRADE CENTER, LLC, a Delaware limited liability company By:  
7 WORLD TRADE COMPANY, LP,   Managing Member By:   SILVERSTEIN-7 WORLD   TRADE
COMPANY, INC.,   its general partner By:  

/s/ Michael Levy

Name:   Michael Levy Title:   Vice President TENANT: MOODY’S CORPORATION, a
Delaware corporation By:  

/s/ Raymond W. McDaniel, Jr.

Name:   Raymond W. McDaniel, Jr. Title:   Chief Executive Officer

 

162



--------------------------------------------------------------------------------

EXHIBIT A-1

LAND

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

 

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

 

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING.

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

AREA CALCULATIONS

 

Floors

 

Rentable Square Feet

 

Percentage of the Building Area

52

  41,861   2.49%

51

  41,861   2.49%

50

  41,861   2.49%

49

  40,645   2.42%

48

  41,165   2.45%

47

  40,645   2.42%

46

  41,311   2.46%

45

  41,140   2.45%

44

  41,173   2.45%

43

  41,173   2.45%

42

  40,867   2.43%

41

  40,867   2.43%

40

  39,799   2.37%

39

  39,364   2.34%

38

  39,912   2.38%

37

  39,913   2.38%

36

  39,900   2.38%

35

  39,900   2.38%

34

  39,900   2.38%

33

  39,896   2.38%

32

  39,631   2.36%

31

  39,357   2.34%

30

  39,832   2.37%

29

  39,809   2.37%

28

  39,284   2.34%

27

  39,284   2.34%

26

  39,284   2.34%

25

  39,284   2.34%

24

  39,201   2.33%

23

  39,568   2.36%

22

  38,872   2.31%

21

  39,429   2.35%

20

  39,387   2.34%

19

  39,365   2.34%

18

  39,365   2.34%

17

  39,365   2.34%

16

  39,365   2.34%

15

  39,365   2.34%

14

  39,365   2.34%

12

  39,365   2.34%

11

  39,365   2.34%

10

  39,365   2.34% Premises Total   589,945   35.12% Building Total   1,679,660  
100%

--------------------------------------------------------------------------------

** Note – the shaded rows above indicate the Premises.

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

1. Tenant shall not obstruct or encumber the sidewalks, entrances, passages,
courts, elevators, vestibules, corridors and halls, nor shall such areas be used
for any purpose other than ingress and egress to and from the Premises and for
delivery of merchandise and equipment which delivery shall be completed in a
prompt and efficient manner using elevators and passageways designated for such
delivery by Landlord.

2. No awnings, air-conditioning units, fans or other projections shall be
attached to or project through the outside walls or windows of the Building.
Tenant shall not attach, hang or use any curtains, blinds, shades or screens,
other than either mylar shades or other curtains, blinds, shades or screens that
conform to Building standards agreed to by Landlord and Tenant from time to
time, without the prior written consent of Landlord not to be unreasonably
withheld, conditioned or delayed. Tenant may not, under any circumstances apply
mylar or other like films directly to Building glass. All electrical fixtures
hung in offices or spaces along the perimeter of the Premises must be of a
quality, type, design and bulb color agreed to by Landlord and Tenant, such
agreement not to be unreasonably withheld, conditioned or delayed.

3. Except for signage required by Legal Requirements or as otherwise provided in
the Lease, Tenant shall not, exhibit, inscribe, paint or affix any sign,
advertisement, notice or other lettering (collectively, “Tenant Advertisement”)
on any part of the inside of the Premises if the same can be seen from the
outside of the Premises. Except as otherwise provided in the Lease, in no event
may any Tenant Advertisement be exhibited, inscribed, painted or affixed to any
part of the outside of the Premises or the Building.

4. Tenant shall not permanently or materially cover, blackout or obstruct the
exterior windows that reflect or admit light and air into the Premises.

5. Tenant shall not, without Landlord’s prior written consent, place any
showcases or other articles in front of or affix such articles to any part of
the exterior of the Building, nor place such articles in the halls, corridors or
vestibules (other than within the Premises but in all events Tenant shall comply
with Code), nor shall any article obstruct any air-conditioning supply or
exhaust.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, acids or other substances shall be deposited therein. All damages
resulting from any misuse of such fixtures by any Tenant Party shall be borne by
Tenant unless caused by a Landlord Party.

7. Except as otherwise approved by Landlord or as otherwise permitted in
accordance with the provisions of the Lease, Tenant shall not mark, paint, drill
into, or in any way deface any part of the Premises or the Building, and no
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

B-1



--------------------------------------------------------------------------------

8. Tenant, or any of Tenant’s servants, employees, agents, sublessees, visitors
or licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance except such
as are incidental to usual office occupancy and are properly safeguarded.

9. Tenant shall not install any additional locks or bolts of any kind upon any
of the doors or windows, nor shall Tenant change existing locks or the mechanism
thereof, unless Tenant promptly provides Landlord with the key or combination
thereto or other means of access (except with respect to security areas). Tenant
must, upon the termination of its tenancy, return to Landlord all keys to
offices and toilet rooms and in the event of the loss of any keys furnished at
Landlord’s expense, pay the cost thereof. All Tenant entrance doors shall
utilize the base Building key cylinders as specified by Landlord.

10. Tenant shall not bring into or store any bicycles, vehicles or animals of
any kind except for seeing eye dogs in or about the Premises or the Building.
Bicycles shall be stored on the bicycle rack currently located outside the
Building adjacent to the loading dock by the Washington Street side of the
Building.

11. Tenant shall remove and bring any safes, freight, furniture or bulky matter
of any description into or out of the Premises in the manner and during the
hours (which must be scheduled in advance) which are agreed to by Landlord and
Tenant, each acting reasonably. Landlord reserves the right to inspect all
safes, freight or other bulky articles to be brought into the Building and to
exclude from the Building all safes, freight or other bulky articles which
violate any of these Rules and Regulations or the Lease. Landlord shall have the
right to prescribe the weight and position of safes and other objects of
excessive weight, and no safe or other object whose weight exceeds the lawful
load for the area upon which it would stand shall be brought into or kept upon
the Premises (unless such area is properly reinforced, subject to and in
accordance with the provisions of the Lease). If, in the judgment of Landlord,
it is necessary to distribute the concentrated weight of any heavy object,
Landlord shall so advise Tenant.

12. Landlord reserves the right to exclude from the Building all persons who do
not present a pass signed or approved by Landlord or Tenant or who otherwise do
not comply with Building security procedures. Landlord may require any person
leaving the Building with any package or other object to exhibit a pass from
Tenant. Tenant shall comply with the security procedures implemented following
the mutual agreement of Landlord and Tenant including provisions for approving
companies delivering food and the manner of delivery.

13. No delivery persons or messengers shall be permitted to use the Building
passenger elevators. Tenant shall utilize Landlord’s package intercept/messenger
center for all messenger deliveries and pick-ups in accordance with Schedule C
and Section 10.12 of the Lease.

14. Tenant shall, at its expense, provide artificial light for the Landlord’s
employees doing janitor service or other cleaning, and making repairs or
alterations in the Premises.

15. Tenant’s requirements for above-standard services will be addressed only
upon written notice delivered to Landlord’s office at the Building. Building
employees shall not perform any work or do anything outside of the regular
duties unless under special instruction from the Landlord’s office.

 

B-2



--------------------------------------------------------------------------------

16. Tenant shall not purchase spring water, ice, towels or other like service,
or allow barbering or boot blacking services in the Premises, from any company
or Person not approved by Landlord (such approval not to be unreasonably
withheld or delayed).

17. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent the same.

18. Tenant shall use commercially reasonable efforts to prevent the use in any
space, or in the public halls of the Building, either by Tenant or by jobbers or
others in the delivery or receipt of merchandise, of any hand trucks or food
carts except those equipped with rubber tires and side guards. There shall be no
food carts which are visible at any time to the public or other tenants in the
main lobby of the Building.

19. Tenant shall control access to the Premises in accordance with reasonable
security procedures implemented by Landlord.

20. Tenant shall use reasonable efforts to keep all blinds and shades in the
Premises, if any, closed and lowered when and as reasonably required because of
the position of the sun, during the operation of the Building HVAC System to
cool or ventilate the Premises.

21. Tenant shall not install or permit the installation or use of any food,
beverage, cigarette, cigar or stamp dispensing machine other than for the
exclusive use of Tenant’s employees and invitees.

22. Any person whose presence in the Building at any time shall, in the judgment
of the Landlord, be prejudicial to the safety of the Building or of its tenants
may be denied access to the Building or may be ejected therefrom. In case of
invasion, riot, dangerous public excitement or other dangerous commotion, the
Landlord may prevent all access to the Building during the continuance of the
same, by closing the doors or otherwise, for the safety of the tenants and
protection of property in the Building.

23. Smoking is prohibited at all times throughout the Building.

24. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building in any material
respect by the use of any equipment, machinery, musical instrument, radio,
television or in any other way.

25. Landlord shall have the right to prohibit any advertising which refers to
the Building which, in Landlord’s reasonable judgment, tends to impair the
reputation of the Building and upon notice from Landlord, Tenant shall
discontinue such advertising. The use of the Building address in the ordinary
course of Tenant’s business shall not constitute an advertisement.

26. All of Tenant’s contractors performing work within the Premises must notify
the security desk for the Building prior to any work which may affect the
Building’s fire alarm system.

27. In the event any of Tenant’s contractors require access to the base Building
electrical closets, Tenant shall notify the Building’s management office in
writing no later than 3:00 P.M. on the day before such contractors require such
access, which notice must be signed by an authorized representative of Tenant.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

ALTERATION RULES & REGULATIONS

 

1. All construction in the Building must be performed in compliance with these
Alteration Rules and Regulations. In the event of a conflict, the provisions of
the Lease, including the Work Letter, supersede these Alteration Rules and
Regulations. Approval must be received in writing from the Landlord prior to the
commencement of any Tenant’s Alterations/construction work as required by the
Lease.

 

2. All Alterations shall be under the complete supervision of Tenant or Tenant’s
general contractor, who will keep on the job a competent foreman to supervise
all trades. All Alterations will be performed in conformity with the plans and
specifications approved by Landlord in strict accordance with the terms and
conditions of the Lease and all applicable local laws and codes.

 

3. Landlord’s review and approval of Tenant’s plans and specifications and
consent to the commencement of any of Tenant’s Alterations shall not be deemed
an agreement by the Landlord that such plans, specifications and Alterations
conform with applicable law and to insurance requirements, nor shall it be
deemed a waiver by Landlord of compliance by Tenant with any provisions of the
Lease, nor shall it impose upon Landlord any liability or obligation with
respect to such Alterations, including, without limitation, its completeness,
design sufficiency or the performance thereof.

In addition, a pre-requisite to the Landlord’s review and approval of Tenant’s
plans and specifications shall be the review and approval of Tenant’s plans and
specifications by the Port Authority in accordance with the Port Authority’s
Tenant Construction Manual and by the Building Engineer of Record for the impact
of such Alterations on the existing structure.

Notwithstanding anything to the contrary contained herein, Landlord agrees, upon
Tenant’s request, to execute all applications required by any Governmental
Authority (including, without limitation, the Port Authority) in connection with
Tenant’s Alterations prior (but still subject) to Landlord’s approval of
Tenant’s Plans as described above and, in the event Tenant shall be required to
resubmit any applications due to changes to Tenant’s Plans requested by Landlord
after Tenant’s submission of such applications, Tenant shall pay all costs and
expenses in connection with such resubmission to the applicable Governmental
Authority (including, but not limited to, the Port Authority).

 

4. Employees of Tenant and its contractors and sub-contractors must work in
harmony, and not interfere with any labor employed by Landlord, Landlord’s
mechanics or contractors or by any other tenant or its contractors. If, in
Landlord’s judgment, such interference occurs, Tenant will cause such labor to
be removed from the Building.

 

C-1



--------------------------------------------------------------------------------

5. All Alterations shall be performed in compliance with the rules of the
Building as to hours of availability of Building elevators and the manner of
handling materials, equipment and debris to avoid conflict and interference with
the operation of the Building.

 

6. Suitable protection shall be furnished by way of fire extinguisher and
protective steps to prevent any fires during the performance of the Alterations.

 

7. Other than with respect to Tenant’s Initial Alterations to be performed on
any floor of the Premises (except with respect to the top two (2) floors of the
Premises or in any Common Area), demolition must be performed before 6:00 A.M.
and after 6:00 P.M. on Business Days or on Saturdays, Sundays or approved
holidays. Delivery of materials and equipment and removal of debris must be
arranged to avoid any inconvenience and/or annoyance to other tenants. Cleaning
must be controlled to prevent dirt and dust from infiltrating into adjacent
tenant, common or mechanical areas.

 

8. Other than with respect to Tenant’s Initial Alterations, all deliveries of
construction materials are to be made before 8:00 A.M. or after 6:00 P.M. on
Business Days or on Saturdays, Sundays or approved holidays and are to be
scheduled with the Building manager. Tenant or its authorized representative
will request after hour use of freight elevator in writing to the Building
management office. Except as otherwise set forth in Section 10.4 of the Lease,
an elevator service charge of $75 per hour per elevator will apply.

 

9. When construction materials, debris or equipment are delivered to or removed
from the job site, all Building corridors, elevators and lobbies shall be
cleaned after the related work is completed or the deliveries made.

 

10. All construction debris must be kept inside the Premises until removed from
the job site. Stock piling of debris, which constitutes a fire hazard, will not
be permitted.

 

11. No accumulation of water will be allowed on any floors.

 

12. All diffusers return grilles and perimeter convectors units will be sealed
before construction and demolition is started.

 

13. All walls, floors and doors in public areas, which are subject to
construction traffic, shall be protected to the satisfaction of Landlord. Shoe
wiping mats shall be installed at all openings between public and construction
areas.

 

14. Other than with respect to Tenant’s Initial Alterations to be performed on
any floor of the Premises (except with respect to the top two (2) floors of the
Premises or in any Common Area), all chasing, chopping or drilling will be
coordinated with the Building manager and done before 8:00 A.M. or after 6:00
P.M. on Business Days or on Saturdays, Sundays or approved holidays and if any
work being done interferes with any other tenant’s use of its premises, said
work shall be stopped immediately on the advice of the Building manager’s office
and completed only at the discretion of Landlord.

 

C-2



--------------------------------------------------------------------------------

15. Should any open flame, such as welding, brazing, etc., be performed in the
course of construction, it will be under the supervision of the Building’s chief
engineer and a competent fire watch will be present at Tenant’s sole cost and
expense. A current valid New York City Fire Department permit is required to be
available on demand from Landlord.

 

16. During demolition and construction, all fire alarm systems, including, but
not limited to, smoke detectors and speakers, shall be suitably protected and
active, or a competent fire watch shall be provided.

 

17. Workmen shall not be permitted in the passenger elevators (other than the
two (2) dedicated passenger elevators provided to Tenant with respect to
Tenant’s Initial Alterations and move-in to the Building pursuant to
Section 10.4(a) of the Lease).

 

18. Prior to the commencement of any Alterations, current valid original
certificates of insurance coverage and hold harmless agreements (including
workers compensation) from Tenant and all of its contractors and subcontractors
as per the requirements of the Lease must be furnished to Landlord.

 

19. All permits and certificates shall be properly posted at the job site, and
copies provided to Landlord.

 

20. Tenant shall promptly pay all fees as stipulated by the Lease for all
services performed by Landlord or its agents, including but not limited to, the
following (but only to the extent required by the Lease):

 

  (a) fees of consultants or professional engineer selected by Landlord to
review and/or comment on plans and specifications submitted by Tenant;

 

  (b) service elevator charges; and

 

  (c) charges for cleaning services.

 

21. Landlord may suspend all work upon failure to comply with these Alteration
Rules and Regulations or the terms of the Lease.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

 

A. Definitions. All capitalized terms used herein (which are not specifically
defined herein) shall have the meaning ascribed to them in the main body of the
Lease (the “Lease”) to which this Work Letter is attached and made a part.
Notwithstanding any contrary definition in the Lease, the following terms used
herein and in the Lease are hereby defined as follows:

“Code” shall mean the New York City Building Code and all applicable rules and
regulations thereunder.

“Landlord’s Work” shall have the meaning set forth in Section D.2 hereof.

“Move In Schedule” shall mean the schedule provided by Tenant pursuant to
Section D.1 hereof setting forth the dates of Tenant’s anticipated move into the
Premises after completion of Tenant’s Initial Alterations.

“Notice” shall, as used in this Work Letter only, and notwithstanding the
general provisions of Article 26 of the Lease, shall mean any letter, memorandum
or other written communication which is either mailed to Landlord or Tenant, as
the case may be (by registered or certified mail, return, receipt requested) or,
in the case of any such letter, memorandum or other written communication to
Tenant, is actually delivered to Tenant’s Representative at the then current
mailing address of Tenant’s Representative. Any such notice shall be deemed to
have been, given when received (or refused) by mail or when delivered to
Landlord or Tenant’s Representative, as the case may be.

“TCO” shall mean a temporary certificate of occupancy.

“Tenant’s Initial Alterations” shall mean all of the materials and work set
forth on Tenant’s Plans (including, without limitation, any work performed by
Tenant outside the Premises) all of which shall be performed by Tenant’s
contractors at Tenant’s sole cost and expense (except with respect to Landlord’s
Contribution), including, without limitation, any structural, electrical or
plumbing work required to meet Tenant’s structural, electrical or plumbing
requirements, any air conditioning duct work and any other air conditioning work
required for Tenant’s need to distribute HVAC on each floor of the Premises,
painting, wall covering, paneling and cabinet work and the installation of
Tenant’s telephone and other telecommunications and data processing system.

“Tenant’s Plans” shall mean the architectural and engineering construction
documents and specifications stamped and sealed by Tenant’s architect or
engineer, at Tenant’s sole cost and expense, to be used for the construction and
finishing of the Premises so that the same may be used for Permitted Uses, as
provided in Article 2 of the Lease, and any work to be performed by Tenant
outside the Premises (including, without limitation, riser diagrams and any
items that connect to the Building Systems) which shall conform in all material
respects to the construction documents for the Building and Tenant’s Preliminary
Plans and the complete design development plans (except as may be modified with
Landlord’s consent pursuant to the terms of the Lease).

 

D-1



--------------------------------------------------------------------------------

“Tenant’s Preliminary Plans” shall mean Tenant’s schematic plans, prepared by
Tenant’s Architect or engineer, at Tenant’s expense, setting forth the overall
scope and character of the layout for the construction of Tenant’s Initial
Alterations and indicating the location and size of any uses requiring
modifications to Building Systems, including, without limitation, any Special
Use Area, if applicable, any Tenant signage located inside the Building,
telecommunications/data centers, file rooms and Tenant mechanical rooms.

“Tenant’s Representative” shall mean Andrew Mann of Gardiner & Theobald.

 

B. Tenant’s Initial Alterations.

 

  1. Tenant shall commence the design of Tenant’s Initial Alterations promptly
after the Effective Date and diligently proceed to complete such design and
construction in accordance with the terms of this Work Letter. All Tenant’s
Initial Alterations shall be (x) effected in accordance with (i) the
construction schedule and approved by Landlord pursuant to Section D.1 hereof
(which may be subsequently modified by Tenant), (ii) the requirements of this
Work Letter and the Lease, including, without limitation, Articles 4 and 8
thereof, and (iii) the requirements of all Governmental Authorities and
(y) diligently prosecuted to completion. Any failure to complete Tenant’s
Initial Alterations shall not in any way result in a postponement of the Rent
Commencement Date or the payment of any rent.

 

  2. (a) At the time that Tenant submits Tenant’s construction schedule and
other information required pursuant to Section D.1 hereof, Tenant shall submit
to Landlord (but only to the extent available at such time), for approval in
accordance with the terms of Article 4 of the Lease, the name of the Tenant’s
general contractor, Tenant’s architect, Tenant’s engineer and any other
contractors Tenant wishes to engage to work in the Building. In the performance
of Tenant’s Initial Alterations, Tenant shall use only Approved Contractors and
Approved Architects and Engineers. Tenant shall also provide Landlord, at least
ten (10) days prior to sending out any bid packages, with a list of contractors
or subcontractors who will be on the list of bidders. Landlord may reject any
contractor if Landlord reasonably believes that the performance of work by such
contractors shall create difficulty, strike or jurisdictional dispute with other
contractors employed by Landlord, Tenant or other tenants in the Building or on
any other reasonable basis. Notwithstanding the foregoing, Landlord may, if
Landlord chooses, designate only one (1) contractor, subcontractor or engineer
for the life safety system, elevators, fire alarm system, building management
system and other proprietary technical systems; provided that the charges of
such contractor, subcontractor and/or engineer shall be reasonable and
competitive with the charges of contractors, subcontractors and/or engineers
providing similar services to other First Class Office Buildings.

 

D-2



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing paragraph (a), the approval by Landlord of
such general contractor, subcontractors and/or engineers shall not be deemed to
mean that Landlord has given any assurance or made any representation or
guaranty with respect to, the performance by or quality of work of such
construction manager, general contractor, subcontractors or engineers and
Landlord shall have no responsibility for the actions, negligence, work or
workmanship of such construction manager, general contractor or
subcontractor(s).

 

  3. Tenant’s Initial Alterations shall be performed in accordance with the
alteration rules and regulations set forth in Exhibit C to the Lease and made a
part hereof and if any item of Tenant’s Initial Alterations is not specifically
covered by said building standards, then such item shall still be of a high
quality consistent with construction rules and regulations and the general
quality of said building standards and shall be under no circumstances
whatsoever below the industry standards for First Class Office Buildings.

 

  4. In connection with Tenant’s Initial Alterations, Tenant shall install
window treatments reasonably approved by Landlord.

 

C. Approval and Filing of Tenant’s Plans.

 

  1. Tenant shall promptly after completion thereof deliver to Landlord for
Landlord’s approval, Tenant’s Preliminary Plans, complete design development
plans and Tenant’s Plans (and any changes to any of the foregoing once
approved).

 

  2.

Subject to the terms of Sections 2.1(e) and 4.4(b) of the Lease, Tenant shall
not apply for a building permit without first submitting the application to
Landlord and obtaining Landlord’s approval of such application (which approval
shall not be unreasonably withheld, delayed or conditioned), and Landlord having
obtained each Superior Lessor’s signature on such application. In the event
Landlord approves such application for each Superior Lessor’s signature,
Landlord shall use its reasonable efforts to obtain such signature. Tenant may
not perform any work in the Building without Landlord’s prior written approval
of Tenant’s Plans and without obtaining all permits and approvals required
therefor. Tenant shall, at Tenant’s sole cost and expense, file Tenant’s Plans
with the Port Authority, promptly after Landlord shall have approved the same
and shall take whatever action shall be necessary to obtain and maintain all
necessary approvals and permits from the Port Authority or Governmental
Authorities having jurisdiction with respect to such Tenant’s Plans and the
completion of the work reflected therein. Landlord shall cooperate in obtaining
all required approvals by Superior Lessors and Governmental Authorities at no
cost to Landlord. Landlord shall cooperate with Tenant, at Tenant’s sole cost
and expense, as is reasonably necessary for Tenant to obtain all permits and
approvals required to be issued by

 

D-3



--------------------------------------------------------------------------------

 

any Governmental Authority in connection with Tenant’s Alterations, and Landlord
shall execute necessary consents and applications and perform other reasonable
ministerial and non-ministerial requirements as and to the extent required
promptly after Tenant submits same to Landlord.

 

  3. (a) Whenever in this Section C Tenant is required to deliver plans and
specifications or information, such plans, specifications and information shall
be in reasonably sufficient detail to enable Landlord to evaluate the impact of
the same on architectural, mechanical, electrical, plumbing, fire alarm, BMS or
any other system or other item of the Building.

(b) Together with Tenant’s delivery to Landlord of Tenant’s plans,
specifications and information (or resubmission, revision or modification
thereof, as applicable), Tenant shall provide Landlord with a request for
approval. In the event that Landlord shall not approve any such request, the
notice of such non-approval shall specifically indicate the reasons for such
non-approval, in sufficient detail as to reasonably permit Tenant to make
changes.

 

  4. Whenever in this Section C Landlord is required to review Tenant’s
Preliminary Plans, Tenant’s Plans or any changes thereto, except as provided in
Section 4.2 of the Lease, Tenant shall pay all third party out-of-pocket costs
(including, without limitation, costs paid by reason of review by a Governmental
Authority) reasonably incurred by Landlord for the review of such plans.

 

  5. Tenant will promptly furnish to Landlord copies of all Port Authority
approved drawings, plans, permits and sign-offs as same are obtained by Tenant
with respect to Tenant’s Initial Alterations. Tenant shall obtain all TCOs
necessary for Tenant’s use and occupancy of the Premises and Tenant must furnish
copies thereof to Landlord prior to Tenant’s occupying each floor for the
conduct of its business. Landlord shall cooperate as is reasonably necessary in
connection therewith and shall execute all reasonably necessary consents and
applications and perform other reasonable ministerial and non ministerial
requirements as and to the extent required, all at Tenant’s sole cost and
expense.

 

  6. Notwithstanding anything to the contrary contained herein, Landlord agrees,
upon Tenant’s request, to execute all applications required by any Governmental
Authority (including, without limitation, the Port Authority) in connection with
Tenant’s Alterations prior (but still subject) to Landlord’s approval of
Tenant’s Plans as described above and, in the event Tenant shall be required to
resubmit any applications due to changes to Tenant’s Plans requested by Landlord
after Tenant’s submission of such applications, Tenant shall pay all costs and
expenses in connection with such resubmission to the applicable Governmental
Authority (including, but not limited to, the Port Authority).

 

D-4



--------------------------------------------------------------------------------

D. Construction.

 

  1. Construction Schedule. As soon as practicable after the Effective Date,
Tenant shall furnish Landlord, for Landlord’s reasonable approval, with a
construction schedule and Move In Schedule prepared by Tenant or Tenant’s
general contractor or construction manager in such a manner as to coordinate the
scheduling of Tenant’s Initial Alterations with Building operations and
construction being performed by or on behalf of Landlord or other tenants in the
Building, showing the scheduled dates upon which the various phases of Tenant’s
Initial Alterations are to be commenced and may be expected to be completed.

 

  2. Landlord’s Work. Landlord’s Work shall mean the work described on Schedule
1 to this Work Letter. Tenant acknowledges that Landlord’s Work has been
completed.

 

  3. Vertical Transportation. Tenant shall be permitted to use the freight
elevators subject to Exhibit C and Section 10.4 of the Lease. Subject to
Section 10.4 of the Lease, Tenant acknowledges that Tenant’s use of freight
elevators is subject to the reasonable requirements for the use of the freight
elevators in connection with (a) the operation of the Building and (b) other
work being performed by or on behalf of other tenants in the Building.

 

E. Access by Tenant and Cooperation by Landlord and Tenant.

 

  1. Tenant acknowledges that Tenant’s contractors and contractors performing
work for Landlord and for other tenants in the Building may at times be working
in the Premises and the Building simultaneously. Landlord and Tenant agree to
cooperate with each other with regard to the performance and sequencing of work
within the Premises and in the Building. Tenant agrees to comply with all
reasonable procedures established by Landlord to coordinate Tenant’s Initial
Alterations with other work in the Building so as not to interfere or delay such
work and such other reasonable procedures established by Landlord which relate
to such work.

 

  2.

In connection with any access by Tenant to the Building the following shall
apply: (a) Tenant shall provide reasonable security for the Premises; (b) prior
to the time that Tenant enters the Premises for the purposes set forth above,
Tenant shall deliver to Landlord certificates of insurance or other satisfactory
evidence of Tenant’s compliance with the insurance requirements set forth on
Schedule 2 attached hereto; (c) Tenant and its contractors shall remain
responsible for the scheduling and transportation of materials and equipment
used in the performance of Tenant’s Initial Alterations, and for the removal
from the Building of waste and debris (including, without limitation, all
refuse, tools and equipment) resulting from the performance of Tenant’s Initial
Alterations by Tenant’s contractors; (d) Tenant shall not cause any damage to
the Premises, the Building, any other space in the Building or work of other
tenants in the Building and shall use reasonable and customary efforts to
protect the Premises, the Building and work being

 

D-5



--------------------------------------------------------------------------------

 

performed by or on behalf of others tenants in the Building from damage by
Tenant’s contractors, subcontractors and movers, and shall pay for any
replacements, repairs or extra cleaning necessitated by any damage caused by
Tenant or such contractors or subcontractors or the moving by contractors,
subcontractors, movers or other agents of Tenant of fixtures, equipment,
furnishings, furniture and other property into or out of the Premises; and
(e) subject to the release provisions set forth in Section 11.6 of the Lease,
Tenant shall defend, indemnify and hold Landlord harmless from and against any
and all losses and/or claims arising from any negligence of Tenant and Tenant’s
general contractor or construction manager, and their respective contractors,
subcontractors, engineers, architects, decorators, servants, agents or employees
in connection with the performance of Tenant’s Initial Alterations. If Tenant
shall fail to comply with any of the requirements of this Section E.2, Landlord
may, at its option, perform such act on Tenant’s behalf, at Tenant’s sole cost
and expense. Tenant shall, within thirty (30) days of demand therefor, with
interest at the Applicable Rate commencing from such thirtieth (30th) day,
reimburse Landlord for all reasonable out-of-pocket costs and expenses incurred
by Landlord in connection with Landlord’s performance of any act required by
this Section E.2.

 

F. Landlord and Tenant Construction Obligations.

 

  1. All required testing, adjusting and balancing of the mechanical plant of
the Building and base building mechanical, electrical, plumbing, fire
protection, fire safety and sprinkler systems serving the Premises, shall be
conducted at such times as reasonably scheduled by Landlord or when required by
Governmental Authorities (it being understood that Tenant shall cooperate with
Landlord and the testing entity in connection with such testing, adjusting or
balancing).

 

  2. Tenant’s Representative shall provide administration of Tenant’s Initial
Alterations and is authorized to act on behalf of Tenant with respect to those
matters on which Tenant’s Representative is authorized to act pursuant to a
written notice delivered by Tenant to Landlord. Tenant’s Representative shall
give instructions and consents to Landlord. Tenant may substitute Tenant’s
Representative on two (2) Business Days’ prior written notice to Landlord.

 

  3. Landlord and Tenant’s Representative shall schedule and attend regular
project meetings at the Building (or such other location as shall be mutually
acceptable to all parties) with Tenant’s Architect, Tenant’s project manager,
Landlord and other of Tenant’s and Landlord’s consultants, at such times as the
parties shall mutually agree.

 

  4.

All work performed pursuant to this Work Letter, whether by Landlord or by
Tenant and any other work performed by Landlord in the construction of the
Building, shall be performed diligently, in a good and workerlike manner, with
only first class materials, free of all mechanics’, materialmen’s or other liens
and in compliance with all Legal Requirements and requirements of Governmental
Authorities.

 

D-6



--------------------------------------------------------------------------------

 

5. All schedules attached to this Work Letter are hereby incorporated herein by
reference. In the event of any conflict between the provisions of the Lease,
this Work Letter, the schedules attached hereto and the exhibits to the Lease,
the provisions of the Lease shall prevail.

 

G. Miscellaneous.

 

  1. Notwithstanding anything to the contrary contained herein, Tenant shall
comply with the provisions of the Underlying Lease with respect to the
performance of any Alterations (including, without limitation, Sections 18.1 and
18.2 thereof) and shall not commence any work until a TAA with respect to such
Alterations (to the extent required), and the plans and specifications forming a
part thereof, covering such work have been approved by the Port Authority.

 

  2. All disputes in respect of this Work Letter shall be resolved by expedited
procedures arbitration in accordance with Article 34 of the Lease.

 

D-7



--------------------------------------------------------------------------------

SCHEDULE 1

LANDLORD’S WORK

 

A. Architectural Design.

 

  1. Typical Floor Condition.

(a) Core Walls. All core walls are provided finishes of one layer of 5/8” (min.)
thickness gypsum wallboard, taped and spackled. All column enclosures are to be
provided by Tenant. All exposed interior curtain wall enframement are provided
with factory applied paint finish.

(b) Typical Core Finishes. All common core mechanical rooms, electric closets,
telecommunications closets, and stairs are delivered painted, with fluorescent
lighting, as required.

(c) Floor Levelness. Floors will be provided substantially at the levelness set
forth on the survey attached as Schedule 3 to this Work Letter.

(d) Elevator Lobby Floor. Typical floor elevator sills are set + 1/2” above the
0’-0” benchmark elevation for each floor. Elevator lobby floor slabs are
depressed 3” below the 0’-0” benchmark elevation of each floor to accept Tenant
floor finish. Floor slab depression shall terminate at the edge of the core wall
on each floor.

(e) Doors & Frames. Base Building standard doorframes are welded hollow metal,
3’-0” x 8’-0” unless otherwise noted. Core doors are hollow metal. All doors and
frames are prime painted for application of Tenant finishes. Landlord shall
furnish and install mechanical seals on all MER doors.

(f) Building Standard Hardware. Building standard hardware are Corbin Ruswin
ML-2000 series lever handles, US 26d finish, painted ball bearing hinges, door
stops and door closers as required by Code.

(g) Signage. Landlord to provide Code required egress signage in all base
Building common areas.

(h) Fire Stairs. Concrete floor finish, painted metal pipe railings, painted
walls, surface mounted fluorescent lighting with battery backup and emergency
power connections.

(i) Typical Office Ceiling Heights. The Building is designed to permit
installation of 9’-6” high ceilings in perimeter offices and 9’-0” high ceilings
in the balance of the office areas with the exceptions of the cross corridor.

 

D-Schedule 1-1



--------------------------------------------------------------------------------

  2. Toilet Room Design.

(a) Design Description. Typical floor toilet rooms are provided with 2” x 2”
ceramic tile floors and full height ceramic tile walls on wet walls only,
painted gypsum drywall ceilings, cove lighting at mirrors and toilets. Base
Building toilet rooms to comply with all requirements of the Americans with
Disabilities Act.

(b) Toilet Fixtures. Wall mounted vitreous china water closets, urinals and
counter top lavatory fixtures, quantity in accordance with Code requirements.
All water closets, urinals and lavatories to be equipped with electronic flush
and faucets.

(c) Vanities. Granite, with under-counter vitreous china lavatories with
electronic operated faucets. Full height mirrors at vanities.

(d) Toilet Partitions. Ceiling mounted, stainless steel metal partitions.

(e) Accessories. Brushed stainless steel accessories.

(f) Janitor Closet. A janitor’s closet is provided on each floor.

 

  3. Main Lobby Design.

(a) Finishes. The ground floor lobby is finished in a combination of stone,
stainless steel wall panels and glass.

(b) Security. All Building visitors will pass through the Landlord’s security
system at the ground floor. All tenants and visitors will enter the Building
through security turnstiles at the ground floor lobby adjacent to a security
desk and visitor registration desk.

 

B. Structural Design. Each floor contains fifty (50) pounds of “live load” per
square foot.

 

C. Mechanical Design.

 

  1. HVAC.

(a) Design. The base Building HVAC system is designed to support the following
conditions in the office areas:

 

  (i) Temperature and Humidity Conditions:

 

  • Summer: Outside Air: Dry bulb 950F

        Wet bulb 750F.

        Inside Air: Dry bulb 750F.

        Wet bulb 62.50F. (50% R.H. maximum)

 

D-Schedule 1-2



--------------------------------------------------------------------------------

  • Winter: Outside Air: Dry bulb 00F.

              *Inside Air: Dry bulb 720F.

              *No humidification is provided.

 

  (ii) Office Cooling Design Loads:

The base Building systems are designed to provide the above referenced
conditions based on the following Tenant loads:

 

  • Five (5) watts per usable square foot for lighting and equipment.

 

  • One (1) person per one hundred and fifty (150) usable square feet.

 

  • Twenty (20) cfm per person of outside air.

 

  • Solar and transmission loads (assumes use of window blinds).

(b) Heating Systems:

(i) The Building will be heated by finned tube heating elements, within a custom
architectural enclosure located at the base of the façade wall of each office
floor. The system will be fed by supply and return loops serving water risers at
the perimeter columns and will be piped in a reverse return arrangement.

(ii) Hot water for the office heating systems will be generated via two (2) sets
of steam-to-hot water shell-and-tube heat exchangers and matching circulating
pumps for each zone located at the fourth (4th) floor MER and the forty-eighth
(48th) floor mechanical equipment room. The average operating supply water
temperature will be 180 degrees Fahrenheit with a 20 degree Fahrenheit
temperature differential, and will be automatically reset via an outdoor air
thermostat.

 

D. Electrical.

1. Design. Typical office floors are designed to support an electrical load of
seven (7) watts demand per usable square foot per floor via two (2) 265/460 volt
bus risers to serve each floor, exclusive of base Building HVAC. Subject to the
terms of the Lease and approval by the Landlord, Tenant may at the Tenant’s sole
cost and expense, install a supplemental buss tap on such floor to accept a
maximum of two (2) watts demand per usable square foot of additional equipment
power on such floor provided that the average electrical load across all floors
of the Premises does not exceed seven (7) watts demand per usable square foot,
exclusive of base Building HVAC.

 

D-Schedule 1-3



--------------------------------------------------------------------------------

  2. Systems.

(a) 265/460V buss duct distribution system for office space. Each typical floor
electrical closet is sized to accept Landlord a supplied high voltage panel and
a Landlord supplied transformer rated 75 KVA to transform from 265/460V to
120/208V, with Tenant supplied utility panels in addition to Landlord supplied
panels as noted above, sized for the load density.

(b) A base Building generator system is provided to serve the base Building life
safety system in accordance with Code requirements. Landlord will furnish and
install emergency power capacity of 0.25 watt per usable square foot for
connection of Tenant’s emergency egress lighting from the Building’s emergency
generator. Tenants are permitted to connect to emergency circuits to the base
Building emergency lighting riser panels, which are in electrical closets,
approximately every tenth (10th) floor through Tenant provided transfer relays.

(c) Additional base Building emergency power may be available for purchase from
the Landlord, subject to approval of the Landlord and the terms of the Lease.
Tenant shall be responsible for design and installation of all additional
emergency power distribution and transfer (ASCO) switches with compression lugs.

3. Metering. Except as otherwise set forth in the Lease, all electric lighting
and power usage on the floor will be metered through submeters (i.e., lighting,
equipment power, DX unit, local domestic hot water electric heater and electric
and telecommunications closet lighting). On multi-tenanted floors, core and
shell circuits shall be transferred by the Tenant to the Tenant’s submetered
panels.

4. Floor Distribution. Floor distribution will be via overhead distribution.
Poke through connections will be permitted only as approved by Landlord. Tenant
shall have the right to chop in floor boxes for conference room tables, subject
to Landlord’s approval. Floor trenching is prohibited. Poke through connections
are prohibited on portions of the fifth (5th) floor of the Building.

5. Telecommunications. The base Building is provided with two (2) separate
points of entry (POE) for telecommunications services. Connection of Tenant’s
telecommunications service provider shall be coordinated with the Landlord.

 

E. Plumbing.

1. Toilet fixture quantities based on Code requirements. Handicapped fixtures (a
minimum of one (1) water closet and one (1) lavatory) will be provided in each
men’s and women’s toilet facility.

2. Each floor shall have 4” soil and 3” vent plugged outlets, and 2” valved and
capped cold-water outlets at multiple locations. Subject to Lease terms, Tenant
shall be permitted at Tenant’s sole cost and expense to connect to the cold
water line, sanitary and vent outlets.

 

D-Schedule 1-4



--------------------------------------------------------------------------------

F. Fire Protection.

1. Sprinkler Systems. The Building is designed to support a fully sprinklered
building with a sprinkler zone floor control valve assembly on each floor.
Tamper switches and alarm flow switches will be furnished and installed by
Landlord. Sprinkler system will be connected to combined fire standpipe risers
and main. The sprinkler floor control valve assembly locations will alternate
between two (2) risers at each floor. Each floor will have a capped connection
at the core for connection of the Tenant’s final engineered system.

2. Fire Stopping. Landlord to provide all fire stopping of existing floor
penetrations as required by Code.

3. Standpipe System. Standpipe risers are provided complete with 2-1/2” diameter
or applicable fire department valve with reducers to 1-1/2” diameter with fire
hoses. Two (2) fire hose stations, one (1) in each stair, are provided per
floor.

4. Fire Extinguishers. Landlord to provide wall mounted 10-lb. dry chemical
and/or CO2 type fire extinguisher in all mechanical, electrical and other base
Building rooms as required by Code.

5. Fire Alarm System.

(a) Core Areas. Landlord has provided a fire detection, smoke detection,
elevator recall, alarm and voice communication, annunciation and floor warden
communication system as a part of the Building’s Class E System for all base
Building areas, inclusive of but not limited to, core toilets and core
mechanical rooms, to the extent required by applicable Legal Requirements.

(b) Tenant Areas. Landlord has provided local panels in the core area and points
adequate to connect Tenant supplied fire alarm speaker/strobe devices for normal
office occupancy on the basis of one (1) speaker/strobe unit per eight hundred
(800) usable square foot and six (6) alarm input/output or control points per
floor, in addition to all points required for core and shell connection.

 

G. Building Management System.

1. The Building is designed with a DDC-type building management system (BMS) by
Carrier Control Technologies to control and operate the Building Systems,
including, but not limited to, the HVAC system, energy management devices,
after-hours air conditioning control, other programmable building controls,
condenser water supply temperature, control of typical floor packaged AC units
via factory mounted DDC control panels. All DDC panels are networked to
Landlord’s BMS System

2. Landlord shall provide two (2) points per floor for connection of Tenant’s
systems.

 

H.

Vertical Transportation Systems. The Building will be served by a total of
twenty-nine (29) three thousand five hundred (3,500) pound capacity high-speed
Otis elevators with speeds ranging from seven hundred (700) to one thousand four
hundred (1,400) feet per minute. The elevators are grouped into five
(5) separate zones, with crossover floors to accommodate multi-floor tenants.
The elevators are provided with state-of-the-art microprocessor controlled
dispatch systems which will provide elevator service with average wait times
under thirty (30) seconds. The Building will also contain three (3) service
elevators, two (2) of which are rated at six thousand (6,000) pounds in capacity
and one (1) rated at four thousand (4,000) pounds in capacity with twelve
(12) foot high cabs and four (4) foot six (6) inch wide doors.

 

D-Schedule 1-5



--------------------------------------------------------------------------------

SCHEDULE 2

INSURANCE REQUIREMENTS

Insurance Limits and Coverage:

Unless otherwise notified by Landlord, the amounts and types of insurance shall
conform to the minimum terms, conditions, and coverages of Insurance Services
Office (ISO) policies, forms, and endorsements.

All self-insured retention’s or deductibles shall be Tenant’s sole
responsibility.

Commercial General Liability: Tenant shall cause Tenant’s general contractor and
Tenant’s Architect to maintain commercial general liability insurance covering
all operations by or on behalf of Tenant on an occurrence basis against claims
for personal injury (including bodily injury and death) and property damage
(including loss of use). Such insurance shall have these minimum limits and
coverage:

 

1. Minimum Limits:    $5,000,000 each occurrence (except for Tenant’s Architect,
$1,000,000 each occurrence)    $5,000,000 general aggregate with dedicated
limits per project site    $5,000,000 products and completed operations
aggregate 2. Coverages:    1986 (or later) ISO commercial general liability form
   Products and completed operations coverage maintained for at least 3 years
following acceptance of the work by Landlord    Blanket contractual liability   
Broad form property damage    Fire damage legal liability in an amount equal to
the value of Tenant’s floor area    Severability of interest    Underground
explosion and collapse coverage (Tenant’s contractor shall carry)    Personal
injury    Incidental Medical Malpractice    Blanket Waiver of Subrogation   
Additional Insured endorsement, including completed operations

 

D-Schedule 2-1



--------------------------------------------------------------------------------

Automobile Liability: Tenant’s general contractor and Tenant’s Architect shall
maintain business auto liability covering liability arising out of any auto
(including owned, hired, and non-owned autos).

 

A.    Minimum Limits: $2,000,000 Combined Single Limit each accident (except for
Tenant’s Architect, $1,000,000 Combined Single Limit each accident) B.   
Coverages:    Additional insured endorsement       Waiver of subrogation in
favor of the Landlord with regard to Tenant’s liability

Workers’ Compensation: Tenant, Tenant’s general contractor and Tenant’s
Architect shall maintain workers’ compensation and employer’s liability
insurance.

 

Minimum Limits:    Workers’ Compensation - statutory limits    Employer’s
Liability:    $2,000,000 bodily injury for each accident    $2,000,000 bodily
injury by disease for each employee    $2,000,000 bodily injury disease
aggregate

Umbrella/Excess Liability: Tenant and Tenant’s general contractor shall maintain
umbrella/excess liability insurance on an occurrence basis in excess of the
underlying insurance previously described which is at least as broad as each and
every one of the underlying policies. The amounts of insurance previously
described may be satisfied by Tenant or Tenant’s general contractor purchasing
coverage for the limits specified or by any combination on underlying and
umbrella limits.

 

Minimum Limits:    Tenant: $5,000,000 combined single limit and annual aggregate
per project site    Tenant’s general contractor: $20,000,000 combined single
limit and annual aggregate

 

D-Schedule 2-2



--------------------------------------------------------------------------------

Optional Coverage/Requirements to be added based on exposure:

Railroad Protective Liability: If applicable, Tenant’s contractor will purchase
a railroad protective liability policy when the work is on or within 50 feet of
a railroad or affects any railroad property including but not limited to tracks,
bridges, tunnels, and switches. The limit of coverage shall not be less than:

 

  A. $2,000,000 per occurrence/$6,000,000 aggregate

Architect Professional Liability: Tenant’s Architect shall purchase and maintain
professional liability insurance as follows:

 

A.    Limits:    $1,000,000 each claim and annual aggregate B.    Coverages:   
1.    Insureds interest in joint ventures, if applicable       2.    Punitive
damages coverage (where not prohibited by law)       3.    Limited contractual
liability       4.    Retroactive date prior to the commencement of work      
5.    Extended reporting period of thirty-six (36) months.

Contractor’s Pollution Liability: When remediation or abatement is included in
the work, Tenant shall cause its contractor to purchase, or cause to be
purchased, a policy covering third party injury and property damage claims,
including cleanup costs, as a result of pollution conditions arising from
contractor’s operations and completed operations. Completed operations coverage
will remain in effect for not less than three (3) years after final completion.
The Landlord shall be named as an additional insured and the policy shall have a
retroactive date before the commencement of the work. The limits of coverage
shall not be less than:

 

a.    $1,000,000 each occurrence b.    $1,000,000 aggregate

Contractor, subcontractor and subcontractors should further be required to
maintain any other such coverage as might be required by law (i.e., Disability,
Unemployment, etc.).

 

D-Schedule 2-3



--------------------------------------------------------------------------------

EXHIBIT F

FIXED RENT

 

(a) From the Commencement Date through the day preceding the fifth
(5th) anniversary of the Rent Commencement Date, Twenty-Four Million Four
Hundred Eighty-Two Thousand Seven Hundred Seventeen and 50/100 Dollars
($24,482,717.50) per annum;

 

(b) From the fifth (5th) anniversary of the Rent Commencement Date through the
day preceding the tenth (10th) anniversary of the Rent Commencement Date,
Twenty-Seven Million Four Hundred Thirty-Two Thousand Four Hundred Forty-Two and
50/100 Dollars ($27,432,442.50) per annum;

 

(c) From the tenth (10th) anniversary of the Rent Commencement Date through the
date preceding the fifteenth (15th) anniversary of the Rent Commencement Date,
Thirty Million Three Hundred Eighty-Two Thousand One Hundred Sixty-Seven and
50/100 Dollars ($30,382,167.50) per annum; and

 

(d) From the fifteenth (15th) anniversary of the Rent Commencement Date through
the initial Expiration Date, Thirty-Three Million Three Hundred Thirty-One
Thousand Eight Hundred Ninety-Two and 50/100 Dollars ($33,331,892.50) per annum.

The Fixed Rent shall be reduced monthly (to be reflected on the monthly invoice
to Tenant) by the amount by which the Port Authority credits the rent payable by
lessee under the Underlying Lease or otherwise pays to lessee, which credit or
payment, to the extent actually received by lessee, shall be allocable to Tenant
in an annual amount equal to the RSF of the Premises (but not to exceed 566,686
RSF) multiplied by $3.80, for so long as and to the extent that this Lease is a
“Qualifying Lease” pursuant to the Rent Reduction Guidelines promulgated by the
Empire State Development Corporation on January 18, 2006 in accordance with
legislation enacted by the New York State Legislature in Chapter 2 of the Laws
of 2005.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

GENERAL CLEANING SPECIFICATIONS

 

I. DAY CLEANING

 

A. Public & Commons Areas - Daily Services

 

  1. Clean and police all public areas of the New Tower Building including, but
not limited to, lobby, corridors, elevators, sidewalks, curbs, stairs, utility
and loading dock areas.

 

  2. Police and maintain elevator cabs.

 

  3. Keep entrance door glass and frames in clean condition.

 

  4. Clean and polish standpipes and sprinkler Siamese connections.

 

  5. Wipe down all exterior metal, marble, and similar material up to first
horizontal level as required.

 

  6. Twice daily inspect and police all men’s and ladies’ lavatories on all
floors throughout the New Tower Building. Paper products to be restocked if
necessary, spills to be cleaned and any refuse on the floor to be disposed of in
the proper receptacle.

 

  7. Set out mats in inclement weather, keep in clean condition.

 

II. NIGHTLY SERVICES

 

A. Main Entrance Lobby

 

  1. Dust sweep flooring with specially treated cloths to insure dust-free
floors.

 

  2. Wash ceramic tile, marble and terrazzo flooring in the New Tower Building
entrance and foyers.

 

  3. Damp mop and spot clean resilient tile floors.

 

  4. Wax, buff and apply sealer on floor finish as required.

 

  5. Wipe down all metal and glass surfaces in the lobby interior using
appropriate metal cleaner.

 

  6. Dust lobby decorative motif and clean protection glass.

 

  7. Clean entrance and lobby glass doors including mirrors.

 

G-1



--------------------------------------------------------------------------------

  8. Wipe clean all monitoring devices and telephone units.

 

  9. Wash all rubber mats and vacuum wool or nylon runners when down.

 

B. Elevator Cabs

 

  1. Clean saddles, door and frames of elevators at lobby.

 

  2. Remove all gum, foreign matter and unauthorized writing from elevators.

 

  3. Clean metal and sides of elevator cabs.

 

  4. Wash and refinish resilient floor in elevator, and if carpeted, vacuum and
spot clean.

 

C. Public Areas (if multi-tenant floors)

 

  1. Maintain public area walls in clean condition. Public areas shall also
include elevator lobbies on multiple tenant floors.

 

  2. Vacuum clean all carpets in public areas. If flooring, sweep floors with
treated mop to maintain in clean condition throughout the public areas.

 

  3. Inspect and maintain cleanliness of fire hoses, extinguishers and other
similar equipment.

 

D. Tenant Office Areas

 

  1. Damp mop all stone, ceramic tile, slate and other types of unwaxed
flooring.

 

  2. Sweep private stairways within premises.

 

  3. Sweep all uncarpeted flooring using chemically treated dust mop to prevent
dust dispersion.

 

  4. Carpet sweep carpeted areas and rugs four (4) nights each week and vacuum
and edge once each week, moving light furniture other than desks, file cabinets,
etc.

 

  5. Hand dust and wipe clean with a treated cloth, mitt, or duster, all
furniture, file cabinets, desk lamps, window sills and convector enclosed tops.

 

  6. Move and dust under all desk equipment and phones, replacing and dusting
said equipment with approved anti-bacterial cloth.

 

  7. Scour and wash clean all water coolers and fountains and, as required,
remove standing water from the fountain.

 

  8. Clean all glass furniture tops.

 

G-2



--------------------------------------------------------------------------------

  9. Empty and clean all waste basket and disposal receptacles, damp dust as
necessary, replace trash can liner. Plastic liners to be furnished by Landlord
at no extra charge to Tenant. Remove waste using rubber janitorial carts with
rubber edges, to designated areas of the building. Comply with recycling
regulations as per New York City local laws.

 

  10. Remove all smudges, finger marks and other marks from painted surfaces on
doors, walls and areas around electrical light wall switches and door jambs.

 

E. Lavatories (base building)

 

  1. Scour, wash and disinfect all basins, bowls and urinals with approved
germicidal detergent solution using spray tank method.

 

  2. Wash and disinfect both sides of all toilet seats with approved germicidal
detergent solution. Leave set in up position.

 

  3. Wash and polish with a non-acid polish all mirrors, powder shelves, bright
work and enamel surfaces, etc. including flushometers, piping and toilet seat
hinges.

 

  4. Hand dust and wash all partitions, dispensers and receptacles.

 

  5. Sweep and wash all lavatory flooring and tile wall surfaces with an
approved disinfectant.

 

  6. Empty, clean and disinfect all paper towels and sanitary disposal
receptacles. Replace liner in sanitary napkin disposal receptacles. Liners to be
furnished by Landlord at no additional charge to Tenant.

 

  7. Fill all toilet tissue holders, paper towel dispensers, toilet seat covers
and soap dispensers at no additional charge to Tenant. Landlord shall install
coin operated dispensers for sanitary napkins.

 

  8. Remove all waste paper and refuse to a designated area in the premises,
using rubber janitorial carts with rubber edges.

 

  9. Report necessary repairs.

 

  10. High dusting once per month, including, but not limited to, lighting
fixtures.

 

  11. Machine scrub flooring, scrub tile walls and scrub partitions once per
month.

 

III. WEEKLY SERVICES

 

A. Main Entrance Lobby

 

  1. Dust all lobby walls.

 

  2. Hand dust all louvers and ventilating louvers.

 

  3. Remove all finger marks from all painted surfaces near light switches,
entrance doors and the like.

 

G-3



--------------------------------------------------------------------------------

B. Elevator Cabs

 

  1. Clean saddles and frames on floors above and below the main lobby.

 

  2. Clean lights in cabs.

 

  3. Dust elevator doors above lobby.

 

C. Tenant Office Areas

 

  1. Vacuum all carpet areas including common areas once each week and as
needed.

 

  2. Spot clean soil and finger marks from painted or washable surfaces on and
around door handle and light switches.

 

  3. Dust all baseboards.

 

IV. MONTHLY OR QUARTERLY CLEANING

 

A. Main Entrance Lobby (Quarterly)

 

  1. High dust all electrical and air-conditioning ceiling fixtures.

 

B. Elevators (Monthly)

 

  1. Shampoo carpets using extraction vacuum method.

 

C. Freight Areas and Elevator Lobbies (if multi-tenant floors) (Monthly)

 

  1. Wash, strip and refinish floors in freight areas and elevator lobbies on
multiple tenant floors.

 

D. Tenant Office Area (Quarterly, Unless Otherwise Indicated)

 

  1. Hand dust all pictures, frames, charts, graphs and similar wall hangings
not reached in nightly or weekly cleaning.

 

  2. Dust Venetian blinds.

 

  3. High dust surfaces not reached in nightly cleaning above 5 feet.

 

  4. Dust overhead pipes, air-conditioning louvers and ducts, etc.

 

  5. Dust all lighting fixtures and window frames.

 

G-4



--------------------------------------------------------------------------------

E. Lavatories (base building) (Monthly)

 

  1. Machine scrub flooring.

 

  2. High dust lights, walls, grilles, etc.

 

  3. Dust all lighting fixtures.

 

  4. Wipe down partitions.

 

V. PEST CONTROL

 

  1. Pest Control treatment in all public areas, lavatories on multi-tenant
floors, and service sink rooms will be done once a month. All service will be
rendered by operators licensed by Board of Health of the City of New York.

 

  2. Services shall be rendered at such times as will not interfere with
Tenant’s normal business and use of its premises during business hours.

 

VI. WINDOW CLEANING

 

  1. Cleaning of the inside surface of the windows from the main floor to the
roof will be done as required, but not more than four (4) times per year. The
schedule for such services will be coordinated in advance with Tenant.

 

  2. Cleaning of the outside surface of the windows from the main floor to the
roof will be done three (3) times per year.

 

  3. Interior window cleaning services shall be rendered at such hours as will
not interfere with Tenant’s normal business and use of its premises during
business hours.

 

VII. SPECIAL SERVICES

Prior to installation of furniture and tenant occupancy.

 

  1. Cleaning contractor shall render one initial cleaning of all new space at
the direction of Moody’s Property Management Department, including dusting,
sweeping, polishing of bright work and windows, so that the premises shall be in
a clean and proper condition.

 

  2. Cleaning contractor shall perform one initial cleaning of all toilet rooms
including flooring at no cost to Tenant and at the direction of Moody’s Property
Management Department, on floors to be newly occupied.

 

  3. Contractor shall perform one initial cleaning of all interior windows prior
to move-in for which there will be no additional charge to Tenant.

 

G-5



--------------------------------------------------------------------------------

General Note

The cleaning specification described above shall be rendered as scheduled but
only on Monday through Friday excluding union and legal holidays. Areas not
covered as part of normal cleaning services are:

1) Special Concession Areas

2) Private dining rooms, cafeterias, kitchens, bathrooms or shower rooms or
athletic facilities.

Replacement cleaners shall be provided at no additional cost to Tenant, in the
event that any individual is absent due to illness, vacation or holiday leave.

Staff shall be responsible for immediately reporting leaks, mechanical
deficiencies, and burned out lamps to Moody’s Property Management Department.

It is agreed that the cleaning contractor may provide additional services to
Tenant from time to time. Such special services shall be performed using
additional manpower and should not interfere with the performance of duties as
outlined in this specification. The cost for such services shall be billed
directly to Tenant. Promptly after Tenant’s request, Landlord will provide the
rate schedule relating to such costs, when the same is available.

 

G-6



--------------------------------------------------------------------------------

EXHIBIT H

APPROVED CONTRACTORS

GENERAL CONTRACTORS

 

Ambassador Construction Company      Mr. Cory Koven 317 Madison Avenue     
212-922-1020 - phone New York, NY 10017      212-949-9762 - fax Structure Tone,
Inc.      Mr. Brian Donaghy 15 East 26th Street      212-481-6100 - phone New
York, NY 10010-1589      212-725-1119 - fax Hunter Roberts      Mr. Don
Robertson 2 World Financial Center –6th Floor      212-321-6800 – phone New
York, NY 10281      212-321-6990 – fax Henegan Construction      Mr. Paul Bryce
250 West 30th Street      212-947-6441 - phone New York, NY 10001     
212-643-1053 - fax James G. Kennedy & Co., Inc.      Mr. Brian McMahon 215 East
38th Street      212-599-6005 - phone New York, NY 10016      212-796-8220 - fax
Plaza Construction      Mr. Steven Fisher 260 Madison Avenue      212-849–4800 -
phone New York, NY 10016      212-849-4855 - fax Turner Interiors      Mr. John
Thomann 375 Hudson Street      212-229-6215 – phone New York, NY 10014     
212-229-6247 - fax Vanguard Construction & Development Co., Inc.      Mr.
Michael Strauss 307 West 38th Street      212-594-7477 – phone New York, NY
10018      212-279-2419 - fax Lehr Construction Corp.      Mr. Jeffrey Lazar 902
Broadway      212-353-1160 - phone New York, NY 10010      212-505-8169 - fax
MBI Group      Mr. Jason Dove 48 West 37th Street      212-376-4400 - phone New
York, NY 10018      212-376-6260 - fax

 

H-1



--------------------------------------------------------------------------------

SUB-CONTRACTORS      MECHANICAL      Kaback Enterprises, Inc.      Mr. John
Murphy 41 West 25th Street      212-645-5100 - phone New York, NY 10016     
212-645-8962 - fax Penguin Air Conditioning      Mr. Paul Shields 26 West Street
     718-706-2558 - phone Brooklyn, NY 11222      718-706-2565 - fax Falk
Technical Service Corp.      Mr. Salvatore Manfredonia 227 West 19th Street     
212-924-6900 - phone New York, NY 10011      212-462-4933 - fax P.J. Mechanical
     Mr. Peter Pappas, Jr. 135 West 18th Street      212-243-2555 - phone New
York, NY 10011      212-924-7148 - fax Power Cooling, Inc.      Mr. Lloyd Larsen
43-43 Vernon Blvd.      718-784-1300 - phone Long Island City, NY 11101     
718-937-8418 - fax Henick-Lane, Inc.      Mr. Ernie Henick 49-22 49th Street
     718-786-7277 - phone Long Island City, NY 11101      718-482-1625 – fax
Sound Refrigeration & AC, Inc.      Mr. Robert Gulmi 58 Old Stewart Avenue     
516-747-5678- phone Garden City Park, NY 11040      516-747-5994 - fax PLUMBERS
     MJM Plumbing & Heating Company, Inc.      Mr. Michael Carbone, Sr. 268 West
Street      212-966-2444 - phone New York, NY 10013      212-966-0031 - fax
S.B.A.      Mr. Steven Verderame 23-30 50th Avenue      718-786-1100 - phone
Long Island City, NY 11101      718-361-5327 - fax Par Plumbing Company, Inc.
     Mr. Marty Levine 60 North Prospect Avenue      212-926-1088 - phone
Lynnbrook, NY 11563      516-593-9089 - fax

 

H-2



--------------------------------------------------------------------------------

American Contracting Company, Inc.      Mr. Richard Silver 538 West 35th Street
     212-736-6618 - phone New York, NY 10001      212-465-1734 - fax Geoffrey A.
Lagas & Associates, Inc.      Mr. Paul Lagas 630 Fifth Avenue –Sub-Basement #101
     212-586-7065 - phone New York, NY 10111      212-586-7365 – fax L.A.B.
Plumbing      Mr. Richard Bisso 530 West 50th Street      212-246-9690 – phone
New York, NY 10019      212-581-7365 Breslaw & Sons      Mr. Michael Breslaw 559
West 45th Street      212-265-4023 - phone New York, NY 10036      212-265-4141
– fax SPRINKLER SYSTEM ABCO-Peerless      Mr. Tim Bowe 81 Seaview Blvd.     
516-294-6850 - phone Port Washington, NY 11050      516-294-6823 - fax Sirina
Fire Protection      Mr. Rocco Abbate 151 Herricks Road      516-942-0400 -
phone Garden City, NY 11040      516-942-0415 - fax Rail Sprinkler      Mr.
David Israel 601 Merrick Road      516-593-2000 - phone Lynbrook, NY 11563     
516-593-9634 - fax Belrose Fire Suppression      Mr. Mike Hartigan 14 Suffolk
Street      516-378-9590 - phone Freeport, NY 11520      516-378-4493 - fax
Kaback Enterprises, Inc.      Mr. John Murphy 41 West 25th Street     
212-645-5100 – phone New York, NY 10016      212-645-8962 - fax
MJM Plumbing & Heating Company, Inc.      Mr. Michael Carbone, Sr. 268 West
Street      212-966-2444 – phone New York, NY 10013      212-966-0031 - fax

 

H-3



--------------------------------------------------------------------------------

ELECTRICAL      Robert B. Samuels      Mr. Gary Fishbone 48 West 25th Street –
8th Floor      212-645-5150 - phone New York, NY 10010      212-645-9933 - fax
Campbell & Dawes, Ltd.      Mr. Gary Dawes 84-48 129th Street      718-441-6300
- phone Kew Gardens, NY 11415      718-441-7090 - fax JWP Forest Electric
Corporation      Mr. Philip Altheim 2 Penn Plaza      212-318-1500 - phone New
York, NY 10121      212-318-1793 - fax Hugh O’Kane Electric Company, Inc.     
Mr. Hugh O’Kane 30-40 48th Avenue      718-247-6037 – phone Long Island City, NY
11101      718-482-6993 - fax Allran Electric of NY, Inc.      Mr. Sal Rusi, Jr.
257 51st Street      718-567-3840 – phone Brooklyn, NY 12220      718-567-3846 -
fax Atlas Acon Electric Co.      Mr. Rick Froio 283 Hudson Street     
212-741-0600 - phone New York, NY 10013      212-243-9626 - fax
Zwicker Electric Company, Inc.      Mr. Neil DeVincenzo 200 Park Avenue     
212-477-8400 - phone New York, NY 10003      212-995-8469 – fax E.J. Electric
Installation Co      Mr. Edward Harley 46-41 Vernon Blvd.      718-786-9400 -
phone Long Island City, NY 11101-5378      718-786-10001 - fax Adco Electrical
Corporation      Mr. Edward Welsh 201 Edward Curry Ave.      718-494-4400 -
phone Staten Island, NY 10314      718-983-7519 - fax FIRE ALARM SYSTEM     
Firecom, Inc.      Mr. Antoine Sayour 39-27 59th Street      718-899-6100 –
phone Woodside, NY 11377      718-899-1932 - fax

 

H-4



--------------------------------------------------------------------------------

SUBMETERING      Technical Systems, Inc. (TSI)      Mr. Thomas Osborne 150
Broadway – 15th Floor      212-695-3507 - phone New York, NY 10038     
212-695-4654 - fax Utilities Research Associates, Inc.      Mr. Richard Simon
225 West 57th Street      212-765-2025 - phone New York, NY 10019     
212-265-0216 - fax Source One, Inc.      Mr. Brian Casey 180 Madison Avenue     
800-510-4485 - phone New York, NY 10016      646-935-0234 - fax PAINTERS     
Albert Pearlman, Inc.      Mr. Andrew Seda 60 East 42nd Street      212-687-5055
- phone New York, NY 10165-1041      212-687-6228 - fax Bond Painting      Mr.
Stewart Feld 42 West 38th Street      212-944-0070 - phone New York, NY 10018
     212-944-8499 - fax Antovel Painting Company      Mr. Angelo Lopes 21-12
45th Avenue      718-937-3520 - phone Long Island City, NY 11101     
718-392-4793 – fax State Painting      Mr. Steven Wolf 305 East 46th Street     
212-751-8330 – phone New York, NY 10017      212-751-8332 - fax Paramount
Painting      Mr. Mitchell Nichtberger 50 Rockefeller Plaza      212-632-5244 -
phone New York, NY 10020      212-632-5243 - fax CONCRETE      Ferran
Enterprises, Inc.      Mr. Frank Ferrante 44-05 55th Avenue      718-937-0303 -
phone Maspeth, NY 11378      718-784-2109 – fax

 

H-5



--------------------------------------------------------------------------------

LIC Construction    Mr. John Perno 44-30A Purvis Street    718-786-2793 - phone
Long Island City, NY 11101    718-784-4624 - fax Manetta Industries, Inc.    Mr.
Enrico Manetta P.O. Box 220-517    718-383-4100 - phone Brooklyn, NY 11222   
781-383-9164 - fax Perna Group    Mr. Joseph Perna 452 Landing Avenue   
631-265-7687 - phone Smithtown, NY 11787    631-366-2511 - fax METAL    Remco
Maintenance Company    Mr. Ed Wasilewski 500 Tenth Avenue    212-695-4000 -
phone New York, NY 10018    212-967-7342 - fax Platinum Maintenance    Mr. Brian
Lichtenstein 370 Hamilton Avenue    212-535-9700 - phone Brooklyn, NY 11231   
718-238-0189 - fax Stuart Dean    Mr. Larry Moshan 366 Tenth Avenue   
212-695-3180 - phone New York, NY 10001    212-967-0988 - fax Sterling Service
Company    Mr. Ned Gargiulo 429 West 53rd Street    212-246-8888 - phone New
York, NY 10019    212-426-9660 - fax Quality Building Services Corp.    Mr.
Roger McKay 801 Second Avenue    212-609-2904 - phone New York, NY 10017   
212-883-6770 - fax

 

H-6



--------------------------------------------------------------------------------

EXHIBIT I

APPROVED ARCHITECTS AND ENGINEERS

 

ARCHITECTS    Skidmore, Owings & Merrill LLP    Mr. T.J. Gottesdiener 14 Wall
Street    212-298-9310 - phone New York, NY 10005    212-298-9781 - fax Milo
Kleinberg Design Associates, Inc.    Mr. Milo Kleinberg 11 East 26th Street   
212-532-9800 - phone New York, NY 10010    212-889-2180 - fax Swanke Hayden
Connell Ltd.    Mr. Joseph Aliotta 295 Lafayette Street    212-219-6789 - phone
New York, NY 10012    212-219-0059 - fax Gaddis Wind Associates    Mr. James
Gaddis 141-3 West 28th Street – Suite 501    212-695-5175 - phone New York, NY
10001    212-695-5170 - fax Mancini Duffy/LLEWELYN-DAVIES    Mr. Jeff Tobbin/Mr.
Ralph Mancini 39 West 13th Street    212-938-1260 - phone New York, NY 10011   
212-938-1267 - fax Environetics Group    Mr. Jay Cohen 116 East 27th Street   
212-679-8100 - phone New York, NY 10016    212-685-9044 - fax Peter Poon
Architects, PC    Mr. Peter Poon 16 Mercer Street    212-941-6800 - phone New
York, NY 10013    212-941-4803 – fax EXTERIOR FAÇADE CONSULTANTS Israel Berger &
Associates, Inc.    Mr. Israel Berger 232 Madison Avenue    212-689-5389 - phone
New York, NY 10016    212-689-6449 - fax Gordon H. Smith Corporation    Mr.
Gordon Smith 200 Madison Avenue    212-696-0600 - phone New York, NY 10016-3901
   212-532-8272 - fax

 

I-1



--------------------------------------------------------------------------------

Peter Corsell Associates, Inc.    Mr. Peter Corsell/Mr. Eric Serrilli 575 Eighth
Avenue    212-868-2999 - phone New York, NY 10018    212-868-4801 - fax
Engineers Plus, Inc.    Mr. Scott Drapper 17 Lincoln Avenue    201-679-6767 -
phone Hasbrook Heights, NJ 07604    201-288-3740 - fax WATERPROOFING CONSULTANTS
Israel Berger & Associates, Inc.    Mr. Israel Berger 232 Madison Avenue   
212-689-5389 - phone New York, NY 10016    212-689-6449 - fax Henshell &
Buccellato    Mr. Paul Buccellato 2 Harding Road    908-530-4734 - phone Red
Bank, NJ 07701    908-747-8099 - fax The VSA Group    Mr. Vincent Stramandinoli
441 Lexington Avenue – Suite 506    212-338-9661 - phone New York, NY 10017   
212-338-9831 - fax Practical Design Associates, Inc.    Mr. Bob Levine P.O. Box
142    516-621-6402 - phone Laurel, NY 11948    516-621-4670 - fax
MECHANICAL/ELECTRICAL ENGINEERS Jaros Baum & Bolles Consulting Engineers (JB&B)
   Mr. Augustine DiGiacomo 80 Pine Street    212-758-9000 - phone New York, NY
10005    212-980-1887 - fax Flack & Kurtz    Mr. David Cooper 475 Fifth Avenue
   212-951-3928 - phone New York, NY 10017    212-689-7489 - fax Atkinson Koven
Feinberg Engineers    Mr. Glen Neville 1501 Broadway - Suite 700    212-354-5656
- phone New York, NY 10036-5501    212-354-5668 - fax GC Eng & Associates    Mr.
Gene Eng 141 West 28th Street    212-695-5313 - phone New York, NY 10001   
212-695-5170 - fax

 

I-2



--------------------------------------------------------------------------------

Syska & Hennessy    Mr. Jesse Bhatia 11 West 42nd Street    212-921-2300 - phone
New York, NY 10036    212-556-3333 - fax Consentini Associates    Mr. Marvin
Lewin 2 Penn Plaza - 3rd Floor    212-615-3764 - phone New York, NY 10001   
212-615-3700 - fax Source One, Inc.    Mr. Brian Casey 180 Madison Avenue   
800-510-4485 - phone New York, NY 10016    646-935-0234 - fax Technical Systems,
Inc. (TSI)    Mr. Thomas Osborne 150 Broadway – 15th Floor    212-695-3507 -
phone New York, NY 10038    212-695-4654 - fax Norgen Consulting Group, Inc.   
Mr. Rafael Negron 127 Livingston Street –2nd Floor    718-522-3736 – phone
Brooklyn, NY 11201    718-522-2533 - fax Power Concepts, LLC    Mr. John Mezic
29 Broadway, 12th Floor    212-419-1900 - phone New York, NY 10006   
AMA (Arthur Metzler Associates)    Mr. Arthur Metzler AMA Consulting Engineers,
P.C.    212-944-7722 - phone 47 Hillside Avenue    Manhasset, New York 11030   
STRUCTURAL ENGINEERS Cantor Seinuk Group, P.C.    Mr. Silvian Marcus/Mr. Jeff
Smillow 228 East 45th Street – 3rd Fl.    212-687-9888 - phone New York, NY
10017    212-487-5501 - fax The Office of James Ruderman LLP    Mr. Steven
Smolinsky 15 West 36th Street    212-643-1414 - phone New York, NY 10018   
212-643-1425 - fax Stanley H. Goldstein    Mr. Keith Loo 31 West 27th Street   
212-545-7878 - phone New York, NY 10018    212-545-8222 - fax Practical Design
Associates, Inc.    Mr. Robert Levine P.O. Box 142    516-621-6402 - phone
Laurel, NY 11948    516-621-4670 - fax

 

I-3



--------------------------------------------------------------------------------

DeSimone & Chaplin & Associates    Mr. Jim Chaplin 20 Waterside Plaza   
212-532-2211 - phone New York, NY 10010    212-481-6108 - fax Eipel Barbieri
Marschhausen, LLP    Mr. Ken Eipel 555 Eighth Avenue - 5th Floor    212-695-5120
- phone New York, NY 10018    212-595-5158 - fax CODE CONSULTANT Archetype
Consultants, Inc.    Mr. Sal Cocolicchio 275 Seventh Avenue - 12th Floor   
212-414-8777 – phone New York, NY 10001    212-414-2811 – fax ARC Consultants,
Inc.    Mr. Matthias Ojeawere 264 West 40th Street    212-398-1220 - phone New
York, NY 10018    212-398-1223 - fax Charles Rizzo & Associates    Mr. Charles
Rizzo 11 Penn Plaza - 20th Floor    212-695-5980 - phone New York, NY 10001   
212-695-6058 - fax TRC Fire Engineering    Mr. Tim Costello 11 Penn Plaza –
Suite 2000    212-465-0641 - phone New York, NY 10001    212-695-6058 - fax
ELEVATOR CONSULTANT D.T.M., Inc.    Mr. Joe Montesano 120-02 14th Road   
718-321-0343 - phone College Point, NY 11356    718-321-1282 – fax
Jaros Baum & Bolles Consulting Engineers    Mr. Steve Kinnaman 80 Pine Street   
212-530-9300 – phone New York, NY 10005    212-269-5894 – fax Van Deusen &
Associates    Mr. David Fried 5 Regent Street – Suite 524    212-868-9090 –
phone Livingston, NJ 07039-1617    973-994-2539 - fax Ascent Service &
Technology, LLC    Mr. Joseph L. Long 75 Wall Street    212-363-1654 - phone New
York, NY 10005    212-363-7717 - fax

 

I-4



--------------------------------------------------------------------------------

TELECOMMUNICATIONS CONSULTANTS Lextel Communications, Inc.    Mr. David Jones
150 Broadway – 15th Floor    212-643-0001- phone New York, NY 10038   
212-695-4616 - fax Riser Management Systems    Mr. Jerry Marmelstein P.O. Box
1264    800-747-3779 - phone Burlington, Vt. 05402    802-860-0395 - fax JB&B
Technologies    Mr. Walter Mehl, Jr. 80 Pine Street    212-530-9300 - phone New
York, NY 10005    212-269-5894 - fax Pro4ia, Inc.    Ms. Louise Silver
55 Broad Street –18th Floor    212-465-9002 – phone New York, NY 10004   
212-465-9027 - fax TESTING/LABORATORIES Testwell Craig Laboratories, Inc.    Mr.
Paul Moretti 47 Hudson Street    914-762-9000 - phone Ossining, NY 10562   
914-762-9638 - fax Lucious Pitkin, Inc.    Mr. Lucious Pitkin 50 Hudson Street
   212-233-2737/2558 - phone New York, NY 10013    212-406-1417 - fax CHEMICAL
TREATMENT Ambient Group, Inc.    Mr. Steve Beckenstein 10 Morris Avenue   
516-609-0009 - phone Glen Cove, NY 11542    516-609-8271 - fax Chemical
Specifics, Inc.    Mr. Paul Genetski 46-09 54th Road    718-361-6666 - phone
Maspeth, NY 11378    718-361-0350 - fax
Ashland Specialty (Drew Industrial Division)    Mr. Al Barba 1000 Harrison
Avenue    877-DREW-NYC – phone Kearny, NJ 07032    201-246-1784 - fax

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF CONSENT TO ASSIGNMENT

CONSENT AGREEMENT

(ASSIGNMENT)

This CONSENT AGREEMENT (this “Consent”) dated as of the              day of
                    , 20    by and between                     , a
                    , (“Landlord”) with an address at                     ,
                    , a                      (“Tenant”), with an address at
                     and                     , a
                    (“Assignee”) with an address at                     .

R E C I T A L S

WHEREAS, by Agreement of Lease, dated as of September     , 2006 (the “Original
Lease”), as amended by                      (the Original Lease as so amended
being referred to herein as the “Lease”), Landlord leased to Tenant the eleventh
(11th), twelfth (12th) and fourteenth (14th) through twenty-sixth (26th) floors
in the building (the “Building”) known as and located at 7 World Trade Center at
250 Greenwich Street, New York, New York, which premises are more particularly
described in the Lease (the “Premises”).

WHEREAS, pursuant to a separate Assignment and Assumption of Lease, dated the
date hereof, by and between Tenant and Assignee (the “Assignment”), Tenant
desires to assign to Assignee all of Tenant’s right, title and interest as
tenant under the Lease, and Assignee desires to accept such assignment and
assume all of the obligations and liabilities of Tenant as tenant under the
Lease arising from and after the Effective Date (as defined in the Assignment).

WHEREAS, pursuant to the terms of the Lease, among other things, Landlord’s
written consent to the Assignment must be obtained.

WHEREAS, subject to, and in reliance upon, the representations, warranties,
covenants, terms and conditions contained in this Consent, Landlord desires to
consent to the Assignment.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, paid by each of the parties hereto to the other, the
receipt and legal sufficiency of which are hereby acknowledged, and in further
consideration of the provisions herein, Landlord, Tenant, and Assignee hereby
agree as follows:

1. Consent. Landlord hereby consents to the Assignment, subject to and in
reliance upon the representations, warranties, covenants, terms and conditions
contained in this Consent.

2. Compliance by Assignee. Assignee hereby accepts the Assignment and agrees
that, from and after the date hereof, Assignee shall duly observe and assume all
of, and shall not

 

J-1-1



--------------------------------------------------------------------------------

do anything that would violate any of, the terms, covenants, agreements,
provisions, obligations and conditions of the Lease and the Assignment to be
performed or observed on the part of Assignee thereunder.

3. Reserved.

4. Subordination. The Assignment (and all amendments and modifications thereof)
shall be subject and subordinate at all times to the Lease, and to all of the
provisions, covenants, agreements, terms and conditions of the Lease.

5. Representations and Warranties. Tenant and Assignee jointly and severally
represent and warrant to Landlord that (a) no rent, fees or other consideration
has been or will be paid to Tenant by Assignee for the right to use or occupy
the Premises or for the use, sale or rental of fixtures, leasehold improvements,
equipment, furniture or other personal property of Tenant other than as
expressly set forth in the Assignment and (b) attached hereto as Exhibit A is a
true, correct and complete copy of the Assignment (together with any supplements
or amendments thereto) which together embody the complete and entire agreement
between Tenant and Assignee and that there are no other agreements (written or
oral) between Assignee and Tenant with respect to the Assignment. Tenant
represents and warrants to Landlord that except as set forth on Exhibit A
attached hereto, (i) to the best knowledge of Tenant or Assignee, the Lease is
in full force and effect and has not been modified or amended except as
described in the recitals contained in this Consent, (ii) to the best knowledge
of Tenant or Assignee, Landlord is not now in default under the Lease, and has
completed all improvements and made all contributions (if any) required of
Landlord under the Lease[, except for [            ]], and (iii) Tenant has made
no demand against Landlord and has no present right to make such demand with
respect to charges, liens, defenses, offsets, claims, or credits against the
payment of rent or additional rent or the performance of Tenant’s obligations
under the Lease[, except for [            ]]. Assignee represents and warrants
to Landlord that it has a financial standing and character, is engaged in a
business, and proposes to use the Premises in a manner in keeping with the
standards of the Building and the requirements of the Lease and the limitations
on such use set forth in the Lease and in this Consent. Landlord represents and
warrants to Assignee and Tenant that except as set forth on Exhibit A attached
hereto, (A) to the best knowledge of Landlord, the Lease is in full force and
effect and has not been modified or amended except as described in the recitals
contained in this Consent, and (B) to the best knowledge of Landlord, Tenant is
not now in default under the Lease [, except for [            ]].

6. Amendment or Termination of Assignment. Tenant and Assignee agree that they
shall not change, modify, amend, cancel or terminate the Assignment or enter
into any additional agreements relating to or affecting the use or occupancy of
the Premises or the use, sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property, without first
obtaining Landlord’s prior written consent thereto (to be granted or withheld in
accordance with the terms of Article 14 of the Lease) and any such change,
modification, amendment, cancellation or termination without Landlord’s consent
shall not be binding on Landlord.

 

J-1-2



--------------------------------------------------------------------------------

7. No Waiver or Release. Subject to the terms of the Lease, neither this
Consent, the Assignment, nor any acceptance of rent or other consideration from
Assignee by Landlord (whether before or after the occurrence of any default by
Tenant under the Lease) shall operate to waive, modify, impair, release or in
any manner affect any of the covenants, agreements, terms, provisions,
obligations or conditions contained in the Lease, or to waive any breach
thereof, or any rights of Landlord against any person, firm, association or
corporation liable or responsible for the performance thereof, or to increase
the obligations or diminish the rights of Landlord under the Lease, or to
increase the rights or diminish the obligations of the Tenant thereunder, or in
any way to be construed as giving Assignee any greater rights than those to
which Original Tenant named in the Lease would be entitled. Tenant hereby agrees
that its obligations under the Lease and this Consent shall not be discharged or
otherwise affected by reason of the giving or withholding of any consent or
approval for which provision is made in the Lease, except as otherwise expressly
set forth in the Lease. All terms, covenants, agreements, provisions and
conditions of the Lease are hereby ratified and declared by Tenant to be in full
force and effect, and Tenant hereby unconditionally reaffirms its primary,
direct and ongoing liability to Landlord for the performance of all obligations
to be performed by Tenant as tenant under the Lease, including, without
limitation, the obligations to pay all rent and all other charges in the full
amount, in the manner and at the times provided for in the Lease, except as
otherwise expressly set forth in the Lease.

8. No Further Assignment or Subletting. The giving of this Consent shall not be
construed either as a consent by Landlord to, or as permitting, any other or
further assignment or transfer of the Lease, whether in whole or in part, or any
subletting or licensing of the Premises, the Premises or any part thereof, or as
a waiver of the restrictions and prohibitions set forth in the Lease regarding
subletting, assignment or other transfer of any interest in the Lease or the
Premises. Assignee shall not assign the Lease or sublet or license all or any
part of the Premises, voluntarily or by operation of law, or permit the use or
occupancy thereof by others other than in compliance with the terms of the
Lease.

9. No Ratification of Assignment. Tenant and Assignee acknowledge that Landlord
is not a party to the Assignment and is not bound by the provisions thereof, and
recognize that, accordingly, Landlord has not, and will not, review or pass upon
any of the provisions of the Assignment. Nothing contained herein shall be
construed as an approval of, or ratification by Landlord of, any of the
particular provisions of the Assignment or a modification or waiver of any of
the terms, covenants and conditions of the Lease or as a representation or
warranty by Landlord.

10. Default. Any breach or violation of any provisions of the Lease or this
Consent by Assignee or Tenant shall be deemed to be and shall constitute a
default under the Lease.

11. Notices. Any notices given under this Consent shall be effective only if in
writing and given in the manner notices are required to be given under the
Lease, addressed to the respective party at the addresses set forth in the Lease
with respect to Landlord and Tenant, and at the addresses hereinabove set forth
with respect to Tenant and Assignee, respectively, or at such other address for
such purpose designated by notice in accordance with the provisions hereof.
Tenant and Assignee shall promptly deliver to Landlord a copy of any default or
termination notice sent or received by either party with respect to the
Assignment.

 

J-1-3



--------------------------------------------------------------------------------

12. Brokerage. In the event any claim is made against Landlord by any broker,
agent, finder or like person in connection with the Assignment or any attornment
by Assignee to Landlord hereunder, Tenant and Assignee shall be jointly and
severally liable to (a) defend the claim against Landlord with counsel
reasonably approved by Landlord and (b) save harmless and indemnify Landlord on
account of loss, cost or damage (including, without limitation, reasonable
attorneys’ fees) which may arise by reason of such claim.

13. Miscellaneous.

(a) Remedies Cumulative. Each right and remedy of Landlord provided for in this
Consent or in the Lease shall be cumulative and shall be in addition to every
other right and remedy provided for herein and therein or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise by
Landlord of any one or more of the rights or remedies so provided for or
existing shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all other rights or remedies so provided for or so existing. Each
right and remedy of Tenant and/or Assignee provided for in this Consent or in
the Lease shall be cumulative and shall be in addition to every other right and
remedy provided for herein and therein or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise by Tenant and/or Assignee of
any one or more of the rights or remedies so provided for or existing shall not
preclude the simultaneous or subsequent exercise by Tenant and/or Assignee of
any or all other rights or remedies so provided for or so existing.

(b) Landlord’s Liability. Landlord’s liability under this Consent shall be
limited to the same extent Landlord’s liability is limited under the Lease.

(c) Successors and Assigns. The terms and provisions of this Consent shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns.

(d) Severability. If any one or more of the provisions contained in this Consent
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

(e) Captions. The captions contained in this Consent are for convenience only
and shall in no way define, limit or extend the scope or intent of this Consent,
nor shall such captions affect the construction hereof.

(f) Counterparts. This Consent may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which, taken together, shall constitute one and the same instrument. Any
signature page that is faxed or transmitted electronically shall be effective as
an original signature page. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

J-1-4



--------------------------------------------------------------------------------

(g) Authority. Tenant, Assignee and Landlord each represents and warrants that
it has full right, power and authority to enter into this Consent and that the
person or persons executing this Consent on behalf of Tenant, Assignee or
Landlord, as the case may be, are duly authorized to do so.

(h) Binding Effect. This Consent is offered to Tenant and Assignee for signature
and it is understood that this Consent shall be of no force and effect and shall
not be binding upon Landlord unless and until Landlord shall have executed and
delivered a copy of this Consent to Tenant and Assignee.

(i) Landlord’s Costs. Tenant and Assignee shall be jointly and severally liable
to reimburse Landlord on demand for any reasonable out-of-pocket costs incurred
by Landlord in connection with the Assignment, including, without limitation,
the costs of making investigations as to the acceptability of the Assignee and
reasonable legal costs incurred in connection with the granting of this Consent.

(j) Conflict. If there shall be any conflict or inconsistency between the terms,
covenants and conditions of this Consent or the Lease and the terms, covenants
and conditions of the Assignment, then, as between Landlord on one hand and
Tenant and Assignee on the other, the terms, covenants and conditions of this
Consent and the Lease shall prevail.

(k) Consent Limited. This Consent shall be deemed limited solely to the
Assignment, and Landlord reserves the right to consent or withhold consent and
to exercise all other rights all as set forth in and in accordance with the
Lease with respect to any other matters.

(l) Terms. Terms defined in the Lease and used, but not defined, herein shall
have the meanings ascribed to them in the Lease.

(m) Governing Law. This Consent and the rights and obligations of the parties
hereunder shall be governed by and construed, and all controversies and disputes
arising under or relating to this Agreement shall be resolved, in accordance
with the internal substantive laws of the State of New York applicable to
agreements made and to be wholly performed with such state.

(n) Entire Agreement. This Consent contains the entire agreement of the parties
with respect to the matters contained herein and may not be modified, amended or
otherwise changed except by written instrument signed by the parties sought to
be bound.

(o) Waiver of Subrogation. Assignee shall maintain the insurance required under
the Assignment, naming Landlord, Landlord’s managing agent, The Port of
Authority of New York and New Jersey, The Bank of New York, New York City
Industrial Development Agency, The Consolidated Edison Company of New York, Inc.
and such other Persons as Landlord may reasonably request in writing from time
to time as additional insureds under such policies of insurance. Assignee and
Landlord agree to obtain casualty insurance containing waivers of subrogation
clauses in favor of the other. To the extent that such policies obtained by

 

J-1-5



--------------------------------------------------------------------------------

Assignee and Landlord contain such waivers, Assignee and Landlord hereby release
each other in respect of any claim which they may otherwise have against each
other, to the extent any such claim is covered by such insurance.

(Signatures on next page)

 

J-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
as of the date first above written.

 

TENANT

 

    

ASSIGNEE

 

[                                                                               
                  ]      [                                      
                                                           ] By:  

 

     By:  

 

Name:        Name:   Title:        Title:   LANDLORD        By:  

 

       Name:          Title:         

 

J-1-7



--------------------------------------------------------------------------------

TENANT ACKNOWLEDGEMENT

 

STATE OF STATE   }   

ss.:

COUNTY OF COUNTY     

On the      day of              in the year                      before me, the
undersigned, a Notary Public in and of said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies) and that by his/her/their signatures(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Signature and Office of individual taking acknowledgement

ASSIGNEE ACKNOWLEDGEMENT

 

STATE OF STATE   }   

ss.:

COUNTY OF COUNTY     

On the              day of              in the year                      before
me, the undersigned, a Notary Public in and of said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies) and that by his/her/their signatures(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Signature and Office of individual taking acknowledgement

 

J-1-8



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF CONSENT TO SUBLEASE

CONSENT AGREEMENT

(SUBLEASE)

This CONSENT AGREEMENT, is dated as of the              day of
                    , 20    (this “Consent”), by and between             , a
            (“Landlord”) with an address at             ,             , a
            (“Tenant”), with an address at              and             ,
a             (“Subtenant”) with an address at             .

R E C I T A L S

WHEREAS, by Agreement of Lease, dated as of September             , 2006 (the
“Original Lease”), as amended by              (the Original Lease as so amended
being referred to herein as the “Lease”), Landlord leased to Tenant the eleventh
(11th), twelfth (12th) and fourteenth (14th) through twenty-sixth (26th) floors
in the building (the “Building”) known as and located at 7 World Trade Center at
250 Greenwich Street, New York, New York, which premises are more particularly
described in the Lease (the “Premises”).

WHEREAS, Subtenant desires to sublease a portion of the Premises consisting of
             as more particularly described in the Sublease (the “Subleased
Premises”) from Tenant upon the terms and conditions contained in a Sublease
between Tenant, as sublandlord, and Subtenant, as subtenant, dated as of
                    , 20    (the “Sublease”).

WHEREAS, pursuant to the terms of the Lease, among other things, Landlord’s
written consent to the Sublease must be obtained.

WHEREAS, subject to, and in reliance upon, the representations, warranties,
covenants, terms and conditions contained in this Consent, Landlord desires to
consent to the Sublease.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, paid by each of the parties hereto to the other, the
receipt and legal sufficiency of which are hereby acknowledged, and in further
consideration of the provisions herein, Landlord, Tenant, and Subtenant hereby
agree as follows:

1. Consent. Landlord hereby consents to the Sublease subject to and in reliance
upon, the representations, warranties, covenants, terms and conditions,
contained in this Consent.

2. Compliance by Subtenant; Enforcement.

(a) Subtenant hereby accepts the sublease of the Subleased Premises and agrees
that, from and after the date hereof, Subtenant shall duly observe all of, and
shall not do

 

J-2-1



--------------------------------------------------------------------------------

anything that would violate any of, the terms, covenants, agreements,
provisions, obligations and conditions of (i) the Lease that relate to the
Subleased Premises to be observed or complied with on the part of Tenant under
the Lease to the extent that such terms, covenants, agreements, provisions,
obligations and conditions are applicable to the Subleased Premises and provided
that Subtenant’s liability for the payment of rent and other amounts shall be
limited to the amounts set forth in the Sublease, and (ii) the Sublease to be
performed or observed on the part of Subtenant under the Sublease.

(b) Tenant shall enforce the terms of the Sublease against Subtenant to the
extent the failure to enforce such terms would adversely affect the Building or
any tenant or occupant thereof. Without limiting the foregoing, from and after
an Event of Default under the Lease, Landlord shall have the right, but not the
obligation, to proceed directly against Subtenant (in Landlord’s name or in
Tenant’s name, as determined by Landlord in Landlord’s sole discretion) in order
to (i) enforce compliance with and performance of all of the terms, covenants,
agreements, provisions, obligations and conditions to be performed or observed
by Subtenant under the Sublease or the Lease (to the extent applicable to the
Subleased Premises) or under this Consent or (ii) terminate the Sublease if any
action or omission of Subtenant constitutes a default under the Lease beyond the
expiration of any applicable notice and/or cure period. Tenant shall cooperate
with Landlord in connection with any such action or proceeding, and Tenant and
Subtenant hereby jointly and severally indemnify and hold Landlord harmless from
and against all costs and expenses including, without limitation, reasonable
attorneys’ fees and disbursements, incurred by Landlord in connection with any
such action or proceeding.

3. Reserved.

4. Subordination; Attornment. The Sublease shall be subject and subordinate at
all times to the Lease and all amendments thereof, this Consent and all other
instruments and matters to which the Lease (as amended) is or may hereafter be
subject and subordinate. The provisions of this Consent and the execution and
delivery of the Sublease shall not constitute a recognition of the Sublease or
the Subtenant thereunder, it being agreed that in the event of termination or
expiration of the Sublease or the Lease, unless otherwise elected by Landlord as
hereinafter set forth, the Sublease shall be terminated and Subtenant shall have
no further rights with respect to the Subleased Premises. If the Lease is
terminated prior to its scheduled expiration date or if Landlord shall succeed
to Tenant’s estate in the Subleased Premises, then at Landlord’s election,
Subtenant shall attorn to and recognize Landlord as Subtenant’s sublandlord
under the Sublease provided that Landlord shall not be (a) liable for any
previous act or omission of Tenant or Subtenant, (b) subject to any offset or
defense which theretofore accrued to Subtenant, (c) bound by any rent or other
sums paid by Subtenant more than one month in advance, (d) liable for any
security deposit not actually received by Landlord, (e) liable for any work or
payments on account of improvements to the Subleased Premises or (f) bound by
any amendment of the Sublease not consented to in writing by Landlord. Subtenant
shall promptly execute and deliver any instrument Landlord may reasonably
request to evidence such attornment. Subtenant shall reimburse Landlord for any
reasonable costs and expenses that may be incurred by Landlord in connection
with such attornment including, without limitation, reasonable attorneys’ fees
and disbursements. [The provisions of this Section 4 are expressly subject to
the provisions of Section 14.13 of the Lease.]1

 

--------------------------------------------------------------------------------

1 To be inserted with respect to any Eligible Sublease.

 

J-2-2



--------------------------------------------------------------------------------

5. Representations and Warranties. Tenant and Subtenant jointly and severally
represent and warrant to Landlord that (a) no rent, fees or other consideration
has been or will be paid to Tenant by Subtenant for the right to use or occupy
the Subleased Premises or for the use, sale or rental of Subtenant’s fixtures,
leasehold improvements, equipment, furniture or other personal property other
than as expressly set forth in the Sublease and (b) attached hereto as Exhibit A
is a true, correct and complete copy of the Sublease (together with any
supplements or amendments thereto) which together embody the complete and entire
agreement between Tenant and Subtenant and that there are no other agreements
(written or oral) between Subtenant and Tenant with respect to the Sublease of
the Subleased Premises. Tenant represents and warrants to Landlord that except
as set forth on Exhibit A attached hereto, (i) to the best knowledge of Tenant
or Subtenant, the Lease is in full force and effect and has not been modified or
amended except as described in the recitals contained in this Consent, (ii) to
the best knowledge of Tenant or Subtenant, Landlord is not now in default under
the Lease, and has completed all improvements and made all contributions (if
any) required of Landlord under the Lease[, except for [            ]], and
(iii) Tenant has made no demand against Landlord and has no present right to
make such demand with respect to charges, liens, defenses, offsets, claims, or
credits against the payment of rent or additional rent or the performance of
Tenant’s obligations under the Lease[, except for [            ]]. Subtenant
represents and warrants to Landlord that it has a financial standing and
character, is engaged in a business, and proposes to use the Subleased Premises
in a manner in keeping with the standards of the Building and the requirements
of the Lease and the limitations on such use set forth in the Lease and in this
Consent. Landlord represents and warrants to Subtenant and Tenant that except as
set forth on Exhibit A attached hereto, (A) to the best knowledge of Landlord,
the Lease is in full force and effect and has not been modified or amended
except as described in the recitals contained in this Consent, and (B) to the
best knowledge of Landlord, Tenant is not now in default under the Lease [,
except for [            ]].

6. Amendment or Termination of Sublease. Tenant and Subtenant agree that they
shall not change, modify, amend, cancel or terminate the Sublease or enter into
any additional agreements relating to or affecting the use or occupancy of the
Subleased Premises or the use, sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property, without first
obtaining Landlord’s prior written consent thereto (to be granted or withheld in
accordance with the terms of Article 14 of the Lease) and any such change,
modification, amendment, cancellation or termination without Landlord’s consent
shall not be binding on Landlord.

7. No Waiver or Release. Subject to the terms of the Lease, neither this
Consent, the Sublease, nor any acceptance of rent or other consideration from
Subtenant by Landlord (whether before or after the occurrence of any default by
Tenant under the Lease) shall operate to waive, modify, impair, release or in
any manner affect any of the covenants, agreements, terms,

 

J-2-3



--------------------------------------------------------------------------------

provisions, obligations or conditions contained in the Lease, or to waive any
breach thereof, or any rights of Landlord against any person, firm, association
or corporation liable or responsible for the performance thereof, or to increase
the obligations or diminish the rights of Landlord under the Lease, or to
increase the rights or diminish the obligations of the Tenant thereunder, or in
any way to be construed as giving Subtenant any greater rights than those to
which Original Tenant named in the Lease would be entitled. Tenant hereby agrees
that its obligations under the Lease and this Consent shall not be discharged or
otherwise affected by reason of the giving or withholding of any consent or
approval for which provision is made in the Lease, except as otherwise expressly
set forth in the Lease. All terms, covenants, agreements, provisions and
conditions of the Lease are hereby ratified and declared by Tenant to be in full
force and effect, and Tenant hereby unconditionally reaffirms its primary,
direct and ongoing liability to Landlord for the performance of all obligations
to be performed by Tenant as tenant under the Lease, including, without
limitation, the obligations to pay all rent and all other charges in the full
amount, in the manner and at the times provided for in the Lease, except as
otherwise expressly set forth in the Lease.

8. No Further Assignment or Subletting. The giving of this Consent shall not be
construed either as a consent by Landlord to, or as permitting, any other or
further assignment or transfer of the Lease or the Sublease, whether in whole or
in part, or any subletting or licensing of the Premises, the Subleased Premises
or any part thereof, or as a waiver of the restrictions and prohibitions set
forth in the Lease regarding subletting, assignment or other transfer of any
interest in the Lease or the Premises. Subtenant shall not assign the Sublease
or sublet or license all or any part of the Subleased Premises, voluntarily or
by operation of law, or permit the use or occupancy thereof by others other than
in compliance with the terms of the Lease.

9. No Ratification of Sublease. Tenant and Subtenant acknowledge that Landlord
is not a party to the Sublease and is not bound by the provisions thereof, and
recognize that, accordingly, Landlord has not, and will not, review or pass upon
any of the provisions of the Sublease. Nothing contained herein shall be
construed as an approval of, or ratification by Landlord of, any of the
particular provisions of the Sublease or a modification or waiver of any of the
terms, covenants and conditions of the Lease or as a representation or warranty
by Landlord.

10. Default; Remedies. Any breach or violation of any provisions of the Lease or
this Consent by Subtenant shall be deemed to be and shall constitute a default
by Tenant under the Lease. If an Event of Default shall have occurred and be
continuing under the Lease, Landlord, at its option, without terminating the
Lease may (a) elect to collect from Subtenant, and Subtenant shall pay to
Landlord on demand, the rent, additional rent and other sums then due or
thereafter becoming due and payable from Subtenant to Tenant pursuant to the
Sublease, which payments to Landlord shall not affect or modify the relationship
between the parties as landlord, tenant and subtenant or (b) exercise its rights
under Paragraph 2 hereof. Subject to Landlord’s right to require Subtenant to
attorn under Paragraph 4 hereof, if Subtenant shall fail to vacate and surrender
the Subleased Premises upon the expiration or earlier termination of the Lease
or the Sublease, Landlord shall be entitled to all of the rights and remedies
which are available to a landlord against a tenant holding over after the
expiration of a term. [The provisions of this Section 4 are expressly subject to
the provisions of Section 14.13 of the Lease.]2

 

--------------------------------------------------------------------------------

2 To be inserted with respect to any Eligible Sublease.

 

J-2-4



--------------------------------------------------------------------------------

11. Estoppel Certificates. Tenant and Subtenant covenant and agree, at any time
and from time to time, as reasonably requested by Landlord (but not more
frequently than twice in any calendar year), upon not less than ten (10) days’
prior notice, to execute, acknowledge and deliver to Landlord a statement in
writing certifying that the Lease and/or the Sublease, as applicable, is in full
force and effect and unmodified (or if there have been modifications, that the
same are in full force and effect, if such be the case, and stating the date of
each such modification), certifying the dates to which the base rent and
additional rent and other charges, if any, have been paid, stating whether or
not, to the knowledge of the Tenant or Subtenant (as the case may be), the other
party is in default in performance of any of its obligations under the Lease
and/or Sublease, as applicable, and, if so, specifying each such default and
such other matter relating to the Lease and/or the Sublease as Landlord may
reasonably request, it being intended that any such statement delivered pursuant
hereto may be relied upon by others with whom Landlord may be dealing. Landlord
covenants and agrees, at any time and from time to time, as reasonably requested
by Tenant or Subtenant (but not more frequently than twice in any calendar
year), upon not less than ten (10) days’ prior notice, to execute, acknowledge
and deliver to Tenant and Subtenant a statement in writing certifying that the
Lease is in full force and effect and unmodified (or if there have been
modifications, that the same are in full force and effect, if such be the case,
and stating the date of each such modification), certifying the dates to which
the base rent and additional rent and other charges, if any, have been paid,
stating whether or not, to the knowledge of Landlord, Tenant is in default in
performance of any of its obligations under the Lease and, if so, specifying
each such default and such other matter relating to the Lease as Tenant and/or
Subtenant may reasonably request.

12. Notices. Any notices given under this Consent shall be effective only if in
writing and given in the manner notices are required to be given under the
Lease, addressed to the respective party at the addresses set forth in the Lease
with respect to Landlord and Tenant, and at the addresses hereinabove set forth
with respect to Tenant and Subtenant, respectively, or at such other address for
such purpose designated by notice in accordance with the provisions hereof.
Tenant and Subtenant shall promptly deliver to Landlord a copy of any default or
termination notice sent or received by either party with respect to the
Sublease.

13. Brokerage. In the event any claim is made against Landlord by any broker,
agent, finder or like person in connection with the Sublease or any attornment
by Subtenant to Landlord hereunder, Tenant and Subtenant shall be jointly and
severally liable to (a) defend the claim against Landlord with counsel
reasonably approved by Landlord and (b) save harmless and indemnify Landlord on
account of loss, cost or damage (including, without limitation, reasonable
attorneys’ fees) which may arise by reason of such claim.

14. Use. Subtenant will use the Subleased Premises for the permitted uses as set
forth in the Lease, and for no other purpose.

 

J-2-5



--------------------------------------------------------------------------------

15. Alterations. No Alterations shall be made in the Subleased Premises or any
part thereof except in accordance with the applicable provisions of the Lease.

16. Indemnity. Subtenant agrees to indemnify, defend and save harmless Landlord
and its partners, agents, officers, directors, shareholders, principals
(disclosed or undisclosed), members, contractors and employees in accordance
with the terms of Sections 29.1(a) and (c) of the Lease (and for such purposes,
the term “Tenant” therein shall be deemed to mean “Subtenant”) from and against
all claims referred to in Section 29.1(a) of the Lease. Subtenant’s indemnity
set forth in this Paragraph shall extend and apply to any superior lessor or
mortgagee of Landlord and their respective partners, agents, officers,
directors, shareholders, members, principals, contractors and employees. The
indemnity and any rights granted to Landlord pursuant to this Section shall be
in addition to, and not in limitation of, any of Landlord’s rights under the
Lease.

17. Miscellaneous.

(a) Remedies Cumulative. Each right and remedy of Landlord provided for in this
Consent or in the Lease shall be cumulative and shall be in addition to every
other right and remedy provided for herein and therein or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise by
Landlord of any one or more of the rights or remedies so provided for or
existing shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all other rights or remedies so provided for or so existing. Each
right and remedy of Tenant and/or Subtenant provided for in this Consent or in
the Lease shall be cumulative and shall be in addition to every other right and
remedy provided for herein and therein or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise by Tenant and/or Subtenant
of any one or more of the rights or remedies so provided for or existing shall
not preclude the simultaneous or subsequent exercise by Tenant and/or Subtenant
of any or all other rights or remedies so provided for or so existing.

(b) Landlord’s Liability. Landlord’s liability under this Consent shall be
limited to the same extent Landlord’s liability is limited under the Lease.

(c) Successors and Assigns. The terms and provisions of this Consent shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns.

(d) Severability. If any one or more of the provisions contained in this Consent
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

(e) Captions. The captions contained in this Consent are for convenience only
and shall in no way define, limit or extend the scope or intent of this Consent,
nor shall such captions affect the construction hereof.

 

J-2-6



--------------------------------------------------------------------------------

(f) Counterparts. This Consent may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which, taken together, shall constitute one and the same instrument. Any
signature page that is faxed or transmitted electronically shall be effective as
an original signature page. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

(g) Authority. Tenant, Subtenant and Landlord each represents and warrants that
it has full right, power and authority to enter into this Consent and that the
person or persons executing this Consent on behalf of Tenant, Subtenant or
Landlord, as the case may be, are duly authorized to do so.

(h) No Privity of Estate. It is expressly understood and agreed that, except as
otherwise expressly provided herein, neither this Consent nor any direct
dealings between Landlord and Subtenant during the term of the Sublease
(including, without limitation, the direct billing by Landlord to Subtenant of
work orders, or other charges relating to Subtenant’s occupancy) shall create or
constitute, or shall be deemed to create or constitute, privity of estate, any
landlord-tenant relationship, or occupancy or tenancy agreement between Landlord
and Subtenant.

(i) Binding Effect. This Consent is offered to Tenant and Subtenant for
signature and it is understood that this Consent shall be of no force and effect
and shall not be binding upon Landlord unless and until Landlord shall have
executed and delivered a copy of this Consent to Tenant and Subtenant.

(j) Landlord’s Costs. Tenant and Subtenant shall be jointly and severally liable
to reimburse Landlord on demand for any reasonable out-of-pocket costs incurred
by Landlord in connection with the Sublease, including, without limitation, the
costs of making investigations as to the acceptability of the Subtenant and
reasonable legal costs incurred in connection with the granting of this Consent.

(k) Conflict. If there shall be any conflict or inconsistency between the terms,
covenants and conditions of this Consent or the Lease and the terms, covenants
and conditions of the Sublease, then, as between Landlord on one hand and Tenant
and Subtenant on the other, the terms, covenants and conditions of this Consent
and the Lease shall prevail.

(l) Consent Limited. This Consent shall be deemed limited solely to the
Sublease, and Landlord reserves the right to consent or withhold consent and to
exercise all other rights all as set forth in and in accordance with the Lease
with respect to any other matters.

(m) Terms. Terms defined in the Lease and used, but not defined, herein shall
have the meanings ascribed to them in the Lease.

(n) Governing Law. This Consent and the rights and obligations of the parties
hereunder shall be governed by and construed, and all controversies and disputes
arising

 

J-2-7



--------------------------------------------------------------------------------

under or relating to this Agreement shall be resolved, in accordance with the
internal substantive laws of the State of New York applicable to agreements made
and to be wholly performed with such state.

(o) Entire Agreement. This Consent contains the entire agreement of the parties
with respect to the matters contained herein and may not be modified, amended or
otherwise changed except by written instrument signed by the parties sought to
be bound.

(p) Waiver of Subrogation. Subtenant shall maintain the insurance required under
the Sublease, naming Landlord, Landlord’s managing agent, The Port of Authority
of New York and New Jersey, The Bank of New York, New York City Industrial
Development Agency, The Consolidated Edison Company of New York, Inc. and such
other Persons as Landlord may reasonably request in writing from time to time as
additional insureds under such policies of insurance. Subtenant and Landlord
agree to obtain casualty insurance containing waivers of subrogation clauses in
favor of the other. To the extent that such policies obtained by Subtenant and
Landlord contain such waivers, Subtenant and Landlord hereby release each other
in respect of any claim which they may otherwise have against each other, to the
extent any such claim is covered by such insurance.

(Signatures on next page)

 

J-2-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
as of the date first above written.

 

TENANT      SUBTENANT [                                      
                                                       ]     
[                                                                               
              ] By:  

 

     By:  

 

Name:        Name:   Title:        Title:   LANDLORD        By:  

 

       Name:          Title:         

 

J-2-9



--------------------------------------------------------------------------------

TENANT/SUBLESSOR ACKNOWLEDGEMENT

 

STATE OF STATE   }   

ss.:

COUNTY OF COUNTY     

On the              day of              in the year                      before
me, the undersigned, a Notary Public in and of said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies) and that by his/her/their signatures(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Signature and Office of individual taking acknowledgement

SUBTENANT ACKNOWLEDGEMENT

 

STATE OF STATE   }   

ss.:

COUNTY OF COUNTY     

On the              day of              in the year                      before
me, the undersigned, a Notary Public in and of said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies) and that by his/her/their signatures(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

Signature and Office of individual taking acknowledgement

 

J-2-10



--------------------------------------------------------------------------------

EXHIBIT L

COMPETITORS

Standard & Poor’s Division of The McGraw Hill Companies, Inc.

Fitch, Inc.

Dominion Bond Rating Service Limited

AM Best

 

L-1



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF MORTGAGEE SNDA

SUBORDINATION, NON-DISTURBANCE, RECOGNITION

AND ATTORNMENT AGREEMENT3

THIS AGREEMENT, made as of the      day of                      200     (this
“Agreement”) between [            ], a [            ], with offices at
[            ] (in such capacity, “Tenant”) and THE BANK OF NEW YORK, a New York
banking corporation, having a corporate trust office at 101 Barclay Street,
Floor 21W, New York, New York 10286, as Master Trustee under the Master Trust
Indenture referred to below (in such capacity, together with its successors in
such capacity, “Mortgagee”).

W I T N E S S E T H:

WHEREAS, Mortgagee, as Master Trustee pursuant to that certain Master Trust
Indenture and Security Agreement, dated as of March 1, 2005, between the
Mortgagee and 7 World Trade Center, LLC (“Landlord”), is entitled to the rights
of the mortgagee under the mortgage described in Schedule I attached hereto and
made a part hereof (such mortgage, as the same may be amended, modified,
extended, renewed, supplemented, spread, consolidated or replaced, and all
advances heretofore made, or hereafter to be made, pursuant thereto, being
hereinafter collectively referred to as the “Mortgage”) covering the Building to
be known as 7 World Trade Center, New York, New York (hereinafter all or any
portion thereof shall be referred to as the “Building”), more particularly
bounded and described as set forth in Schedule 2 annexed hereto; and

WHEREAS, Landlord is the lessee under that certain Restated and Amended
Agreement of Lease, dated as of February 6, 2003, by and between The Port
Authority of New York and New Jersey, as landlord, and 7 World Trade Center, LLC
(as successor by assignment from 7 World Trade Company, LP., a Delaware limited
partnership (“7 WTC LP”), pursuant to the Assignment of Lease with Assumption
and Consent, dated as of March 21, 2005, by and between 7 WTC LP and Landlord)
and its successors and assigns, as Tenant (together with any and all amendments
thereof and supplements thereto, the “Port Authority Ground Lease”); and

WHEREAS, Tenant is the holder of a leasehold estate in a portion of the Building
(the “Premises”) under and pursuant to the provisions of a certain lease dated
as of September __, 2006, between Landlord and Tenant (such lease, as the same
may be amended, modified, extended, renewed, supplemented or replaced with, to
the extent required hereunder, the consent of Mortgagee, being hereinafter
referred to as the “Lease”); and

 

--------------------------------------------------------------------------------

3 The entering into this Agreement shall be governed by Section 6.16 of the
Master Trust Indenture and Security Agreement.

 

P-1



--------------------------------------------------------------------------------

WHEREAS, Tenant has agreed to subordinate the Lease to the Mortgage and to the
lien thereof and Mortgagee has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter sot forth;

NOW, THEREFORE, Mortgagee and Tenant agree as follows:

Section 1.1 Subordination. Tenant agrees that the Lease and all of the terms,
covenants and provisions thereof and all rights, remedies and options of Tenant
thereunder are and shall at all times continue to be fully subject and
subordinate in all respects to the Mortgage, and to all advances heretofore
made, and hereafter to be made, pursuant thereto provided that, as between
Landlord and Tenant, nothing contained in this Agreement shall be deemed to
affect the obligations of Landlord or Tenant under the Lease. This provision
shall be self-operative and no further instrument shall be required to confirm
or perfect such subordination. However, at the request of Mortgagee and at no
cost to Tenant, Tenant shall execute and deliver such other documents reasonably
satisfactory to Tenant and take such other action as Mortgagee reasonably
requests to perfect, confirm or effectuate such subordination, provided that
such documents do not diminish any of Mortgagee’s obligations or increase any of
Tenant’s obligations or adversely affect any of Tenant’s rights hereunder.

Section 1.2 Non-Disturbance. Mortgagee agrees that (a) Mortgagee shall not
terminate the Lease nor shall Mortgagee disturb or affect Tenant’s (or, with
respect to any person or entity claiming through or under Tenant, such person’s
or entity’s) leasehold estate, use and possession of the Premises or any portion
thereof in accordance with the terms of the Lease or any rights of Tenant (and
any person or entity claiming through or under Tenant) under the Lease by reason
of the subordination of the Lease to the Mortgage or by reason of any
foreclosure action or any other action or proceeding instituted under or in
connection with the Mortgage and (b) if any action or proceeding is commenced by
Mortgagee for the foreclosure of the Mortgage or the sale of the Port Authority
Ground Lease and/or the Building pursuant to the Mortgage or any other
proceeding to enforce the Mortgage, neither Tenant (nor any person or entity
claiming through or under Tenant) shall be named or joined as a party therein,
and the sale of the Port Authority Ground Lease and/or Building in any such
action or proceeding and the exercise by Mortgagee of any of its other rights
under the Mortgage (or other documents securing the indebtedness secured by the
Mortgage) shall be made subject to all rights of Tenant (and any person or
entity claiming through or under Tenant) under the Lease, provided that (i) at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights set forth in clauses (a) or
(b) of this Section 2, (x) the Lease shall be in full force and effect and
(y) Tenant shall not be in material default (after all applicable notices have
been given and all applicable grace periods have expired) under any of the
terms, covenants or conditions of the Lease on Tenant’s part to be observed or
performed and (ii) Tenant may only be so named or joined in any such action or
proceeding if required by law, so long as (1) in connection with such naming and
joining of Tenant, Mortgagee will not seek to terminate or extinguish Tenant’s
rights (or those of any person or entity claiming through or under Tenant) under
this Agreement or the Lease, (2) none of Tenant’s rights (or those of any person
or entity claiming through or under Tenant) under this Agreement or the Lease
shall be impaired or otherwise affected by such naming or joining of Tenant, and
(3) such naming or joining will not cause Tenant to incur any costs.

 

P-2



--------------------------------------------------------------------------------

Section 1.3 Non-Liability. If and when Mortgagee shall take possession of the
Building or a receiver shall be appointed therefor, or, if Mortgagee or another
purchaser shall become the owner of the Port Authority Ground Lease and/or
Building by reason of a foreclosure, deed in lieu of foreclosure or otherwise,
the Lease shall, notwithstanding any provision to the contrary therein
contained, continue in full force and effect as a direct lease between Mortgagee
(which term, for the purposes of this Agreement, shall be deemed to include such
purchaser) and Tenant, and Mortgagee shall be subject to the provisions of the
Lease with the same force and effect as if the Lease was a direct lease between
Mortgagee and Tenant, provided that in no event shall Mortgagee or its
successors or assigns (unless such Mortgagee or its successors or assigns shall
be an Affiliate (as defined in the Lease) of Landlord) be:

(a) liable for any previous act, omission or negligence of any prior landlord
under the Lease (including, without limitation, Landlord) or the failure or
default of any prior landlord (including, without limitation, Landlord) to
comply with any of its obligations under the Lease except to the extent such
act, omission, negligence, failure or default continues after the date that
Mortgagee succeeds to the interest of Landlord under the Lease; or

(b) subject to any defenses (except (i) defenses against Mortgagee for actions
occurring after Mortgagee succeeds to the interest of Landlord under the Lease
and (ii) defenses which Tenant might have to claims that accrued and that relate
solely to a period prior to the date on which Mortgagee succeeded to the
interest of Landlord under the Lease and then only to the extent the related
prior claim is pursued by Mortgagee), offsets (except with respect to (x) any
offsets (i) expressly provided in the Lease which accrue with respect to periods
after Mortgagee has succeeded to the interest of Landlord under the Lease and
(ii) that Tenant may have against Landlord with respect to Landlord’s failure to
make payments to Tenant with respect to Landlord’s Contribution (as defined in
the Lease) and Tenant’s costs and expenses in connection with self-help remedies
with respect to Landlord’s Work (as defined in the Lease) [SUBCLAUSE
(ii) APPLICABLE TO ANY FINANCING UNTIL THE OBLIGATIONS UNDER SUBCLAUSE (ii) HAVE
BEEN SATISFIED] or (y) credits that Tenant may have against additional rent as
specifically set forth in Sections [            ] of the Lease) or counterclaims
(except (i) counterclaims against Mortgagee that arise after Mortgagee succeeds
to the interest of Landlord under the Lease and (ii) counterclaims which Tenant
might have to claims that accrued and that relate solely to a period prior to
the date on which Mortgagee succeeded to the interest of Landlord under the
Lease and then only to the extent the related prior claim is pursued by
Mortgagee) that Tenant may have against any prior landlord (including, without
limitation, Landlord); or

(c) subject to subsection 3(i) below, bound by any payment of fixed rent or
additional rent that Tenant might have made more than one month in advance of
the due date of such payment unless (i) the prepayment was expressly approved in
writing by the Mortgagee or (ii) the Lease requires payments covering intervals
greater than one month; or

(d) bound by any covenant of any prior landlord (including, without limitation,
Landlord) to undertake or complete the initial construction of any portion of
the Premises or the Building or any capital improvements therein in order to
prepare the same for Tenant’s initial occupancy (except with respect to
construction or capital improvements for Tenant’s initial occupancy the cost of
which has been reserved for from funds available to the

 

P-3



--------------------------------------------------------------------------------

Mortgagee, which the Mortgagee agrees to undertake or complete), provided that
if Mortgagee (i) completes the Building in accordance with the Lease, the Lease
(and Tenant’s rights and obligations thereunder) shall not be terminated for
breach by Landlord of a covenant to complete the Building or (ii) if Mortgagee
is not required to and elects not to complete the Premises, the Building or any
capital improvements therein in accordance with the Lease, Tenant shall be
permitted to exercise any applicable termination right specifically set forth in
the Lease; or

(e) bound by any obligation to make any payment to Tenant (except for Landlord’s
Contribution as defined in the Lease, provided such sums have been reserved for
from funds available to the Mortgagee), or to perform any other landlord work
obligations; or

(f) bound by any action listed in Section 4 below made without Mortgagee’s prior
written consent; or

(g) liable to Tenant beyond Mortgagee’s interest in the Port Authority Ground
Lease and the Building and the rents, income, receipts, revenues, issues and
profits arising therefrom, it being agreed that Tenant shall have no recourse to
any other assets of Mortgagee; or

(h) liable for any brokerage commissions or costs, expenses or liabilities in
connection with the Lease; or

(i) subject to subsection 3(c) above, liable for any monies on deposit with
Landlord to the credit of Tenant except to the extent turned over to Mortgagee.

Section 1.4 No Changes to Lease. The Lease constitutes an inducement to
Mortgagee to enter into this Agreement. Consequently, in the event Tenant shall,
after the date hereof, without obtaining the prior written consent of Mortgagee,
(i) enter into any agreement modifying, amending, extending, renewing,
terminating or surrendering the Lease which are not specifically referenced in
the Lease (e.g., remeasurement of space, confirmation of expansion, or renewal
options, etc.), (ii) prepay any of the fixed rent or additional rent due under
the Lease for more than one (1) month in advance of the due dates thereof
(except as permitted under Section 3(c) above), (iii) voluntarily surrender the
premises demised under the Lease or terminate the Lease without cause or shorten
the term thereof, except as and to the extent provided for in the Lease,
(iv) assign the Lease or sublet the premises demised under the Lease or any part
thereof other than pursuant to the provisions of the Lease or (v) subordinate or
permit the subordination of the Lease to any lien other than the Mortgage except
to the extent provided or permitted by the Lease; then any such prohibited
amendment, modification, termination, prepayment, voluntary surrender,
assignment or subletting, without Mortgagee’s prior consent, shall not be
binding upon Mortgagee.

Section 1.5 Attornment. If the interest of Landlord under the Lease is
transferred (or surrendered or terminated) to Mortgagee by reason of Landlord’s
default under the Mortgage or by reason of assignment of the Lease (or any
similar device) in lieu of transfer (or surrender or termination or deed in lieu
of foreclosure or other similar device) following Landlord’s default, Mortgagee
shall recognize Tenant as the Tenant under the Lease and Mortgagee and Tenant
shall be bound to each other under all of the terms, covenants and conditions of
the Lease (except as

 

P-4



--------------------------------------------------------------------------------

set forth in paragraph 3 hereof) for the balance of the term thereof and for any
extensions or renewals thereof that are effected in accordance with the Lease,
with the same effect as if Mortgagee were the Landlord under the Lease, such
recognition and attornment to be effective as of the time Mortgagee succeeds to
the interest of Landlord under the Lease, without the execution of any further
agreement. However, Tenant agrees, at its own expense, to execute and deliver,
at any time and from time to time upon request of Mortgagee, any agreement
reasonably satisfactory to Tenant that may reasonably be necessary or
appropriate to evidence such attornment and recognition provided that such
agreement does not diminish any of Mortgagee’s obligations or increase any of
Tenant’s obligations or adversely affect any of Tenant’s rights. Failure of
Tenant to so execute any such an agreement shall not vitiate such attornment and
recognition.

Section 1.6 Notice of Default.

(a) Tenant will promptly notify Mortgagee (and any subsequent Mortgagee provided
that the prior Mortgagee provides written notice to Tenant of its assignment of
its interest in the Mortgage to the subsequent Mortgagee and designates the
address to which such notices are to be sent in accordance with the notice
provisions of this Agreement) in writing of any default of Landlord or other
circumstance that would entitle Tenant to cancel the Lease or to abate the fixed
rent or additional rent or any other amounts payable thereunder. Tenant agrees
that notwithstanding any provision of the Lease, no cancellation thereof shall
be effective unless Tenant shall have sent Mortgagee a notice in the manner
herein provided and Mortgagee has failed to cure the default giving rise to such
right to cancellation within the time period as Landlord may be entitled to
under the Lease plus forty-five (45) days after receipt of such notice, or if
such default cannot be cured, using diligent efforts, within that time, then
such additional time as may be reasonably necessary if, within such forty-five
(45) days, Mortgagee has notified Tenant of its intention to cure such default
and has commenced and is diligently pursuing the remedies necessary to cure such
default (including, without limitation, commencement of foreclosure proceedings
or eviction proceedings, if necessary, to effect such cure) provided that such
period shall in no event exceed one hundred twenty (120) days. No cure of
Landlord’s default by Mortgagee shall be deemed an assumption of Landlord’s
other obligations under the Lease and no right of Mortgagee hereunder to receive
any notice or to cure any default shall be deemed to impose any obligation on
Mortgagee to cure (or attempt to cure) any such default.

(b) Tenant agrees, from time to time (not to exceed two times per year), to
state in writing to Mortgagee, upon request whether or not, to the best of
Tenant’s actual knowledge, any default on the part of Landlord exists under the
Lease and the nature of any such default, provided, however, that Tenant shall
not have any liability to Mortgagee to the extent such statement shall not be
true and correct in all material respects, but such statement shall estop Tenant
as to matters as to which Tenant had so stated.

 

P-5



--------------------------------------------------------------------------------

Section 1.7 Acknowledgement of Assignment of Lease.

Without limitation of its other consents, agreements and covenants in this
Agreement, Tenant hereby:

(a) consents to the absolute assignment of, and creation of a security interest
in, all right, title and interest of Landlord in, to and under the Lease and all
rents and other sums, moneys and other amounts payable thereunder and all rights
of Landlord thereunder, in each case to and for the benefit of Mortgagee as
provided and for the purposes as may be set forth in such assignment (the
“Assignment of Leases”);

(b) agrees that upon notice from Mortgagee, or its successors or assigns, all
fixed rents and other sums, moneys and other amounts due or to become due and
payable by Tenant under the Lease from time to time (including, without
limitation, all base rent and additional rent thereunder) shall be paid to
Mortgagee or as otherwise directed by Mortgagee; provided, however, such receipt
of rents and other sums, moneys and other amounts shall not relieve Landlord of
its obligations under the Lease, and Tenant shall continue to look to Landlord
only for performance thereof, unless Mortgagee has succeeded to the interests of
Landlord under the Lease; and further provided that Tenant shall retain all of
its rights to the extent Landlord shall fail to pay or perform such obligation;

(c) agrees that, from and after the date that Mortgagee notifies Tenant that
there has been an Event of Default under the Mortgages, any notice, demand,
approval, consent, election, determination, waiver or other action given or
taken by Mortgagee or in respect of the Lease from time to time shall have the
same force and effect as a notice, demand, approval, consent, election,
determination, waiver or other action given or taken by Landlord thereunder in
respect of the subject matter thereof and that, in the event of an inconsistent
notice, demand, approval, consent, election, determination, waiver or other
action given or taken from or by Landlord or Mortgagee, the notice, demand,
approval, consent, election, determination, waiver or other action given or
taken from or by Mortgagee shall control and be dispositive and binding on
Tenant for all purposes of the Lease;

(d) agrees, upon request of Mortgagee (so long as Mortgagee shall not make such
request in excess of two times per year), to provide Mortgagee with estoppel
certificates addressed to Mortgagee and containing the information required
under Section 9.5 of the Lease; and

(e) agrees that Mortgagee shall not, by reason of the Assignment of Leases, be
subject to any obligation, duty or liability under the Lease, except that when
Mortgagee is exercising rights under the Lease, it shall do so in accordance
with the terms and conditions thereof and, to the extent applicable, this
Agreement.

(f) Landlord hereby authorizes Tenant to comply with the provisions of clause
(a) above and agrees to indemnify, defend and save Tenant harmless from any
claims, actions, losses, damages or reasonable, third party, out-of-pocket
expenses (including, without limitation, reasonable attorney fees) arising from
Tenant’s compliance with the provisions thereof.

Section 1.8 Representations. Tenant represents and warrants to Mortgagee that as
of the date hereof (i) Tenant is the owner and holder of the Tenant’s interest
under the Lease; (ii) the Lease (including exhibits and schedules thereto) is a
complete statement of the agreement between Landlord and Tenant with respect to
the leasing of the Premises, has not been modified

 

P-6



--------------------------------------------------------------------------------

or amended except as otherwise indicated on Schedule 3 annexed hereto, and
Mortgagee has received a full, true and complete copy thereof; (iii) the Lease
is in full force and effect; (iv) to the best of Tenant’s knowledge, neither
Tenant nor Landlord is in default (beyond the expiration of applicable notice
and grace periods) under any of the terms, covenants or provisions of the Lease;
(v) no rents, additional rents or other sums payable under the Lease have been
paid for more than one (1) month in advance of the due dates thereof, except
(A) as specifically required by the Lease to the contrary and (B) for
prepayments of additional rent that Tenant may have made more than one (1) month
in advance of the due dates of such prepayments; (vi) to the best of Tenant’s
knowledge, there are no present offsets or defenses to the payment of the fixed
rents, additional rents, or other sums payable under the Lease except as
otherwise indicated on Schedule 4 annexed hereto; and (vii) the Lease and this
Agreement were duly authorized and entered into by Tenant and constituted the
valid and binding obligations of Tenant.

Section 1.9 Notices.

Unless otherwise expressly specified or permitted by the terms hereof, all
notices, consents or other communications required or permitted hereunder shall
be deemed sufficiently given or served if given in writing, and either mailed by
first class mail, postage prepaid, or given by hand or overnight courier or by
fax, if followed by mail as provided above, and addressed as follows:

Notices to Mortgagee shall be addressed to Mortgagee at 101 Barclay Street,
Floor 21W, New York, New York 10286, Attention: New York Municipal Finance Unit;
with a copy to Emmet, Marvin & Martin, LLP, 120 Broadway, New York, New York
10271, Attention: David J. Fernandez, Esq.; and a copy to 7 World Trade Center,
LLC, c/o Silverstein Properties, Inc., 7 World Trade Center at 250 Greenwich
Street, New York, New York 10007, Attention: Larry A. Silverstein; and a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036-6522; Attention: Wallace L. Schwartz, Esq.

Notices to Tenant shall be addressed to Tenant at
[                                         ], Attention:
[                                         ], with a copy to: Fried, Frank,
Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004;
Attention: Jonathan L. Mechanic, Esq.

Any Person may from time to time by notice in writing to the other and to the
Holders designate a different address or addresses for notice hereunder.

Section 1.10 Tenant shall promptly send Mortgagee copies of any termination or
default notice given by Tenant under the Lease.

Section 1.11 No Options. Tenant covenants and acknowledges that it has no right
or option of any nature whatsoever, whether pursuant to the Lease or otherwise,
to purchase the Landlord’s interest in the Premises or the Port Authority Ground
Lease and to the extent that Tenant has had or hereafter acquires any such right
or option, the same is hereby acknowledged to be subordinate to the Mortgage and
is hereby waived and released as against Mortgagee.

Section 1.12 No Warranties. Mortgagee shall have no obligation, nor incur any
liability, with respect to any warranties made by Landlord in the Lease
including, without limitation, those of any) respecting use, compliance with
zoning, Landlord’s title, Landlord’s authority, habitability, fitness for
purpose or possession.

 

P-7



--------------------------------------------------------------------------------

Section 1.13 Satisfaction. Tenant agrees that this Agreement, when executed,
acknowledged and delivered by Mortgagee and is otherwise in form for recording
except for any actions to be taken by Tenant, satisfies any condition or
requirement in the Lease relating to the granting of a non-disturbance agreement
by Mortgagee.

Section 1.14 Miscellaneous.

This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto and may not be modified or
terminated orally. In the event of the assignment or transfer of the interest of
Mortgagee in the Mortgage, all obligations and liabilities of Mortgagee under
this Agreement shall terminate, and thereupon all such obligations and liability
shall automatically be the responsibility of the party to whom Mortgagee’s
interest is assigned or transferred and such party shall be deemed to have
assumed the same. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the law of the
State of New York. This Agreement may be signed in counterparts.

The term “Mortgagee” as used in this Agreement shall include the successors and
assigns of Mortgagee and any person, party or entity which shall become the
owner of Landlord’s leasehold interest in the Premises by reason of foreclosure
of the Mortgage or the acceptance of a deed (or assignment) in lieu of a
foreclosure of the Mortgage or other similar process. The term “Landlord” as
used in this Agreement shall mean and include the present landlord under the
Lease and such landlord’s successors in interest under the Lease. The term
“Tenant” as used in this Agreement shall mean and include the present Tenant and
any permitted successor, assignee or occupant under the Lease.

[Signatures appear on the following pages]

 

P-8



--------------------------------------------------------------------------------

EXHIBIT Q

SECURITY SPECIFICATIONS

PROPERTY MANAGEMENT

Tenants of 7 World Trade Center can count on a dedicated staff to provide a wide
array of property management services and other “behind the scenes” activities
vital to operating this grand property. The 7 World Trade Center staff is
committed to providing first-class services to you and your employees, making it
easy to locate and conduct business in the City of New York. Their role is to
assist you with any issues or concerns you may have relative to your occupancy
at 7 World Trade Center. The staff is available from 7:00 AM to 6:00 PM every
day to receive any work orders from you for building services, including (but
not limited to):

 

  1. Maintenance emergencies, such as floods, etc.

 

  2. Power outages

 

  3. Lighting problems on multi-tenanted floors

 

  4. Temperature control on multi-tenanted floors

 

  5. Request for HVAC services after hours or on weekends and holidays

 

  6. Tenant access and visitor passes

The telephone number for the Property Management Office is (212) 868-0007.

The Property Management Office maintains an updated list of your Authorized
Tenant Representative(s) who is (are) empowered to make, or authorize others to
make, requests for services. In addition, a list of “Essential Persons” to be
notified in case of an emergency, both during and after business hours, is
updated by Property Management based upon information received from you.

Please see important telephone numbers and standard forms in the back of this
section.

Emergency Notification

 

1 – Port Authority Police

   (212) 435-7400   

2 – Security Office

   (212) 227-6731   

3 – Front Desk

   (212) 868-0007   

In case of fire, notify the Port Authority by phone or break the glass on the
fire alarm box located in every corridor to send an alarm to 7 World Trade
Center’s Lobby Control Center, and the N.Y.C. Fire Department.

Please note that the Port Authority Police have full law enforcement power
within the states of New York and New Jersey. The police unit is specifically
dedicated to the World Trade Center and conducts uniformed patrol, plainclothes
patrol and criminal investigations.

 

Q-1



--------------------------------------------------------------------------------

Security of Tenant Premises

We recommend the following simple protective measures to increase your security:

 

  •   Screen any unauthorized persons who enter your premises by requiring them
to present positive identification. Never allow visitors to roam freely through
your office space. If you have any doubts as to whether a person should be
allowed in, please do not to hesitate to request assistance from the Security
Office or Property Management Office.

 

  •   Keep tight control of distribution of office keys.

 

  •   Report lost building access cards and keys immediately to the Security
Office or Property Management Office.

 

  •   Make sure your office is locked every night. We suggest that you designate
a member of your staff to be responsible for checking that your door(s) is (are)
secured every night.

 

  •   Notify the Security Office or Property Management Office of all lost and
found articles, in person or by calling (212) 868-0007.

 

  •   Clearly mark any discarded office equipment, such as computers,
typewriters, etc., with the word TRASH in indelible ink. Computer monitors shall
be disposed in accordance with procedures listed in Section III Paragraph D.
Disposal of Hazardous Waste Materials and the New York State Department of
Environmental Protection.

LIFE SAFETY AND SECURITY

The Security Office is responsible for life safety, security and emergency
response procedures.

Fire and Life Safety

All activities related to fire and life safety are designed to prevent hazards
and protect the building occupants. It is vital that we comply with life safety
requirements and local, state and federal regulations.

The Fire Safety Directors will oversee the regular, periodic fire drills (held
at least twice a year for each tenant) and will meet with the principals of a
tenant firm to review and answer questions about fire safety and compliance
issues.

 

Q-2



--------------------------------------------------------------------------------

You may install your own fire protection devices, for example, in computer
areas, with the approval of 7 World Trade Center and Port Authority.

Security Procedures

The following information describes the step-by-step procedures for 7 World
Trade Center Photo ID cards and visitor passes, off hour access requests, truck
dock access and property removal passes.

1. Photo ID Cards

 

  •   System Integration

Tenant has the right to control access to the Premises with 7 World Trade Center
Photo ID cards that Tenant produces, subject to Landlord’s reasonable security
standards and procedures, and reasonable approval. If Tenant chooses to utilize
Landlord’s 7 World Trade Center Photo ID card access system, Tenant shall
continue to authorize and control access to the Premises. Landlord and Tenant
shall reasonably cooperate to integrate the Tenant and Landlord card access
system. Landlord will use commercially reasonable efforts to accommodate
Tenant’s reasonable requests for any reports detailing personnel access to the
Premises required in order for Tenant to comply with law and/or other human
resources, internal audit or similar requirements. Any reasonable additional
costs incurred by Landlord in order to comply with any of the foregoing,
including any associated administrative costs, shall be paid for by Tenant.

 

  •   New Employee

When a new employee is hired, an authorized representative of Tenant shall
notify Landlord of the issuance of the new 7 World Trade Center Photo ID card.

 

  •   Terminated Employees

It is your responsibility to retrieve photo ID cards from employees whose
employment has been terminated. An authorized representative of Tenant shall
notify Landlord of the termination of such 7 World Trade Center Photo ID card.
If, for some reason, the 7 World Trade Center Photo ID card has not been
retrieved from a terminated employee, it is still necessary to notify the
Property Management Office that the person no longer has access to 7 World Trade
Center.

 

  •   Long Term Visitors

A Long Term Visitor Photo ID is to be issued to an individual who requires
access for a period of more than one month, and visits your office often (but is
not an employee working at 7 World Trade Center). If the date on the photo ID is
about to expire and

 

Q-3



--------------------------------------------------------------------------------

the person still continues to require access, please notify the Property
Management Office requesting that the card be renewed (and indicate the new
expiration date). There is no charge for a renewal.

 

  •   Construction Personnel

If you are having construction done in your premises under a Tenant Alteration
Application, all access for the construction personnel may be requested from the
Security Office.

 

  •   Lost Cards/Temporary ID Cards

There is a charge of $25.00 for issuance of long term visitor or construction ID
cards, as well as replacement ID cards of any kind. This charge is for the
tenant’s account, not an individual. The replacement card may be issued
following the same procedures as for the new employee/visitor.

 

2. Lobby Desk

 

  •   Announced Visitors

On each occasion that you are expecting visitors, please specify and provide the
following information via e-mail or a letter of authorization on your company’s
letterhead: The name of the visitor(s), the time and date of arrival, timeframe
of the visit (if for more than one day), the floor to be visited, and the name
and telephone number of the company representative authorized to verify and
accept visitors.

 

  •   Unannounced Visitors

If someone arrives at the Lobby Desk and has not received prior notification
from your firm, the Visitors’ Desk will then call the person(s) designated by
you to confirm that the visitor does in fact have an appointment to see someone
in your firm. Once that confirmation is made, the visitor will receive a
visitor’s pass.

The Lobby Desk in 7 World Trade Center is staffed 24 hours a day, 7 days a week.

PLEASE NOTE THAT IN EITHER CASE, ANNOUNCED OR UNANNOUNCED VISITOR ACCESS WILL BE
GRANTED ONLY BY AN AUTHORIZED REPRESENTATIVE OF YOUR FIRM. IN ADDITION, ALL
VISITORS MUST POSSESS A VALID PHOTO ID.

 

Q-4



--------------------------------------------------------------------------------

  •   Off Hour Access

As you know, 7 World Trade Center’s hours are 7:00 AM to 6:00 PM, Monday through
Friday. If you are having guests visit your office after 6:00 PM on weeknights
or any time on Saturday, Sunday or holidays, the guest/visitor must be escorted
by someone from your company with a valid Photo ID card.

 

  •   VIP/Concierge Procedures

Special handling for certain visitors to your firm during business hours can be
accomplished by sending a request, on your letterhead, to the Property
Management Office requesting VIP treatment. This request must be from an
individual on the Authorizing Signature Card for your firm.

 

3. Locked Office Doors, Telephone and Electrical Closets

 

  •   Office Doors

Tenant shall have the right to install and maintain the locks in its Premises
provided that locks on doors granting access to the Premises (other than the
Secure Areas) shall be on the Building’s master or Tenant shall provide Landlord
with keys or cards permitting such access. For security reasons, if someone
loses or misplaces his/her office keys, you may visit the Security Office and
request a key run. The person requesting the key run must show valid 7 World
Trade Center identification to staff at the Security Office in order to ensure
that an authorized individual is gaining access to your space.

 

4. Truck Dock Access

All vehicles with commercial plates can access the truck dock via Washington
Street. Each driver and passenger(s) will be requested to show the bill of
lading and a valid driver’s license to the security guard. All deliveries shall
be scheduled with the Security Office or Property Management Office.

 

5. Property Removal Passes

In order to protect tenant property and reduce theft, all packages, equipment or
furniture removed from 7 World Trade Center must be accompanied by a Property
Removal Pass granting permission for its removal. Property Removal Passes may be
obtained by sending a typewritten request, on company letterhead, to the
Property Management Office.

 

Q-5



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF MEMORANDUM OF LEASE

MEMORANDUM OF LEASE

 

Name and Address of Landlord:   

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

7 World Trade Center at 250 Greenwich Street

38th Floor

New York, New York 10007

Name and Address of Tenant:   

Moody’s Corporation

99 Church Street

New York, New York 10007

Execution Date of Lease:    September     , 2006
Description of Demised Premises:    The eleventh (11th), twelfth (12th) and
fourteenth (14th) through twenty-sixth (26th) office floors in the building
known as 7 World Trade Center at 250 Greenwich Street, New York, New York
(located on the land more particularly described on Schedule 1 attached hereto
and made a part hereof) as such premises may be expanded or contracted from time
to time pursuant to the terms of the Lease. Term of the Lease:    Approximately
20 years, commencing on the September __, 2006 and terminating on Expiration
Date (as defined in the Lease; it being anticipated that such date will be on or
about October 31, 2027, unless renewed as provided in the Lease), or the date
upon which the initial term of the Lease shall terminate sooner pursuant to any
of the terms of the Lease or pursuant to law. Renewal Option:    Tenant has the
option to renew the term for up to twenty (20) years in the aggregate pursuant
to either four (4) five (5) year renewal options, two (2) five (5) year renewal
options and one (1) ten (10) year renewal option, two (2) ten (10) year renewal
options or one (1) twenty (20) year renewal option, in each case to be exercised
no later than twenty-one (21) months prior to the expiration of the then current
term of the Lease. Expansion Rights and Rights of First Offer:    Tenant has
certain fixed expansion rights and rights of first offer to lease additional
space as more particularly described in the Lease.

 

V-1



--------------------------------------------------------------------------------

Memorandum of Lease:    This instrument, executed in connection with the Lease,
is intended to be and is entered into as a memorandum thereof for the purpose of
recordation and the giving of notice of the Lease, and shall not, in any event,
be construed to change, vary, modify or interpret the Lease or any of the terms,
covenants or conditions thereof, which are set forth, described or summarized
herein and reference is hereby made to the Lease for any and all purposes. All
of the terms, covenants and conditions contained in the Lease are hereby
incorporated herein by reference with like effect as if set forth herein
verbatim. This Memorandum of Lease may be executed in counterparts.

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Lease as
of this day      of September, 2006.

 

LANDLORD: 7 WORLD TRADE CENTER, LLC, a Delaware limited liability company By:  
7 WORLD TRADE COMPANY, LP,   Managing Member By:   SILVERSTEIN-7 WORLD   TRADE
COMPANY, INC.,   its general partner By:  

 

Name:   Title:   TENANT: MOODY’S CORPORATION, a Delaware corporation By:  

 

Name:   Title:  

 

V-2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   }   

ss.:

COUNTY OF NEW YORK     

On the              day of September in the year 2006, before me, the
undersigned, a Notary Public in and for said state, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

STATE OF NEW YORK   }   

ss.:

COUNTY OF NEW YORK     

On the              day of September in the year 2006, before me, the
undersigned, a Notary Public in and for said state, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

V-3



--------------------------------------------------------------------------------

Schedule 1

Legal Description

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

 

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

 

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

 

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

 

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

 

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

 

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING.

 

V-4



--------------------------------------------------------------------------------

EXHIBIT W

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

--------------------------------------------------------------------------------

7 WORLD TRADE CENTER, LLC,

(Landlord)

- and -

 

--------------------------------------------------------------------------------

MOODY’S CORPORATION,

(Tenant)

 

--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

 

--------------------------------------------------------------------------------

 

                       Dated:                            
                    Location: 7 World Trade Center at 250 Greenwich Street      
                    Section: 1                           Block: 84      
                    Lot: 36                           County: New York   

PREPARED BY AND UPON

RECORDATION RETURN TO:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attention: Wallace L. Schwartz, Esq.

 

--------------------------------------------------------------------------------

 

W-1



--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

THIS TERMINATION OF MEMORANDUM OF LEASE, dated as of the              day of
                    , 20     (this “termination”) by and between 7 WORLD TRADE
CENTER, LLC, a limited liability company organized and existing under and by
virtue of the laws of the State of Delaware, Having An Office And Place Of
Business At c/o Silverstein Properties, Inc., 7 WORLD TRADE CENTER AT 250
GREENWICH STREET, 38TH FLOOR, NEW YORK, NEW YORK 10007 (“LANDLORD”) AND MOODY’S
CORPORATION, a Delaware corporation having an address at 7 World Trade Center at
250 Greenwich Street, New York, New York 10007 (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to a certain Agreement of Lease, dated
as of September     , 2006 pursuant to which Landlord leased to Tenant, and
Tenant hired from Landlord, a certain portion (the “Premises”) of that certain
building commonly known as 7 World Trade Center at 250 Greenwich Street, New
York, New York (hereinafter all or any portion thereof shall be referred to as
the “Building”), more particularly bounded and described as set forth in
Schedule 1 annexed hereto; and

WHEREAS, in accordance with Section 291-c of the New York State Real Property
Law and Section 35.18 of the Lease, the parties recorded a memorandum of lease
(the “Memorandum”) summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Lease;

NOW, THEREFORE, Landlord and Tenant declare as follows:

1. Memorandum of Lease. The Memorandum was recorded in the office of the
Register of The City of New York on September     , 2006, bearing City Register
File No. (CFRN)             .

2. Termination of Lease. The Lease has terminated and is of no further force and
effect.

3. Termination of Memorandum of Lease. In connection with the termination of the
Lease, the Memorandum is of no further force and effect and the parties hereto
wish to terminate the Memorandum pursuant to the recordation of this
Termination.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

W-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Termination as of the date first set forth above.

 

LANDLORD: 7 WORLD TRADE CENTER, LLC, a Delaware limited liability company By:  
7 WORLD TRADE COMPANY, LP,   Managing Member By:   SILVERSTEIN-7 WORLD   TRADE
COMPANY, INC.,   its general partner By:  

 

Name:   Title:   TENANT: MOODY’S CORPORATION, a Delaware corporation By:  

 

Name:   Title:  

 

W-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK   }   

ss.:

COUNTY OF NEW YORK     

On the      day of             in the year 20__, before me, the undersigned, a
Notary Public in and for said state, personally appeared             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

Notary Public

 

STATE OF NEW YORK   }   

ss.:

COUNTY OF NEW YORK     

On the      day of              in the year 20    , before me, the undersigned,
a Notary Public in and for said state, personally appeared             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

Notary Public

 

W-4



--------------------------------------------------------------------------------

Schedule 1

Legal Description

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

 

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

 

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

 

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

 

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

 

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

 

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING

 

W-5



--------------------------------------------------------------------------------

EXHIBIT X

REQUIRED CLEANING CONTRACT BIDDERS

Harvard Cleaning Services, Inc.

ABM Janitorial Services

Collins Brothers Cleaning Services

 

X-1



--------------------------------------------------------------------------------

EXHIBIT AA

FORM OF CONFIDENTIALITY AGREEMENT

 

CONFIDENTIALITY AGREEMENT

This CONFIDENTIALITY AGREEMENT (this “Agreement”) is made and entered into as of
the             day of                     , 20    , by and between
[            ] (“Landlord”) and [            ] (“Tenant”).

RECITALS:

1. Landlord and Tenant are parties to that certain Agreement of Lease, dated as
of September     , 2006 (the “Lease”); and

2. Pursuant to Section 10.5(d) of the Lease, Tenant has the right to examine
Landlord’s cleaning contract for the Building (hereinafter collectively called
the “Confidential Information”); and

3. Tenant is exercising its rights to examine the Confidential Information.

NOW, THEREFORE, in consideration of the mutual premises herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

 

  1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings set forth in the Lease.

 

  2. Obligations of Tenant. Tenant acknowledges and agrees that the Confidential
Information is proprietary to Landlord. In consideration of providing Tenant
with access to the Confidential Information, Tenant agrees to treat the
Confidential Information in confidence by complying (and causing compliance
therewith by Tenant’s attorneys, employees, agents and other representatives)
with the following:

 

  (a) To use the Confidential Information for the sole purpose of its
examination of the cleaning contract for purposes of determining whether Tenant
is entitled to any vacancy credit, as provided in Section 10.5(d) of the Lease;

 

  (b) Not to disclose the Confidential Information to persons who are not in the
employ of Tenant, other than its accountants, attorneys and other
representatives as necessary to accomplish the purpose described in subsection
(a) above or as required by any court or tribunal of competent jurisdiction in
connection with a litigation or arbitration between Landlord and Tenant relating
to the Confidential Information; and

 

AA-1



--------------------------------------------------------------------------------

  (c) To limit dissemination of the Confidential Information to only those
employees who have a need to know to perform the tasks set forth in subsection
(a) above.

 

  3. Exception to Restrictions. The obligations of Tenant provided for in
Paragraph 2 above shall not apply to any Confidential Information:

 

  (a) which was known to the public at the time of its receipt by Tenant or
subsequently becomes known to the public through no fault of Tenant or any
Tenant Party; or

 

  (b) which Tenant lawfully obtains from a third party other than Landlord or
any other Landlord Party; or

 

  (c) which is not under an obligation of secrecy or confidentiality to
Landlord; or

 

  (d) with respect to which Tenant is compelled by law to disclose.

 

  4. Miscellaneous.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.

(c) Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

(d) As between Landlord and Tenant, nothing herein expands Tenant’s obligations
or limits Tenant’s rights under the Lease.

(e) This Agreement and the rights and obligations of the parties hereunder shall
be governed by and construed, and all controversies and disputes arising under
or relating to this Agreement shall be resolved, in accordance with the internal
substantive laws of the State of New York applicable to agreements made and to
be wholly performed with such state.

(f) Each person executing this Agreement on behalf of Landlord and Tenant
represents that he or she is authorized by Landlord and Tenant, respectively, to
do so and execution hereof is the binding act of Landlord and Tenant enforceable
against Landlord and Tenant.

 

AA-2



--------------------------------------------------------------------------------

(g) This Agreement contains the entire agreement between the parties, and any
executory or oral agreement hereinbefore or hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of it in whole or in part
unless such agreement is made after the date hereof and is in writing and signed
by the party against whom enforcement of the change, modification, discharge or
abandonment is sought.

(h) This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument. The transmission by facsimile or other
electronic means of a copy of the signature page from this Agreement executed by
the transmitting party, together with instructions that same may be attached to
a copy of this Agreement being held by the recipient of such transmission, shall
constitute execution and delivery of this Agreement by the transmitting party.

(i) Notwithstanding anything to the contrary contained herein, Tenant shall
continue to be bound by its obligations pursuant to this Agreement for a period
not to exceed two (2) years from the date that the Confidential Information was
furnished to Tenant.

[SIGNATURE PAGES FOLLOW]

 

AA-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TENANT: [                                         ], a [                    ]
By:  

 

Name:   Title:   LANDLORD: [                                         ], a
[                    ] By:  

 

Name:   Title:  

 

AA-4



--------------------------------------------------------------------------------

EXHIBIT BB

FORM OF LICENSE AGREEMENT

LICENSE AGREEMENT

7 WORLD TRADE CENTER, LLC

C/O SILVERSTEIN PROPERTIES, INC

7 WORLD TRADE CENTER AT 250 GREENWICH STREET

38TH FLOOR

NEW YORK, NEW YORK 10007

September     , 2006

Moody’s Corporation

99 Church Street

New York, New York 10007

 

  Re: License Agreement

Ladies and Gentlemen:

Reference is hereby made to that certain Agreement of Lease, dated as of
September     , 2006 (as the same may from time to time be modified, amended or
restated, the “Lease”), by and between 7 World Trade Center, LLC, a Delaware
limited liability company (“Landlord”), as landlord, and Moody’s Corporation, a
Delaware corporation (“Tenant”), as tenant. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Lease.

a. This letter agreement (this “License Agreement”) will confirm the agreement
of Landlord to grant a license to Tenant (the “License”), subject to the terms
and conditions of hereof, the Lease, any Superior Lease, any Mortgage, all
applicable Legal Requirements and all insurance requirements applicable to the
Building, to use (i) the areas of any floor of the Premises (the “Staging
Area”), solely to set up mock-ups for furniture systems and other non-structural
components of Tenant’s Initial Alterations and (ii) certain mechanical space on
the fifth (5th) floor of the Building, as shown on Exhibit A attached hereto
(the “Storage Area” and, collectively with the Staging Area, the “License
Areas”), solely to store certain filing cabinets.

b. Term. The term of this License Agreement (i) with respect to the Storage Area
shall commence on the date hereof, and shall terminate on December 1, 2007 (the
“Storage Area Termination Date”) and (ii) with respect to the Staging Area shall
commence on the date hereof, and shall terminate on or prior to completion of
Tenant’s Initial Alterations (the “Staging Area Termination Date” and,
collectively with the Storage Area Termination Date, the “Termination Dates”).
Notwithstanding anything to the contrary contained herein, on or before the
Storage Area Termination Date or other termination of this License Agreement,
Tenant shall quit and surrender to Landlord the Storage Area, vacant,
broom-clean and in good condition,

 

BB-1



--------------------------------------------------------------------------------

ordinary wear and tear, damage caused by fire or other casualty or condemnation
and damage for which Tenant is not responsible under the terms of the Lease
excepted, and Tenant shall remove all of Tenant’s Property from the Storage
Area. If Tenant fails to so remove such Tenant’s Property, Landlord shall be
entitled to remove, dispose of, and/or sell same, and Tenant shall pay all
reasonable out-of-pocket costs incurred by Landlord in connection with any such
removal, disposal, and/or sale within thirty (30) days after receipt by Tenant
of an invoice therefor. Tenant shall repair any damage to the License Areas
occasioned by the removal by Tenant or any Person claiming under Tenant of any
of Tenant’s Property from the License Areas. Tenant’s obligations pursuant to
this paragraph shall survive the expiration or sooner termination of this
License Agreement. Tenant expressly waives, for itself and for any Person
claiming through or under Tenant, any rights which Tenant or any such Person may
have under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force in connection with
any holdover summary proceedings which Landlord may institute to enforce the
foregoing provisions of this paragraph.

c. No Representations. The License Areas shall be made available to Tenant under
this License Agreement on an “as-is” basis and Landlord shall have no obligation
to perform any work in the License Areas to prepare the same for Tenant’s use
hereunder (except as otherwise provided herein). Tenant understands and
acknowledges that Landlord has not inspected the License Areas for defects or
hazards. Tenant agrees that the use of and access to the License Areas by Tenant
and Tenant’s agents, contractors and employees shall be at Tenant’s sole risk.

d. License Fee. Tenant shall pay to Landlord as a fee for the License an amount
equal to Ten and 00/100 Dollars ($10.00).

e. Landlord’s Work. As soon as practicable after the date hereof but in no event
later than October 15, 2006 (subject to Unavoidable Delays and Tenant Delays),
Landlord shall construct or cause to be constructed a wall or cage to secure the
Storage Area. Tenant shall pay all reasonable out-of-pocket costs incurred by
Landlord in connection with the performance of said work within thirty (30) days
after receipt by Tenant of an invoice therefor.

f. Use. At all times during the term of this License Agreement, Persons
designated by Tenant as listed on Exhibit B attached hereto (such Persons to be
added to or subtracted from such list by Tenant from time to time upon prior
notice to Landlord and subject to Landlord’s reasonable approval) shall be
entitled to access the Storage Area and Tenant shall be entitled to access the
Staging Area solely for the purposes set forth in paragraph (a) of this License
Agreement (the “License Uses”). At all times during the term of this License
Agreement, the License Areas may only be used and occupied by Tenant and
Tenant’s agents, contractors and employees for the License Uses, subject to the
conditions set forth herein and such other reasonable rules and regulations as
Landlord shall reasonably impose, including, but not limited to, the Rules and
Regulations. Tenant agrees to maintain the License Areas in a neat and orderly
condition, taking into account the anticipated use of the License Areas.
Notwithstanding anything to the contrary contained herein, (i) Tenant shall
indemnify, defend and hold harmless Landlord and each Landlord Party from any
losses incurred by Landlord and/or such Landlord Party in connection with the
use of the License Areas by Tenant and Tenant’s agents, contractors and
employees pursuant to this License Agreement (except to the extent caused by the

 

BB-2



--------------------------------------------------------------------------------

negligence or willful misconduct of Landlord and/or such Landlord Party),
(ii) in restoring the License Areas as required by paragraph (b) hereof, Tenant
shall comply with the applicable terms and conditions of the Lease, including,
without limitation, Article 4 and Section 21.1 thereof and (iii) in connection
with such restoration, Tenant shall use reasonable efforts to minimize
interference from the License Areas with Landlord’s operations or the operations
of other tenants and occupants of the Building.

g. Lease. Landlord and Tenant agree that all of the provisions of the Lease
(including, without limitation, Article 11 thereof) shall apply with respect to
the License Areas during the term of this License Agreement as if the License
Areas constituted the Premises, except that (i) Landlord’s obligations shall be
limited to the obligations of Landlord expressly set forth herein, (ii) Tenant
shall not be obligated to pay Fixed Rent, Tenant’s Operating Payment, Tenant’s
Tax Payment or Tenant’s Pilot Payment with respect to the License Areas,
(iii) Tenant shall only be permitted to use the License Areas for the License
Uses and shall not be permitted to make any Alterations with respect thereto
(other than non-structural Alterations to the Staging Area or other Alterations
approved by Landlord in accordance with the Lease, and in either event to be
performed in accordance with the requirements of the Lease) and (iv) Landlord
shall make electricity available to the License Areas sufficient to accommodate
a demand load of seven (7) watts per useable square foot, exclusive of base
Building HVAC, and Tenants shall pay for such electricity pursuant to the
provisions of Section 10.2(b)(vi) of the Lease.

h. License and Not a Lease. This License Agreement does not and shall not be
deemed to (i) constitute a lease or a conveyance of personal or real property by
Landlord, (ii) confer upon Tenant any right, title, estate or interest in the
License Areas or (iii) create any relationship between Landlord and Tenant other
than as licensee and licensor. This License Agreement grants to Tenant only a
personal privilege to have access to the License Areas for the purposes, under
the terms and upon the conditions granted and provided for hereunder. Tenant’s
rights pursuant to this License Agreement are personal only to Tenant as the
licensee named herein and Tenant’s agents, contractors or employees and is not
assignable or transferable by Tenant by operation of law or otherwise.

i. No Liability. Landlord shall not be liable for any damages to or loss (by
theft or otherwise) of any property belonging to Tenant or any of Tenant’s
agents, contractors or employees stored in the License Areas.

j. Waiver or Modification. This License Agreement may not be waived or modified
except by a written instrument executed by both parties hereto.

k. Governing Law. This License Agreement shall be governed in all respects by
the laws of the State of New York (without giving effect to conflict of laws
principles thereof).

[The remainder of this page is intentionally left blank]

 

BB-3



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing the enclosed copy of
this License Agreement and returning it to Landlord.

 

Very truly yours, 7 WORLD TRADE CENTER, LLC, a Delaware limited liability
company By:   7 WORLD TRADE COMPANY, LP,   Managing Member   By:   SILVERSTEIN-7
WORLD TRADE COMPANY, INC.,     its general partner     By:  

 

    Name:       Title:  

 

ACKNOWLEDGED AND AGREED this      day of September, 2006:

MOODY’S CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  

 

BB-4



--------------------------------------------------------------------------------

EXHIBIT B

AUTHORIZED PERSONS

Names:

Robert Powers

Charlotte Beal

Carmen Peralta

Keith Daley

Michael Drew

Joann Lindner

Ed Pollicino

Kevin Dougherty

James Guarino

Sean Miles

 

BB-6



--------------------------------------------------------------------------------

EXHIBIT CC

FORM OF PORT AUTHORITY CONSENT

CONSENT AGREEMENT

AGREEMENT, dated as of September     , 2006 by and among THE PORT AUTHORITY OF
NEW YORK AND NEW JERSEY, a body corporate and politic created by compact of the
States of New York and New Jersey with the consent of the Congress of the United
States and having an office at 225 Park Avenue South, New York, New York 10003
(the “Port Authority”), 7 WORLD TRADE CENTER, LLC, a limited liability company
organized and existing under and by virtue of the laws of the State of Delaware,
having an office and place of business at 530 Fifth Avenue, New York, New York
10175 (“7 WTC”) and MOODY’S CORPORATION, a Delaware corporation, having an
address at 99 Church Street, New York, New York 10007 (“Moody’s”).

WHEREAS, the Port Authority, as lessor, and 7 World Trade Company, as lessee,
entered into a lease, dated as of December 31, 1980, with respect to the land
(the “Land”) described on Exhibit A to such lease and the air rights above the
Land, as amended and restated by that certain Restated and Amended Agreement of
Lease, dated as of February 6, 2003 by and between the Port Authority and 7
World Trade Company, L.P., a Delaware limited partnership (as such lease has
been or may be amended, modified and supplemented from time to time, the
“Underlying Lease”), as assigned to 7 WTC pursuant to an Assignment of Lease
with Assumption and Consent, dated as of March 21, 2005 by 7 World Trade
Company, L.P., as assignor, to 7 WTC, as assignee; and

WHEREAS, 7 WTC is the current holder of the leasehold estate created by the
Underlying Lease; and

WHEREAS, 7 WTC, as lessor, and Moody’s, as lessee, have entered into a space
lease agreement (as defined in the Underlying Lease), dated as of September
    , 2006, with respect to certain premises in the Building (the “Moody’s
Lease”); and

WHEREAS, the Port Authority and Moody’s have entered into a Non-Disturbance and
Attornment Agreement, dated as of the date hereof (the “Non-Disturbance
Agreement”); and

NOW, THEREFORE, for and in consideration of the covenants and mutual agreements
herein contained, the Port Authority, 7 WTC and Moody’s hereby agree as follows:

1. On the terms and conditions hereinafter set forth, the Port Authority
consents to the Moody’s Lease. Notwithstanding Section 9.2.1 (iii) of the
Underlying Lease or Section 9.1 of the Moody’s Lease, the Port Authority hereby
agrees that such consent is irrevocable. Capitalized terms used herein without
definition have the respective meanings assigned to those terms in the Moody’s
Lease.

2. The term of the Moody’s Lease, unless it sooner expires or is sooner
terminated, shall terminate, on the Expiration Date, provided, however, that
(i) if 7 WTC, pursuant to Section

 

CC-1



--------------------------------------------------------------------------------

43.1 of the Underlying Lease, extends the term of the Underlying Lease and
Moody’s, pursuant to Article 33 of the Moody’s Lease, or otherwise, extends the
term of the Moody’s Lease, the Moody’s Lease, unless sooner terminated, shall
terminate on the Expiration Date, as the said Expiration Date shall have been
extended pursuant to Article 33 of the Moody’s Lease, or otherwise; and (ii) if
Moody’s, pursuant to the Non-Disturbance Agreement, attorns to the Port
Authority upon termination of the Underlying Lease, then the Moody’s Lease,
unless it sooner expires or is sooner terminated, shall terminate on the
Expiration Date, provided, however, that if Moody’s, pursuant to Article 33 of
the Moody’s Lease, or otherwise, extends the term of the Moody’s Lease, the
Moody’s Lease, unless sooner terminated, shall terminate on the Expiration Date,
as the said Expiration Date shall have been extended pursuant to Article 33 of
the Moody’s Lease, or otherwise.

3. Neither this Consent Agreement, nor anything contained herein nor the consent
granted hereunder shall constitute or be deemed to constitute a consent to, or
create an implication that there has been consent to, (a) any enlargement or
change in the rights, powers and privileges granted to 7 WTC under the
Underlying Lease, or (b) the granting of any rights or privileges to Moody’s as
may be provided by the Moody’s’ Lease if not granted to 7 WTC under the
Underlying Lease, except and only to the extent that the provisions of the
Non-Disturbance Agreement specifically provide otherwise. The Moody’s Lease is
an agreement between 7 WTC and Moody’s with respect to the various matters set
forth therein. Neither this Consent Agreement nor anything contained herein, nor
the consent granted hereunder shall constitute an agreement between the Port
Authority and 7 WTC that the provisions of the Moody’s Lease shall apply and
pertain as between 7 WTC and the Port Authority, it being understood that the
terms, conditions and agreements of the Underlying Lease shall, in all respects,
be controlling and determinative except and only to the extent that the
provisions of the Non-Disturbance Agreement specifically provide otherwise. The
specific mention of or reference to the Port Authority in any part of the
Moody’s Lease, including without limitation thereto, any mention of any consent
or approval of the Port Authority now or hereafter to be obtained, shall not be
or be deemed to create an inference that the Port Authority has granted its
consent or approval thereto under this Consent Agreement or shall thereafter
grant its consent or approval thereto, or that the Port Authority’s discretion
pursuant to the Underlying Lease as to any such consents or approvals shall in
any way be affected or impaired. The lack of any specific reference in any
provisions of the Moody’s Lease to Port Authority approval or consent shall not
be deemed to imply that no such approval or consent is required, and the
Underlying Lease shall, in all respects, be controlling except and only to the
extent that the provisions of the Non-Disturbance Agreement specifically provide
otherwise. No provision of the Moody’s Lease including, but not limited to,
those imposing obligations on Moody’s with respect to laws, rules, regulations,
taxes, assessments and liens shall be construed as a submission or admission by
the Port Authority that the same could or does lawfully apply to the Port
Authority, nor shall the existence of any provision of the Moody’s Lease
covering actions that shall or may be undertaken by Moody’s or 7 WTC, including,
but not limited to, construction on the space covered by the Moody’s Lease, be
deemed to imply or infer that Port Authority consent or approval thereto
pursuant to the Underlying Lease will be given or that Port Authority discretion
with respect thereto will in any way be affected or impaired, except and only to
the extent as may otherwise specifically be provided in the Non-Disturbance
Agreement.

 

CC-2



--------------------------------------------------------------------------------

4. The Moody’s Lease and the rights of the parties thereto shall be subject and
subordinate to the terms, covenants, conditions and provisions of the Underlying
Lease and the rights of the Port Authority thereunder, and Moody’s, in its
operations under or in connection with the Moody’s Lease and in its occupancy of
the space covered by the Moody’s Lease, shall be subject and subordinate to, and
shall not violate or contravene, the applicable terms, provisions, covenants and
conditions of the Underlying Lease, except and only to the extent that the
provisions of the Non-Disturbance Agreement specifically provide otherwise.
Without in any way affecting the obligations of 7 WTC under the Underlying Lease
and under this Consent Agreement, all acts and omissions of Moody’s under the
Moody’s Lease with respect to use and occupancy of the Premises (including
construction performed therein), which, if they were acts or omissions of 7 WTC,
would constitute a default under the Underlying Lease, shall be deemed acts and
omissions of 7 WTC under the Underlying Lease, but notwithstanding the
foregoing, (a) 7 WTC shall not be (or be deemed to be) in default under the
Underlying Lease to the extent that any such act or omission shall constitute a
breach thereof if, except for causes beyond the control of 7 WTC, it shall have
commenced to remedy said default (including, without limitation, by commencing
and prosecuting an action at law or in equity against Moody’s with respect to
such default) within thirty (30) days after receipt of notice thereof from the
Port Authority and continues diligently to pursue such remedy, and (b) nothing
contained herein shall be deemed to limit or restrict the rights under the
Underlying Lease of Leasehold Mortgagees (as defined in the Underlying Lease) to
be given notice of defaults by 7 WTC and an opportunity to cure such defaults.

5. Moody’s shall indemnify and hold harmless the Port Authority and its agents
against and from (a) any and all claims (i) arising from (A) the operation,
maintenance or management by Moody’s of the Premises, it being acknowledged and
agreed by Moody’s that said indemnity shall also cover all claims and demands
that may arise under Section 8.2 of the Moody’s Lease, or (B) any work or thing
whatsoever done, or any condition created in or about the Premises during the
Term by Moody’s, its contractors, licensees, agents, servants, employees,
subtenants, invitees or visitors, it being acknowledged and agreed by Moody’s
that said indemnity shall also cover all claims and demands described in
Section 4.5 (a) of the Moody’s Lease, or (ii) arising from any negligent or
otherwise wrongful act or omission of Moody’s or any of its subtenants or
licensees or its or their employees, agents, visitors, invitees or contractors
or subcontractors of any tier, and (b) all reasonable costs, expenses and
liabilities incurred in or in connection with each such claim or action or
proceeding brought thereon. In case any action or proceeding shall be brought
against the Port Authority by reason of any such claim, Moody’s, upon notice
from the Port Authority, shall defend such action or proceeding.

6. The Moody’s Lease shall not be changed, modified, or extended in any material
respect, or discharged except: (i) by written instrument duly executed by the
parties thereto, and (ii) only as not expressly prohibited by the Underlying
Lease.

7. The granting of the consent hereunder by the Port Authority shall not be or
be deemed to operate as a waiver of consent (to the extent consent is required
under the Underlying Lease) to any subsequent agreement with respect to the use
or occupancy of space at the Building (by 7 WTC or by Moody’s) or to any
assignment of the Underlying Lease or the Moody’s Lease or of any rights under
either of them, whether in whole or in part.

 

CC-3



--------------------------------------------------------------------------------

8. The failure by Moody’s to comply with any of the provisions of this Consent
Agreement which impose substantive obligations upon Moody’s shall not constitute
a default hereunder unless and until such failure to comply shall have continued
uncured for more than thirty (30) days after the Port Authority has served a
notice of such failure to comply upon 7 WTC and Moody’s (unless such default is
of such a nature that it cannot be cured by reasonable efforts within such
30-day period, in which case such failure to comply shall not constitute a
default hereunder so long as Moody’s shall have commenced its efforts to cure
within such 30-day period and shall be diligently prosecuting such efforts to
cure). In the event of any such default by Moody’s hereunder, the Port Authority
shall be entitled to exercise any remedy then available to it at law or in
equity in respect of such default; provided, however, that nothing contained in
this sentence shall be construed as entitling the Port Authority to terminate
the Moody’s Lease or to require 7 WTC to do so. Except as provided in paragraph
9, no default hereunder by Moody’s shall affect the Underlying Lease or the
continuance thereof, it being understood, moreover, that the foregoing shall not
be deemed to affect or limit any rights of the Port Authority under the
Underlying Lease or under the provisions of paragraph 4 hereof.

9. Without limiting any of the provisions hereof, Moody’s and 7 WTC hereby agree
that Moody’s’ use of the Premises shall be strictly in accordance with the
provisions of Article 2 of the Moody’s Lease. In the event of any breach of this
paragraph 9, the Port Authority shall be entitled (in addition to any other
remedies available to the Port Authority at law or in equity by reason of a
default under this Agreement) to exercise any remedies available to the Port
Authority under the Underlying Lease with respect to a violation of the use
restrictions set forth therein.

10. Neither the Commissioners of the Port Authority nor any of them, nor any
officer, agent or employee thereof shall be held personally liable to 7 WTC or
to Moody’s under any term or provision of this Consent Agreement or because of
its execution or because of any breach or alleged breach thereof

11. The stipulations, terms, covenants and agreements contained in this
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors and assigns.

 

CC-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Port Authority, 7 WTC and MOODY’S have executed these
presents.

 

ATTEST:      THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY   

 

     By:   

 

   (Seal)      Name:   

 

        Title:   

 

   ATTEST:      7 WORLD TRADE CENTER, LLC,         a Delaware limited liability
company         By:    7 WORLD TRADE COMPANY, LP,            Managing Member   
     By:    SILVERSTEIN-7 WORLD TRADE COMPANY, INC.,            its general
partner   

 

     By:   

 

   (Corporate Seal)      Name:   

 

        Title:   

 

   ATTEST:      MOODY’S CORPORATION   

 

     By:   

 

   (Seal)      Name:   

 

        Title:   

 

  

 

CC-5



--------------------------------------------------------------------------------

(New York “All-Purpose” Acknowledgment - Port Authority)

 

STATE OF            )               )    ss.: COUNTY OF            )   

On the      day of                      , 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared             , known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she signed the executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument.

 

 

  (notarial seal and stamp)  

(New York “All-Purpose Acknowledgment – Limited Liability Company)

 

STATE OF            )               )    ss.: COUNTY OF            )   

On the      day of                      , 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared             , known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she signed the executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument.

 

 

  (notarial seal and stamp)  

(New York “All-Purpose Acknowledgment - Corporation)

 

STATE OF            )               )    ss.: COUNTY OF            )   

On the      day of                      , 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared              , known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she signed the executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument.

 

 

  (notarial seal and stamp)  

 

CC-6



--------------------------------------------------------------------------------

EXHIBIT DD

FORM OF PORT AUTHORITY SNDA

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS NON-DISTURBANCE AND ATTORNMENT AGREEMENT, dated as of September     , 2006
(this “Agreement”), between THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY,
having an office at 225 Park Avenue South, New York, New York 10003 (the “Port
Authority”), and MOODY’S CORPORATION, having an address at 99 Church Street, New
York, New York 10007 (“Moody’s”).

RECITALS:

A. 7 World Trade Center,                      LLC (together with its
transferees, successors and assigns, “7 WTC”), as landlord, and Moody’s, as
tenant, have entered into a space lease, dated September     , 2006 (as the same
may be hereafter amended or modified, the “Space Lease”) covering certain
premises (the “Premises”) in the building known as 7 World Trade Center, New
York, New York.

B. Pursuant to that certain Restated and Amended Agreement of Lease, dated as of
February 6, 2003 (as such lease has been or may be amended, modified and
supplemented from time to time, the “Ground Lease”), between the Port Authority,
as landlord, and 7 World Trade Company L.P., as tenant, a memorandum of which
was recorded in the office of the Register of The City of New York on April 22,
2005 (the “Memo of Lease”), as assigned to 7 WTC pursuant to an Assignment of
Lease with Assumption and Consent, dated as of March 21, 2005, by 7 World Trade
Company, L.P., as assignor, and 7 WTC, as assignee, the Port Authority leased to
7 WTC the premises more fully described in the Memo of Lease (the “Real
Property”).

C. Moody’s has required, as a condition to its execution and delivery of the
Space Lease, that the Port Authority agree to recognize the Space Lease and
Moody’s’ rights thereunder in the event of a termination of the Ground Lease,
and the Port Authority is willing to recognize the Space Lease, upon and subject
to the terms and conditions of this Agreement.

IT IS, THEREFORE, AGREED:

1. Consent. In accordance with Section 9.1 of the Ground Lease, the Port
Authority hereby consents to the form and terms of the Space Lease, and
notwithstanding Section 9.2.1 (iii) of the Ground Lease or section 9.1 of the
Space Lease, the Port Authority hereby agrees that such consent is irrevocable.
Capitalized terms used herein without definition have the respective meanings
assigned to those terms in the Space Lease.

2. Non-Disturbance. (a) So long as Moody’s shall not be in default under the
Space Lease after the giving of any required notice and the expiration of any
applicable grace or cure period provided for thereunder:

(i) Moody’s’ right of peaceable and quiet use, occupancy, enjoyment and
possession of the Premises shall not be affected or disturbed by the Port
Authority; and

 

DD-1



--------------------------------------------------------------------------------

(ii) except as provided in Section 4 hereof, upon the expiration or any
termination of the Ground Lease by summary dispossess proceeding or otherwise,
the Port Authority shall be bound by the provisions of the Space Lease, and the
Space Lease shall remain in full force and effect as a direct lease between the
Port Authority, as landlord, and Moody’s, as tenant, upon all of the
obligations, terms and conditions of the Space Lease.

(b) Notwithstanding the occurrence of any default or breach on the part of 7 WTC
under the Ground Lease, and provided that Moody’s is not in default under the
Space Lease after the giving of any required notice and the expiration of any
applicable grace period, the Port Authority shall not name Moody’s as a party in
any action or proceeding arising from the exercise by the Port Authority of any
of its rights or remedies under the Ground Lease, provided, however, that
Moody’s may be so named or joined if required by law and if such naming or
joining of Moody’s will not adversely affect Moody’s’ rights under this
Agreement or under the Space Lease.

3. Attornment. If the Port Authority shall succeed to the interest of 7 WTC as
landlord under the Space Lease, then Moody’s shall attorn to and recognize the
Port Authority as Moody’s’ landlord under the Space Lease and shall continue to
be bound by all the terms, provisions and conditions of the Space Lease. Moody’s
agrees to execute and deliver, at any time and from time to time, upon request
of the Port Authority, any instrument which may be reasonably necessary or
appropriate to evidence such attornment. Moody’s hereby waives the provisions of
any statute or rule of law now or hereafter in effect which may terminate the
Space Lease or give or purport to give Moody’s any right of election to
terminate the Space Lease or to surrender possession of the Premises in the
event the Ground Lease terminates or in the event that any proceeding is brought
by the Port Authority under the Ground Lease, and in that circumstance the Space
Lease shall not be affected in any way whatsoever by any such proceeding or
termination.

4. Limitation on Port Authority’s Obligations; No Merger. (a) Notwithstanding
the attornment by Moody’s to the Port Authority pursuant to this Agreement, the
Port Authority will not:

(i) be bound by any Fixed Rent paid more than one (1) month in advance or
Additional Rent paid more than thirty (30) days in advance of the period
provided for in the Space Lease, which payment shall not have been consented to
by the Port Authority, or any security deposit or any other pre-paid sum paid by
Moody’s to 7 WTC, except to the extent such Fixed Rent or Additional Rent or
security deposit or other pre-paid sum is actually received by the Port
Authority;

(ii) be bound by any amendment or modification of the Space Lease or any
surrender agreement, which amendment or modification or surrender agreement
shall not have been consented to by the Port Authority, such consent not to be
unreasonably withheld or delayed, provided however that Port Authority consent
shall not be required for such amendments or modifications that do not
materially affect Moody’s or 7 WTC’s rights or obligations under the Space
Lease;

 

DD-2



--------------------------------------------------------------------------------

(iii) subject to the provisions of clause (v) of this Section 4, be liable for
any previous act, omission or negligence of 7 WTC under the Space Lease, nor be
obligated to cure any defaults of 7 WTC except for any continuing defaults as of
the date the Port Authority takes over possession of the Real Property;

(iv) except as otherwise provided in clause (v) of this Section 4, be subject to
any defenses or offsets not expressly provided for in the Space Lease which
shall have theretofore accrued in favor of Moody’s against 7 WTC, except for
those arising from continuing defaults as of the date the Port Authority takes
over possession of the Real Property;

(v) be bound by any obligation to grant any credit or to make any payment to
Moody’s (except as hereinafter provided with respect to the Landlord’s
Contribution, as defined in the Space Lease), by any financing obligation 7 WTC
may have incurred with respect to Moody’s, or by any obligation for brokerage
commissions or costs or expenses incurred in connection with the negotiation or
execution of the Space Lease, nor be liable for the payment of Landlord’s
Contribution, except that as between Moody’s and the Port Authority, if 7 WTC
shall have failed to advance to Moody’s all or any part of the Landlord’s
Contribution then due in accordance with the provisions of Article 31 of the
Space Lease, Moody’s shall have the right (unless the Port Authority shall elect
to pay the Landlord’s Contribution then due in accordance with the provisions of
the Space Lease) to effect deductions from and offsets against installments of
Fixed Rent and Additional Rent reserved under the Space Lease to the extent of
the amount of Landlord’s Contribution then due to Moody’s;

(vi) be bound by any covenant to undertake or complete any construction of the
Premises or any portion thereof, except for repair and maintenance obligations
thereafter accruing, nor be obligated to cure any defaults under the Space Lease
that occurred prior to the termination of the Ground Lease except for defaults
that continue subsequent to the termination of the Ground Lease.

(b) Notwithstanding any termination of the Ground Lease, or any attornment by
Moody’s to the Port Authority pursuant to this Agreement, there shall be no
merger of the estates of the Port Authority as lessor under the Ground Lease and
as landlord under the Space Lease, and the Space Lease and Moody’s’ rights and
obligations thereunder shall remain subject and subordinate to the Ground Lease
and the rights of the Port Authority thereunder (except as specifically modified
by this Agreement). It is expressly understood and agreed that the Port
Authority shall have the right to incorporate into the Space Lease those
provisions of the Ground Lease relating to the Port Authority’s status and the
relationship between the Port Authority and 7 WTC that are set forth in Sections
17.3, 46.3 and 47 of the Ground Lease, and Moody’s shall execute an agreement
prepared by the Port Authority and submitted to Moody’s providing only for the
incorporation of such provisions in the Space Lease.

5. Notice of Default. The Port Authority represents and warrants to Moody’s that
as of the date hereof there is no outstanding notice of default given under the
Section of the Ground Lease entitled “Termination.”

 

DD-3



--------------------------------------------------------------------------------

6. Successors and Assigns. The stipulations, terms, covenants and agreements
contained in this Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors and assigns, including
(without limitation) each and every party deriving title to the Real Property
and/or the Building (as defined in the Space Lease) by or through the Port
Authority.

7. Notices. Any demand, request, consent or other notice given or required to be
given under this Agreement shall be deemed given only if in writing, and hand
delivered (with receipt acknowledged in writing) or sent by registered or
certified mail (return receipt requested) as follows:

To the Port Authority:

The Port Authority of New York and New Jersey

225 Park Avenue South

New York, New York 10003

Attention: Executive Director

With a copy to:

Director, World Trade Redevelopment Department

The Port Authority of New York and New Jersey

225 Park Avenue South, 19th Fl.

New York, NY 10003

To Moody’s (until the date Moody’s first occupies the Premises for the ordinary
conduct of its business):

Moody’s Corporation

99 Church Street

New York, New York 10007

Attention: Vice President, Global Real Estate

With a copy to:

Moody’s Corporation

99 Church Street

New York, New York 10007

Attention: General Counsel

To Moody’s (after the date Moody’s first occupies the Premise for the ordinary
conduct of its business):

Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: Vice President, Global Real Estate

 

DD-4



--------------------------------------------------------------------------------

With copies to:

Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: General Counsel

and

Moody’s Corporation

7 World Trade Center at 250 Greenwich Street

New York, New York 10007

Attention: Manager of Lease Administration

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

All notices shall be deemed given when received.

8. Amendments. This Agreement may not be changed, modified, supplemented or
terminated, nor may any of the obligations of the Port Authority or Moody’s
hereto be waived, except by an instrument executed by each of the parties
hereto.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

10. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of New York.

11. Non-Liability of Individuals. Neither the Commissioners of the Port
Authority nor any of them, nor any officer, agent or employee thereof, shall be
charged personally by Moody’s with any liability or held personally liable under
any term or provision of this Agreement or because of its execution or attempted
execution, or because of any breach or attempted or alleged breach thereof.

 

DD-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY By:  

 

Name:   Title:   MOODY’S CORPORATION By:  

 

Name:   Title:  

 

DD-6



--------------------------------------------------------------------------------

EXHIBIT EE

PUNCH LIST

[See attached]

 

Exhibit EE-1



--------------------------------------------------------------------------------

LOGO [g42671image001.jpg]

Punch List

 

Project Name and Address:    Project No:   

6496A

Moody’s Corporation

   Project Director/Manager:

7 World Trade Center

  

John VandePlasse

New York, N.Y. 10007

   Client:   

Moody’s Corporation

   Subject:   

Base Building Walk-Thru

A walkthrough was conducted on August 18, 2006 at the above-mentioned site and
the following observations were noted.

General Observations:

 

Floor

  

Description

   By Whom 17th.    Air return at bathrooms needs to be rebalanced, the doors
have a hard time closing and they make noise.    Landlord 17th.    Window at
south side has condensation in air gap, may need to look at the seals.   
Landlord 24th    Landlord shall install clean out finish plate in Women’s room.
   Landlord 25th    Landlord shall remove all distribution systems serving
existing Tenant space back to shafts and closets.    Landlord    Existing
telephone closet core drills shall be firestopped.    Landlord    Landlord shall
confirm that seismic restraints have been provided for all transformers in
electric closets.    Landlord    Remove temporary floor sprinkler loops and
branches and cap back at typical mains in the core, if requested in writing by
Tenant on or before September 30, 2006.    Landlord

 

Exhibit EE-2



--------------------------------------------------------------------------------

SCHEDULE A

GOVERNMENTAL DOCUMENTS

 

1. IDA Company Lease Agreement, dated as of March 1, 2005, by and between 7
World Trade Center, LLC and New York City Industrial Development Agency

 

2. Installment Sale Agreement and Assignment of Lease, dated as of March 1,
2005, by and between New York City Industrial Development Agency and 7 World
Trade Center, LLC

 

3. Memorandum of Installment Sale Agreement and Assignment of Lease, dated as of
March 1, 2005, by and between New York City Industrial Development Agency and 7
World Trade Center, LLC

 

4. Indenture of Trust, dated as of March 1, 2005, by and between New York City
Industrial Development Agency and The Bank of New York

 

5. Master Trust Indenture and Security Agreement, dated as of March 1, 2005, by
and between 7 World Trade Center, LLC and The Bank of New York

 

6. The Underlying Lease

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

MORTGAGE SCHEDULE

 

1. Substitute Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement #1, made by 7 World Trade Center, LLC, as mortgagor, to 7 WTC Funding,
LLC, as mortgagee, dated as of March 21, 2005.

 

2. Substitute Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement #2, from 7 World Trade Center, LLC, as mortgagor, to 7 WTC Funding,
LLC, as mortgagee, dated as of March 21, 2005.

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

MESSAGE CENTER

Landlord shall operate a package intercept/message center (the “Message Center”)
in accordance with the standards of a First Class Office Building for the
benefit of tenants for all deliveries made to and from the Building. The Message
Center shall be operated in accordance with the following terms, provided,
however, that Landlord may alter the location of and procedures to be followed
with respect to the Message Center so long as Landlord provides substantially
equivalent services. Notwithstanding the foregoing, if the Message Center is no
longer being utilized by Tenant or Landlord proposes an alternative procedure of
equivalent security and utility acceptable to Tenant, Landlord may cease to
operate the Message Center.

The Message Center shall be operated on Business Days from 9:00 A.M. to 5:00
P.M. (the “Message Center Operating Hours”). At all times other than the Message
Center Operating Hours, messenger deliveries/pick ups will be handled through
the security desk located in the lobby or through the loading dock. Tenant shall
advise all messenger services delivering or picking up packages at the Building
that all deliveries must be made to and picked-up from the Message Center during
the Message Center Operating Hours (and at all other times from the lobby of the
Building).

Promptly after receipt by the Message Center from messenger services of
deliveries addressed to Tenant (such deliveries being hereinafter referred to as
“Incoming Deliveries”), Landlord shall contact Tenant, at a number designated by
Tenant, to inquire whether Tenant desires to (i) retrieve the Incoming
Deliveries at the Message Center or (ii) have Landlord deliver the Incoming
Deliveries to Tenant as provided in this Schedule C. All Incoming Deliveries
that Tenant desires Landlord to deliver to Tenant shall be delivered by Landlord
during Landlord’s next regularly scheduled distribution of Incoming Deliveries
throughout the Building, which scheduled distributions shall be regularly
scheduled and shall occur promptly. Such deliveries shall occur on a regular
basis during the Message Center Operating Hours. Unless notified otherwise,
Landlord shall deliver all Incoming Deliveries to Tenant during Landlord’s next
regularly scheduled distribution of Incoming Deliveries until 5:00 P.M., after
which point Landlord shall make deliveries to Tenant only as requested by
Tenant, at Tenant’s sole cost and expense.

During the Message Center Operating Hours, Landlord shall regularly pick up
deliveries from Tenant that are, in turn, to be picked up at the Message Center
by messenger services for delivery outside the Building (such deliveries being
hereinafter referred to as “Outgoing Deliveries”), and hold the Outgoing
Deliveries at the Message Center, together with any other Outgoing Deliveries
brought directly to the Message Center by Tenant, until picked up by such
messenger services.

Tenant shall pay to Landlord (as part of Tenant’s Share of Operating Expenses)
its proportionate share of all increases in costs associated with the operation
and maintenance of the Message Center.

 

Schedule C-1



--------------------------------------------------------------------------------

Landlord will make the Message Center available to Tenant during periods other
than the Message Center Operating Hours upon not less than twenty-four
(24) hours’ prior request by Tenant (subject to reasonable Building
requirements), and Tenant shall pay Landlord’s standard charges for overtime
hours of personnel therefor as Additional Rent within thirty (30) days after
demand therefor.

Landlord shall have no liability to Tenant for accepting or failing to accept or
for providing or not providing or for requesting or failing to request receipts
or evidence of delivery for any mail or packages or for the handling of, or
damage to, such mail or packages, except in the case of the gross negligence or
willful misconduct of Landlord.

Tenant acknowledges and agrees that as of the Effective Date, Federal Express,
Airborne Express, United Parcel Service and Emory Airborne Express are permitted
to deliver mail and packages to the Premises.

 

Schedule C-2



--------------------------------------------------------------------------------

SCHEDULE D

FLOOR READY CONDITION

 

1. The Premises will be delivered broom-clean with any temporary structures
removed.

 

2. Landlord has provided sufficient sprinkler riser capacity to the floors and
installed the main valves.

 

3. Landlord has completed the base Building criteria HVAC systems and will
provide HVAC trunk duct stubs at core walls with smoke and fire dampers.

 

4. All fireproofing and fire stopping will be in place.

 

5. There will be no interior columns.

 

6. Landlord will install code compliant core lavatories on each floor.

 

7. Landlord will provide a level concrete sub-floor consistent with new building
construction standards for the installation of Tenant’s flooring.

 

8. Landlord will provide all required connection points, tie ins, and software
reprogramming for the Premises for Tenant strobes and connection to the
Building’s Class “E” fire alarm system. Such system will include, but not be
limited to, the installation of required warden stations, pull stations, smoke
detectors, and speakers and strobes for the core areas including the core
lavatories, of sufficient quantity and appropriate height to meet ADA and all
code requirements, whether local, state or federal.

 

9. The BMS has been activated.

 

10. All base Building criteria for the electrical distribution system from the
service switchboards up through risers to electrical closets on each floor of
the Premises has been completed and activated.

 

11. All fresh air risers, condenser water risers and Building management risers
have been completed.

 

12. Elevators have been completed and activated in accordance with the base
Building criteria.

 

Schedule D-1



--------------------------------------------------------------------------------

SCHEDULE E

CURRENT ESTIMATED OVERTIME RATES

 

Service

  

Rate

Freight Elevators and Loading Docks    $90-200/hour Air Conditioning    $50/hour
Heating    $150/hour Messenger Center    $50/hour Chief Engineer    $65/hour
Engineer    $45/hour Engineer Helper    $40/hour Porter    $50/hour Freight
Porter    $50-$160/hour or actual reasonable out-of-pocket costs Excess Rubbish
(excluding wet) uncompacted and compacted cubic yard    Actual reasonable
out-of-pocket costs Security Guard    $30/hour Security Guard Supervisor   
$40/hour

All union rates are subject to increases per union contracts.

 

Schedule E-1



--------------------------------------------------------------------------------

SCHEDULE F

CURRENT PRO FORMA LANDLORD’S STATEMENT

7 World Trade Center

Schedule of Operating Expenses

Square Foot Rentable 1,700,000 sq. ft.

Budget Year 2006*

 

     Cost    Cost per
Square Foot

Payroll

   1,700,000    1.00

Security

   1,275,000    0.75

Cleaning

   3,570,000    2.10

Insurance

   2,550,000    1.50

Steam

   680,000    0.40

Water & Sewer

   153,000    0.09

Electric - PLP

   1,360,000    0.80

Miscellaneous

   510,000    0.30

Repairs & Maintenance

   2,295,000    1.35

Administrative

   136,000    0.08

Professional Fees

   476,000    0.28

Renting Expense

   170,000    0.10

Management Fee

   2,125,000    1.25          

TOTALS

   17,000,000    10.00          

--------------------------------------------------------------------------------

NOTE: * Based on a fully occupied building.

 

Schedule F-1